



EXHIBIT 10.1




EXECUTION VERSION



--------------------------------------------------------------------------------

 
AK STEEL CORPORATION,
as Borrower
 
the BORROWING BASE GUARANTORS party hereto,
 





 SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
 
Dated as of September 13, 2017
 
$1,350,000,000


 

 
CERTAIN FINANCIAL INSTITUTIONS,
as Lenders,


BANK OF AMERICA, N.A.,
as Agent,


and
JPMORGAN CHASE BANK, N.A.
and
WELLS FARGO CAPITAL FINANCE, LLC,
as Co-Syndication Agents,
 
DEUTSCHE BANK SECURITIES INC.
and
FIFTH THIRD BANK,
as Co-Documentation Agents


and


BANK OF AMERICA, N.A.,
JPMORGAN CHASE BANK, N.A.
and
WELLS FARGO CAPITAL FINANCE, LLC,
as Joint Lead Arrangers and Co-Book Managers















--------------------------------------------------------------------------------





TABLE OF CONTENTS 
 
 
Page
 
 
 
SECTION 1.
DEFINITIONS; RULES OF CONSTRUCTION
1
 
1.1.
Definitions
1
 
1.2.
Accounting Terms
39
 
1.3.
Uniform Commercial Code
39
 
1.4.
Certain Matters of Construction
39
 
1.5.
Certain Calculations
39
 
1.6.
Outstanding Obligations under Existing Loan Agreement
40
SECTION 2.
CREDIT FACILITIES
40
 
2.1.
Revolver Commitment
40
 
2.2.
[Reserved]
47
 
2.3.
Letter of Credit Facility
47
SECTION 3.
INTEREST, FEES AND CHARGES
50
 
3.1.
Interest
50
 
3.2.
Fees
51
 
3.3.
Computation of Interest, Fees, Yield Protection
52
 
3.4.
Reimbursement Obligations
52
 
3.5.
Illegality
53
 
3.6.
Inability to Determine Rates
53
 
3.7.
Increased Costs; Capital Adequacy
53
 
3.8.
Mitigation
54
 
3.9.
Funding Losses
54
 
3.10.
Maximum Interest
55
SECTION 4.
LOAN ADMINISTRATION
55
 
4.1.
Manner of Borrowing and Funding Revolver Loans
55
 
4.2.
Defaulting Lender
57
 
4.3.
Number and Amount of LIBOR Loans; Determination of Rate
58
 
4.4.
[Reserved]
58
 
4.5.
One Obligation
58
 
4.6.
Effect of Termination
58
SECTION 5.
PAYMENTS
58
 
5.1.
General Payment Provisions
58
 
5.2.
Repayment of Revolver Loans
59

 
i









--------------------------------------------------------------------------------





 
5.3.
Application of Certain Prepayments
60


 
5.4.
Payment of Other Obligations
60


 
5.5.
Marshaling; Payments Set Aside
60


 
5.6.
Post-Default Allocation of Payments
60


 
5.7.
Application of Payments
62


 
5.8.
Loan Account; Account Stated
62


 
5.9.
Taxes
62


 
5.10.
Lender Tax Information
63


 
5.11.
Keepwell
64


SECTION 6.
CONDITIONS PRECEDENT
65


 
6.1.
Conditions Precedent to Initial Loans
65


 
6.2.
Conditions Precedent to All Credit Extensions
65


 
6.3.
Limited Waiver of Conditions Precedent
66


SECTION 7.
COLLATERAL
66


 
7.1.
Grant of Security Interest
66


 
7.2.
Lien on Deposit Accounts; Cash Collateral
67


 
7.3.
[Reserved]
68


 
7.4.
Other Collateral
68


 
7.5.
No Assumption of Liability
68


 
7.6.
Further Assurances
68


SECTION 8.
COLLATERAL ADMINISTRATION
68


 
8.1.
Borrowing Base Certificates
68


 
8.2.
Administration of Accounts
69


 
8.3.
Administration of Inventory
70


 
[Reserved]
70


 
8.5.
Administration of Deposit Accounts
70


 
8.6.
General Provisions
71


 
8.7.
Power of Attorney
72


SECTION 9.
REPRESENTATIONS AND WARRANTIES
72


 
9.1.
General Representations and Warranties
72


 
9.2.
Complete Disclosure
77


SECTION 10.
COVENANTS AND CONTINUING AGREEMENTS
77


 
10.1.
Affirmative Covenants
77


 
10.2.
Negative Covenants
81


 
10.3.
Minimum Fixed Charge Coverage Ratio
89



 
ii









--------------------------------------------------------------------------------





SECTION 11.
EVENTS OF DEFAULT; REMEDIES ON DEFAULT
89


 
11.1.
Events of Default
89


 
11.2.
Remedies upon Default
91


 
11.3.
License
92


 
11.4.
Setoff
92


 
11.5.
Remedies Cumulative; No Waiver
92


SECTION 12.
AGENT
93


 
12.1.
Appointment, Authority and Duties of Agent
93


 
12.2.
Agreements Regarding Collateral and Field Examination Reports
94


 
12.3.
Reliance By Agent
94


 
12.4.
Action Upon Default
95


 
12.5.
Ratable Sharing
95


 
12.6.
Indemnification
95


 
12.7.
Limitation on Responsibilities of Agent
95


 
12.8.
Successor Agent and Co-Agents
95


 
12.9.
Due Diligence and Non-Reliance
97


 
12.10.
Replacement of Certain Lenders
97


 
12.11.
Remittance of Payments and Collections
97


 
12.12.
Agent in its Individual Capacity
98


 
12.13.
Agent Titles
98


 
12.14.
Bank Product Providers
98


 
12.15.
No Third Party Beneficiaries
98


 
12.16.
Withholding
98


SECTION 13.
BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS
99


 
13.1.
Successors and Assigns
99


 
13.2.
Participations
99


 
13.3.
Assignments
100


SECTION 14.
MISCELLANEOUS
101


 
14.1.
Consents, Amendments and Waivers
101


 
14.2.
Indemnity
102


 
14.3.
Notices and Communications
103


 
14.4.
Performance of Borrower’s Obligations
104


 
14.5.
Credit Inquiries
104


 
14.6.
Severability
104


 
14.7.
Cumulative Effect; Conflict of Terms
104



 
iii







--------------------------------------------------------------------------------







 
14.8.
Counterparts
104


 
14.9.
Entire Agreement
105


 
14.10.
Obligations of Lenders
105


 
14.11.
Confidentiality
106


 
14.12.
Certifications Regarding Indentures
107


 
14.13.
GOVERNING LAW
107


 
14.14.
Consent to Forum
107


 
14.15.
Waivers
107


 
14.16.
Patriot Act Notice
107


 
14.17.
Acknowledgment and Consent to Bail-in of EEA Financial Institutions
108


 
14.18.
Judgments
108



 
LIST OF EXHIBITS AND SCHEDULES
 
Exhibit A-1
Tranche A Revolver Note
Exhibit A-2
Tranche B Revolver Note
Exhibit B
Notice of Borrowing
Exhibit C
Assignment and Acceptance
Exhibit D
Assignment Notice
Exhibit E-1
New Lender Supplement
Exhibit E-2
Increased Commitment Agreement
Schedule 1.1
Commitments of Lenders
Schedule 2.3.4
Outstanding Letters of Credit
Schedule 8.6.1
Business Locations
Schedule 9.1.4
Names and Capital Structure
Schedule 9.1.5
Former Names and Companies
Schedule 9.1.12
Patents, Trademarks, Copyrights and Licenses
Schedule 9.1.15
Environmental Matters
Schedule 9.1.16
Restrictive Agreements
Schedule 9.1.17
Litigation
Schedule 9.1.19
ERISA Compliance
Schedule 9.1.21
Labor Relations
Schedule 10.1.11
Post-Closing Obligations
Schedule 10.2.1
Existing Debt
Schedule 10.2.2
Existing Liens
Schedule 10.2.5
Existing Investments

 
iv










--------------------------------------------------------------------------------





SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


THIS SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT is dated as of
September 13, 2017, among AK STEEL CORPORATION, a Delaware corporation
(“Borrower”), the Borrowing Base Guarantors from time to time party hereto, the
financial institutions party to this Agreement from time to time as lenders
(collectively, “Lenders”), and BANK OF AMERICA, N.A., a national banking
association, as agent for the Lenders (“Agent”).


R E C I T A L S:


WHEREAS, AK Steel Corporation, the Borrowing Base Guarantors party thereto from
time to time, Bank of America, N.A., as agent, and certain financial
institutions party thereto as lenders are parties to that certain Amended and
Restated Loan and Security Agreement, dated as of March 17, 2014 (as heretofore
amended, supplemented and modified, the “Existing Loan Agreement”);


WHEREAS, Borrower has requested that Lenders amend and restate the Existing Loan
Agreement and to continue to finance its business enterprise; and


WHEREAS, Lenders are willing to provide the credit facility on the terms and
conditions set forth in this Agreement.


NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:


SECTION 1.              DEFINITIONS; RULES OF CONSTRUCTION


1.1.          Definitions.  As used herein, the following terms have the
meanings set forth below:


Account:  as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.


Account Debtor:  a Person who is obligated under an Account, Chattel Paper or
General Intangible.


Accounts Reserve:  reserves reasonably established by Agent in its Credit
Judgment upon two (2) Business Days’ prior notice to Borrower (including
telephonic or electronic notice promptly confirmed by written notice) to reflect
factors arising or becoming known to Agent after the Closing Date that
negatively impact the Value of Accounts, including with respect to dilution.


Affiliate:  with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have correlative meanings.


Agent Indemnitees:  Agent and its officers, directors, employees, Affiliates,
agents and attorneys.


Agent Professionals:  attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.







--------------------------------------------------------------------------------





Aggregate Borrowing Base:  on any date of determination, the sum of the Tranche
A Borrowing Base, plus the Tranche B Borrowing Base, minus the Accounts Reserve,
minus the Inventory Reserve, minus the Availability Reserve, minus the Bank
Product Reserve, provided, however, that no Reserve shall be duplicative of any
factor to the extent that it is already reflected in the calculation of the
Aggregate Borrowing Base, Tranche A Borrowing Base and/or Tranche B Borrowing
Base.


Agreement:  this Second Amended and Restated Loan and Security Agreement, as the
same may be amended, supplemented, amended and restated or otherwise modified
from time to time.


Agreement Currency: as defined in Section 14.18.


AK Properties:  AK Steel Properties, Inc., a Delaware corporation.


AK Tube:  AK Tube LLC, a Delaware limited liability company.


Anti-Corruption Laws:  means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.


Anti-Terrorism Laws:  any laws relating to terrorism or money laundering,
including the Patriot Act.


Applicable Law:  all laws, rules and regulations applicable to the Person,
conduct, transaction, agreement or matter in question, including all applicable
statutory law and common law, and all provisions of constitutions, treaties,
statutes, rules, regulations, orders and decrees of Governmental Authorities.


Applicable Margin:  with respect to any Type of Loan, the margin set forth
below, as determined by average daily Availability as set forth below:


Level
 
Availability
 
Base Rate Tranche
A Revolver Loans
 
LIBOR Tranche A
Revolver Loans
 
Base Rate Tranche
B Revolver Loans
 
LIBOR Tranche B
Revolver Loans
I
 
< $800,000,000
 
0.50%
 
1.50%
 
1.50%
 
2.50%
II
 
≥ $800,000,000
 
0.25%
 
1.25%
 
1.25%
 
2.25%

 
Until January 1, 2018, margins shall be determined as if Level I were
applicable.  On such date and thereafter, the margins shall be subject to
increase or decrease upon Agent’s determination of average daily Availability
over the most recently ended Fiscal Quarter, which change shall be effective on
the first day of the new Fiscal Quarter.


Approved Automotive Subsidiaries:  (x) any Mexican Subsidiary of Ford Motor
Company, General Motors Company, Toyota Motor Corporation or Fiat Chrysler
Automobiles N.V., (y) any Mexican Subsidiary of a Domestic Subsidiary of Honda
Motor Co., Ltd. or Nissan Motor Co., Ltd. and (z) any other Mexican Subsidiary
of an Account Debtor that is an automotive company, which Mexican Subsidiary, in
the case of this clause (z), shall be reasonably approved by the Agent in
writing from time to time.


Approved Fund:  any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in its ordinary course of business and is
administered or managed by a Lender, an entity that administers or manages a
Lender, or an Affiliate of either.
 
2









--------------------------------------------------------------------------------





Asset Disposition:  a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease; provided that
sales, leases, licenses, consignments, transfers or other dispositions of assets
(other than Accounts and Inventory) with a fair market value of $10,000,000 or
less with respect to any individual transaction or series of related
transactions (each, an “Immaterial Asset Disposition”) shall not constitute an
“Asset Disposition” to the extent that the aggregate fair market value of all
Property sold, leased, licensed, consigned, transferred or otherwise disposed of
pursuant to Immaterial Asset Dispositions does not exceed $50,000,000.


Assignment and Acceptance:  an assignment agreement between a Lender and
Eligible Assignee, in the form of Exhibit C.


Availability:  the Aggregate Borrowing Base, minus the principal balance of all
Revolver Loans.  For purposes of determining Availability in connection with the
delivery of any Notice of Borrowing or LC Request, (i) all Reserves established
by Agent following the Closing Date shall be deducted in calculating the
Aggregate Borrowing Base, regardless of whether any required notice periods for
the implementation thereof have expired and (ii) all Accounts and Inventory
rendered ineligible as a result of criteria established by Agent following the
Closing Date shall be excluded from the Aggregate Borrowing Base, regardless of
whether any required notice periods for the effectiveness of such criteria have
expired.


Availability Reserve:  the sum (without duplication) of (a) the Rent and Charges
Reserve; (b) the LC Reserve; (c) the aggregate amount of liabilities secured by
Liens upon Collateral that are senior to Agent’s Liens (but imposition of any
such reserve shall not waive an Event of Default arising therefrom); (d) unless
waived by Required Lenders, on and following the date that is 60 days prior to
the scheduled maturity date of (x) any Existing Senior Debt and/or (y) any Debt
incurred in reliance on Section 10.2.1(v) hereof with a then-outstanding
principal amount in excess of $75,000,000, as applicable, an amount equal to all
then outstanding principal, interest and (in each case, to the extent then
accrued and not contingent) fees and other obligations under such Existing
Senior Debt and/or Debt incurred in reliance on Section 10.2.1(v), as
applicable, unless the Borrower shall have provided reasonably satisfactory
evidence to the Agent that cash collateral and/or a letter of credit has been
provided to the applicable trustee, agent or lender, as applicable, with respect
to such Existing Senior Debt or other Debt, as applicable, as credit support for
the payment of and in an amount equal to all such outstanding principal,
interest, fees and other obligations, or that the Borrower has otherwise made
arrangements reasonably satisfactory to the Agent to defease, refinance or repay
such Existing Senior Debt or other Debt on or prior to their respective
scheduled maturity date; provided that such amount shall not constitute an
Availability Reserve to the extent the proceeds of any Borrowing of Loans are
applied solely to pay, repay or defease such Existing Senior Debt or other Debt
(or are deposited in an escrow account or subject to similar arrangements in
each case on terms reasonably satisfactory to the Agent pending such
application) and (e) such additional reserves, in such amounts and with respect
to such matters, as Agent in its Credit Judgment may elect to impose from time
to time upon two (2) Business Days’ prior notice to Borrower (including
telephonic or electronic notice promptly confirmed by written notice); provided
however, that the amount of any Availability Reserve established under this
clause (e) shall (i) bear a reasonable relationship to the issue giving rise to
the implementation thereof and (ii) not be duplicative of other reserves or
adjustments used in calculating the Aggregate Borrowing Base.


Bail-In Action:  the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


Bail-In Legislation:  with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the


3







--------------------------------------------------------------------------------





implementing law for such EEA Member Country from time to time which is
described in the EU Bail-In Legislation Schedule.


Bank of America:  Bank of America, N.A., a national banking association, and its
successors and assigns.


Bank of America Indemnitees:  Bank of America and its officers, directors,
employees, Affiliates, agents and attorneys.


Bank Product:  any of the following products, services or facilities extended to
Borrower or any Subsidiary by any Lender or any of its Affiliates:  (a) Cash
Management Services; (b) products under Hedging Agreements; (c) commercial
credit card, stored value cards, purchase cards and merchant card services and
e-payable services; and (d) leases and other banking products or services as may
be requested by Borrower or any Subsidiary, other than Letters of Credit.


Bank Product Debt:  Debt and other obligations of an Obligor relating to Bank
Products.


Bank Product Reserve:  the aggregate amount of reserves established by Agent
from time to time in its discretion in respect of Secured Bank Product
Obligations.


Bankruptcy Code:  Title 11 of the United States Code.


Base Rate:  for any day, a per annum rate equal to the greater of (a) the Prime
Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; or (c)
LIBOR for a 30 day interest period as determined on such day, plus 1.0%.


Base Rate Loan:  any Loan that bears interest based on the Base Rate.


Base Rate Revolver Loan:  a Revolver Loan that bears interest based on the Base
Rate.


Base Rate Tranche A Revolver Loan: a Tranche A Revolver Loan that bears interest
based on the Base Rate.


Base Rate Tranche B Revolver Loan: a Tranche B Revolver Loan that bears interest
based on the Base Rate.


Basel III:  (a) “Basel III: A global regulatory framework for more resilient
banks and banking systems” issued by the Basel Committee on Banking Supervision
(“BIS Committee”) in December 2010, (b) “Basel III: International framework for
liquidity risk measurement, standards and monitoring” issued by the BIS
Committee in December 2010, and (c) “Annex: Minimum requirements to ensure loss
absorbency at the point of non-viability” issued by the BIS Committee in January
2011.


Board of Governors:  the Board of Governors of the Federal Reserve System.


Borrowing:  a group of Loans of one Type that are made on the same day or are
converted into Loans of one Type on the same day.


Borrowing Base Certificate:  a certificate, in form and substance reasonably
satisfactory to Agent, by which Borrower certifies calculation of the Tranche A
Borrowing Base, Tranche B Borrowing Base and Aggregate Borrowing Base.
 
4









--------------------------------------------------------------------------------





Borrowing Base Guarantor:  AK Tube, Mountain State Carbon and each other
Wholly-Owned Domestic Subsidiary of Borrower which is designated in writing by
the Borrower to the Agent after the Closing Date as a Borrowing Base Guarantor
and has executed and delivered a joinder agreement in accordance with Section
10.1.10.  As of the Closing Date, there are no Borrowing Base Guarantors other
than AK Tube and Mountain State Carbon.


Business Day:  any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, North Carolina and New York, and if such day relates to a LIBOR Loan,
any such day on which dealings in Dollar deposits are conducted between banks in
the London interbank Eurodollar market.


Capital Expenditures:  all liabilities incurred, expenditures made or payments
due (whether or not made) by Borrower or any Subsidiary for the acquisition of
any fixed assets, or any improvements, replacements, substitutions or additions
thereto with a useful life of more than one year, including the principal
portion of Capital Leases.  Notwithstanding the foregoing, Capital Expenditures
shall not include:


(a)           expenditures made with tenant allowances received by the Borrower
or any of its Subsidiaries from landlords in the ordinary course of business and
subsequently capitalized;


(b)           expenditures that are accounted for as capital expenditures by the
Borrower or any of its Subsidiaries and that actually are paid for by a Person
other than the Borrower or any of its Subsidiaries to the extent neither the
Borrower nor any of its Subsidiaries has provided or is required to provide or
incur, directly or indirectly, any consideration or obligation to such Person or
any other Person (whether before, during or after such period);


(c)           any expenditures which are contractually required to be, and are,
advanced or reimbursed to the Borrower or any of its Subsidiaries in cash by a
third party (including landlords) during such period;


(d)           that portion of interest on Debt incurred for capital expenditures
which is paid in cash and capitalized in accordance with GAAP; or


(e)            in the event that any equipment is purchased simultaneously with
the trade-in of existing equipment, the gross amount of the credit granted by
the seller of such equipment for the equipment being traded in at such time.


Capital Lease:  any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP as in effect on December 31, 2016.


Cash Collateral:  cash, and any interest or other income earned thereon, that is
delivered to Agent to Cash Collateralize any Obligations.


Cash Collateral Account:  a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
reasonable discretion, which account shall be subject to Agent’s Liens for the
benefit of Secured Parties.


Cash Collateralize:  the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 102%
of the aggregate LC Obligations, and (b) with respect to any inchoate,
contingent or other Obligations (including Secured Bank Product Obligations, but
excluding indemnification obligations which are either contingent or inchoate to
the
5







--------------------------------------------------------------------------------





extent no claims giving rise thereto have been asserted), Agent’s good faith
estimate of the amount due or to become due, including all fees and other
amounts relating to such Obligations.  “Cash Collateralization” has a
correlative meaning.
 
Cash Equivalents:  (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition; (b)
certificates of deposit, time deposits and bankers’ acceptances maturing within
12 months of the date of acquisition, and overnight bank deposits, in each case
which are issued by Bank of America or a commercial bank organized under the
laws of the United States or any state or district thereof, rated A-1 (or
better) by S&P or P-1 (or better) by Moody’s at the time of acquisition, and
(unless issued by a Lender) not subject to offset rights; (c) repurchase
obligations with a term of not more than 30 days for underlying investments of
the types described in clauses (a) and (b) entered into with any bank meeting
the qualifications specified in clause (b); (d) commercial paper issued by Bank
of America or rated A-1 (or better) by S&P or P-1 (or better) by Moody’s, and
maturing within nine months of the date of acquisition; and (e) shares of any
money market fund that has substantially all of its assets invested continuously
in the types of investments referred to above, has net assets of at least
$500,000,000 and has the highest rating obtainable from either Moody’s or S&P.


Cash Management Services:  any services provided from time to time by any Lender
or any of its Affiliates to Borrower or any Subsidiary in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, controlled disbursement,
depository, electronic funds transfer, information reporting, lockbox, stop
payment, overdraft and/or wire transfer services.


CERCLA:  the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).


Change in Law:  the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority; or (c) the
making, issuance or application of any request, guideline, requirement or
directive (whether or not having the force of law) by any Governmental
Authority; provided, that notwithstanding anything herein to the contrary, (i)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall, in each case, be deemed
to be a “Change in Law”, regardless of the date enacted, adopted or issued.


Change of Control:  any of the following:  (i) any Person, either individually
or acting in concert with one or more other Persons, shall have acquired
beneficial ownership (provided that a Person shall not be deemed to be the
beneficial owner of shares tendered pursuant to a tender offer made by that
Person or its Affiliate until the tendered shares are accepted for purchase),
directly or indirectly, of Equity Interests of Holdings (or other Equity
Interests convertible into such Equity Interests) representing more than 50.0%
of the combined voting power of all Equity Interests of Holdings entitled to
vote in the election of members of the board of directors or other governing
body of Holdings or Borrower, (ii) a change in the majority of directors of
Holdings or Borrower during any 24 month period, unless approved by the majority
of directors serving at the beginning of such period, (iii) the failure at any
time of Holdings legally and beneficially to own and control 100% of the issued
and outstanding shares of capital stock of Borrower and (iv) the occurrence of
any “Change in Control” as defined in the indenture for the


6







--------------------------------------------------------------------------------





Existing Senior Notes.  As used herein, the term “beneficially own” or
“beneficial ownership” shall have the meaning set forth in the Exchange Act and
the rules and regulations promulgated thereunder.
 
Claims:  all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations, resignation or
replacement of Agent, or replacement of any Lender) incurred by any Indemnitee
or asserted against any Indemnitee by any Obligor or other Person, in any way
relating to (a) any Loans, Letters of Credit, Loan Documents, or the use thereof
or transactions relating thereto, (b) any action taken or omitted in connection
with any Loan Documents, (c) the existence or perfection of any Liens, or
realization upon any Collateral, (d) exercise of any rights or remedies under
any Loan Documents or Applicable Law, or (e) failure by any Obligor to perform
or observe any terms of any Loan Document, in each case including all costs and
expenses relating to any investigation, litigation, arbitration or other
proceeding (including an Insolvency Proceeding or appellate proceedings),
whether or not the applicable Indemnitee is a party thereto.


Closing Date:  as defined in Section 6.1.


Code:  the Internal Revenue Code of 1986, as amended from time to time.


Collateral:  all Property described in Section 7.1, all Property described in
any Security Documents as security for any Obligations, and all other Property
that now or hereafter secures (or is intended to secure) any Obligations.


Commitment:  for any Lender, the aggregate amount of such Lender’s Revolver
Commitment.  “Commitments” means the aggregate amount of all Revolver
Commitments.


Commitment Termination Date:  the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrower terminates the Revolver
Commitments pursuant to Section 2.1.4; or (c) the date on which the Revolver
Commitments are terminated pursuant to Section 11.2.


Commodity Exchange Act:  the Commodity Exchange Act (7 U.S.C. § 1 et seq.).


Compliance Certificate:  a certificate, in form and substance reasonably
satisfactory to Agent, by which Borrower certifies compliance with Section 10.3
and calculates the applicable Level for the Applicable Margin.


Consolidated Total Assets:  on any date, the consolidated total assets of
Holdings and its Subsidiaries determined in accordance with GAAP as of the date
of the financial statements most recently delivered pursuant to Section
10.1.2(a) or 10.1.2(b) hereunder.


Contingent Obligation:  any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary


7







--------------------------------------------------------------------------------





obligation against loss in respect thereof.  The amount of any Contingent
Obligation shall be deemed to be the stated or determinable amount of the
primary obligation (or, if less, the maximum amount for which such Person may be
liable under the instrument evidencing the Contingent Obligation) or, if not
stated or determinable, the maximum reasonably anticipated liability with
respect thereto.
 
Converted Tranche A Revolver Loans:  as defined in Section 2.1.1(a).


Converted Tranche B Revolver Loans:  as defined in Section 2.1.1(b).


Copyright Security Agreement:  each copyright security agreement pursuant to
which Borrower and/or any one or more Borrowing Base Guarantors, as applicable,
grants to Agent, for the benefit of the Secured Parties, a lien on Borrower’s
and/or such Borrowing Base Guarantor’s interests in copyrights, as security for
the Obligations.


Credit Judgment:  Agent’s judgment exercised in good faith and in accordance
with its customary practices for similar asset-based transactions, based upon
its consideration of any factor that it reasonably believes (a) could reasonably
be expected to adversely affect the quantity, quality, mix or value of
Collateral (including any Applicable Law that may inhibit collection of an
Account), the enforceability or priority of Agent’s Liens, or the amount that
Agent and Lenders could receive in liquidation of any Collateral; (b) reasonably
suggests that any collateral report or financial information delivered by any
Obligor is incomplete, inaccurate or misleading in any material respect; (c)
materially increases the likelihood of any Insolvency Proceeding involving an
Obligor; or (d) creates or could reasonably be expected to result in a Default
or Event of Default.  In exercising such judgment, Agent may consider any
factors that could reasonably be expected to increase the credit risk of lending
to Borrower on the security of the Collateral.


CWA:  the Clean Water Act (33 U.S.C. §§ 1251 et seq.).


DB Assignment:  as defined in Section 1.6.


DBNY:  as defined in Section 1.6.


DBTC:  as defined in Section 1.6.


Debt:  as applied to any Person, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind received by such Person (excluding deposits and advances received in the
Ordinary Course of Business), (b) all obligations of such Person evidenced by
notes, drafts, bonds, debentures, credit documents or similar instruments, (c)
all obligations of such Person which accrue interest or are of a type upon which
interest charges are customarily paid (excluding trade payables owing in the
Ordinary Course of Business), (d) all obligations of such Person that were
issued or assumed as full or partial payment for Property, including pursuant to
conditional sale or title retention agreements and earnouts and similar
agreements (excluding trade payables incurred and paid in the Ordinary Course of
Business), (e) all obligations of such Person in respect of Capital Leases, (f)
all obligations, contingent or otherwise, of such Person as an account party or
guarantor in respect of letters of credit or in respect of letters of guaranty
issued by a bank or any other financial institution, (g) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances, (h)
all obligations of such Person in respect of Debt of others secured by (or for
which the holder of such Debt has an existing right, contingent or otherwise, to
be secured by) any Lien on Property owned or acquired by such Person, whether or
not the Debt secured thereby has been assumed, (i) all Contingent Obligations of
such Person of Debt of others, (j) all obligations of such Person in respect of
any Hedging Agreement, (k) all obligations of such Person with respect to the
redemption, repayment or other repurchase of any


8







--------------------------------------------------------------------------------





Disqualified Equity Interests and (l) all obligations of such person in respect
of “off-balance sheet liabilities” such as synthetic leases, note repurchase
agreements or other arrangements which are the functional equivalent of
borrowing money but not reflected as liabilities on a balance sheet.  The Debt
of a Person shall include any recourse Debt of any partnership in which such
Person is a general partner or joint venture.  All debt, liabilities and
obligations which are limited in recourse to any property shall be included in
Debt only to the extent of the book value of such property as would be shown on
a balance sheet of such Person prepared in accordance with GAAP.
 
Default:  an event or condition that, with the lapse of time or giving of
notice, would constitute an Event of Default.


Default Rate:  for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.


Defaulting Lender:  any Lender that, as reasonably determined by Agent, (a) has
failed to perform any funding obligations hereunder, and such failure is not
cured within three Business Days, unless such Lender notifies Agent and Borrower
in writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in writing) has not been satisfied; (b) has notified
Agent or Borrower that such Lender does not intend to comply with its funding
obligations hereunder or has made a public statement to the effect that it does
not intend to comply with its funding obligations hereunder or under other
credit facilities generally; (c) has failed, within three Business Days
following request by Agent, to confirm in a manner satisfactory to Agent that
such Lender will comply with its funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon receipt of such written confirmation by Agent); or (d) has, or has a direct
or indirect parent company that has, other than via an Undisclosed
Administration, (i) become the subject of an Insolvency Proceeding or taken any
action in furtherance thereof or (ii) become the subject of a Bail-in Action;
provided, however, that a Lender shall not be a Defaulting Lender solely by
virtue of a Governmental Authority’s direct or indirect ownership of an equity
interest in such Lender or parent company so long as such ownership interest
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender.


Deposit Account Control Agreements:  the Deposit Account control agreements to
be executed by each institution maintaining a Deposit Account for Borrower or
any Borrowing Base Guarantor, in favor of Agent, for the benefit of Secured
Parties, as security for the Obligations.


Deposit Account List:  as defined in Section 8.5.


Designated Jurisdiction:  any country or territory that is the subject of any
Sanction.


Disqualified Equity Interest:  any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the date that is six months after the Revolver Termination Date, (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Equity Interest referred to in
clause (a) above, in each case at any time prior to the date that is six months
after the Revolver Termination Date, (c) contains any repurchase obligation that
may come into effect prior to Full Payment of all Obligations, (d) requires cash
dividend


9







--------------------------------------------------------------------------------





payments (other than taxes) prior to the date that is six months after the
Revolver Termination Date, or (e) provides the holders of such Equity Interest
thereof with any rights to receive any cash upon the occurrence of a change of
control or asset sale prior to the first date that is six months after the Full
Payment of the Obligations, unless the rights to receive such cash are
contingent upon the Full Payment of the Obligations.
 
Distribution:  any declaration or payment of a distribution, interest or
dividend on any Equity Interest (other than payment-in-kind); any distribution,
advance or repayment of Debt (other than with respect to the Existing 2019
Senior Notes) to a holder of Equity Interests; or any purchase, redemption, or
other acquisition or retirement for value of any Equity Interest.


Documents:  as defined in the UCC.


Dollars:  lawful money of the United States.


Domestic Subsidiary:  any Subsidiary that is incorporated or organized under the
laws of the United States of America, any state thereof or in the District of
Columbia.


Dominion Account:  a special account established by Borrower and all Borrowing
Base Guarantors at Bank of America or another bank acceptable to Agent, over
which Agent shall have exclusive control for withdrawal purposes during a
Dominion Period.


Dominion Period:  any time that either (a) an Event of Default has occurred and
is continuing or (b) Availability is less than the greater of (i) 10.0% of the
Line Cap at such time or (ii) $100,000,000, in each case for 5 consecutive days,
and until Availability exceeds the greater of (i) 10.0% of the Line Cap at such
time or (ii) $100,000,000, in each case for 30 consecutive days.


EBITDA:  determined on a last-in first-out inventory method and consolidated
basis for Holdings, Borrower and Subsidiaries in conformity with GAAP, the sum,
without duplication, of:


(a)           net income, calculated before interest expense; plus


(b)           to the extent not otherwise included in the determination of net
income for such period, the amount of any proceeds of any business interruption
insurance policy received by the Borrower or any of its Subsidiaries in an
amount representing the earnings for the applicable period that such proceeds
are intended to replace; plus


(c)           without duplication and only to the extent included in determining
net income for such period:


(i)            provision for income taxes, depreciation and amortization
expense;


(ii)           (x) charges or losses arising from the sale of capital assets,
and any non-cash losses and charges (including any non-cash corridor charges)
deducted in the calculation of net income (other than any such non-cash item to
the extent that it represents an accrual of or reserve for cash expenditures in
any future period) and (y) all extraordinary, unusual or non-recurring charges
or losses;


(iii)          any charge attributable to the undertaking and/or implementation
of new initiatives, business optimization activities, cost savings initiatives,
cost rationalization programs, operating expense reductions and/or synergies
and/or similar initiatives and/or programs;


10







--------------------------------------------------------------------------------





provided, that the amount of charges added back in reliance on this clause
(c)(iii) in any period may not exceed, together with the amounts added back in
reliance on clauses (c)(vii) and (d) in such period, 20.0% of EBITDA for such
period (calculated before giving effect to such add-backs or adjustments
pursuant to this clause (c)(iii) and clauses (c)(vii) and (d));
 
(iv)          any charge incurred in connection with (w) the incurrence or
issuance of any Debt and/or any issuance and/or offering of Equity Interests,
(x) any Asset Disposition, (y) any recapitalization or (z) any acquisition;


(v)           the amount of any expenses or other charges that are actually
reimbursed by third parties pursuant to indemnification or reimbursement
provisions or similar agreements or insurance;


(vi)          any losses realized on the disposition of Property (other than
Inventory and Accounts);


(vii)         any expenses, charges and losses associated with the sale or
discontinuance of any business operation to the extent such expenses, charges or
losses are recorded at or about the time of such sale or discontinuance;
provided, that the amount of expenses, charges and losses added back in reliance
on this clause (c)(vii) in any period may not exceed, together with the amounts
added back in reliance on clauses (c)(iii) and (d) in such period, 20.0% of
EBITDA for such period (calculated before giving effect to such add-backs or
adjustments pursuant to this clause (c)(vii) and clauses (c)(iii) and (d)); and


(viii)        any non-cash costs or expenses incurred pursuant to any management
equity plan, profits interest or stock option plan or any other management or
employee benefit plan or agreement, any pension plan (including any
post-employment benefit scheme which has been agreed with the relevant pension
trustee), any stock subscription or shareholder agreement, any employee benefit
trust, any employment benefit scheme or any similar equity plan or agreement
(including any deferred compensation arrangement; plus


(d)           the full pro forma “run rate” cost savings, operating expense
reductions, operational improvements and synergies (collectively, “Expected Cost
Savings”) (net of actual amounts realized) that are reasonably identifiable and
factually supportable (in the good faith determination of such Person, as
certified by a Senior Officer of such Person in the Compliance Certificate
required by Section 10.1.2(d) to be delivered in connection with the financial
statements for such period) related to any Investment, Asset Disposition,
operating improvement, restructuring, cost savings initiative and/or any similar
initiative (any such operating improvement, restructuring, cost savings
initiative and/or similar initiative, a “Cost Saving Initiative”), in each case,
prior to, on or after the Closing Date; provided, that with respect to Cost
Saving Initiatives under this clause (d), (1) substantial steps toward the
action necessary to realize any such cost savings, operating expense reduction,
operating improvement and/or synergy added back in reliance on this clause (d)
with respect to any Investment, Asset Disposition, operating improvement,
restructuring, cost savings initiative and/or any similar initiative are
expected to be taken within 18 months following the date on which the relevant
Person determines to take such action and (2) the amount of such Cost Saving
Initiatives added back in reliance on clause (d) in any period shall not exceed,
together with the amounts added back in reliance on clauses (c)(iii) and
(c)(vii) in such period, an amount equal to 20.0% of EBITDA for such period
(calculated before giving effect to such add-backs or adjustments pursuant to
this clause (d) and clauses (c)(iii) and (c)(vii)); plus


(e)           (i) any unrealized losses (less any unrealized gains) in respect
of (A) any obligation under any Hedging Agreement or similar agreement as
determined in accordance with GAAP


11







--------------------------------------------------------------------------------





and/or (B) any other derivative instrument pursuant to, in the case of this
clause (B), Financial Accounting Standards Board’s Accounting Standards
Codification No. 815-Derivatives and Hedging and (ii) any unrealized foreign
currency exchange losses (less any gains) (including any currency re-measurement
of Debt, any net losses (less any net gains) resulting from Hedging Agreements
or similar agreements for currency exchange risk resulting from any intercompany
Debt, any foreign currency translation or transaction or any other
currency-related risk); minus
 
(f)            non-cash gains included in the calculation of net income (other
than any such non-cash item to the extent that it will result in the receipt of
cash payments within 12 months after the date on which it was accrued), gains
arising from the sale of capital assets, gains arising from the write-up of
assets, any extraordinary gains and all non-cash corridor gains associated with
pensions and other post-retirement benefit obligations (in each case, only to
the extent included in determining net income).


EEA Financial Institution:  (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


EEA Member Country:  any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.


EEA Resolution Authority:  any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


Eligible Account:  an Account owing to Borrower or a Borrowing Base Guarantor
that arises in the Ordinary Course of Business from the sale of goods and is
payable in Dollars; provided that, no Account shall be an Eligible Account if
(a) it is more than 60 days past due, or it is unpaid for more than 90 days
after the original invoice date; (b) 50% or more of the Accounts owing by the
Account Debtor are not Eligible Accounts under the foregoing clause; (c) when
aggregated with other Accounts owing by the Account Debtor, it exceeds 25% of
the aggregate Eligible Accounts (or such higher percentage as Agent may
establish for the Account Debtor from time to time), but only to the extent of
such excess; (d) it does not conform with a covenant or representation herein
with respect to such Account; (e) it is owing by a creditor or supplier, or is
otherwise subject to a potential offset, counterclaim, dispute, deduction,
discount, recoupment, reserve, defense, chargeback, credit or allowance (but
ineligibility shall be limited to the amount thereof); (f) an Insolvency
Proceeding has been commenced by or against the Account Debtor; or the Account
Debtor has failed, has suspended or ceased doing business, is liquidating,
dissolving or winding up its affairs, or is not Solvent, unless (i) such Account
Debtor (A) is a debtor-in-possession in a case then pending under chapter 11 of
the Bankruptcy Code, (B) has established debtor-in-possession financing
satisfactory to the Agent in its sole discretion and (C) otherwise satisfies
each of the requirements set forth in this definition of Eligible Account and
(ii) such Account was incurred post-petition; (g) the Account Debtor is
organized or has its principal offices or assets outside the United States or
Canada, unless (x) such Account is supported by a letter of credit on terms
acceptable to the Agent, in its discretion exercised in a commercially
reasonable manner and (i) such letter of credit names the Agent as beneficiary
for the benefit of the Secured Parties or (ii) the issuer of such letter of
credit has consented to the assignment of the proceeds thereof to the Agent, or
(y) such Account Debtor is an Approved Automotive Subsidiary; provided that the
aggregate amount of Eligible Accounts owing by Approved Automotive Subsidiaries
may not exceed $25,000,000 at any time outstanding; (h) it is owing by a


12







--------------------------------------------------------------------------------





Government Authority, unless the Account Debtor is the United States or any
department, agency or instrumentality thereof and the Account has been assigned
to Agent in compliance with the Assignment of Claims Act; (i) it is not subject
to a duly perfected, first priority Lien in favor of Agent, or is subject to any
other Lien (other than non-consensual Permitted Liens arising by operation of
law which are junior to the Agent’s Lien) unless an appropriate Reserve has been
established in Agent’s sole discretion; (j) the goods giving rise to it have not
been delivered to and accepted by the Account Debtor, the services giving rise
to it have not been accepted by the Account Debtor, or it otherwise does not
represent a final sale; (k) it is evidenced by Chattel Paper or an Instrument of
any kind, or has been reduced to judgment; (l) its payment has been extended,
the Account Debtor has made a partial payment, or it arises from a sale on a
cash-on-delivery basis; (m) it arises from a sale to an Affiliate, or from a
sale on a bill-and-hold, guaranteed sale, sale-or-return, sale-on-approval,
consignment, or other repurchase or return basis; (n) it represents a progress
billing or retainage; (o) it includes a billing for interest, fees or late
charges, but ineligibility shall be limited to the extent thereof; (p) it arises
from a retail sale to a Person who is purchasing for personal, family or
household purposes; (q) the Account Debtor is subject to Sanctions or any
specially designated nationals list maintained by OFAC; or (r) it is an Account
which Agent has (i) determined in its Credit Judgment is unacceptable for
inclusion in the Aggregate Borrowing Base, Tranche A Borrowing Base and Tranche
B Borrowing Base and (ii) provided at least two (2) Business Days’ prior notice
to Borrower (including telephonic or electronic notice promptly confirmed in
writing) of such determination.  In calculating delinquent portions of Accounts
under clauses (a) and (b), credit balances more than 90 days old will be
excluded.
 
Eligible Assignee:  a Person that is (a) a Lender, U.S.-based Affiliate of a
Lender or Approved Fund; (b) any other financial institution or company approved
by Agent, Issuing Bank and Borrower (which approvals shall not be unreasonably
withheld or delayed, and which approval by Borrower shall be deemed given if no
objection is made within two Business Days after written notice of the proposed
assignment), that has total assets in excess of $5 billion, extends asset-based
lending facilities in its ordinary course of business and whose becoming an
assignee would not constitute a prohibited transaction under Section 4975 of the
Code or any other Applicable Law; and (c) during a Specified Event of Default,
any Person acceptable to Agent in its reasonable discretion.


Eligible In-Transit Inventory:  Inventory owned by Borrower or a Borrowing Base
Guarantor that would be Eligible Inventory if it were not subject to a Document
and in transit from a location (foreign or otherwise) of a vendor to a location
of Borrower or a Borrowing Base Guarantor within the United States, or from a
location of Borrower or a Borrowing Base Guarantor (foreign or otherwise) to a
location of Borrower or a Borrowing Base Guarantor within the United States, and
that Agent, in its Credit Judgment, deems to be Eligible In-Transit Inventory. 
Without limiting the foregoing, no Inventory shall be Eligible In-Transit
Inventory unless (a) it is subject to a negotiable Document showing Agent (or,
with the consent of Agent, Borrower or a Borrowing Base Guarantor) as consignee,
which Document is in the possession of Agent or such other Person as Agent shall
approve; (b) it is fully insured in a manner reasonably satisfactory to Agent;
(c) it is being handled by a customs broker, freight-forwarder or other handler
that has delivered a Lien Waiver, unless an appropriate Availability Reserve has
been established in Agent’s sole discretion; and (d) if it is Inventory in
transit from a vendor to Borrower or a Borrowing Base Guarantor, (i) has been
identified to the applicable sales contract and title has passed to Borrower or
a Borrowing Base Guarantor, as applicable; (ii) is not sold by a vendor that has
a right to reclaim, divert shipment of, repossess, stop delivery, claim any
reservation of title or otherwise assert Lien rights against the Inventory, or
with respect to whom Borrower or any Borrowing Base Guarantor is in default of
any obligations; (iii) is subject to purchase orders and other sale
documentation reasonably satisfactory to Agent; and (iv) unless an appropriate
Reserve has been established in Agent’s sole discretion, is shipped by a common
carrier that is not affiliated with the vendor.


13







--------------------------------------------------------------------------------





Eligible Inventory:  Inventory owned by Borrower or a Borrowing Base Guarantor;
provided that, no Inventory shall be Eligible Inventory unless it (a) is
finished goods, work-in-process or raw materials, and not packaging or shipping
materials, labels, samples, display items, bags, replacement parts or
manufacturing supplies; (b) is not held on consignment or approval or subject to
any deposit or down payment; (c) is in new and saleable condition and is not
damaged, defective, shopworn or otherwise unfit for sale; (d) is not
slow-moving, obsolete or unmerchantable, and does not constitute returned or
repossessed goods; (e) meets all standards imposed by any Governmental Authority
and has not been acquired from an entity subject to Sanctions or any specially
designated nationals list maintained by OFAC; (f) conforms with the covenants
and representations herein; (g) is subject to Agent’s duly perfected, first
priority Lien, and no other Lien (other than non-consensual Permitted Liens
arising by operation of law which are junior to the Agent’s Lien) unless an
appropriate Reserve has been established in Agent’s sole discretion; (h) is
within the continental United States or Canada, is not in transit (except
Eligible In-Transit Inventory not to exceed $20,000,000 at any time
outstanding), and is not consigned to any Person; (i) is not subject to any
warehouse receipt or negotiable Document unless an appropriate Reserve has been
established in Agent’s sole discretion; (j) is not subject to any License or
other arrangement that restricts Borrower’s, any Borrowing Base Guarantor’s or
Agent’s right to dispose of such Inventory, unless Agent has received an
appropriate Lien Waiver; and (k) is not located on leased premises or in the
possession of a warehouseman, processor, repairman, mechanic, shipper, freight
forwarder or other Person, unless the lessor or such Person has delivered a Lien
Waiver or an appropriate Availability Reserve has been established in Agent’s
sole discretion; provided further, Inventory shall not be Eligible Inventory if
it is Inventory which Agent has (i) determined in its Credit Judgment is
unacceptable for inclusion in the Aggregate Borrowing Base, Tranche A Borrowing
Base and Tranche B Borrowing Base and (ii) provided at least two (2) Business
Days’ prior notice to Borrower (including telephonic or electronic notice
promptly confirmed in writing) of such determination.
 
Eligible Investment Grade Account:  an Eligible Account in respect of which the
Account Debtor is an Investment Grade Counterparty.


Enforcement Action:  any action to enforce any Obligations (other than Secured
Bank Product Obligations) or Loan Documents or to exercise any rights or
remedies relating to any Collateral (whether by judicial action, self-help,
notification of Account Debtors, exercise of setoff or recoupment, exercise of
any right to vote or act in an Obligor’s Insolvency Proceeding, or otherwise).


Environmental Laws:  all Applicable Laws (including all permits issued by a
Governmental Authority), relating to public health or the protection or
pollution of the environment, including CERCLA, RCRA and CWA.


Environmental Notice:  a notice from any Governmental Authority or other Person
of any alleged or threatened noncompliance with, investigation of, violation of,
litigation relating to, or potential fine or liability under any Environmental
Law, or with respect to any Environmental Release, including threatened
releases.


Environmental Release:  a release as defined in CERCLA or under any other
Environmental Law, including threatened releases.


Equity Interest:  the interest of any (a) shareholder in a corporation; (b)
partner in a partnership (whether general, limited, limited liability or joint
venture); (c) member in a limited liability company; or (d) other Person having
any other form of equity security or ownership interest; provided, that Equity
Interests shall not include the Existing 2019 Senior Notes.


ERISA:  the Employee Retirement Income Security Act of 1974.


14







--------------------------------------------------------------------------------





ERISA Affiliate:  any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).


ERISA Event:  (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is or will be insolvent; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041(c) or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
the failure by any Obligor or ERISA Affiliate to meet any funding obligations
with respect to any Pension Plan or Multiemployer Plan that has resulted or
could reasonably be expected to result in a Lien; or (f) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan.
 
EU Bail-In Legislation Schedule:  the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.


Event of Default:  as defined in Section 11.


Excluded Swap Obligation:  with respect to an Obligor, each Swap Obligation as
to which, and only to the extent that, such Obligor’s guaranty of or grant of a
Lien as security for such Swap Obligation is or becomes illegal under the
Commodity Exchange Act because the Obligor does not constitute an “eligible
contract participant” as defined in such act (determined after giving effect to
any keepwell, support or other agreement for the benefit of such Obligor and all
guarantees of Swap Obligations by other Obligors) when such guaranty or grant of
Lien becomes effective with respect to the Swap Obligation.  If a Hedging
Agreement governs more than one Swap Obligation, only the Swap Obligation(s) or
portions thereof described in the foregoing sentence shall be Excluded Swap
Obligation(s) for the applicable Obligor.


Excluded Tax:  with respect to Agent, any Lender, Issuing Bank or any other
recipient of a payment to be made by or on account of any Obligation, (a) taxes
imposed on or measured by its overall net income (however determined) or gross
income (in lieu of net income taxes) and franchise (and similar) taxes imposed
on it (in lieu of net income taxes), (i) by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located, and (ii) as a result of a present or
former connection between such recipient and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising from the
recipient having executed, delivered, enforced, or performed its obligations or
received a payment under this Agreement or any other Loan Document), and any
branch profit taxes imposed by the United States or any similar tax imposed by
any other Governmental Authority in any other jurisdiction in which the
recipient is located; (b) any branch profits taxes imposed by the United States
or any similar tax imposed by any other jurisdiction in which Borrower is
located; (c) any backup withholding tax required by the Code to be withheld from
amounts payable to a Lender that has failed to comply with Section 5.10; (d) any
withholding tax that is (i) required pursuant to the laws in force at the time
such Lender becomes a Lender (or designates a new Lending Office) hereunder, or
(ii) attributable to such Lender’s failure or inability (other than as a result
of a Change in Law) to deliver a form that is required by Section 5.10 and that
claims complete exemption from such withholding tax, except to the extent that
such Lender (or its assignor, if any) was entitled, at the time of


15







--------------------------------------------------------------------------------





designation of a new Lending Office (or assignment), to receive additional
amounts from Borrower with respect to such withholding tax; (e) U.S. federal
withholding Taxes imposed pursuant to FATCA; and (f) any interest, additions to
tax or penalties in respect of any of the foregoing.


Existing 2012 IRB Agreement:  the $30,000,000 Revenue Refunding Bonds, Series
2012-A, made pursuant to that certain Loan Agreement, dated as of February 1,
2012, between the City of Rockport, Indiana, and Borrower, together with all
documents, agreements, and instruments relating thereto, in each case as
amended, modified, or supplemented through the Closing Date and from time to
time thereafter to the extent permitted by Section 10.2.18.
 
Existing 2019 Senior Notes:  the 5.00% Exchangeable Senior Notes due 2019,
issued pursuant to that certain Indenture, dated as of May 11, 2010, among
Borrower, Holdings and U.S. Bank National Association, as trustee, as
supplemented by that certain Third Supplemental Indenture, dated as of November
20, 2012, together with all documents, agreements, and instruments relating
thereto, in each case as amended, modified, or supplemented through the Closing
Date and from time to time thereafter to the extent permitted by Section
10.2.18.


Existing 2021 Senior Notes:  the 7.625% Senior Notes due 2021, issued pursuant
to that certain Indenture, dated as of May 11, 2010, among Borrower, Holdings
and U.S. Bank National Association, as trustee, as supplemented by that certain
Fifth Supplemental Indenture, dated as of September 16, 2014, together with all
documents, agreements, and instruments relating thereto, in each case as
amended, modified, or supplemented through the Closing Date and from time to
time thereafter to the extent permitted by Section 10.2.18.


Existing 2023 Senior Secured Notes:  the 7.50% Senior Secured Notes due 2023,
issued pursuant to that certain Indenture, dated as of June 20, 2016, among
Borrower, Holdings, AK Tube, AK Properties and U.S. Bank National Association,
as trustee and collateral agent, together with all documents, agreements, and
instruments relating thereto, in each case as amended, modified, or supplemented
through the Closing Date and from time to time thereafter to the extent
permitted by Section 10.2.18.


Existing 2025 Senior Notes:  the 6.375% Senior Notes due 2025, issued pursuant
to that certain Indenture, dated as of May 11, 2010, among Borrower, Holdings
and U.S. Bank National Association, as trustee, as supplemented by that certain
Eighth Supplemental Indenture, dated as of August 9, 2017, together with all
documents, agreements, and instruments relating thereto, in each case as
amended, modified, or supplemented through the Closing Date and from time to
time thereafter to the extent permitted by Section 10.2.18.


Existing 2027 Senior Notes:  the 7.00% Senior Notes due 2027, issued pursuant to
that certain Indenture, dated as of May 11, 2010, among Borrower, Holdings and
U.S. Bank National Association, as trustee, as supplemented by that certain
Seventh Supplemental Indenture, dated as of March 23, 2017, together with all
documents, agreements, and instruments relating thereto, in each case as
amended, modified, or supplemented through the Closing Date and from time to
time thereafter to the extent permitted by Section 10.2.18.


Existing Access Agreement:  as defined in Section 10.2.2(u).


Existing Butler County Bonds:  the Butler County Industrial Development
Authority Revenue Refunding Bonds, Series 2012-A with a principal amount
outstanding on the Closing Date of $7,300,000.


Existing IRB Agreements:  the Existing 2012 IRB Agreement, the Existing Butler
County Bonds and the Existing Ohio Bonds, together with all documents,
agreements, and instruments relating thereto,


16







--------------------------------------------------------------------------------





in each case as amended, modified, or supplemented through the Closing Date and
from time to time thereafter to the extent permitted by Section 10.2.18.


Existing Ohio Bonds:  (i) the $36,000,000 Revenue Refunding Bonds, Series
2012-A, made pursuant to that certain Air Quality Facilities Loan Agreement,
dated as of February 1, 2012, between Ohio Air Quality Development Authority and
Borrower, and (ii) the $26,000,000 Variable Rate Demand Revenue Bonds, Series
2004-B, made pursuant to that certain Loan Agreement, dated as of June 1, 2004,
between Ohio Air Quality Development Authority and Borrower.
 
Existing Principal Obligations:  as defined in Section 1.6.


Existing Senior Debt:  collectively, the Existing Senior Notes, the Existing IRB
Agreements and the Existing Taxpayer Agreement.


Existing Senior Notes:  collectively, the Existing 2019 Senior Notes, the
Existing 2021 Senior Notes, the Existing 2023 Senior Secured Notes, the Existing
2025 Senior Notes and the Existing 2027 Senior Notes.


Existing Taxpayer Agreement:  that certain Taxpayer Agreement, made as of May 1,
1997, by and between the Spencer County Redevelopment Commission and Borrower,
together with all documents, agreements, and instruments relating thereto, in
each case as amended, modified, or supplemented through the Closing Date and
from time to time thereafter to the extent permitted by Section 10.2.18.


Extraordinary Expenses:  all reasonable and documented out-of-pocket costs,
expenses or advances that Agent may incur during a Default or Event of Default,
or during the pendency of an Insolvency Proceeding of an Obligor, including
those relating to (a) any audit, inspection, repossession, storage, repair,
appraisal, insurance, manufacture, preparation or advertising for sale, sale,
collection, or other preservation of or realization upon any Collateral; (b) any
action, arbitration or other proceeding (whether instituted by or against Agent,
any Lender, any Obligor, any representative of creditors of an Obligor or any
other Person) in any way relating to any Collateral (including the validity,
perfection, priority or avoidability of Agent’s Liens with respect to any
Collateral), Loan Documents, Letters of Credit or Obligations, including any
lender liability or other Claims; (c) the exercise, protection or enforcement of
any rights or remedies of Agent in, or the monitoring of, any Insolvency
Proceeding; (d) settlement or satisfaction of any taxes, charges or Liens with
respect to any Collateral; (e) any Enforcement Action; (f) negotiation and
documentation of any modification, waiver, workout, restructuring or forbearance
with respect to any Loan Documents or Obligations; and (g) Protective Advances. 
Such costs, expenses and advances include transfer fees, Other Taxes, storage
fees, insurance costs, permit fees, utility reservation and standby fees,
reasonable and documented legal fees, appraisal fees, brokers’ fees and
commissions, auctioneers’ fees and commissions, accountants’ fees, environmental
study fees, wages and salaries paid to employees of any Obligor or independent
contractors in liquidating any Collateral, and travel expenses.  Extraordinary
Expenses shall also include all reasonable and documented out-of-pocket legal
fees that the Lenders may incur during a Default or Event of Default, or during
the pendency of an Insolvency Proceeding of an Obligor; provided that, in
addition to all legal fees of counsel for the Agent, Extraordinary Expenses
shall be limited to such legal fees of one law firm for all of the Lenders (and
one additional counsel for all affected Lenders in the case of an actual or
perceived conflict of interest).


FATCA:  Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version if substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into


17







--------------------------------------------------------------------------------





pursuant to Section 1471(b)(1) of the Code and any applicable intergovernmental
agreements and related legislation or official administrative rules or practices
with respect thereto.


Federal Funds Rate:  (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System on the
applicable Business Day (or on the preceding Business Day, if the applicable day
is not a Business Day), as published by the Federal Reserve Bank of New York on
the next Business Day; or (b) if no such rate is published on the next Business
Day, the average rate (rounded up, if necessary, to the nearest 1/8 of 1%)
charged to Bank of America on the applicable day on such transactions, as
determined by the Agent; provided, that in no event shall such rate be less than
zero.
 
Fee Letter:  the amended and restated fee letter agreement, dated as of
September 13, 2017, between Agent and Borrower.


Fiscal Quarter:  each period of three months, commencing on the first day of a
Fiscal Year.


Fiscal Year:  the fiscal year of Borrower and Subsidiaries for accounting and
tax purposes, ending on December 31 of each year.


Fixed Charge Coverage Ratio:  the ratio, determined on a consolidated basis for
Holdings and its Subsidiaries for the most recent four Fiscal Quarters, of (a)
EBITDA minus (i) federal, state, local and foreign income taxes paid in cash and
(ii) Capital Expenditures (except those financed with (I) Debt other than
Revolver Loans or (II) proceeds arising from a property loss event covered by
insurance, a Permitted Asset Disposition or an issuance of any Equity Interests
by Holdings, in each case, to the extent such proceeds are applied to finance
such Capital Expenditures within one hundred eighty (180) days) to (b) Fixed
Charges.


Fixed Charges:  the sum of interest expense payable in cash, scheduled principal
payments made on Debt, all cash payments in connection with pensions or other
post-retirement benefit obligations and Distributions made by Holdings or
Borrower (each only to the extent not otherwise deducted in the calculation of
clause (a) of the definition of Fixed Charge Coverage Ratio).


FLSA:  the Fair Labor Standards Act of 1938.


Foreign Lender:  any Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code.


Foreign Plan:  any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Obligor or Subsidiary.


Foreign Subsidiary:  any Subsidiary that is not a Domestic Subsidiary.


Foreign Subsidiary Borrowers:  as defined in Section 2.1.4(e).


Foreign Subsidiary Collateral:  as defined in Section 2.1.4(e).


Foreign Subsidiary Incremental Facility:  as defined in Section 2.1.4(e).


Foreign Subsidiary Lenders:  as defined in Section 2.1.4(e).




18







--------------------------------------------------------------------------------





Foreign Subsidiary Responding Lender:  as defined in Section 2.1.4(e).


Foreign Subsidiary Revolver Commitments:  as defined in Section 2.1.4(e).


Foreign Subsidiary Revolver Loans:  as defined in Section 2.1.4(e).


Fronting Exposure:  a Defaulting Lender’s Pro Rata share of LC Obligations or
Swingline Loans, as applicable, except to the extent allocated to other Lenders
under Section 4.2.
 
Full Payment:  with respect to any Obligations, (a) the full and indefeasible
cash payment thereof, including any interest, fees and other charges accruing
during an Insolvency Proceeding (whether or not allowed in the proceeding); and
(b) if such Obligations are LC Obligations or inchoate or contingent in nature
(other than indemnification obligations which are either contingent or inchoate
to the extent no claims giving rise thereto have been asserted), (i) Cash
Collateralization thereof (or delivery of a standby letter of credit acceptable
to Agent in its discretion, in the amount of required Cash Collateral) or (ii)
the full termination thereof.  No Loans shall be deemed to have been paid in
full until all Commitments related to such Loans have expired or been
terminated.


GAAP:  generally accepted accounting principles in effect in the United States
from time to time.


Governmental Approvals:  all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.


Governmental Authority:  any federal, state, local, foreign or other  agency,
authority, body, commission, court, instrumentality, political subdivision, or
other entity or officer exercising executive, legislative, judicial, regulatory
or administrative functions for any governmental, judicial, investigative,
regulatory or self-regulatory authority (including any supra-national body
exercising such powers or functions, such as the European Union or the European
Central Bank).


Guarantors:  Holdings, any Guarantor Subsidiary and each other Person who
guarantees payment or performance of any Obligations.


Guarantor Subsidiary:  (1) any Wholly-Owned Domestic Subsidiary of Borrower
which is a Material Subsidiary (or which Borrower has designated in writing as a
Material Subsidiary) and has executed and delivered a counterpart of the
Guaranty, including as required by Section 10.1.9 and (2) any Borrowing Base
Guarantor.


Guaranty:  each guaranty agreement executed by a Guarantor in favor of Agent.


Hedging Agreement:  any “swap agreement” as defined in Section 101(53B)(A) of
the Bankruptcy Code.


Holdings:  AK Steel Holding Corporation, a Delaware corporation.


Immaterial Subsidiary:  any Subsidiary (other than any Subsidiary that Borrower
designates in writing to  the Agent as a Material Subsidiary) that (i)
contributes less than 15% of EBITDA, (ii) holds less than 15% of Consolidated
Total Assets, and (iii) does not have any assets included in Eligible Inventory
or Eligible Accounts; provided that if (x) the aggregate EBITDA (calculated
solely with respect to such Subsidiaries and not on a consolidated basis for
Holdings, Borrower and Subsidiaries) of all Subsidiaries that, but for this
proviso, would constitute Immaterial Subsidiaries exceeds 15% of EBITDA, then
each such Subsidiary that, but for this proviso, would constitute an Immaterial
Subsidiary shall be




19







--------------------------------------------------------------------------------





deemed to be a Material Subsidiary (such inclusion to be in order of those
Subsidiaries that contribute the greatest percentage of EBITDA) only to the
extent required for the aggregate EBITDA (calculated solely with respect to such
Subsidiaries and not on a consolidated basis for Holdings, Borrower and
Subsidiaries) of all Subsidiaries that would constitute Immaterial Subsidiaries,
after giving effect to this proviso, to no longer exceed 15% of EBITDA or (y)
the aggregate net asset value of all Subsidiaries that, but for this proviso,
would constitute Immaterial Subsidiaries exceeds 15% of Consolidated Total
Assets then each such Subsidiary that, but for this proviso, would constitute an
Immaterial Subsidiary (such inclusion to be in order of those Subsidiaries that
have the largest net asset value) shall be deemed to be a Material Subsidiary
only to the extent required for the aggregate net asset value of all
Subsidiaries that would constitute Immaterial Subsidiaries, after giving effect
to this proviso, to no longer exceed 15% of Consolidated Total Assets.
 
Increasing Lenders:  as defined in Section 2.1.4(d).


Indemnified Taxes:  Taxes other than Excluded Taxes.


Indemnitees:  Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees
and Bank of America Indemnitees.


Insolvency Proceeding:  any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
applicable insolvency, debtor relief or debt adjustment law; (b) the appointment
of a receiver, trustee, liquidator, administrator, conservator or other
custodian for such Person or any part of its Property; or (c) an assignment or
trust mortgage for the benefit of creditors.


Intellectual Property:  all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.


Intellectual Property Claim:  any claim or assertion (whether in writing, by
suit or otherwise) that Borrower’s or Subsidiary’s ownership, use, marketing,
sale or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.


Interest Period:  as defined in Section 3.1.3.


Inventory:  as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in Borrower’s or any
Borrowing Base Guarantor’s business (but excluding Equipment).


Inventory Reserve:  reserves reasonably established by Agent in its Credit
Judgment, upon two (2) Business Days’ prior notice to Borrower (including
telephonic or electronic notice promptly confirmed by written notice) to reflect
factors arising or becoming known to Agent after the Closing Date that may
reasonably be expected to negatively impact the Value of Inventory, including
change in salability, obsolescence, seasonality, theft, shrinkage, imbalance,
change in composition or mix, markdowns and vendor chargebacks.


20







--------------------------------------------------------------------------------





Investment:  any acquisition of all or substantially all assets of a Person; any
acquisition of record or beneficial ownership of any Equity Interests of a
Person; or any advance, loan or capital contribution to or other investment in a
Person; provided that, capital expenditures shall not in and of themselves
constitute “Investments”.  For purposes of covenant compliance, the amount of
any Investment shall be an amount not less than $0.00 equal to the aggregate
amount of such Investment less all cash returns, cash dividends and cash
distributions received by the Person that made such Investment on account of
such Investment.


Investment Grade:  with respect to any Person, the long term senior unsecured
non-credit enhanced credit rating or shadow rating of which is BBB- or higher by
S&P or Baa3 or higher by Moody’s.
 
Investment Grade Counterparty:  in relation to an Eligible Account, the
counterparty thereto to the extent that such counterparty is Investment Grade.


IRS:  the United States Internal Revenue Service.


Issuing Bank:  Bank of America, an Affiliate of Bank of America, PNC Bank,
National Association, Wells Fargo Capital Finance, LLC, JPMorgan Chase Bank,
N.A. and any other Lender or Affiliate of a Lender that is acceptable to
Borrower, and any replacement issuer appointed pursuant to Section 2.3.5.


Issuing Bank Indemnitees:  Issuing Bank and its officers, directors, employees,
Affiliates, agents and attorneys.


Judgment Currency: as defined in Section 14.18.


LC Application:  an application by Borrower to Issuing Bank for issuance of a
Letter of Credit, in form and substance reasonably satisfactory to Issuing Bank.


LC Conditions:  the following conditions necessary for issuance of a Letter of
Credit:  (a) each of the conditions set forth in Section 6; (b) after giving
effect to such issuance, total LC Obligations do not exceed the Letter of Credit
Subline, no Overadvance exists and, if no Revolver Loans are outstanding, the LC
Obligations do not exceed an amount equal to the Aggregate Borrowing Base minus
the Tranche B Borrowing Base (without giving effect to the LC Reserve for
purposes of this calculation); (c) the expiration date of such Letter of Credit
is (i) no more than 365 or 366, as applicable, days from issuance, in the case
of standby Letters of Credit; provided that, standby Letters of Credit may
provide for automatic renewal for successive periods of 365 or 366, as
applicable, days unless the Issuing Bank elects not to extend, (ii) no more than
120 days from issuance, in the case of documentary Letters of Credit, and (iii)
at least 20 Business Days prior to the Revolver Termination Date (unless Cash
Collateralized at least twenty (20) days prior to the Revolver Termination
Date); (d) the Letter of Credit and payments thereunder are denominated in
Dollars; and (e) the form of the proposed Letter of Credit is reasonably
satisfactory to Agent and Issuing Bank in their reasonable discretion.


LC Documents:  all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Borrower or any other Person to Issuing Bank
or Agent in connection with issuance, amendment or renewal of, or payment under,
any Letter of Credit.


LC Obligations:  the sum (without duplication) of (a) all amounts owing by
Borrower for any drawings under Letters of Credit; (b) the stated amount of all
outstanding Letters of Credit; and (c) all reasonable fees and other amounts
owing with respect to Letters of Credit.


21







--------------------------------------------------------------------------------





LC Request:  a request for issuance of a Letter of Credit, to be provided by
Borrower to Issuing Bank, in form reasonably satisfactory to Agent and Issuing
Bank.


LC Reserve:  the aggregate of all LC Obligations, other than (a) those that have
been Cash Collateralized; and (b) if no Default or Event of Default exists,
those constituting charges owing to the Issuing Bank.


Lender Indemnitees:  Lenders and their officers, directors, employees, members,
partners Affiliates, agents and attorneys.
 
Lenders:  as defined in the preamble to this Agreement, including Agent in its
capacity as a provider of Swingline Loans and any other Person who hereafter
becomes a “Lender” pursuant to an Assignment and Acceptance.


Lending Office:  the office designated as such by the applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to Agent and
Borrower.


Letter of Credit:  any standby or documentary letter of credit issued by Issuing
Bank for the account of Borrower, or any indemnity, guarantee, exposure
transmittal memorandum or similar form of credit support issued by Agent or
Issuing Bank for the benefit of Borrower.


Letter of Credit Commitment: for any Issuing Bank, the amount shown on Schedule
1.1 under the heading “Letter of Credit Commitment”, as such amount may be
modified pursuant to the terms of this Agreement.


Letter of Credit Subline:  $300,000,000.


LIBOR:  for any Interest Period with respect to a LIBOR Loan, the per annum rate
of interest (rounded upward, if necessary, to the nearest 1/32nd of 1%),
determined by Agent at or about 11:00 a.m. (London time) two Business Days prior
to commencement of such Interest Period, for a term equivalent to such Interest
Period, equal to the London Interbank Offered Rate, or comparable or successor
rate approved by Agent, as published on the applicable Reuters screen page (or
other equivalent commercially available source reasonably designated by Agent
from time to time); provided, that any such comparable or successor rate shall
be applied by Agent, if administratively feasible, in a manner consistent with
market practice; provided further, if LIBOR shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement.  If the Board of Governors
imposes a Reserve Percentage with respect to LIBOR deposits, then LIBOR shall be
the foregoing rate, divided by 1 minus the Reserve Percentage.


LIBOR Loan:  each set of LIBOR Revolver Loans having a common length and
commencement of Interest Period.


LIBOR Revolver Loan:  a Revolver Loan that bears interest based on LIBOR.


LIBOR Tranche A Revolver Loan: a Tranche A Revolver Loan that bears interest
based on LIBOR.


LIBOR Tranche B Revolver Loan: a Tranche B Revolver Loan that bears interest
based on LIBOR.




22







--------------------------------------------------------------------------------





License:  any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.


Licensor:  any Person from whom an Obligor obtains the right to use any
Intellectual Property.


Lien:  any Person’s interest in Property securing an obligation owed to, or a
claim by, such Person, whether such interest is based on common law, statute or
contract, including liens, security interests, pledges, hypothecations,
statutory trusts, reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Property.
 
Lien Waiver:  an agreement, in form and substance reasonably satisfactory to
Agent, by which (a) for any material Collateral located on leased premises, the
lessor waives or subordinates any Lien it may have on the Collateral, and agrees
to permit Agent to enter upon the premises and remove the Collateral or to use
the premises to store or dispose of the Collateral; (b) for any Collateral held
by a warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for
Agent, and agrees to deliver the Collateral to Agent upon request; (c) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges
Agent’s Lien, waives or subordinates any Lien it may have on the Collateral, and
agrees to deliver the Collateral to Agent upon request; and (d) for any
Collateral subject to a Licensor’s Intellectual Property rights, if any, the
Licensor grants to Agent the right, vis-à-vis such Licensor, to enforce Agent’s
Liens with respect to the Collateral, including the right to dispose of it with
the benefit of the Intellectual Property, whether or not a default exists under
any applicable License.


Limited Conditionality Investment:  means any acquisition or other Investment
that is not conditioned on the availability of, or on obtaining, third-party
debt financing.


Line Cap:  at any time, the lesser of (x) the aggregate stated amount of
Revolver Commitments at such time and (y) the Aggregate Borrowing Base at such
time.


Loan:  a Revolver Loan.


Loan Account:  the loan account established by each Lender on its books pursuant
to Section 5.8.


Loan Documents:  this Agreement, Other Agreements and Security Documents.


Loan Year:  each calendar year commencing on the Closing Date and on each
anniversary of the Closing Date.


Margin Stock:  as defined in Regulation U of the Board of Governors.


Material Adverse Effect:  the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has or could be
reasonably expected to have a material adverse effect on the business, assets,
liabilities (actual or contingent), results of operations, or financial
condition of Borrower and its Subsidiaries taken as a whole, on the
enforceability of any material provision of any Loan Document, or on the
validity or priority of Agent’s Liens on any material portion of the Collateral;
(b) impairs in any material respect the ability of any Obligor to perform any
material obligations under the Loan Documents, including repayment of any
Obligations; or (c) otherwise


23







--------------------------------------------------------------------------------





impairs in any material respect the ability of Agent or any Lender to enforce or
collect any Obligations or to realize upon any Collateral.


Material Contract:  any agreement to which Borrower or any Subsidiary is party
(other than the Loan Documents) (a) for which breach, termination,
nonperformance or failure to renew could reasonably be expected to have a
Material Adverse Effect; or (b) that relates to Subordinated Debt, Existing
Senior Debt or Debt in an amount of $75,000,000 or more under any such
agreement.


Material Subsidiary:  any Subsidiary of Holdings that is not an Immaterial
Subsidiary.


Mexican Subsidiary: with respect to any Person, a Subsidiary of such Person that
is organized under the laws of Mexico.


Moody’s:  Moody’s Investors Service, Inc., and its successors.


Mountain State Carbon:  Mountain State Carbon, LLC, a Delaware limited liability
company.
 
Multiemployer Plan:  any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.


Net Proceeds:  with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by Borrower or any
Subsidiary in cash from such disposition, net of bona fide direct costs incurred
in connection therewith, including (a) reasonable and customary costs and
expenses actually incurred in connection therewith, including legal fees and
sales commissions and fees of accountants, investment banks and consultants; (b)
amounts applied to repayment of Debt secured by a Permitted Lien senior to
Agent’s Liens on Collateral sold; (c) transfer, income or gains taxes; and (d)
reserves for indemnities, until such reserves are no longer needed.


New Foreign Subsidiary Lender:  as defined in Section 2.1.4(e).


New Lender:  as defined in Section 2.1.4(d).


New Lender Supplement:  as defined in Section 2.1.4(d).


NOLV Percentage:  the net orderly liquidation value of Inventory of Borrower and
each Borrowing Base Guarantor, expressed as a percentage, expected to be
realized at an orderly, negotiated sale held within a reasonable period of time,
net of all liquidation expenses, as determined from the most recent appraisal of
Borrower’s and such Borrowing Base Guarantor’s, as applicable, Inventory
performed by an appraiser and on terms reasonably satisfactory to Agent.


Notes:  each Revolver Note and other promissory note executed by Borrower to
evidence any Obligations.


Notice of Borrowing:  a Notice of Borrowing to be provided by Borrower to
request a Borrowing of Revolver Loans, in the form of Exhibit B.


Notice of Conversion/Continuation:  a Notice of Conversion/Continuation to be
provided by Borrower to request a conversion or continuation of any Loans as
LIBOR Loans, in form reasonably satisfactory to Agent.


24







--------------------------------------------------------------------------------





Noticed Hedge:  Secured Bank Product Obligations arising under a Hedging
Agreement.


Obligations:  all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees and other sums payable by Obligors under Loan
Documents, (d) obligations of Obligors under any indemnity for Claims, (e)
Extraordinary Expenses, (f) Secured Bank Product Obligations, and (g) other
Debts, obligations and liabilities of any kind owing by Obligors pursuant to the
Loan Documents, whether now existing or hereafter arising, whether evidenced by
a note or other writing, whether allowed in any Insolvency Proceeding, whether
arising from an extension of credit, issuance of a letter of credit, acceptance,
loan, guaranty, indemnification or otherwise, and whether direct or indirect,
absolute or contingent, due or to become due, primary or secondary, or joint or
several; provided that Obligations of an Obligor shall not include its Excluded
Swap Obligations.


Obligor:  Holdings, Borrower and each Guarantor or other Person that is liable
for payment of any Obligations or that has granted a Lien in favor of Agent on
its assets to secure any Obligations.


OFAC:  Office of Foreign Assets Control of the U.S. Treasury Department.
 
Ordinary Course of Business:  the ordinary course of business of Borrower or any
Subsidiary, consistent with past practices and undertaken in good faith.


Organic Documents:  with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
voting trust agreement, or similar agreement or instrument governing the
formation or operation of such Person.


OSHA:  the Occupational Safety and Hazard Act of 1970.


Other Agreement:  each Note; LC Document; Fee Letter; Lien Waiver; Borrowing
Base Certificate; Compliance Certificate; Notice of Borrowing or financial
statement or report delivered hereunder.


Other Taxes:  all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document.


Outstanding Letters of Credit:  as defined in Section 2.3.4.


Overadvance:  as defined in Section 2.1.5.


Overadvance Loan:  a Base Rate Revolver Loan made when an Overadvance exists or
is caused by the funding thereof.


Participant:  as defined in Section 13.2.


Participant Register:  as defined in Section 13.2.


Patent Assignment:  each patent collateral assignment agreement pursuant to
which Borrower and/or any one or more Borrowing Base Guarantors, as applicable,
assigns to Agent, for the benefit of


25







--------------------------------------------------------------------------------





Secured Parties, Borrower’s and/or such Borrowing Base Guarantor’s interests in
its patents, as security for the Obligations.


Patriot Act:  the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001).


Payment Item:  each check, draft or other item of payment payable to Borrower or
any Borrowing Base Guarantor, including those constituting proceeds of any
Collateral.


PBGC:  the Pension Benefit Guaranty Corporation.


Pension Plan:  any employee pension benefit plan (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Section 412 of the Code or Title IV of ERISA and is sponsored or maintained by
any Obligor or ERISA Affiliate or to which the Obligor or ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the preceding five plan years.


Permitted Asset Disposition:  as long as no Default or Event of Default exists
and, to the extent required by Section 5.2, all Net Proceeds (that consist of
Collateral and to the extent that Loans are then outstanding) are remitted to
Agent, an Asset Disposition that is:


(a)           a sale or disposition of Cash Equivalents or Inventory in the
Ordinary Course of Business;


(b)           a disposition of Inventory that is obsolete, unmerchantable or
otherwise unsalable or replaced in the Ordinary Course of Business;


(c)           a termination of a lease of real or personal Property that is not
necessary for the Ordinary Course of Business, where such termination could not
reasonably be expected to have a Material Adverse Effect and does not result
from an Obligor’s default;


(d)           a discount or other compromise for less than face value of notes
or accounts receivable in the Ordinary Course of Business and consistent with
past conduct;


(e)           a sale or disposal of capital stock of Borrower or any Subsidiary
in order to qualify members of the board of directors or other governing body of
such Subsidiary if required by Applicable Law;


(f)            assignments and licenses of intellectual property in the Ordinary
Course of Business;


(g)           a sale to Borrower or any Subsidiary to the extent permitted as an
Investment herein;


(h)           transfers of property subject to condemnation, takings or casualty
events;


(i)            the leasing, occupancy agreements or sub-leasing of property in
the Ordinary Course of Business and which do not materially interfere with the
business of Borrower or its Subsidiaries;


26







--------------------------------------------------------------------------------





(j)            the sale or discount, in each case without recourse and in the
Ordinary Course of Business, of overdue accounts receivable arising in the
Ordinary Course of Business, to the extent that such overdue accounts receivable
are not Eligible Accounts;


(k)           as long as no Default or Event of Default is continuing or would
result therefrom, any other disposition for fair market value, as reasonably
determined by the Borrower in consultation with the Agent; provided, however,
that with respect to any such sale, (i) except with respect to dispositions for
an aggregate consideration up to $150,000,000, at least 75% of the consideration
received for such sale shall be cash, Cash Equivalents or the assumption of
liabilities of the seller as shown on its balance sheet (except any liabilities
with respect to Subordinated Debt) and (ii) the aggregate consideration received
shall not exceed $350,000,000 per Fiscal Year or $600,000,000 in the aggregate
(provided, there shall be no limitation on the aggregate consideration received
as long as no Default or Event of Default exists and, after giving pro forma
effect to any such disposition, either (A) Availability exceeds the greater of
(x) 20.0% of the Line Cap at such time or (y) $200,000,000 or (B) (x)
Availability exceeds the greater of (I) 15.0% of the Line Cap at such time or
(II) $150,000,000 and (y) the Fixed Charge Coverage Ratio as of the most
recently ended Fiscal Quarter ended at least thirty days prior to the date of
determination is at least 1.00:1.00);


(l)            approved in writing by Agent and Required Lenders;


(m)          a disposition of property pursuant to a like-kind exchange to the
extent that (i) such property is exchanged for credit against the purchase price
of similar replacement property or (ii) the proceeds of such disposition are
applied to the purchase price of such replacement property, in each case in
accordance with Section 1031 of the Code;


(n)           a disposition of property pursuant to sale-leaseback transactions
if the debt attributable to such transaction is otherwise permitted hereunder as
a Capital Lease; or


(o)           a disposition of an investment in a joint venture (regardless of
the form of legal entity) to the extent required by, or made pursuant to,
customary buy/sell arrangements between the joint venture parties set forth in
joint venture agreements and similar binding agreements.


Permitted Asset Investments:  the acquisition of assets (including Equity
Interests and including Equity Interests of Subsidiaries formed in connection
with any such acquisition) and the continuation of ownership of such assets
after the acquisition thereof constituting (a) an acquisition of a going concern
or line of business, (b) a transaction that results in a Person becoming a
Subsidiary or (c) to the extent the acquiring Person owned Equity Interests in
any joint venture or non-Wholly-Owned Subsidiary prior to such acquisition, an
acquisition the effect of which is to increase the percentage of total Equity
Interests of such joint venture or non-Wholly-Owned Subsidiary owned by the
acquiring Person prior to such acquisition (such going concern, line of
business, new Subsidiary, joint venture or non-Wholly-Owned Subsidiary, a
“Subject Business”); provided that Borrower shall, and shall cause the Domestic
Subsidiaries to, comply with the requirements of Section 10.1.9 with respect to
each such acquisition that results in a Person becoming a Subsidiary; provided;
further that neither Borrower nor any of Subsidiaries shall consummate an
acquisition of a Subject Business, unless:


(a)           such Subject Business is in a line of business in which Borrower
and Subsidiaries are permitted to engage hereunder;


(b)           [reserved];


27







--------------------------------------------------------------------------------





(c)           if (A) the purchase price (including cash paid and debt incurred
or assumed) for the Subject Business (when aggregated with the purchase price of
all Subject Businesses acquired as part of the same transaction or series of
related transactions) is more than $100,000,000 or (B) Availability is less than
$550,000,000, determined on a pro forma basis after giving effect to the
transaction (or series of related transactions), then, at least 10 Business Days
prior to the consummation of such transaction (or the first material transaction
in such series), Borrower shall have:


(1)          given notice to Agent;


(2)          delivered copies of all material agreements and other documents
relating to such transaction to Agent;


(3)          delivered audited historical financial statements prepared in
accordance with GAAP (to the extent available; otherwise, unaudited historical
financial statements (prepared in accordance with GAAP to Borrower’s knowledge)
to the extent available; otherwise, such financial information as may be
reasonably acceptable to Agent in the exercise of its Credit Judgment) of the
Person to be acquired, prepared in reasonable detail, together with pro forma
financial information, satisfactory to Agent (in the exercise of its Credit
Judgment), and showing pro forma compliance with all covenants contained in this
Agreement and the other Loan Documents as of the most recent Fiscal Quarter for
which financial statements are available from Borrower and Subsidiaries and the
Subject Business, treating the transaction (or series of related transactions)
as though it had been consummated on the first day of the four-Fiscal Quarter
period ended on the last day of such Fiscal Quarter; and
 
(4)          given authorization to Agent to distribute copies of all such items
to the Lenders;


(d)           except with respect to an acquisition made solely with the
proceeds of, or paid for solely by the issuance of, any Equity Interests by
Holdings, after giving pro forma effect to any such acquisition, either (A)
Availability exceeds the greater of (x) 20.0% of the Line Cap at such time or
(ii) $200,000,000 or (B) (x) Availability exceeds the greater of (I) 15.0% of
the Line Cap at such time or (II) $150,000,000 and (y) the Fixed Charge Coverage
Ratio as of the most recently ended Fiscal Quarter ended at least thirty days
prior to the date of determination is at least 1.00:1.00; and


(e)           both before and after giving pro forma effect to such transaction,
(i) Borrower shall be in compliance with all covenants contained in this
Agreement and the other Loan Documents, and (ii) no Default or Event of Default
shall exist and be continuing or result from such transaction; provided that if
such acquisition is a Limited Conditionality Investment, at the election of the
Borrower (made in writing and delivered to the Agent prior to or substantially
concurrently with the execution of the definitive purchase agreement for such
acquisition), clause (e)(ii) shall be satisfied if, (x) both before and after
giving pro forma effect to such acquisition, no Default or Event of Default
shall have occurred and be continuing at the time of the execution of the
definitive purchase agreement for such acquisition and (y) no Event of Default
under any of Section 11.1(a), Section 11.1(i)(y) or Section 11.1(j) shall have
occurred and be continuing both before and after giving pro forma effect to such
acquisition at the time such acquisition is consummated.


Permitted Contingent Obligations:  Contingent Obligations:


(a)           arising from endorsements of Payment Items for collection or
deposit in the Ordinary Course of Business;


28







--------------------------------------------------------------------------------





(b)           arising from Hedging Agreements permitted hereunder;


(c)           existing on the Closing Date, and any extension or renewal thereof
that does not increase the amount of such Contingent Obligation when extended or
renewed;


(d)           incurred in the Ordinary Course of Business with respect to
surety, appeal or performance bonds, or other similar obligations;


(e)           arising from customary indemnification obligations in favor of
purchasers in connection with dispositions of Equipment permitted hereunder;


(f)            arising under the Loan Documents;


(g)           with respect to guaranties in respect of Debt permitted by Section
10.2.1;


(h)           constituting Investments permitted by this Agreement (excluding
clause (r) of the definition of Restricted Investment); and


(i)            all other Contingent Obligations not described in the foregoing
items (a) through (h), but only to the extent the same do not exceed in the
aggregate at any one time outstanding the greater of (x) $60,000,000 and (y)
1.7% of Consolidated Total Assets.
 
Permitted Lien:  as defined in Section 10.2.2.


Permitted Purchase Money Debt:  Purchase Money Debt of Borrower and Subsidiaries
that is unsecured or secured only by a Purchase Money Lien, as long as the
aggregate principal amount (when taken together with such Debt permitted under
Section 10.2.1(f) hereof) at any time outstanding does not exceed the greater of
(x) $525,000,000 and (y) 14.6% of Consolidated Total Assets.


Person:  any individual, corporation, limited liability company, partnership,
joint venture, joint stock company, land trust, business trust, unincorporated
organization, Governmental Authority or other entity.


Plan:  any employee benefit plan (as such term is defined in Section 3(3) of
ERISA) established by an Obligor or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.


Prime Rate:  the rate of interest announced by Bank of America from time to time
as its prime rate.  Such rate is set by Bank of America on the basis of various
factors, including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such rate.  Any change in such rate announced
by Bank of America shall take effect at the opening of business on the day
specified in the public announcement of such change.


Pro Forma Basis:  means, with respect to any determination for any period, that
such determination shall be made giving pro forma effect to each acquisition or
disposition consummated during such period, together with all transactions
relating thereto consummated during such period (including any incurrence,
assumption, refinancing or repayment of Debt), as if such acquisition or
disposition and related transactions had been consummated on the first day of
such period, in each case based on historical results accounted for in
accordance with GAAP and, to the extent applicable, reasonable assumptions with
respect to cost savings that are expected to have a continuing impact on the


29







--------------------------------------------------------------------------------





Borrower and its Subsidiaries and that are specified in details in the relevant
compliance certificate, financial statement or other document provided and
certified to Agent or any Lender by the chief financial officer of Borrower in
connection herewith in accordance with Regulation S-X of the Securities Act of
1933.


Pro Rata:  with respect to any Lender, (a) with respect to the Tranche A
Revolver Loans, a percentage (carried out to the ninth decimal place) determined
(i) while Tranche A Revolver Commitments are outstanding, by dividing the amount
of such Lender’s Tranche A Revolver Commitment by the aggregate amount of all
Tranche A Revolver Commitments; and (ii) at any other time, by dividing the
amount of such Lender’s Tranche A Revolver Loans and LC Obligations by the
aggregate amount of all outstanding Tranche A Revolver Loans and LC Obligations,
(b) with respect to the Tranche B Revolver Loans, a percentage (carried out to
the ninth decimal place) determined (i) while Tranche B Revolver Commitments are
outstanding, by dividing the amount of such Lender’s Tranche B Revolver
Commitment by the aggregate amount of all Tranche B Revolver Commitments; and
(ii) at any other time, by dividing the amount of such Lender’s Tranche B
Revolver Loans by the aggregate amount of all outstanding Tranche B Revolver
Loans and (c) with respect to all Loans, a percentage (carried out to the ninth
decimal place) determined (i) while Revolver Commitments are outstanding, by
dividing the amount of such Lender’s Revolver Commitment by the aggregate amount
of all Revolver Commitments; and (ii) at any other time, by dividing the amount
of such Lender’s Loans and LC Obligations by the aggregate amount of all
outstanding Loans and LC Obligations.


Properly Contested:  with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued; (c)
appropriate reserves have been established in accordance with GAAP; (d)
non-payment could not reasonably be expected to have a Material Adverse Effect;
(e) no Lien is imposed on any Collateral of the Obligor, unless bonded and
stayed to the satisfaction of Agent; and (f) if the obligation results from
entry of a judgment or other order, such judgment or order is stayed pending
appeal or other judicial review.
 
Property:  any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.


Protective Advances:  as defined in Section 2.1.6.


Purchase Money Debt:  (a) Debt (other than the Obligations), including Capital
Leases, for payment of any of the purchase price of fixed assets (including,
without limitation, equipment and vehicles) or construction or improvement
thereof; (b) Debt (other than the Obligations) incurred within 90 days before or
after acquisition of any fixed assets (including, without limitation, equipment
and vehicles), for the purpose of financing any of the purchase price or for the
construction or improvement thereof; and (c) any renewals, extensions or
refinancings (but not increases) thereof.


Purchase Money Lien:  a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt and constituting a Capital Lease or a
purchase money security interest under the UCC.


Qualified ECP:  an Obligor with total assets exceeding $10,000,000, or that
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant”
under Section 1a(18)(A)(v)(II) of such act.


RCRA:  the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).


30







--------------------------------------------------------------------------------





Receivables:  all Accounts owned by Borrower or a Borrowing Base Guarantor and
all other rights, titles or interests that, in accordance with GAAP, would be
included in receivables on its balance sheet (including any such Accounts and/or
rights, titles or interests that might be characterized as Chattel Paper,
Documents, Instruments or General Intangibles under the Uniform Commercial Code
in effect in any jurisdiction), in each case arising from the sale, lease,
exchange or other disposition of Inventory, and all of Borrower’s and/or any
such Borrowing Base Guarantor’s rights to any goods, services or other property
related to any of the foregoing (including returned or repossessed goods and
unpaid seller’s rights of rescission, replevin, reclamation and rights to
stoppage in transit), and all collateral security and supporting obligations of
any kind given by any Person with respect to any of the foregoing.


Real Estate:  all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.


Refinancing Conditions:  the following conditions for Refinancing Debt:


(a)            it is in an aggregate principal amount (or accreted value, if
applicable) that does not exceed the principal amount (or accreted value, if
applicable) of the Debt being extended, renewed or refinanced plus any premium
or similar amount required to be paid, and fees and expenses, including in the
form of original issue discount, incurred in connection with any of the
foregoing;


(b)           it has a final maturity no sooner than, a weighted average life no
less than the Debt being extended, renewed or refinanced, and an interest rate
no greater than prevailing interest rates at the time of such extension, renewal
or refinancing, provided, that Refinancing Debt in respect of any Existing
Senior Notes shall not amortize or mature prior to 6 months following the
Revolver Termination Date;


(c)            it is subordinated to the Obligations at least to the same extent
as the Debt being extended, renewed or refinanced;


 
(d)           the terms and conditions applicable to such Refinancing Debt taken
as a whole are not materially less favorable to Borrower than those applicable
to the Debt being extended, renewed or refinanced (provided that,
notwithstanding the foregoing, in the case of any Refinancing Debt in the form
of notes or bonds, the condition set forth in this clause (d) shall be satisfied
if such terms and conditions taken as a whole are consistent with (or better
than) then-current market terms for “high yield” notes or bonds); provided, in
each case, that a certificate of a Senior Officer delivered to Agent at least
five (5) Business Days prior to the incurrence of such Debt, together with a
reasonably detailed description of the material terms and conditions of such
Debt or drafts of the documentation relating thereto, stating that Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirement shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless Agent notifies Borrower within such five (5)
Business Day period that it disagrees with such determination (including a
description of the basis upon which Agent disagrees);


(e)           no additional Lien is granted to secure it;


(f)            no additional Person is obligated on such Debt; and


(g)           upon giving effect to it, no Default or Event of Default exists.


Refinancing Debt:  Debt that is the result of an extension, renewal or
refinancing of Debt permitted under Section 10.2.1(b), (f), (i), (j) or (n).




31







--------------------------------------------------------------------------------





Register:  as defined in Section 13.3.


Reimbursement Date:  as defined in Section 2.3.2.


Rent and Charges Reserve:  the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
Collateral or could assert a Lien on any Collateral; and (b) a reserve at least
equal to three months’ rent and other charges that could be payable to any such
Person, unless it has executed a Lien Waiver.


Report:  as defined in Section 12.2.3.


Reportable Event:  any of the events set forth in Section 4043(c) of ERISA,
other than events for which the 30 day notice period has been waived.


Required Lenders:  Lenders (subject to Section 4.2) having (a) Revolver
Commitments in excess of 50% of the aggregate Revolver Commitments; and (b) if
the Revolver Commitments have terminated, Loans in excess of 50% of all
outstanding Loans; provided, however, that the Commitments and Loans of any
Defaulting Lenders shall be excluded from such calculation.


Reserve:  an Accounts Reserve, Availability Reserve, Bank Product Reserve or
Inventory Reserve.
 
Reserve Percentage:  the reserve percentage (expressed as a decimal, rounded
upward to the nearest 1/32nd of 1%) applicable to member banks under regulations
issued from time to time by the Board of Governors for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).


Responding Lender:  as defined in Section 2.1.4(d).


Restricted Investment:  any Investment by Holdings, Borrower or a Subsidiary,
other than:


(a)           Investments in Subsidiaries to the extent existing on the Closing
Date;


(b)           Investments described on Schedule 10.2.5;


(c)           Cash Equivalents;


(d)           loans and advances permitted under Section 10.2.7 (other than
clause (d) thereof);


(e)           acquisitions of securities from account debtors in connection with
the satisfaction or enforcement of Debt or claims due or owing to Borrower or
any of Subsidiaries or as security for any such Debt or claim, in each case in
the Ordinary Course of Business and consistent with past practice and so long as
such securities are pledged to Agent for the benefit of the Lenders in
accordance with the Loan Documents;


(f)            Investments in Domestic Subsidiaries that are Material
Subsidiaries in an aggregate amount at any time outstanding not to exceed the
greater of (x) $37,500,000 and (y) 1% of Consolidated Total Assets;




32







--------------------------------------------------------------------------------





(g)           Permitted Asset Investments by Borrower or any of its
Subsidiaries;


(h)           Investments in Foreign Subsidiaries; provided that the aggregate
amount of all such Investments at any time outstanding does not exceed the
greater of (x) $7,500,000 and (y) 0.2% of Consolidated Total Assets;


(i)            Investments in Immaterial Subsidiaries; provided that the
aggregate amount of all such Investments at any time outstanding does not exceed
the greater of (x) $15,000,000 and (y) 0.4% of Consolidated Total Assets;


(j)            acquisitions by Holdings of obligations of one or more officers
or other employees of Borrower and Subsidiaries in connection with such
officers’ or employees’ acquisition of shares of Holdings’ common stock, so long
as no cash is actually advanced by Holdings or any of Subsidiaries to such
officers or employees in connection with the acquisition of any such
obligations, and so long as the incurrence of such obligations complies with
Applicable Law;


(k)           the receipt and holding of promissory notes and other non-cash
consideration received in connection with any Asset Disposition permitted by
Section 10.2.6;


(l)            (i) Investments in Borrower or any Borrowing Base Guarantor, (ii)
Investments by any Subsidiary of Borrower (other than any Borrowing Base
Guarantor) in any Guarantor Subsidiary and (iii) Investments by any Subsidiary
of Borrower (other than any Guarantor Subsidiary) in any other Subsidiary of
Borrower;
 
(m)          Investments in Hedging Agreements to the extent permitted under
Section 10.2.15;


(n)          deposits, prepayments and other credits to suppliers made in the
Ordinary Course of Business consistent with the past practices of Borrower and
its Subsidiaries;


(o)           extensions of trade credit in the Ordinary Course of Business;


(p)           de minimis Investments made in Persons that are newly formed
subsidiaries;


(q)          Investments made in the Ordinary Course of Business and resulting
from pledges and deposits to the extent permitted under Section 10.2.2(r);


(r)            Permitted Contingent Obligations (excluding clause (h) of the
definition thereof);


(s)            Investments of any Person in existence at the time such Person
becomes a Subsidiary; provided that such Investment was not created in
anticipation of such Person becoming a Subsidiary;


(t)            Investments (other than Investments in respect of any Subject
Business) to the extent made with the proceeds of, or paid for by the issuance
of, any Equity Interests by Holdings;


(u)           other Investments (other than Investments in respect of any
Subject Business) so long as (i) both before and after giving pro forma effect
to such Investment, no Default or Event of Default shall exist and be continuing
or result from such Investment and (ii) either (A)


33







--------------------------------------------------------------------------------





Availability exceeds the greater of (x) 17.5% of the Line Cap at such time or
(y) $175,000,000 or (B) (x) Availability exceeds the greater of (I) 12.5% of the
Line Cap at such time or (II) $125,000,000 and (y) the Fixed Charge Coverage
Ratio as of the most recently ended Fiscal Quarter ended at least thirty days
prior to the date of determination is at least 1.00:1.00; provided that if such
Investment is a Limited Conditionality Investment, at the election of the
Borrower (made in writing and delivered to the Agent prior to or substantially
concurrently with the execution of the definitive agreement for such
Investment), clause (u)(i) shall be satisfied if, (x) both before and after
giving pro forma effect to such Investment, no Default or Event of Default shall
have occurred and be continuing at the time of the execution of the definitive
agreement for such Investment and (y) no Event of Default under any of Section
11.1(a), Section 11.1(i)(y) or Section 11.1(j) shall have occurred and be
continuing both before and after giving pro forma effect to such Investment at
the time such Investment is consummated;


(v)           other Investments in joint ventures so long as (i) both before and
after giving pro forma effect to such Investment, no Default or Event of Default
shall exist and be continuing or result from such Investment and (ii) the
aggregate amount of all such Investments at any time outstanding does not exceed
the greater of (x) $7,500,000 and (y) 0.2% of Consolidated Total Assets; and


(w)          other Investments so long as (i) both before and after giving pro
forma effect to such Investment, no Default or Event of Default shall exist and
be continuing or result from such Investment and (ii) the aggregate amount of
all such Investments at any time outstanding does not exceed the greater of (x)
$25,000,000 and (y) 0.7% of Consolidated Total Assets.
 
Restricted Subsidiary:  any Subsidiary of Borrower other than an Unrestricted
Subsidiary.


Restrictive Agreement:  an agreement (other than a Loan Document) that
conditions or materially restricts the right of Borrower or any other Obligor to
incur or repay the Obligations, to grant Liens on any Collateral in favor of
Agent and the Lenders or to modify, extend or renew any agreement evidencing the
Obligations.


Revolver Commitment:  for any Lender, the aggregate of such Lender’s Tranche A
Revolver Commitment and its Tranche B Revolver Commitment.  “Revolver
Commitments” means the aggregate amount of such commitments of all Lenders.


Revolver Loan:  any Tranche A Revolver Loan, Tranche B Revolver Loan, Swingline
Loan, Overadvance Loan or Protective Advance.


Revolver Notes:  collectively, the Tranche A Revolver Notes and the Tranche B
Revolver Notes.


Revolver Termination Date:  September 13, 2022.


Royalties:  all royalties, fees, expense reimbursement and other amounts payable
by Borrower and/or any Borrowing Base Guarantor under a License.


S&P:  Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.


Sanction:  any economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the United States Government
(including OFAC), the United Nations Security Council, the European Union, Her
Majesty’s Treasury or other relevant sanctions authority.


34









--------------------------------------------------------------------------------





Sanctioned Country:  means, at any time, a country, territory or region which is
the subject or target of any Sanctions.


Sanctioned Person:  means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the United
States Department of State or by the United Nations Security Council, the
European Union or any European Union member state, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person controlled by
any such Person.


Secured Bank Product Obligations:  (a) Bank Product Debt owing to a Secured Bank
Product Provider, up to the maximum amount (in the case of any Secured Bank
Product Provider other than Bank of America and its Affiliates) specified by
such provider in writing to Agent, which amount may be established or increased
(by further written notice to Agent from time to time) as long as no Event of
Default exists and no Overadvance would result from establishment of a Bank
Product Reserve for such amount and all other Secured Bank Product Obligations
and (b) other Bank Product Debt owing to Secured Bank Product Providers in an
aggregate amount not to exceed $25,000,000; provided that Secured Bank Product
Obligations of an Obligor shall not include its Excluded Swap Obligations.


Secured Bank Product Provider:  (a) Bank of America or any of its Affiliates;
and (b) any other Person who at the time it entered into a Bank Product was a
Lender or Affiliate of a Lender, provided (x) such provider delivers written
notice (each a “Secured Bank Product Notice”) to Agent, in form and substance
satisfactory to Agent, by the later of the Closing Date or 10 Business Days
following creation of the Bank Product, (i) describing the Bank Product and
setting forth the maximum amount to be secured by the Collateral (which amount
may be established or increased (by further written notice by such provider, at
any time it is a Lender or Affiliate of a Lender, to Agent from time to time) as
long as no Event of Default exists and no Overadvance would result from
establishment of a Bank Product Reserve for such amount and all other Secured
Bank Product Obligations) and the methodology to be used in calculating such
amount, and (ii) agreeing to be bound by Section 12.14 and (y) such Secured Bank
Product Notice referred to in the preceding clause (x) is provided at a time
when such provider is a Lender or an Affiliate of a Lender.
 
Secured Parties:  Agent, Issuing Bank, Lenders and Secured Bank Product
Providers.


Security Documents:  this Agreement, the Guaranties, pledge agreements, security
agreements, Patent Assignments, Trademark Security Agreements, Copyright
Security Agreements, Deposit Account Control Agreements, and all other
documents, instruments and agreements now or hereafter securing (or given with
the intent to secure) any Obligations.


Senior Officer:  the chairman of the board, president, chief executive officer
or chief financial officer of Borrower or, if the context requires, an Obligor.


Settlement Report:  a report delivered by Agent to Lenders summarizing the
Revolver Loans and participations in LC Obligations outstanding as of a given
settlement date, allocated to Lenders on a Pro Rata basis in accordance with
their Revolver Commitments.


Solvent:  as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not


35







--------------------------------------------------------------------------------





“insolvent” within the meaning of Section 101(32) of the Bankruptcy Code; and
(f) has not incurred (by way of assumption or otherwise) any obligations or
liabilities (contingent or otherwise) under any Loan Documents, or made any
conveyance in connection therewith, with actual intent to hinder, delay or
defraud either present or future creditors of such Person or any of its
Affiliates.  “Fair salable value” means the amount that could be obtained for
assets within a reasonable time, either through collection or through sale under
ordinary selling conditions by a capable and diligent seller to an interested
buyer who is willing (but under no compulsion) to purchase.


Specified Event of Default:  an Event of Default (i) described in Section
11.1(a), 11.1(c), 11.1(f), 11.1(g) or 11.1(j) or (ii) arising out of a breach or
failure to perform any representation, warranty or covenant set forth in
Sections 7, 8, 10.2 or 10.3.


Specified Obligor:  an Obligor that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 5.11).


Spot Rate: the exchange rate, as determined by Agent, that is applicable to
conversion of one currency into another currency, which is (a) the exchange rate
reported by Bloomberg (or other commercially available source designated by
Agent) as of the end of the preceding business day in the financial market for
the first currency; or (b) if such report is unavailable for any reason, the
spot rate for the purchase of the first currency with the second currency as in
effect during the preceding business day in Agent's principal foreign exchange
trading office for the first currency.


Subordinated Debt:  Debt incurred by Borrower that is expressly subordinate and
junior in right of payment to Full Payment of all Obligations in a manner
reasonably satisfactory to Agent, and is on other market terms (including
maturity, interest, fees, repayment and covenants) that are generally customary
for subordinated debt securities.
 
Subsidiary:  any entity more than 50% of whose voting securities or Equity
Interests is owned by Borrower (including indirect ownership by Borrower through
other entities in which Borrower directly or indirectly owns more than 50% of
the voting securities or Equity Interests).  Notwithstanding the foregoing, the
term “Subsidiary” shall not include any Unrestricted Subsidiary except where the
term “Subsidiary” is used in Sections 2.1.3, 9.1.8, 9.1.10, 9.1.14, 9.1.15,
9.1.17, 9.1.19, 9.1.21, 9.1.24, 9.1.25, 10.1.1, 10.1.2, 10.1.3, 10.1.5 and
10.1.6.


Swap Obligations:  with respect to an Obligor, its obligations under a Hedging
Agreement that constitutes a “swap” within the meaning of Section 1a(47) of the
Commodity Exchange Act.


Swingline Loan:  any Borrowing of Base Rate Tranche A Revolver Loans funded with
Agent’s funds, until such Borrowing is settled among Tranche A Revolver Lenders
pursuant to Section 4.1.3.


Synthetic Lease:  (a) a so-called synthetic, off-balance sheet or tax retention
lease, or (b) an agreement for the use or possession of property creating
obligations that do not appear on the balance sheet of such Person but which,
upon the insolvency or bankruptcy of such Person, would be characterized as the
indebtedness of such Person (without regard to accounting treatment).


Synthetic Lease Obligation:  the monetary obligation of a Person under a
Synthetic Lease.


Taxes:  all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


36







--------------------------------------------------------------------------------





Trademark Security Agreement:  each trademark security agreement pursuant to
which Borrower and/or any one or more Borrowing Base Guarantors, as applicable,
grants to Agent, for the benefit of Secured Parties, a Lien on Borrower’s and/or
such Borrowing Base Guarantor’s interests in trademarks, as security for the
Obligations.


Tranche A Accounts Formula Amount:  the sum of (a) 85% of the Value of Eligible
Accounts which are not Eligible Investment Grade Accounts plus (b) 90% of the
Value of Eligible Investment Grade Accounts.


Tranche A Borrowing Base:  on any date of determination, an amount equal to the
lesser of (a) the aggregate amount of Tranche A Revolver Commitments and (b) the
sum of the Tranche A Accounts Formula Amount plus the Tranche A Inventory
Formula Amount.


Tranche A Inventory Formula Amount:  the lesser of (i) 75% of the Value of
Eligible Inventory; or (ii) 85% of the NOLV Percentage of the Value of Eligible
Inventory.


Tranche A Outstanding Amount:  as defined in Section 2.1.4(d).


Tranche A Revolver Commitment:  for any Lender, its obligation to make Tranche A
Revolver Loans and to participate in LC Obligations up to the maximum principal
amount shown on Schedule 1.1 under the heading “Tranche A Revolver Commitment”
or as hereafter determined pursuant to each Assignment and Acceptance to which
it is a party.  “Tranche A Revolver Commitments” means the aggregate amount of
such commitments of all Lenders.  As of the Closing Date, the Tranche A Revolver
Commitments are One Billion Two Hundred Eighty-Five Million Dollars
($1,285,000,000).
 
Tranche A Revolver Lenders:  as of any date of determination, Lenders having a
Tranche A Revolver Commitment.


Tranche A Revolver Loan:  a loan made pursuant to Section 2.1.1(a) and any
Overadvance Loan made by any Lender in its capacity as a Tranche A Revolver
Lender.


Tranche A Revolver Note:  a promissory note to be executed by Borrower in favor
of a Tranche A Revolver Lender in the form of Exhibit A-1, which shall be in the
amount of such Lender’s Tranche A Revolver Commitment and shall evidence the
Tranche A Revolver Loans made by such Lender.


Tranche B Accounts Formula Amount:  5% of the Value of Eligible Accounts which
are not Eligible Investment Grade Accounts.


Tranche B Borrowing Base:  on any date of determination, an amount equal to the
lesser of (a) the aggregate amount of Tranche B Revolver Commitments and (b) the
sum of the Tranche B Accounts Formula Amount plus the Tranche B Inventory
Formula Amount.


Tranche B Increase Amount:  as defined in Section 2.1.4(d).


Tranche B Inventory Formula Amount:  the lesser of (i) 5% of the Value of
Eligible Inventory; or (ii) 5% of the NOLV Percentage of the Value of Eligible
Inventory.


Tranche B Maximum Amount:  as of any date of determination, an amount equal to
the Tranche B Revolver Commitment of all Lenders as of that date.




37







--------------------------------------------------------------------------------





Tranche B Revolver Commitment:  for any Lender, its obligation to make Tranche B
Revolver Loans up to the maximum principal amount shown on Schedule 1.1 under
the heading “Tranche B Revolver Commitment” or as hereafter determined pursuant
to each Assignment and Acceptance to which it is a party.  “Tranche B Revolver
Commitments” means the aggregate amount of such commitments of all Lenders.  As
of the Closing Date, the Tranche B Revolver Commitments are Sixty-Five Million
Dollars ($65,000,000).


Tranche B Revolver Lenders:  as of any date of determination, Lenders having a
Tranche B Revolver Commitment.


Tranche B Revolver Loan:  a loan made pursuant to Section 2.1.1(b) and any
Overadvance Loan made by any Lender in its capacity as a Tranche B Revolver
Lender.


Tranche B Revolver Note:  a promissory note to be executed by Borrower in favor
of a Tranche B Revolver Lender in the form of Exhibit A-2, which shall be in the
amount of such Lender’s Tranche B Revolver Commitment and shall evidence the
Tranche B Revolver Loans made by such Lender.


Transferee:  any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.


Trigger Period:  the period (a) commencing on the day that Availability is less
than the greater of (i) 10.0% of the Line Cap or (ii) $100,000,000 at any time
and (b) continuing until, during the preceding 30 consecutive days, Availability
has been greater than the greater of (i) 10.0% of the Line Cap or (ii)
$100,000,000 at all times.
 
Type:  any type of a Loan (i.e., Base Rate Loan or LIBOR Loan) that has the same
interest option and, in the case of LIBOR Loans, the same Interest Period.


UCC:  the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.


Undisclosed Administration: means, in relation to a Lender or its direct or
indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or such parent company is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.


Unfunded Pension Liability:  the excess of a Pension Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to Section 412 of the Code for the applicable plan
year.


Unused Line Fee Rate:  a per annum rate equal to (a) 0.35%, if the average daily
balance of Revolver Loans and stated amount of Letters of Credit was 25% or less
of the Revolver Commitments during the preceding calendar month, or (b) 0.25%,
if such average daily balance was more than 25% of the Revolver Commitments
during the preceding calendar month.


Unrestricted Subsidiary:  an Immaterial Subsidiary which (i) is not an Obligor
and (ii) pursuant to a resolution of the board of directors of Borrower has been
deemed to be an Unrestricted Subsidiary; provided that (i) any Unrestricted
Subsidiary shall cease to be an Unrestricted Subsidiary if any such


38







--------------------------------------------------------------------------------





Unrestricted Subsidiary’s consolidated net assets are greater than or equal to
$5,000,000 or (ii) if the aggregate amount of consolidated net assets of all
Immaterial Subsidiaries that, but for this proviso, would constitute
Unrestricted Subsidiaries is greater than or equal to $10,000,000 then each such
Immaterial Subsidiary (such inclusion to be in order of those Immaterial
Subsidiaries with the greatest amount of assets) shall cease to be an
Unrestricted Subsidiary to the extent required for the aggregate amount of 
consolidated net assets of all Unrestricted Subsidiaries, after giving effect to
this proviso, to be less than $10,000,000.


Value:  (a) for Inventory, its value determined on the basis of the lower of
cost or market, calculated on a first-in, first-out basis, and excluding any
portion of cost attributable to intercompany profit between Borrower or any
Borrowing Base Guarantor, on the one hand, and its/their Affiliates, on the
other hand; and (b) for an Account, its face amount, net of any returns,
rebates, discounts (calculated on the shortest terms), credits, allowances or
Taxes (including sales, excise or other taxes) that have been or could be
claimed by the Account Debtor or any other Person.


Wholly-Owned:  with respect to a Subsidiary of a Person, a Subsidiary of such
person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) shares issued to foreign nationals to the
extent required by Applicable Law) are owned by such person and/or by one or
more wholly-owned Subsidiaries of such person.


Write-Down and Conversion Powers:  with respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
 
1.2.          Accounting Terms.  Under the Loan Documents (except as otherwise
specified herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Borrower delivered to Agent before the Closing Date and
using the same inventory valuation method as used in such financial statements,
except for any change required or permitted by GAAP if Borrower’s certified
public accountants concur in such change, the change is disclosed to Agent, and
Section 10.3 is amended in a manner reasonably satisfactory to Required Lenders
to take into account the effects of the change.


1.3.          Uniform Commercial Code.  As used herein, the following terms are
defined in accordance with the UCC in effect in the State of New York from time
to time:  “Chattel Paper,” “Commercial Tort Claim,” “Deposit Account,”
“Document,” “Equipment,” “General Intangibles,” “Goods,” “Instrument,”
“Letter-of-Credit Right” and “Supporting Obligation.”


1.4.          Certain Matters of Construction.  The terms “herein,” “hereof,”
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision.  Any pronoun used
shall be deemed to cover all genders.  In the computation of periods of time
from a specified date to a later specified date, “from” means “from and
including,” and “to” and “until” each mean “to but excluding.”  The terms
“including” and “include” shall mean “including, without limitation” and, for
purposes of each Loan Document, the parties agree that the rule of ejusdem
generis shall not be applicable to limit any provision.  Section titles appear
as a matter of convenience only and shall not affect the interpretation of any
Loan Document.  All references to (a) laws or statutes include all related
rules, regulations, interpretations, amendments and successor provisions; (b)
any document, instrument or agreement include any amendments, waivers and other
modifications, extensions or renewals (to the extent permitted by the Loan
Documents); (c) any section mean, unless the


39







--------------------------------------------------------------------------------





context otherwise requires, a section of this Agreement; (d) any exhibits or
schedules mean, unless the context otherwise requires, exhibits and schedules
attached hereto, which are hereby incorporated by reference; (e) any Person
include successors and assigns; (f) time of day mean time of day at Agent’s
notice address under Section 14.3.1; or (g) discretion of Agent, Issuing Bank or
any Lender mean the sole and absolute discretion of such Person.  All
calculations of Value, fundings of Loans, issuances of Letters of Credit and
payments of Obligations shall be in Dollars and, unless the context otherwise
requires, all determinations (including calculations of the Aggregate Borrowing
Base, Tranche A Borrowing Base, Tranche B Borrowing Base and financial
covenants) made from time to time under the Loan Documents shall be made in
light of the circumstances existing at such time.  Aggregate Borrowing Base,
Tranche A Borrowing Base and Tranche B Borrowing Base calculations shall be
consistent with historical methods of valuation and calculation, and otherwise
satisfactory to Agent (and not necessarily calculated in accordance with GAAP). 
Borrower shall have the burden of establishing any alleged negligence,
misconduct or lack of good faith by Agent, Issuing Bank or any Lender under any
Loan Documents.  No provision of any Loan Documents shall be construed against
any party by reason of such party having, or being deemed to have, drafted the
provision.  Whenever the phrase “to the best of Borrower’s knowledge” or words
of similar import are used in any Loan Documents, it means actual knowledge of a
Senior Officer, or knowledge that a Senior Officer would have obtained if he or
she had engaged in good faith and diligent performance of his or her duties,
including reasonably specific inquiries of employees or agents and a good faith
attempt to ascertain the matter to which such phrase relates.


1.5.          Certain Calculations.  For purposes of making all calculations of
the Fixed Charge Coverage Ratio hereunder, all components of such calculations
shall be adjusted to include or exclude, as the case may be, without
duplication, such components of such calculations attributable to any business
or assets for an aggregate consideration which is equal to at least $75,000,000
that have been acquired or disposed of by Borrower or any of its Subsidiaries
after the first day of the applicable period of determination and prior to the
end of such period, as determined in good faith by Borrower on a Pro Forma
Basis.
 
1.6.          Outstanding Obligations under Existing Loan Agreement.  Borrower,
each Guarantor, Agent and the Lenders acknowledge and agree that under the
Existing Loan Agreement, the aggregate principal balance of all “Revolving
Loans” (as defined in the Existing Loan Agreement) immediately prior to the
Closing Date (the “Existing Principal Obligations”) is $430,000,000.  Borrower
and each Guarantor acknowledge and agree that all “Obligations” (as defined in
the Existing Loan Agreement) outstanding immediately prior to the Closing Date
(including all Existing Principal Obligations) (collectively, the “Existing
Obligations”) constitute valid and binding obligations of Borrower and
Guarantors without offset, counterclaim, defense or recoupment of any kind. 
Borrower, each Guarantor, Agent and Lenders hereto acknowledge and agree that,
on the Closing Date, the following transactions shall be deemed to occur
automatically, without further action by any party hereto: (a) the Existing Loan
Agreement shall be amended and restated in its entirety in the form of this
Agreement, (b) all Existing Obligations which remain unpaid and outstanding as
of the Closing Date shall be in all respects continuing and remain outstanding
and payable under this Agreement and the other Loan Documents, with only the
terms being modified from and after the Closing Date as provided in this
Agreement and the other Loan Documents, (c) the Loan Documents, including the
Liens and security interests created thereunder in favor of Agent, for the
benefit of the Secured Parties, as security for the Existing Obligations, as
reaffirmed, amended or amended and restated on the Closing Date, and the
guarantees of the Existing Obligations, as reaffirmed, amended or amended and
restated on the Closing Date, as the case may be, are in all respects continuing
and shall remain in full force and effect with respect to all Obligations
hereunder and are hereby reaffirmed, (d) notwithstanding anything in Section 2.3
to the contrary, all outstanding “Letters of Credit” under and as defined in the
Existing Loan Agreement will constitute Letters of Credit under this Agreement
and (e) all references in the Loan Documents (other than this Agreement and any
Loan Document amended and restated on the Closing


40







--------------------------------------------------------------------------------





Date) to the Existing Loan Agreement shall be deemed to refer without further
amendment to this Agreement.


Simultaneously with the effectiveness of this Agreement, the Commitments of
Deutsche Bank Trust Company Americas (“DBTC”) are hereby irrevocably sold and
assigned to Deutsche Bank AG New York Branch (“DBNY”) pursuant to the terms of
an Assignment and Acceptance attached as Exhibit C hereto as if each such Person
had executed an Assignment and Acceptance with respect to such assignment (such
assignment, the “DB Assignment”), and DBTC shall cease to be a Lender
hereunder.  Each of DBTC and DBNY shall make adjustments among themselves, and
payments to each as needed, with respect to amounts of principal, interest, fees
and other amounts paid or payable thereto as shall be necessary, in the opinion
of the Agent, in order to effect such assignment.  In connection with such
assignment and for purposes of such assignment only, the Agent waives the
processing and recordation fee under Section 13.3.2 hereof.  The Commitments of
the Lenders reflected on Schedule 1.1 hereto reflect the Commitments of DBNY and
DBTC after giving effect to the DB Assignment.


The parties hereto acknowledge and agree that this Agreement and the other Loan
Documents do not constitute a novation, payment and reborrowing or termination
of the Existing Obligations and that all such Existing Obligations and the Liens
securing them are in all respects continued and outstanding as Obligations under
this Agreement and the other Loan Documents with only the terms being modified
from and after the effective date of this Agreement as provided in this
Agreement and the other Loan Documents.
 
SECTION 2.              CREDIT FACILITIES


2.1.           Revolver Commitment.


2.1.1.        Revolver Loans.


(a)           The parties hereto acknowledge and agree that effective as of the
Closing Date, to the extent the Existing Principal Obligations exceed the
Tranche B Maximum Amount, the Existing Principal Obligations in the amount of
such excess are hereby converted into Tranche A Revolver Loans outstanding
hereunder (the “Converted Tranche A Revolver Loans”), without constituting a
novation, and shall be allocated to each Tranche A Revolver Lender with a
Tranche A Revolver Commitment such that after giving effect to such allocation,
the amount of Tranche A Revolver Loans held by each Tranche A Revolver Lender is
equal to such Tranche A Revolver Lender’s Pro Rata share of the Converted
Tranche A Revolver Loans.  To the extent such allocation results in losses or
expenses to any Lender as a result of the prepayment of any LIBOR Loan on a date
other than the scheduled last day of the applicable Interest Period, Borrower
shall be responsible for such loss or expense pursuant to Section 3.9.  Each
Tranche A Revolver Lender agrees, severally on a Pro Rata basis up to its
Tranche A Revolver Commitment, on the terms set forth herein, to make Tranche A
Revolver Loans to Borrower from time to time through the Commitment Termination
Date; provided that (i) no Tranche A Revolver Loan shall be made pursuant to
this Section 2.1.1(a) at any time when the outstanding principal amount of the
Tranche B Revolver Loan is less than the Tranche B Maximum Amount and (ii) the
aggregate amount of Tranche A Revolver Loans and LC Obligations shall not exceed
the Tranche A Revolver Commitments.  The Tranche A Revolver Loans may be repaid
and reborrowed as provided herein.  In no event shall Tranche A Revolver Lenders
have any obligation to honor a request for a Tranche A Revolver Loan if (x) the
sum of the unpaid balance of Tranche A Revolver Loans outstanding at such time
(including the requested Loan) would exceed an amount equal to the Aggregate
Borrowing Base minus the Tranche B Borrowing Base or (y) the sum of the unpaid
balance of Tranche A Revolver Loans outstanding at such time (including the
requested Loan) plus the unpaid balance of Tranche B Revolver Loans outstanding
at such time would exceed the Aggregate Borrowing Base.


41







--------------------------------------------------------------------------------





(b)           The parties hereto acknowledge and agree that effective as of the
Closing Date, the Existing Principal Obligations in an amount up to the Tranche
B Maximum Amount are hereby converted into Tranche B Revolver Loans outstanding
hereunder (the “Converted Tranche B Revolver Loans”), without constituting a
novation, and are allocated to each Tranche B Revolver Lender with a Tranche B
Revolver Commitment such that after giving effect to such allocation, the amount
of Tranche B Revolver Loans held by each Tranche B Revolver Lender is equal to
such Tranche B Revolver Lender’s Pro Rata share of the Converted Tranche B
Revolver Loans.  To the extent such allocation results in losses or expenses to
any Lender as a result of the prepayment of any LIBOR Loan on a date other than
the scheduled last day of the applicable Interest Period, Borrower shall be
responsible for such loss or expense pursuant to Section 3.9.  Each Tranche B
Revolver Lender agrees, severally on a Pro Rata basis up to its Tranche B
Revolver Commitment, on the terms set forth herein, to make Tranche B Revolver
Loans to Borrower from time to time through the Commitment Termination Date;
provided that the aggregate amount of Tranche B Revolver Loans shall not exceed
the Tranche B Revolver Commitments.  The Tranche B Revolver Loans may be repaid
and reborrowed as provided herein; provided that prior to repaying any Tranche B
Revolver Loan, all outstanding Tranche A Revolver Loans shall have been repaid
in full and all outstanding LC Obligations shall have been Cash Collateralized. 
In no event shall Tranche B Revolver Lenders have any obligation to honor a
request for a Tranche B Revolver Loan if the sum of the unpaid balance of
Tranche B Revolver Loans outstanding at such time (including the requested Loan)
plus the unpaid balance of Tranche A Revolver Loans outstanding at such time
would exceed the Aggregate Borrowing Base.


2.1.2.       Revolver Notes.  The Revolver Loans made by each Lender and
interest accruing thereon shall be evidenced by the records of Agent and such
Lender.  At the request of any Tranche A Revolver Lender, Borrower shall deliver
a Tranche A Revolver Note to such Lender.  At the request of any Tranche B
Revolver Lender, Borrower shall deliver a Tranche B Revolver Note to such
Lender.
 
2.1.3.       Use of Proceeds.  The proceeds of Revolver Loans shall be used by
Borrower solely (a) to satisfy existing Debt; (b) to pay fees and transaction
expenses associated with the closing of this credit facility; (c) to pay
Obligations in accordance with this Agreement; (d) to issue Letters of Credit;
and (e) for working capital and other lawful corporate purposes of Borrower. 
Borrower shall not, directly or indirectly, use any Letter of Credit or the
proceeds of any Loan, nor use, lend, contribute or otherwise make available any
Letter of Credit or proceeds of any Loan to any Subsidiary, (x) to fund, finance
or facilitate, in violation of any Sanctions, any activities of or business or
transaction with (i) any Person, or in any Designated Jurisdiction, that, at the
time of issuance of the Letter of Credit or funding of the Loan, is the subject
of Sanctions or (ii) any Sanctioned Person; (y) in any manner that will result
in a violation of Sanctions by any Person (including any Secured Party or other
individual or entity participating in the transaction); or (z) in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws.


2.1.4.       Voluntary Reduction or Termination of Revolver Commitments;
Increases of the Revolver Commitments; Etc.


(a)           The Revolver Commitments shall terminate on the Revolver
Termination Date, unless sooner terminated in accordance with this Agreement. 
Upon at least 10 days prior written notice to Agent (or upon such shorter notice
period as may be consented to by Agent in its sole discretion), Borrower may, at
its option, terminate the Tranche A Revolver Commitments, the Tranche B Revolver
Commitments and this credit facility.  Any notice of termination given by
Borrower shall be irrevocable but, subject to Agent’s discretion, may be
conditioned upon the closing of a refinancing transaction.  On the termination
date, Borrower shall make Full Payment of all Obligations.




42







--------------------------------------------------------------------------------





(b)           Borrower may permanently reduce the Tranche A Revolver
Commitments, on a Pro Rata basis for each Tranche A Revolver Lender, upon at
least 10 days prior written notice to Agent (or upon such shorter notice period
as may be consented to by Agent in its sole discretion), which notice shall
specify the amount of the reduction and shall be irrevocable once given.  Each
such reduction of the Tranche A Revolver Commitments shall be in a minimum
amount of $50,000,000, or an increment of $10,000,000 in excess thereof, and
Borrower may not permanently reduce the Tranche A Revolver Commitments by more
than $400,000,000 in the aggregate.


(c)           Borrower may permanently reduce the Tranche B Revolver
Commitments, on a Pro Rata basis for each Tranche B Revolver Lender, upon at
least 10 days prior written notice to Agent (or upon such shorter notice period
as may be consented to by Agent in its sole discretion), which notice shall
specify the amount of the reduction and shall be irrevocable once given.  Each
such reduction of the Tranche B Revolver Commitments shall be in a minimum
amount of $10,000,000, or an increment of $5,000,000 in excess thereof.


(d)           Increases of the Revolver Commitments.  Borrower may request in
writing at any time that the then effective aggregate principal amount of
Revolver Commitments be increased by a minimum amount of (x) in the case of an
increase in the Tranche A Revolver Commitments, $25,000,000, or an increment of
$10,000,000 in excess thereof and (y) in the case of an increase in the Tranche
B Revolver Commitments, $1,000,000, or an increment of $500,000 in excess
thereof; provided that, in each case, (i) the aggregate principal amount of the
increase in Revolver Commitments pursuant to this Section 2.1.4(d) shall not
exceed $400,000,000 less the aggregate principal amount of all Foreign
Subsidiary Revolver Commitments which have been provided pursuant to Section
2.1.4(e); (ii) no Default or Event of Default shall have occurred and be
continuing or shall occur as a result of such increase in Revolver Commitments;
(iii) prior to the date of such increase, each Lender shall have received
written notice from Agent of the aggregate principal amount of such increase;
(iv) Borrower shall, and shall cause the Guarantors to, execute and deliver such
documents and instruments and take such other actions as may be reasonably
requested by Agent in connection with such increase and (v) such increase in the
Revolver Commitment shall be subject to successful syndication thereof.  Any
request under this Section 2.1.4(d) shall be submitted by Borrower to Agent (and
Agent shall forward copies to Lenders), specify the proposed effective date,
whether the Tranche A Revolver Commitment and/or Tranche B Revolver Commitment
is being increased and the amount of each such increase, and be accompanied by
an officer’s certificate of Borrower stating that no Default or Event of Default
exists or will occur as a result of such increase(s).  Borrower may also specify
any fees offered to those Lenders (the “Increasing Lenders”) that agree to
increase the principal amount of their Tranche A Revolver Commitments and/or
Tranche B Revolver Commitments, as applicable, which fees may be variable based
upon the amount by which any such Lender is willing to increase the principal
amount of its Tranche A Revolver Commitments and/or Tranche B Revolver
Commitments, as applicable.  No Lender shall have any obligation, express or
implied, to offer to increase the aggregate principal amount of its Revolver
Commitments.  Only the consent of each Increasing Lender and Agent shall be
required for an increase in the aggregate principal amount of the Revolver
Commitments pursuant to this Section 2.1.4(d).  Any Lender that elects not to
increase the principal amount of its Revolver Commitment may not be replaced in
respect of its existing Revolver Commitment as a result thereof without such
Lender’s consent.
 
Each Lender that desires to increase its Revolver Commitment (each a “Responding
Lender”), shall as soon as practicable specify whether such increase is of its
Tranche A Revolver Commitment and/or its Tranche B Revolver Commitment and the
amount of each such proposed increase which it is willing to assume.  If the
total amount that Responding Lenders are willing to increase their Tranche A
Revolver Commitments exceeds the amount of the requested increase of Tranche A
Revolver Commitments, Agent shall allocate the proposed increase of the Tranche
A Revolver Commitments


43







--------------------------------------------------------------------------------





among the Responding Lenders ratably in proportion to the amount that each
Responding Lender specified that it was willing to assume.  If the total amount
that Responding Lenders are willing to increase their Tranche B Revolver
Commitments exceeds the amount of the requested increase of Tranche B Revolver
Commitments, Agent shall allocate the proposed increase of Tranche B Revolver
Commitments among the Responding Lenders ratably in proportion to the amount
that each Responding Lender specified that it was willing to assume.  If the
total amount that the Responding Lenders are willing to increase their Tranche A
Revolver Commitments and/or Tranche B Revolver Commitments, as applicable, is
less than the amount of the proposed increase of the Tranche A Revolver
Commitments and/or Tranche B Revolver Commitments, as applicable, in either case
Borrower may designate new lenders who qualify as Eligible Assignees and who are
reasonably acceptable to Agent as additional Tranche A Revolver Lenders and/or
Tranche B Revolver Lenders, as applicable, hereunder in accordance with this
Section 2.1.4(d) (each such new lender being a “New Lender”), which New Lender
may assume all or a portion of the increase in the aggregate principal amount of
the Tranche A Revolver Commitments and/or Tranche B Revolver Commitments, as
applicable.


With respect to any increase of the Tranche B Revolver Commitment (the amount of
each such increase, the “Tranche B Increase Amount”), if on the date of
effectiveness of such increase the outstanding principal amount of Tranche A
Revolver Loans (the “Tranche A Outstanding Amount”) is greater than zero, then,
on such date, Borrower shall be deemed to have made a Borrowing of Tranche B
Revolver Loans in an amount equal to the lesser of the Tranche B Increase Amount
and the Tranche A Outstanding Amount and Agent shall immediately apply all
proceeds of such Borrowing to repay the Tranche A Revolver Loans.


Each New Lender designated by Borrower and reasonably acceptable to Agent shall
become an additional party hereto as a New Lender concurrently with the
effectiveness of the proposed increase in the aggregate principal amount of the
Revolver Commitment upon its execution of New Lender Supplement in the form of
Exhibit E-1 (and, in each case, otherwise in form and substance reasonably
satisfactory to Agent) (the “New Lender Supplement”).  Each Increasing Lender
shall execute an Increased Commitment Agreement in the form of Exhibit E-2 (and,
in each case, otherwise in form and substance reasonably acceptable to Agent).


Subject to the foregoing, any increase requested by Borrower shall be effective
as of the date proposed by Borrower and agreed to by Agent and shall be in the
principal amount equal to (i) the principal amount which Increasing Lenders are
willing to assume as increases to the principal amount of their Tranche A
Revolver Commitment and/or Tranche B Revolver Commitment, as applicable, plus
(ii) the principal amount offered by New Lenders with respect to the Tranche A
Revolver Commitments and/or Tranche B Revolver Commitments, as applicable.  Upon
effectiveness of any such increase, the Pro Rata interest of each Lender will be
adjusted to give effect to the increase in Revolver Commitments.  To the extent
that in the aggregate Revolver Commitments such adjustment results in loss or
expenses to any Lender as a result of the prepayment of any LIBOR Loan on a date
other than the scheduled last day of the applicable Interest Period, Borrower
shall be responsible for such loss or expense pursuant to Section 3.9.


Following the effective date of such increase to the Revolver Commitments, Agent
shall deliver to Borrower an amended and restated Schedule 1.1 to the Agreement
reflecting such increases to the aggregate Revolver Commitments.


(e)           Foreign Subsidiary Incremental Facilities.  Borrower may request
in writing at any time that one or more additional asset-based revolving loan
facilities be established hereunder (each a “Foreign Subsidiary Incremental
Facility”, the commitments of the Lenders thereunder, the “Foreign Subsidiary
Revolver Commitments” and the loans thereunder, “Foreign Subsidiary Revolver


44







--------------------------------------------------------------------------------





Loans”) and/or that any then existing Foreign Subsidiary Incremental Facility be
increased, in each case in a minimum amount of $25,000,000, or an increment of
$10,000,000 in excess thereof; provided that, in each case, (i) the aggregate
principal amount of Foreign Subsidiary Incremental Facilities established
pursuant to this Section 2.1.4(e) shall not exceed $100,000,000 less, to the
extent in excess of $300,000,000; the aggregate principal amount of increases in
Revolver Commitments made pursuant to Section 2.1.4(d); (ii) the borrowers of
such Foreign Subsidiary Incremental Facilities (the “Foreign Subsidiary
Borrowers”) shall be Wholly-Owned Subsidiaries of the Borrower that are
organized under the laws of Canada, England & Wales, the Netherlands or Germany
(or, in each case, any state, province or territory thereof, as applicable);
(iii) the borrowing base established for any such Foreign Subsidiary Incremental
Facility (including the definitions and components thereof) will be reasonably
acceptable to the Agent; (iv) the Agent and Foreign Subsidiary Lenders providing
such Foreign Subsidiary Incremental Facility will have received on or prior to
the effectiveness of such Foreign Subsidiary Incremental Facility customary
field examinations and appraisals, in form and substance reasonably satisfactory
to the Agent and such Foreign Subsidiary Lenders, of the Foreign Subsidiary
Borrowers’ assets that will be included in the borrowing base for such Foreign
Subsidiary Incremental Facility; (v) the advance rates with respect to the
collateral of the Foreign Subsidiary Borrowers (the “Foreign Subsidiary
Collateral”) under any such Foreign Subsidiary Incremental Facility shall be no
higher than the advance rates applicable to the Revolver Loans; (vi) the Foreign
Subsidiary Lenders that provide such Foreign Subsidiary Incremental Facility
shall benefit from a first-priority perfected security interest in the Foreign
Subsidiary Collateral for such Foreign Subsidiary Incremental Facility; it being
agreed that no Lender (other than a Foreign Subsidiary Lender in its capacity as
such) will benefit from any security interest in the Foreign Subsidiary
Collateral); (vii) any such Foreign Subsidiary Incremental Facility (x) may
benefit from a guaranty from the Borrower and the Guarantors which guaranty may
be secured by the Collateral on a junior basis (including by operation of
modifying the provisions of Section 5.6 hereof) to the Liens securing the
Obligations of the Secured Parties (other than any Foreign Subsidiary Lender or
New Foreign Subsidiary Lender) or (y) to the extent requested by the Borrower or
the Agent, such Foreign Subsidiary Incremental Facility may benefit from a
guaranty from the Borrower and the Guarantors which guaranty may be secured by
the Collateral on a pari passu basis with the Liens securing the Obligations of
the Secured Parties and, in the event such Foreign Subsidiary Incremental
Facility is secured on a pari passu basis with the Liens securing the
Obligations of the Secured Parties, each Lender (including each Foreign
Subsidiary Lender) shall enter into a customary loss sharing agreement in form
and substance reasonably acceptable to the Agent and the Required Lenders;
(viii) the maturity date of any such Foreign Subsidiary Incremental Facility
will be the Revolver Termination Date; (ix) each Foreign Subsidiary Borrower
shall have appointed a process agent that is a Person incorporated or organized
under the laws of the United States of America, any state thereof or in the
District of Columbia; (x) no Default or Event of Default shall have occurred and
be continuing or shall occur as a result of such establishment or increase in
Foreign Subsidiary Incremental Facilities, as applicable; (xi) prior to the date
of such establishment or increase, each Lender shall have received written
notice from Agent of the aggregate principal amount of such requested Foreign
Subsidiary Incremental Facility or increase thereto, as applicable; (xii)
Borrower shall, and shall cause its applicable Subsidiaries (including any
applicable Foreign Subsidiary Borrowers) to, execute and deliver such documents
and instruments and take such other actions as may be reasonably requested by
Agent in connection with such establishment or increase, as applicable, and
(xiii) such establishment or increase, as applicable, of Foreign Subsidiary
Incremental Facilities shall be subject to successful syndication thereof.  Any
request under this Section 2.1.4(e) shall be submitted by Borrower to Agent (and
Agent shall forward copies to Lenders), specify the proposed effective date and
the amount of each such requested Foreign Subsidiary Incremental Facility or
increase thereto, as applicable, and be accompanied by an officer’s certificate
of Borrower stating that no Default or Event of Default exists or will occur as
a result of such establishment or increase(s), as applicable.  Borrower may also
specify any fees offered to those Lenders (the “Foreign Subsidiary Lenders”)
that agree to provide such Foreign Subsidiary Incremental Facilities or
increases thereto, as applicable, which fees may be variable based upon the
amount by which any such Lender is willing to increase the principal amount of
its Foreign


45







--------------------------------------------------------------------------------





Subsidiary Revolver Commitments and/or provide a new Foreign Subsidiary
Incremental Facility, as applicable.  No Lender shall have any obligation,
express or implied, to offer to provide any Foreign Subsidiary Incremental
Facility or to increase its existing Foreign Subsidiary Revolver Commitments. 
Only the consent of each Foreign Subsidiary Lender and Agent shall be required
for the establishment of a Foreign Subsidiary Incremental Facility and/or
increase in the aggregate principal amount of the Foreign Subsidiary Revolver
Commitments pursuant to this Section 2.1.4(e).  No Lender that elects not to
increase the principal amount of its Foreign Subsidiary Revolver Commitment may
be replaced in respect of its existing Foreign Subsidiary Revolver Commitment as
a result thereof without such Lender’s consent.
 
Each Foreign Subsidiary Lender that desires to provide a Foreign Subsidiary
Incremental Facility and/or increase its Foreign Subsidiary Revolver Commitment
(each a “Foreign Subsidiary Responding Lender”), shall as soon as practicable
specify the amount of each such proposed Foreign Subsidiary Revolver Commitment
or increase thereto, as applicable, which it is willing to assume.  If the total
amount that Foreign Subsidiary Responding Lenders are willing to provide and/or
increase, as applicable, their Foreign Subsidiary Revolver Commitments exceeds
the amount of the requested Foreign Subsidiary Incremental Facility or increase
of Foreign Subsidiary Revolver Commitments, as applicable, Agent shall allocate
the proposed Foreign Subsidiary Revolver Commitments or increases thereto, as
applicable, among the Foreign Subsidiary Responding Lenders ratably in
proportion to the amount that each Foreign Subsidiary Responding Lender
specified that it was willing to assume.  If the total amount that the Foreign
Subsidiary Responding Lenders are willing to provide and/or increase their
Foreign Subsidiary Revolver Commitments, as applicable, is less than the amount
of the proposed Foreign Subsidiary Incremental Facility or increase of the
Foreign Subsidiary Revolver Commitments, as applicable, in either case Borrower
may designate new lenders who qualify as Eligible Assignees and who are
reasonably acceptable to Agent as additional Foreign Subsidiary Lenders, as
applicable, hereunder in accordance with this Section 2.1.4(e) (each such new
lender being a “New Foreign Subsidiary Lender”), which New Foreign Subsidiary
Lender may assume all or a portion of the requested Foreign Subsidiary
Incremental Facility or increase in the aggregate principal amount of the
Foreign Subsidiary Revolver Commitments, as applicable.


Each New Foreign Subsidiary Lender designated by Borrower and reasonably
acceptable to Agent shall become an additional party hereto as a New Foreign
Subsidiary Lender concurrently with the effectiveness of the proposed Foreign
Subsidiary Incremental Facility or increase in the aggregate principal amount of
the Foreign Subsidiary Revolver Commitments, as applicable, upon its execution
of a New Lender Supplement.  Each Foreign Subsidiary Lender which is increasing
its existing Foreign Subsidiary Revolver Commitment shall execute an Increased
Commitment Agreement in the form of Exhibit E-2 (and, in each case, otherwise in
form and substance reasonably acceptable to Agent).
 
Subject to the foregoing, any Foreign Subsidiary Incremental Facility or
increase of Foreign Subsidiary Revolver Commitments requested by Borrower shall
be effective as of the date proposed by Borrower and agreed to by Agent and
shall be in the principal amount equal to (i) the principal amount which Foreign
Subsidiary Lenders are willing to assume as new Foreign Subsidiary Incremental
Facilities and/or increases to the principal amount of their Foreign Subsidiary
Revolver Commitment, as applicable, plus (ii) the principal amount offered by
New Foreign Subsidiary Lenders.  To the extent that adjustments to the aggregate
Foreign Subsidiary Revolver Commitments result in loss or expenses to any
Foreign Subsidiary Lender as a result of the prepayment of any LIBOR Loan on a
date other than the scheduled last day of the applicable Interest Period, the
Borrower shall be responsible for such loss or expense pursuant to Section 3.9.


Each of the parties hereto hereby agrees that, upon the effectiveness of any
Foreign Subsidiary Incremental Facility, this Agreement shall be amended to the
extent (but only to the extent) necessary to


46







--------------------------------------------------------------------------------





reflect the existence of such Foreign Subsidiary Incremental Facility and the
Foreign Subsidiary Revolving Loans evidenced thereby, and Agent and the Borrower
may, without the consent of the other Lenders, effect such amendments to this
Agreement and the other Loan Documents, and enter into any new Loan Documents,
in each case as may be necessary or appropriate, in the reasonable opinion of
Agent and Borrower, to effect the provisions of this Section 2.1.4(e) (including
(A) any amendments to Sections 5.3, 5.6, and 7.1, but which reflect the junior
payment priority of the Foreign Subsidiary Incremental Facilities with respect
to the proceeds of the Collateral to the extent such Foreign Subsidiary
Incremental Facility is not secured by Liens on the Collateral that rank pari
passu with the Liens securing the Obligations of the Secured Parties (other than
the Foreign Subsidiary Lenders in their capacities as such), (B) any amendments
to this Agreement to reflect the ability for any such Foreign Subsidiary
Incremental Facilities to be advanced and repaid in a currency other than
Dollars, and (C) entering into any additional Security Documents with respect to
the Foreign Subsidiary Incremental Facilities and any guarantees provided by the
Borrower and its Subsidiaries with respect thereto).  For the avoidance of
doubt, this Section 2.1.4(e) shall supersede any provisions in Section 14.1.1. 
From and after the effective date of any Foreign Subsidiary Incremental Facility
and/or Foreign Subsidiary Revolver Commitment increase, the Foreign Subsidiary
Revolver Loans and Foreign Subsidiary Revolver Commitments established pursuant
to this Section 2.1.4(e) shall constitute Foreign Subsidiary Revolver Loans and
Foreign Subsidiary Revolver Commitments under, and shall be entitled to all the
benefits afforded by, this Agreement and the other Loan Documents.


Following the effective date of any Foreign Subsidiary Incremental Facility
and/or increase to the Foreign Subsidiary Revolver Commitments, Agent shall
deliver to Borrower a schedule to the Agreement reflecting such Foreign
Subsidiary Incremental Facility and/or increases to the aggregate Foreign
Subsidiary Revolver Commitments.


2.1.5.       Overadvances.  If the aggregate Revolver Loans exceed the Aggregate
Borrowing Base at any time, the excess amount (“Overadvance”) shall be payable
by Borrower on demand by Agent, but all such Revolver Loans shall nevertheless
constitute Obligations secured by the Collateral and entitled to all benefits of
the Loan Documents.  Any payments received by Agent with respect to an
Overadvance shall be applied first to all outstanding Tranche A Revolver Loans
and then to all outstanding Tranche B Revolver Loans.  Unless its authority has
been revoked in writing by Required Lenders, Agent may require Tranche B
Revolver Lenders and, if the outstanding principal amount of Tranche B Revolver
Loans is not less than the Tranche B Maximum Amount, Tranche A Lenders to honor
requests for Overadvance Loans and to forbear from requiring Borrower to cure an
Overadvance, (a) when no other Event of Default is known to Agent, as long as
(i) the Overadvance does not continue for more than 30 consecutive days (and no
Overadvance may exist for at least five consecutive days thereafter before
further Overadvance Loans are required), and (ii) the Overadvance is not known
by Agent to exceed 5% of the Aggregate Borrowing Base, less any outstanding
Protective Advances; and (b) regardless of whether an Event of Default exists,
if Agent discovers an Overadvance not previously known by it to exist, as long
as from the date of such discovery the Overadvance (i) is not increased by more
than 5% of the Aggregate Borrowing Base, less any outstanding Protective
Advances, and (ii) does not continue for more than 30 consecutive days.  In no
event shall Overadvance Loans be required that would cause (i) the outstanding
Tranche A Revolver Loans and LC Obligations of any Tranche A Revolver Lender to
exceed its Tranche A Revolver Commitment, (ii) the outstanding Tranche B
Revolver Loans of any Tranche B Revolver Lender to exceed its Tranche B Revolver
Commitment or (iii) the outstanding Tranche A Revolver Loans, Tranche B Revolver
Loans and LC Obligations to exceed the aggregate Revolver Commitments.  Any
funding of an Overadvance Loan or sufferance of an Overadvance shall not
constitute a waiver by Agent or Lenders of the Event of Default caused thereby. 
In no event shall Borrower or any other Obligor be deemed a beneficiary of this
Section or authorized to enforce any of its terms.
 


47











--------------------------------------------------------------------------------





2.1.6.       Protective Advances.  At any time after an Event of Default has
occurred and is continuing, Agent shall be authorized, in its reasonable
discretion, at any time that any conditions in Section 6 are not satisfied, to
make Base Rate Revolver Loans (“Protective Advances”) (a) up to an aggregate
amount outstanding at any time, when aggregated with all outstanding
Overadvances, of 5% of the Aggregate Borrowing Base, if Agent deems such Loans
necessary or desirable to preserve or protect Collateral, or to enhance the
collectibility or repayment of Obligations; or (b) to pay any other amounts
chargeable to Obligors under any Loan Documents, including costs, fees and
expenses; provided that such Revolver Loans shall be Tranche A Revolver Loans
unless the outstanding principal amount of Tranche B Revolver Loans is less than
the Tranche B Maximum Amount, in which case up to an amount equal to the Tranche
B Maximum Amount minus the outstanding principal amount of Tranche B Revolver
Loans of such Revolver Loans shall be Tranche B Revolver Loans, and the
remaining amount of such Revolver Loans shall be Tranche A Revolver Loans.  In
no event shall Protective Advances cause (i) the outstanding Tranche A Revolver
Loans and LC Obligations of any Lender to exceed its Tranche A Revolver
Commitment, (ii) the outstanding Tranche B Revolver Loans of any Lender to
exceed its Tranche B Revolver Commitment or (iii) the outstanding Revolving
Loans and LC Obligations to exceed the aggregate Revolver Commitments.  Each
Tranche A Revolver Lender or Tranche B Revolver Lender, as applicable, shall
participate in each Protective Advance on a Pro Rata basis.  Required Lenders
may at any time revoke Agent’s authority to make further Protective Advances
under clause (a) by written notice to Agent.  Absent such revocation, Agent’s
determination that funding of a Protective Advance is appropriate shall be
conclusive.


2.2.          [Reserved].


2.3.          Letter of Credit Facility.


2.3.1.       Issuance of Letters of Credit.  Issuing Bank agrees to issue
Letters of Credit from time to time until 30 days prior to the Revolver
Termination Date (or until the Commitment Termination Date, if earlier), on the
terms set forth herein, including the following:


(a)           Borrower acknowledges that Issuing Bank’s willingness to issue any
Letter of Credit is conditioned upon Issuing Bank’s receipt of a LC Application
with respect to the requested Letter of Credit, as well as such other
instruments and agreements as Issuing Bank may customarily require for issuance
of a letter of credit of similar type and amount.  Issuing Bank shall have no
obligation to issue any Letter of Credit unless (i) Issuing Bank receives a LC
Request and LC Application at least three Business Days prior to the requested
date of issuance; (ii) each LC Condition is satisfied; and (iii) if a Defaulting
Lender exists, Borrower or such Lender has entered into arrangements
satisfactory to Agent and Issuing Bank to eliminate any Fronting Exposure
associated with such Lender.  No Issuing Bank will be required to issue any
Letter of Credit if, after giving effect to such issuance, the aggregate face
amount of all Letters of Credit issued by such Issuing Bank would exceed such
Issuing Bank’s Letter of Credit Commitment.  If Issuing Bank receives written
notice from a Lender at least one Business Day before issuance of a Letter of
Credit that any LC Condition has not been satisfied, Issuing Bank shall have no
obligation to issue the requested Letter of Credit (or any other) until such
notice is withdrawn in writing by that Lender or until Required Lenders have
waived such condition in accordance with this Agreement.  Prior to receipt of
any such notice, Issuing Bank shall not be deemed to have knowledge of any
failure of LC Conditions.
 
(b)           Letters of Credit may be requested by Borrower only (i) to support
obligations of Borrower incurred in the Ordinary Course of Business; or (ii) for
other purposes as Agent may approve from time to time in writing.  The renewal
or extension of any Letter of Credit shall be treated as the issuance of a new
Letter of Credit, except that delivery of a new LC Application shall be required
at the discretion of Issuing Bank.




48







--------------------------------------------------------------------------------





(c)           Borrower assumes all risks of the acts, omissions or misuses of
any Letter of Credit by the beneficiary.  In connection with issuance of any
Letter of Credit, none of Agent, Issuing Bank or any Lender shall be responsible
for the existence, character, quality, quantity, condition, packing, value or
delivery of any goods purported to be represented by any Documents; any
differences or variation in the character, quality, quantity, condition,
packing, value or delivery of any goods from that expressed in any Documents;
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
Documents or of any endorsements thereon; the time, place, manner or order in
which shipment of goods is made; partial or incomplete shipment of, or failure
to ship, any goods referred to in a Letter of Credit or Documents; any deviation
from instructions, delay, default or fraud by any shipper or other Person in
connection with any goods, shipment or delivery; any breach of contract between
a shipper or vendor and Borrower; errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex,
telecopy, e-mail, telephone or otherwise; errors in interpretation of technical
terms; the misapplication by a beneficiary of any Letter of Credit or the
proceeds thereof; or any consequences arising from causes beyond the control of
Issuing Bank, Agent or any Lender, including any act or omission of a
Governmental Authority.  The rights and remedies of Issuing Bank under the Loan
Documents shall be cumulative.  Issuing Bank shall be fully subrogated to the
rights and remedies of each beneficiary whose claims against Borrower are
discharged with proceeds of any Letter of Credit.


(d)           In connection with its administration of and enforcement of rights
or remedies under any Letters of Credit or LC Documents, Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Issuing Bank, in
good faith, to be genuine and correct and to have been signed, sent or made by a
proper Person.  Issuing Bank may consult with and employ legal counsel,
accountants and other experts to advise it concerning its obligations, rights
and remedies, and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such experts. 
Issuing Bank may employ agents and attorneys-in-fact in connection with any
matter relating to Letters of Credit or LC Documents, and shall not be liable
for the negligence or misconduct of agents and attorneys-in-fact selected with
reasonable care.
 
2.3.2.       Reimbursement; Participations.


(a)           If Issuing Bank honors any request for payment under a Letter of
Credit, Borrower shall pay to Issuing Bank, within one Business Day of
notification thereof (“Reimbursement Date”), the amount paid by Issuing Bank
under such Letter of Credit, together with interest at the interest rate for
Base Rate Tranche A Revolver Loans from the date such draw was honored until
payment by Borrower.  The obligation of Borrower to reimburse Issuing Bank for
any payment made under a Letter of Credit shall be absolute, unconditional, and
irrevocable, and shall be paid without regard to any lack of validity or
enforceability of any Letter of Credit or the existence of any claim, setoff,
defense or other right that Borrower may have at any time against the
beneficiary.  Whether or not Borrower submits a Notice of Borrowing, Borrower
shall be deemed to have requested a Borrowing of Base Rate Tranche A Revolver
Loans in an amount necessary to pay all amounts due Issuing Bank on any
Reimbursement Date and each Tranche A Revolver Lender agrees to fund its Pro
Rata share of such Borrowing whether or not the Commitments have terminated, an
Overadvance exists or is created thereby, or the conditions in Section 6 are
satisfied.
 
(b)           Upon issuance of a Letter of Credit, each Tranche A Revolver
Lender shall be deemed to have irrevocably and unconditionally purchased from
Issuing Bank, without recourse or warranty, an undivided Pro Rata interest and
participation in all LC Obligations relating to the Letter of Credit.  If
Issuing Bank makes any payment under a Letter of Credit and Borrower does not
reimburse such payment on the Reimbursement Date, Agent shall promptly notify
Tranche A Revolver Lenders and


49







--------------------------------------------------------------------------------





each Tranche A Revolver Lender shall promptly (within one Business Day) and
unconditionally pay to Agent, for the benefit of Issuing Bank, the Tranche A
Revolver Lender’s Pro Rata share of such payment.  Upon request by a Tranche A
Revolver Lender, Issuing Bank shall furnish copies of any Letters of Credit and
LC Documents in its possession at such time.


(c)           The obligation of each Tranche A Revolver Lender to make payments
to Agent for the account of Issuing Bank in connection with Issuing Bank’s
payment under a Letter of Credit shall be absolute, unconditional and
irrevocable, not subject to any counterclaim, setoff, qualification or exception
whatsoever, and shall be made in accordance with this Agreement under all
circumstances, irrespective of any lack of validity or unenforceability of any
Loan Documents; any draft, certificate or other document presented under a
Letter of Credit having been determined to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or the existence of any setoff or defense that any Obligor may
have with respect to any Obligations.  Issuing Bank does not assume any
responsibility for any failure or delay in performance or any breach by Borrower
or any other Person of any obligations under any LC Documents.  Issuing Bank
does not make to Lenders any express or implied warranty, representation or
guaranty with respect to the Collateral, LC Documents or any Obligor.  Issuing
Bank shall not be responsible to any Lender for any recitals, statements,
information, representations or warranties contained in, or for the execution,
validity, genuineness, effectiveness or enforceability of any LC Documents; the
validity, genuineness, enforceability, collectibility, value or sufficiency of
any Collateral or the perfection of any Lien therein; or the assets,
liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Obligor.


(d)           No Issuing Bank Indemnitee shall be liable to any Lender or other
Person for any action taken or omitted to be taken in connection with any LC
Documents except as a result of its actual gross negligence or willful
misconduct.  Issuing Bank shall not have any liability to any Lender if Issuing
Bank refrains from any action under any Letter of Credit or LC Documents until
it receives written instructions from Required Lenders.
 
2.3.3.       Cash Collateral.  If any LC Obligations, whether or not then due or
payable, shall for any reason be outstanding at any time (a) that an Event of
Default has occurred and the Obligations have been accelerated and/or the
Commitments have been terminated, (b) that the outstanding principal amount of
the Tranche A Revolver Loans is greater than an amount equal to the Aggregate
Borrowing Base minus the Tranche B Borrowing Base or (c) after the Commitment
Termination Date, then Borrower shall, at Issuing Bank’s or Agent’s request,
Cash Collateralize the stated amount of all outstanding Letters of Credit and
pay to Issuing Bank the amount of all other LC Obligations.  Borrower shall, if
notified by 10:00 a.m. (Central Time), by Issuing Bank or Agent from time to
time, Cash Collateralize the Fronting Exposure of any Defaulting Lender on the
same Business Day (and otherwise on the Business Day following receipt of such
notification).  If Borrower fails to provide Cash Collateral as required herein,
Tranche A Revolver Lenders may (and shall upon direction of Agent) advance, as
Tranche A Revolver Loans, the amount of the Cash Collateral required (whether or
not the Commitments have terminated, an Overadvance exists or the conditions in
Section 6 are satisfied).  Notwithstanding any other provision of this
Agreement, Borrower shall not be required to pay any interest or fees
attributable to the Fronting Exposure of a Defaulting Lender which has been Cash
Collateralized.


2.3.4.       Outstanding Letters of Credit.  Each of Borrower, each Guarantor,
each Lender and the Issuing Bank hereby agree that with respect to the letters
of credit set forth on Schedule 2.3.4 (“Outstanding Letters of Credit”), for all
purposes of this Agreement, such Outstanding Letters of Credit shall constitute
Letters of Credit hereunder.  Each Tranche A Revolver Lender agrees to
participate in each Outstanding Letter of Credit issued by the Issuing Bank in
an amount equal to its Pro Rata share of the stated amount of such Outstanding
Letter of Credit.






50







--------------------------------------------------------------------------------





2.3.5.       Resignation of Issuing Bank.  Issuing Bank may resign at any time
upon notice to Agent and Borrower.  On the effective date of such resignation,
Issuing Bank shall have no further obligation to issue, amend, renew, extend or
otherwise modify any Letter of Credit, but shall continue to have all rights and
obligations of an Issuing Bank hereunder, including under Section 2.3, 12.6 and
14.2, relating to any Letter of Credit issued prior to such date.  Agent shall,
subject to the consent of such replacement Issuing Bank, promptly appoint a
replacement Issuing Bank, which, as long as no Default or Event of Default
exists, shall be reasonably acceptable to Borrower.


SECTION 3.              INTEREST, FEES AND CHARGES


3.1.          Interest.


3.1.1.       Rates and Payment of Interest.


(a)           The Obligations shall bear interest (i) if a Base Rate Loan, at
the Base Rate in effect from time to time, plus the Applicable Margin; (ii) if a
LIBOR Loan, at LIBOR for the applicable Interest Period, plus the Applicable
Margin; and (iii) if any other Obligation (including, to the extent permitted by
law, interest not paid when due), at the Base Rate in effect from time to time,
plus the Applicable Margin for Base Rate Tranche A Revolver Loans.  Interest
shall accrue from the date the Loan is advanced or the Obligation is incurred or
payable, until paid by Borrower.  If a Loan is repaid on the same day made, one
day’s interest shall accrue.


(b)           During an Insolvency Proceeding with respect to Borrower, or
during any other Event of Default if Agent or Required Lenders in their
discretion so elect, Obligations shall bear interest at the Default Rate
(whether before or after any judgment).  Borrower acknowledges that the cost and
expense to Agent and Lenders due to an Event of Default are difficult to
ascertain and that the Default Rate is a fair and reasonable estimate to
compensate Agent and Lenders for this.


(c)           Interest accrued on the Loans shall be due and payable in arrears,
(i) (A) for any Base Rate Loan, on the first day of each month, (B) for any
LIBOR Loan (other than a LIBOR Loan having an Interest Period of six months), on
the last day of its Interest Period, and (C) for any LIBOR Loan having an
Interest Period of six months, on the day that is three months after the
commencement of its Interest Period and on the last day of its Interest Period;
(ii) on any date of prepayment, with respect to the principal amount of Loans
being prepaid; and (iii) on the Commitment Termination Date.  Interest accrued
on any other Obligations shall be due and payable as provided in the Loan
Documents and, if no payment date is specified, shall be due and payable on
demand.  Notwithstanding the foregoing, interest accrued at the Default Rate
shall be due and payable on demand.
 
3.1.2.       Application of LIBOR to Outstanding Loans.


(a)           Borrower may on any Business Day, subject to delivery of a Notice
of Conversion/Continuation, elect to convert any portion of the Base Rate Loans
to, or to continue any LIBOR Loan at the end of its Interest Period as, a LIBOR
Loan.  During any Default or Event of Default, Agent may (and shall at the
direction of Required Lenders) declare that no Loan may be made, converted or
continued as a LIBOR Loan.  In addition, until Agent notifies Borrower that
syndication of the credit facility hereunder is complete, no Loan may be made as
or converted into a LIBOR Loan.


(b)           Whenever Borrower desires to convert or continue Loans as LIBOR
Loans, Borrower shall give Agent a Notice of Conversion/Continuation, no later
than 11:00 a.m. (Central Time) at least three Business Days before the requested
conversion or continuation date.  Promptly after receiving any such notice,
Agent shall notify each Lender thereof.  Each Notice of


51







--------------------------------------------------------------------------------





Conversion/Continuation shall be irrevocable, and shall specify the amount of
Loans to be converted or continued, the conversion or continuation date (which
shall be a Business Day), whether such Loans are Tranche A Revolver Loans or
Tranche B Revolver Loans and the duration of the Interest Period (which shall be
deemed to be one month if not specified).  If, upon the expiration of any
Interest Period in respect of any LIBOR Loans, Borrower shall have failed to
deliver a Notice of Conversion/Continuation, they shall be deemed to have
elected to convert such Loans into Base Rate Loans.  Agent does not warrant or
accept responsibility for, nor shall it have any liability with respect to,
administration, submission or any other matter related to any rate described in
the definition of LIBOR.


3.1.3.       Interest Periods.  In connection with the making, conversion or
continuation of any LIBOR Loans, Borrower shall select an interest period
(“Interest Period”) to apply, which interest period shall be 1, 2, 3 or 6
months; provided, however, that:


(a)           the Interest Period shall commence on the date the Loan is made or
continued as, or converted into, a LIBOR Loan, and shall expire on the
numerically corresponding day in the calendar month at its end;


(b)           if any Interest Period commences on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month; and if any Interest Period would
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and


(c)            no Interest Period shall extend beyond the Revolver Termination
Date.


3.1.4.       Interest Rate Not Ascertainable.  If Agent shall determine that on
any date for determining LIBOR, due to any circumstance affecting the London
interbank market, adequate and fair means do not exist for ascertaining such
rate on the basis provided herein, then Agent shall immediately notify Borrower
of such determination.  Until Agent notifies Borrower that such circumstance no
longer exists, the obligation of Lenders to make LIBOR Loans shall be suspended,
and no further Loans may be converted into or continued as LIBOR Loans.
 
3.2.          Fees.


3.2.1.       Unused Line Fee.  Borrower shall pay to Agent, for the Pro Rata
benefit of Tranche A Revolver Lenders, a fee equal to the Unused Line Fee Rate
times the amount by which the Tranche A Revolver Commitments exceed the average
daily balance of Tranche A Revolver Loans and stated amount of Letters of Credit
during any month.  In addition, Borrower shall pay to Agent, for the Pro Rata
benefit of Tranche B Revolver Lenders, a fee equal to the Unused Line Fee Rate
times the amount by which the Tranche B Revolver Commitments exceed the average
daily balance of Tranche B Revolver Loans during any month.  Such fees shall be
payable in arrears, on the first day of each month and on the Commitment
Termination Date.


3.2.2.       LC Facility Fees.  Borrower shall pay (a) to Agent, for the Pro
Rata benefit of Tranche A Revolver Lenders, a fee equal to the Applicable Margin
in effect for LIBOR Tranche A Revolver Loans times the average daily stated
amount of Letters of Credit, which fee shall be payable monthly in arrears, on
the first day of each month; (b) to the applicable Issuing Bank, for its own
account, a fronting fee equal to 0.125% per annum on the stated amount of each
Letter of Credit, which fee shall be payable monthly in arrears on the first day
of each month or as otherwise agreed upon between Borrower and such Issuing
Bank, and shall be payable on any increase in stated amount made between any
such dates; and (c) to the applicable Issuing Bank, for its own account, all
customary charges


52







--------------------------------------------------------------------------------





associated with the issuance, amending, negotiating, payment, processing,
transfer and administration of Letters of Credit, which charges shall be paid as
and when incurred.  During an Event of Default, the fee payable under clause (a)
shall be increased by 2% per annum.


3.2.3.       [Reserved].


3.2.4.       Agent Fees.  In consideration of Agent’s syndication of the
Commitments and service as Agent hereunder, Borrower shall pay to Agent, for its
own account, the fees described in the Fee Letter.


3.3.          Computation of Interest, Fees, Yield Protection.  All interest, as
well as fees and other charges calculated on a per annum basis, shall be
computed for the actual days elapsed, based on a year of 360 days.  Each
determination by Agent of any interest, fees or interest rate hereunder shall be
final, conclusive and binding for all purposes, absent manifest error.  All fees
shall be fully earned when due and shall not be subject to rebate, refund or
proration.  All fees payable under Section 3.2 are compensation for services and
are not, and shall not be deemed to be, interest or any other charge for the
use, forbearance or detention of money.  A certificate as to amounts payable by
Borrower under Section 3.4, 3.6, 3.7, 3.9 or 5.9, submitted to Borrower by Agent
or the affected Lender, as applicable, shall be final, conclusive and binding
for all purposes, absent manifest error, and Borrower shall pay such amounts to
the appropriate party within 10 days following receipt of the certificate.


3.4.          Reimbursement Obligations.  Borrower shall reimburse Agent and the
Lenders for all Extraordinary Expenses.  Borrower shall also reimburse Agent for
all reasonable, documented and out-of-pocket legal (not to exceed one law firm
for the arrangers and Agent and one additional local counsel in each applicable
foreign jurisdiction, if reasonably requested by Agent), accounting, appraisal,
consulting, and other fees, costs and expenses incurred by it in connection with
(a) syndication of the Revolver Commitments and negotiation and preparation of
any Loan Documents, including any amendment or other modification thereof; (b)
administration of and actions relating to any Collateral, Loan Documents and
transactions contemplated thereby, including any actions taken to perfect or
maintain priority of Agent’s Liens on any Collateral, to maintain any insurance
required hereunder or to verify Collateral; and (c) subject to the limits of
Section 10.1.1(b), each inspection, audit or appraisal with respect to any
Obligor or Collateral, whether prepared by Agent’s personnel or a third party. 
All legal, accounting and consulting fees shall be charged to Borrower by
Agent’s professionals at their full hourly rates, regardless of any reduced or
alternative fee billing arrangements that Agent, any Lender or any of their
Affiliates may have with such professionals with respect to this or any other
transaction).  If, for any reason (including inaccurate reporting on financial
statements or a Compliance Certificate), it is reasonably determined that a
higher Applicable Margin should have applied to a period than was actually
applied, then, following Agent’s consultation with Borrower, the proper margin
shall be applied retroactively and Borrower shall immediately pay to Agent, for
the Pro Rata benefit of Lenders, an amount equal to the difference between the
amount of interest and fees that would have accrued using the proper margin and
the amount actually paid.  All amounts payable by Borrower under this Section
shall be due on demand.
 
3.5.          Illegality.  If any Lender determines that any Applicable Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund LIBOR Loans, or to determine or charge interest rates based upon LIBOR, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to Agent, any
obligation of such Lender to make or continue LIBOR Loans or to convert Base
Rate Loans to LIBOR Loans shall be suspended until such Lender notifies Agent
that the circumstances giving rise to such determination no longer exist.  Upon


53







--------------------------------------------------------------------------------





delivery of such notice, Borrower shall prepay or, if applicable, convert all
LIBOR Loans of such Lender to Base Rate Loans, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
LIBOR Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such LIBOR Loans.  Upon any such prepayment or conversion,
Borrower shall also pay accrued interest on the amount so prepaid or converted.


3.6.          Inability to Determine Rates.  If Required Lenders notify Agent
for any reason in connection with a request for a Borrowing of, or conversion to
or continuation of, a LIBOR Loan that (a) Dollar deposits are not being offered
to banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Loan, (b) adequate and reasonable means do not exist for
determining LIBOR for the requested Interest Period, or (c) LIBOR for the
requested Interest Period does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, then Agent will promptly so notify Borrower
and each Lender.  Thereafter, the obligation of Lenders to make or maintain
LIBOR Loans and utilization of the LIBOR component (if affected) in determining
Base Rate shall be suspended until Agent (upon instruction by Required Lenders)
withdraws such notice.  Upon receipt of such notice, Borrower may revoke any
pending request for a LIBOR Loan or, failing that, will be deemed to have
requested a Base Rate Loan.


3.7.          Increased Costs; Capital Adequacy.


3.7.1.       Change in Law.  If any Change in Law shall:


(a)           impose modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in calculating LIBOR) or
Issuing Bank;


(b)           subject any Lender or Issuing Bank to any Tax with respect to any
Loan, Loan Document, Letter of Credit or participation in LC Obligations, or
change the basis of taxation of payments to such Lender or Issuing Bank in
respect thereof (in each case excluding Indemnified Taxes or Other Taxes which
are governed by Section 5.9 and the imposition of, or any change in the rate of,
any Excluded Tax payable by such Lender or Issuing Bank, and, for the avoidance
of doubt, without duplication of Section 5.9); or


(c)            impose on any Lender, Issuing Bank or interbank market any other
condition, cost or expense affecting any Loan, Loan Document, Letter of Credit,
participation in LC Obligations or Commitment;
 
and the result thereof shall be to increase the cost to such Lender of making or
maintaining any Loan or Commitment, or converting to or continuing any interest
option for a Loan, or to increase the cost to such Lender or Issuing Bank of
participating in, issuing or maintaining any Letter of Credit, or to reduce the
amount of any sum received or receivable by such Lender or Issuing Bank
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or Issuing Bank, Borrower will pay to such Lender or
Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or Issuing Bank, as applicable, for such additional costs
incurred or reduction suffered.


3.7.2.       Capital Adequacy.  If any Lender or Issuing Bank determines that
any Change in Law affecting such Lender or Issuing Bank or any Lending Office of
such Lender or such Lender’s or Issuing Bank’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s, Issuing Bank’s or holding
company’s capital as a consequence of this Agreement, or such Lender’s or
Issuing Bank’s




54







--------------------------------------------------------------------------------





Commitments, Loans, Letters of Credit or participations in LC Obligations, to a
level below that which such Lender, Issuing Bank or holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s,
Issuing Bank’s and holding company’s policies with respect to capital adequacy),
then from time to time Borrower will pay to such Lender or Issuing Bank, as the
case may be, such additional amount or amounts as will compensate it or its
holding company for any such reduction suffered.


3.7.3.       Compensation.  Failure or delay on the part of any Lender or
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of its right to demand such compensation, but Borrower shall
not be required to compensate a Lender or Issuing Bank for any increased costs
incurred or reductions suffered more than 120 days prior to the date that the
Lender or Issuing Bank notifies Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s or Issuing Bank’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the 120
day period referred to above shall be extended to include the period of
retroactive effect thereof).


3.8.          Mitigation.  If any Lender gives a notice under Section 3.5 or
requests compensation under Section 3.7, or if Borrower is required to pay
additional amounts with respect to a Lender under Section 5.9, then such Lender
shall use reasonable efforts to designate a different Lending Office or to
assign its rights and obligations hereunder to another of its offices, branches
or Affiliates, if, in the judgment of such Lender, such designation or
assignment (a) would eliminate the need for such notice or reduce amounts
payable or to be withheld in the future, as applicable; and (b) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or unlawful.  Borrower agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.


3.9.          Funding Losses.  If for any reason (other than default by a
Lender) (a) any Borrowing of, or conversion to or continuation of, a LIBOR Loan
does not occur on the date specified therefor in a Notice of Borrowing or Notice
of Conversion/Continuation (whether or not withdrawn), (b) any repayment or
conversion of a LIBOR Loan occurs on a day other than the end of its Interest
Period, (c) Borrower fails to repay a LIBOR Loan when required hereunder, or (d)
a Lender (other than a Defaulting Lender) is required to assign a LIBOR Loan
prior to the end of its Interest Period pursuant to Section 12.10, then Borrower
shall pay to Agent its customary administrative charge and to each Lender all
resulting losses and expenses, and any loss or expense arising from liquidation
or redeployment of funds or from fees payable to terminate deposits of matching
funds.  Lenders shall not be required to purchase Dollar deposits in any
interbank or offshore Dollar market to fund any LIBOR Loan, but the provisions
hereof shall be deemed to apply as if each Lender had purchased such deposits.
 
3.10.       Maximum Interest.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by Applicable Law (“maximum rate”).  If Agent or any Lender shall
receive interest in an amount that exceeds the maximum rate, the excess interest
shall be applied to the principal of the Obligations or, if it exceeds such
unpaid principal, refunded to Borrower.  In determining whether the interest
contracted for, charged or received by Agent or a Lender exceeds the maximum
rate, such Person may, to the extent permitted by Applicable Law, (a)
characterize any payment that is not principal as an expense, fee or premium
rather than interest; (b) exclude voluntary prepayments and the effects thereof;
and (c) amortize, prorate, allocate and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.


55







--------------------------------------------------------------------------------





SECTION 4.              LOAN ADMINISTRATION


4.1.          Manner of Borrowing and Funding Revolver Loans.


4.1.1.       Notice of Borrowing.


(a)           Whenever Borrower desires funding of a Borrowing of Revolver
Loans, Borrower shall give Agent a Notice of Borrowing.  Such notice must be
received by Agent no later than 11:00 a.m. (Central Time) (i) on the Business
Day of the requested funding date, in the case of Base Rate Loans, and (ii) at
least three Business Days prior to the requested funding date, in the case of
LIBOR Loans.  Notices received after 11:00 a.m. (Central Time) shall be deemed
received on the next Business Day.  Each Notice of Borrowing shall be
irrevocable, shall specify (1) the amount of the Borrowing, (2) the requested
funding date (which must be a Business Day), (3) whether the Borrowing is of
Tranche A Revolver Loans or Tranche B Revolver Loans; provided that such
Borrowing shall be Tranche A Revolver Loans unless the outstanding principal
amount of Tranche B Revolver Loans is less than the Tranche B Maximum Amount, in
which case up to an amount equal to the Tranche B Maximum Amount minus the
outstanding principal amount of Tranche B Revolver Loans of such Revolver Loans
shall be Tranche B Revolver Loans, and the remaining amount of such Revolver
Loans shall be Tranche A Revolver Loans, (4) whether the Borrowing is to be made
as Base Rate Loans or LIBOR Loans, and (5) in the case of LIBOR Loans, the
duration of the applicable Interest Period (which shall be deemed to be one
month if not specified).


(b)           Unless payment is otherwise timely made by Borrower, the becoming
due of any Obligations (whether principal, interest, fees or other charges,
including Extraordinary Expenses, LC Obligations, Cash Collateral and Secured
Bank Product Obligations, but excluding Obligations other than principal,
interest, scheduled fees and LC Obligations, which are being disputed in good
faith by Borrower and are not more than thirty (30) days past due) shall be
deemed to be a request for Base Rate Revolver Loans on the due date, in the
amount of such Obligations;  provided that such Revolver Loans shall be Tranche
A Revolver Loans unless the outstanding principal amount of Tranche B Revolver
Loans is less than the Tranche B Maximum Amount, in which case up to an amount
equal to the Tranche B Maximum Amount minus the outstanding principal amount of
Tranche B Revolver Loans of such Revolver Loans shall be Tranche B Revolver
Loans, and the remaining amount of such Revolver Loans shall be Tranche A
Revolver Loans.  The proceeds of such Revolver Loans shall be disbursed as
direct payment of the relevant Obligation.  In addition, Agent may, at its
option, charge such Obligations against any operating, investment or other
account of Borrower maintained with Agent or any of its Affiliates.


(c)           If Borrower establishes a controlled disbursement account with
Agent or any Affiliate of Agent, then the presentation for payment of any check,
ACH or electronic debit, or other payment item at a time when there are
insufficient funds to cover it shall be deemed to be a request for Base Rate
Revolver Loans on the date of such presentation, in the amount of such payment
item; provided that such Revolver Loans shall be Tranche A Revolver Loans unless
the outstanding principal amount of Tranche B Revolver Loans is less than the
Tranche B Maximum Amount, in which case up to an amount equal to the Tranche B
Maximum Amount minus the outstanding principal amount of Tranche B Revolver
Loans of such Revolver Loans shall be Tranche B Revolver Loans, and the
remaining amount of such Revolver Loans shall be Tranche A Revolver Loans.  The
proceeds of such Revolver Loans may be disbursed directly to the controlled
disbursement account or other appropriate account.
 
4.1.2.       Fundings by Lenders.  Each Tranche A Revolver Lender shall timely
honor its Tranche A Revolver Commitment by funding its Pro Rata share of each
Borrowing of Tranche A Revolver Loans that is properly requested hereunder. 
Each Tranche B Revolver Lender shall timely


56







--------------------------------------------------------------------------------





honor its Tranche B Revolver Commitment by funding its Pro Rata share of each
Borrowing of Tranche B Revolver Loans that is properly requested hereunder. 
Except for Borrowings to be made as Swingline Loans, Agent shall endeavor to
notify Lenders of each Notice of Borrowing (or deemed request for a Borrowing)
by 12:00 noon (Central Time) on the proposed funding date for Base Rate Loans or
by 3:00 p.m. (Central Time) at least two Business Days before any proposed
funding of LIBOR Loans.  Each Lender shall fund to Agent such Lender’s Pro Rata
share of the Borrowing to the account specified by Agent in immediately
available funds not later than 1:00 p.m. (Central Time) on the requested funding
date, unless Agent’s notice is received after the times provided above, in which
event Lender shall fund its Pro Rata share by 11:00 a.m. (Central Time) on the
next Business Day.  Subject to its receipt of such amounts from Lenders, Agent
shall disburse the proceeds of the Revolver Loans as directed by Borrower. 
Unless Agent shall have received (in sufficient time to act) written notice from
a Lender that it does not intend to fund its Pro Rata share of a Borrowing,
Agent may assume that such Lender has deposited or promptly will deposit its
share with Agent, and Agent may disburse a corresponding amount to Borrower.  If
a Lender’s share of any Borrowing or of any settlement pursuant to Section
4.1.3(b) is not in fact received by Agent, then Borrower agrees to repay to
Agent on demand the amount of such share, together with interest thereon from
the date disbursed until repaid, at the rate applicable to such Borrowing.


4.1.3.       Swingline Loans; Settlement.


(a)           Agent may, but shall not be obligated to, advance Swingline Loans
to Borrower, up to an aggregate outstanding amount of $100,000,000, unless the
funding is specifically required to be made by all applicable Revolver Lenders
hereunder.  Each Swingline Loan shall constitute a Revolver Loan for all
purposes, except that payments thereon shall be made to Agent for its own
account.  The obligation of Borrower to repay Swingline Loans shall be evidenced
by the records of Agent and need not be evidenced by any promissory note.


(b)           To facilitate administration of the Revolver Loans, Lenders and
Agent agree (which agreement is solely among them, and not for the benefit of or
enforceable by Borrower) that settlement among them with respect to Swingline
Loans and other Revolver Loans may take place periodically on a date determined
from time to time by Agent, which shall occur at least once each week.  On each
settlement date, settlement shall be made with each Lender in accordance with
the Settlement Report delivered by Agent to Lenders; provided that Swingline
Loans shall be settled as Tranche A Revolver Loans unless the outstanding
principal amount of Tranche B Revolver Loans is less than the Tranche B Maximum
Amount, in which case up to an amount equal to the Tranche B Maximum Amount
minus the outstanding principal amount of Tranche B Revolver Loans of such
Revolver Loans shall be settled as Tranche B Revolver Loans, and the remaining
amount of such Revolver Loans shall be settled as Tranche A Revolver Loans. 
Between settlement dates, Agent may in its discretion apply payments on Revolver
Loans to Swingline Loans, regardless of any designation by Borrower or any
provision herein to the contrary.  Each Lender’s obligation to make settlements
with Agent is absolute and unconditional, without offset, counterclaim or other
defense, and whether or not the Commitments have terminated, an Overadvance
exists or the conditions in Section 6 are satisfied.  If, due to an Insolvency
Proceeding with respect to Borrower or otherwise, any Swingline Loan may not be
settled among Revolver Lenders hereunder, then (i) each Tranche B Revolver
Lender shall be deemed to have purchased from Agent a Pro Rata participation in
each unpaid Swingline Loan (in an aggregate principal amount not to exceed the
aggregate amount of the Tranche B Revolver Commitments minus the outstanding
principal amount of Tranche B Revolver Loans) and (ii) each Tranche A Revolver
Lender shall be deemed to have purchased from Agent a Pro Rata participation in
each unpaid Swingline Loan to the extent not participated to the Tranche B
Revolver Lenders pursuant to the foregoing clause (i) and, in each case, such
Lenders shall transfer the amount of such participation to Agent, in immediately
available funds, within one Business Day after Agent’s request therefor.
 


57









--------------------------------------------------------------------------------





4.1.4.       Notices.  Borrower authorizes Agent and Lenders to extend, convert
or continue Loans, effect selections of interest rates, and transfer funds to or
on behalf of Borrower based on telephonic or e-mailed instructions.  Borrower
shall confirm each such request by prompt delivery to Agent of a Notice of
Borrowing or Notice of Conversion/Continuation, if applicable, but if it differs
in any material respect from the action taken by Agent or Lenders, the records
of Agent and Lenders shall govern.  Neither Agent nor any Lender shall have any
liability for any loss suffered by Borrower as a result of Agent or any Lender
acting upon its understanding of telephonic or e-mailed instructions from a
person believed in good faith by Agent or any Lender to be a person authorized
to give such instructions on Borrower’s behalf.


4.2.          Defaulting Lender.


4.2.1.       Reallocation of Pro Rata Share: Amendments.  For purposes of
determining Lenders’ obligations to fund or participate in Loans or Letters of
Credit, Agent shall exclude the Commitments and Loans of any Defaulting
Lender(s) from the calculation of Pro Rata shares; provided that no Tranche A
Revolver Lender shall be required to fund or participate in Tranche A Revolver
Loans or Letters of Credit in excess of its Tranche A Revolver Commitment and no
Tranche B Revolver Lender shall be required to fund or participate in Tranche B
Revolver Loans in excess of its Tranche B Revolver Commitment.  A Defaulting
Lender shall have no right to vote on any amendment, waiver or other
modification of a Loan Document, except as provided in Section 14.1.1(c).


4.2.2.       Payments; Fees.  Agent may, in its discretion, receive and retain
any amounts payable to a Defaulting Lender under the Loan Documents, and a
Defaulting Lender shall be deemed to have assigned to Agent such amounts until
all Obligations owing to Agent, non-Defaulting Lenders and other Secured Parties
have been paid in full.  Agent may apply such amounts to the Defaulting Lender’s
defaulted obligations, use the funds to Cash Collateralize such Lender’s
Fronting Exposure, or readvance the amounts to Borrower hereunder.  A Lender
shall not be entitled to receive any fees accruing hereunder during the period
in which it is a Defaulting Lender, and the unfunded portion of its Commitment
shall be disregarded for purposes of calculating the unused line fee under
Section 3.2.1.  If any LC Obligations owing to a Defaulted Lender are
reallocated to other Tranche A Revolver Lenders, fees attributable to such LC
Obligations under Section 3.2.2 shall be paid to such Tranche A Revolver
Lenders.  Agent shall be paid all fees attributable to LC Obligations that are
not reallocated.


4.2.3.       Cure.  Borrower, Agent and, in the case of a Lender that is a
Tranche A Revolver Lender, Issuing Bank may agree in writing that a Lender is no
longer a Defaulting Lender.  At such time, Pro Rata shares shall be reallocated
without exclusion of such Lender’s Commitments and Loans, and all outstanding
Revolver Loans, LC Obligations and other exposures under the Revolver
Commitments shall be reallocated among Lenders and settled by Agent (with
appropriate payments by the reinstated Lender) in accordance with the readjusted
Pro Rata shares.  Unless expressly agreed by Borrower, Agent and Issuing Bank,
no reinstatement of a Defaulting Lender shall constitute a waiver or release of
claims against such Lender.  The failure of any Lender to fund a Loan, to make a
payment in respect of LC Obligations or otherwise to perform its obligations
hereunder shall not relieve any other Lender of its obligations, and no Lender
shall be responsible for default by another Lender.
 
4.3.         Number and Amount of LIBOR Loans; Determination of Rate.  For ease
of administration, all LIBOR Revolver Loans having the same length and beginning
date of their Interest Periods shall be aggregated together, and such Borrowings
shall be allocated among Lenders on a Pro Rata basis.  No more than 10
Borrowings of LIBOR Loans may be outstanding at any time, and each Borrowing of
LIBOR Loans when made shall be in a minimum amount of $5,000,000, or an
increment of $1,000,000 in excess thereof.  Upon determining LIBOR for any
Interest Period requested by Borrower,


58







--------------------------------------------------------------------------------





Agent shall promptly notify Borrower thereof by telephone or electronically and,
if requested by Borrower, shall confirm any telephonic notice in writing.


4.4.         [Reserved].


4.5.         One Obligation.  The Loans, LC Obligations and other Obligations
shall constitute one general obligation of Borrower and shall be secured by
Agent’s Lien upon all Collateral.


4.6.          Effect of Termination.  On the effective date of any termination
of the Commitments, all Obligations shall be immediately due and payable, and
any Lender may terminate its and its Affiliates’ Bank Products (including, only
with the consent of Agent, any Cash Management Services).  All undertakings of
Borrower and each other Obligor contained in the Loan Documents shall survive
any termination, and Agent shall retain its Liens in the Collateral and all of
its rights and remedies under the Loan Documents until Full Payment of the
Obligations.  Notwithstanding Full Payment of the Obligations, Agent shall not
be required to terminate its Liens in any Collateral unless, with respect to any
damages Agent may incur as a result of the dishonor or return of Payment Items
applied to Obligations, Agent receives (a) a written agreement reasonably
satisfactory to Agent, executed by Borrower and, to the extent requested by
Agent, any Person whose advances are used in whole or in part to satisfy the
Obligations, indemnifying Agent and Lenders from any such damages; and (b) such
Cash Collateral as Agent, in its reasonable discretion, deems appropriate to
protect against such damages.  Sections 2.3.1(c), 3.4, 3.7, 5.5, 5.9, 5.10, 12,
14.2 and this Section, and the obligation of each Obligor and Lender with
respect to each indemnity given by it in any Loan Document, shall survive Full
Payment of the Obligations and any release relating to this credit facility.


SECTION 5.              PAYMENTS


5.1.          General Payment Provisions.  All payments of Obligations shall be
made in Dollars, and subject to Section 5.9, without offset, counterclaim or
defense of any kind, and in immediately available funds, not later than 11:00
a.m. (Central Time) on the due date.  Any payment after such time shall be
deemed made on the next Business Day.  Borrower may, at the time of payment,
specify to Agent the Obligations to which such payment is to be applied, but
Agent shall in all events retain the right to apply such payment in such manner
as Agent, subject to the provisions hereof, may determine to be appropriate.  If
any payment under the Loan Documents shall be stated to be due on a day other
than a Business Day, the due date shall be extended to the next Business Day and
such extension of time shall be included in any computation of interest and
fees.  Any payment of a LIBOR Loan prior to the end of its Interest Period shall
be accompanied by all amounts due under Section 3.9.  Any prepayment of Loans
shall be applied first to Base Rate Loans and then to LIBOR Loans; provided,
however, that as long as no Event of Default exists, prepayments of LIBOR Loans
may, at the option of Borrower and Agent, be held by Agent as Cash Collateral
and applied to such Loans at the end of their Interest Periods.
 
5.2.          Repayment of Revolver Loans.  Revolver Loans shall be due and
payable in full on the Revolver Termination Date, unless payment is sooner
required hereunder.  Revolver Loans may be prepaid from time to time, without
penalty or premium; provided that no prepayments of Tranche B Revolver Loans may
be made unless all outstanding Tranche A Revolver Loans have been repaid in full
and all outstanding LC Obligations have been Cash Collateralized.  If any Asset
Disposition includes the disposition of Accounts or Inventory, then Net Proceeds
equal to the greater of (a) the net book value of such Accounts and Inventory,
or (b) the reduction in the Aggregate Borrowing Base upon giving effect to such
disposition, shall be applied to repay the Revolver Loans in accordance with
Section 5.3; provided, in the case of any Permitted Asset Disposition, no such
repayment shall be required unless (and only to the extent that), upon giving
effect to such Permitted Asset Disposition (including the




59







--------------------------------------------------------------------------------





recalculation of the Aggregate Borrowing Base, Tranche A Borrowing Base and
Tranche B Borrowing Base), (x) the sum of the unpaid balance of Tranche A
Revolver Loans outstanding would exceed the Aggregate Borrowing Base minus the
Tranche B Borrowing Base or (y) the sum of the unpaid balance of Tranche B
Revolver Loans outstanding plus the unpaid balance of Tranche A Revolver Loans
outstanding would exceed the Aggregate Borrowing Base.  Notwithstanding anything
herein to the contrary, if an Overadvance exists, Borrower shall, on the sooner
of Agent’s demand or the first Business Day after Borrower has knowledge
thereof, repay the outstanding Revolver Loans in an amount sufficient to reduce
the principal balance of Revolver Loans to the Aggregate Borrowing Base;
provided that no repayments of Tranche B Revolver Loans may be made unless all
outstanding Tranche A Revolver Loans have been repaid in full and all
outstanding LC Obligations have been Cash Collateralized.


5.3.          Application of Certain Prepayments.  Any prepayments required to
be made by Borrower in connection with Asset Dispositions pursuant to Section
5.2 shall be applied as follows:


(a)            first, to all principal amounts owing to Agent on Swingline Loans
and Protective Advances;


(b)           second, to all principal amounts owing to Tranche A Revolver
Lenders on Tranche A Revolver Loans; and


(c)           third, to all principal amounts owing to Tranche B Revolver
Lenders on Tranche B Revolver Loans.


Amounts shall be applied to each category of Obligations set forth above until
Full Payment thereof and then to the next category.  If amounts are insufficient
to satisfy a category, they shall be applied on a pro rata basis among the
Obligations in the category.


5.4.          Payment of Other Obligations.  Obligations other than Loans,
including LC Obligations and Extraordinary Expenses, shall be paid by Borrower
as provided in the Loan Documents or, if no payment date is specified, within
one Business Day of demand in the case of LC Obligations and 10 days of demand
for all other such Obligations.


5.5.          Marshaling; Payments Set Aside.  None of Agent or Lenders shall be
under any obligation to marshal any assets in favor of any Obligor or against
any Obligations.  If any payment by or on behalf of Borrower is made to Agent,
Issuing Bank or any Lender, or Agent, Issuing Bank or any Lender exercises a
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Agent, Issuing Bank or such Lender in its discretion) to be repaid to a trustee,
receiver or any other Person, then to the extent of such recovery, the
Obligation originally intended to be satisfied, and all Liens, rights and
remedies relating thereto, shall be revived and continued in full force and
effect as if such payment had not been made or such setoff had not occurred.
 
5.6.          Post-Default Allocation of Payments.


5.6.1.       Allocation.  Notwithstanding anything herein to the contrary,
during an Event of Default, monies to be applied to the Obligations, whether
arising from payments by Obligors, realization on Collateral, setoff or
otherwise, shall be allocated as follows:




60







--------------------------------------------------------------------------------





(a)            first, to all costs and expenses, including Extraordinary
Expenses, owing to Agent;


(b)           second, to all amounts owing to Agent on Swingline Loans and
Protective Advances;


(c)           third, to all amounts owing to Issuing Bank;


(d)           fourth, to all Obligations constituting fees on Tranche A Revolver
Loans and Tranche A Revolver Commitments;


(e)            fifth, to all Obligations constituting interest on Tranche A
Revolver Loans;


(f)            sixth, to Cash Collateralization of LC Obligations;


(g)           seventh, to principal payments on Tranche A Revolver Loans and all
Noticed Hedges up to the amount of the Bank Product Reserve, including Cash
Collateralization of Noticed Hedges;


(h)           eighth, to all Obligations constituting fees on Tranche B Revolver
Loans and Tranche B Revolver Commitments;


(i)             ninth, to all Obligations constituting interest on Tranche B
Revolver Loans;


(j)             tenth, to principal payments on Tranche B Revolver Loans;


(k)           eleventh, to all other Noticed Hedges;


(l)            twelfth, to all other Secured Bank Product Obligations; and


(m)           last, to all other Obligations.


Amounts shall be applied to each category of Obligations set forth above until
Full Payment thereof and then to the next category.  If amounts are insufficient
to satisfy a category, they shall be applied on a pro rata basis among the
Obligations in the category.  Amounts distributed with respect to any Secured
Bank Product Obligations shall be the lesser of the maximum Secured Bank Product
Obligations last reported to Agent or the actual Secured Bank Product
Obligations as calculated by the methodology reported to Agent for determining
the amount due.  Agent shall have no obligation to calculate the amount to be
distributed with respect to any Secured Bank Product Obligations, and may
request a reasonably detailed calculation of such amount from the applicable
Secured Party.  If a Secured Party fails to deliver such calculation within five
Business Days following request by Agent, Agent may assume the amount to be
distributed is zero.  The allocations set forth in this Section are solely to
determine the rights and priorities of Agent and Secured Parties as among
themselves, and may be changed by agreement among them without the consent of
any Obligor.  This Section is not for the benefit of or enforceable by Borrower.
 
5.6.2.       Erroneous Application.  Agent shall not be liable for any
application of amounts made by it in good faith and, if any such application is
subsequently determined to have been made in error, the sole recourse of any
Lender or other Person to which such amount should have been


61







--------------------------------------------------------------------------------





made shall be to recover the amount from the Person that actually received it
(and, if such amount was received by any Lender, such Lender hereby agrees to
return it).


5.7.         Application of Payments.  During any Dominion Period, the ledger
balance in the main Dominion Account as of the end of a Business Day shall be
applied to the Obligations at the beginning of the next Business Day.  Borrower
and each Borrowing Base Guarantor irrevocably waives the right to direct the
application of any payments or Collateral proceeds during any Dominion Period,
and agrees that Agent shall have the continuing, exclusive right to apply and
reapply such amounts against the Obligations in such manner as Agent deems
advisable, notwithstanding any entry by Agent in its records; provided that such
amounts shall not be applied in repayment of Tranche B Revolver Loans unless all
outstanding Tranche A Revolver Loans have been repaid in full and all
outstanding LC Obligations have been Cash Collateralized.  If, as a result of
Agent’s receipt of Payment Items or proceeds of Collateral, a credit balance
exists, the balance shall not accrue interest in favor of Borrower or any
Borrowing Base Guarantor and shall be made available to Borrower as long as no
Default or Event of Default exists.


5.8.          Loan Account; Account Stated.


5.8.1.       Loan Account.  Agent shall maintain in accordance with its usual
and customary practices an account or accounts (“Loan Account”) evidencing the
Debt of Borrower resulting from each Loan or issuance of a Letter of Credit from
time to time.  Any failure of Agent to record anything in the Loan Account, or
any error in doing so, shall not limit or otherwise affect the obligation of
Borrower to pay any amount owing hereunder.  Agent may maintain a single Loan
Account in the name of Borrower, and Borrower confirms that such arrangement
shall have no effect on its liability for the Obligations.


5.8.2.       Entries Binding.  Entries made in the Loan Account shall constitute
presumptive evidence of the information contained therein.  If any information
contained in the Loan Account is provided to or inspected by any Person, then
such information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies Agent in
writing within 30 days after receipt or inspection that specific information is
subject to dispute.


5.9.          Taxes.


5.9.1.       Payments Free of Taxes.  Any and all payments by any Obligor on
account of any Obligations shall be made free and clear of and without reduction
or withholding for any Indemnified Taxes or Other Taxes, except as required by
Applicable Law.  If Applicable Law requires any Obligor or Agent to withhold or
deduct any amounts on account of Indemnified Taxes or Other Taxes, the sum
payable by Borrower shall be increased so that Agent, Lender or Issuing Bank, as
applicable, receives an amount equal to the sum it would have received if no
such withholding or deduction (including deductions applicable to additional
sums payable under this Section) had been made.  Without limiting the foregoing,
Borrower shall timely pay all Other Taxes to the relevant Governmental
Authorities.


5.9.2.       Payment.  Borrower shall indemnify, hold harmless and reimburse
Agent, Lenders and Issuing Bank, within 30 days after demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) withheld or deducted by any Obligor or Agent, or paid by Agent,
any Lender or Issuing Bank, with respect to any Obligations, Letters of Credit
or Loan Documents, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by


62







--------------------------------------------------------------------------------





the relevant Governmental Authority.  A certificate as to the calculations of
such payment or liability shall be delivered to Borrower by a Lender or Issuing
Bank (with a copy to Agent), or by Agent, and shall be conclusive absent
manifest error.  As soon as practicable after any payment of Indemnified Taxes
or Other Taxes by Borrower to a relevant Governmental Authority, Borrower shall
deliver to Agent a receipt issued by the Governmental Authority evidencing such
payment or other evidence of payment reasonably satisfactory to Agent.
 
5.9.3.       Refunds.  If any Lender or Issuing Bank determines, in its sole
discretion, that it has received a refund in respect of any Indemnified Taxes or
Other Taxes as to which indemnification or additional amounts have been paid to
it by Borrower pursuant to this Section 5.9, it shall promptly remit such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by Borrower under this Section 5.9 with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund) to such Borrower, net of all
out-of-pocket expense of such Lender or Issuing Bank, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that such Borrower, upon the
request of Lender or Issuing Bank, as the case may be, agrees promptly to return
such refund, plus any penalties, interest or other charges imposed on such party
by the relevant Governmental Authority, to such party in the event such party is
required to repay such refund to the relevant Governmental Authority.  This
subsection shall not be construed to require any Lender or Issuing Bank, as the
case may be, to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to Borrower or any other
Person.


5.10.        Lender Tax Information.


5.10.1.     Status of Lenders.  Each Lender shall deliver documentation and
information to Agent and Borrower, at the times and in form required by
Applicable Law or reasonably requested by Agent or Borrower, sufficient to
permit Agent or Borrower to determine (a) whether or not payments made with
respect to Obligations are subject to Taxes, (b) if applicable, the required
rate of withholding or deduction, and (c) such Lender’s entitlement to any
available exemption from, or reduction of, applicable Taxes for such payments or
otherwise to establish such Lender’s status for withholding tax purposes in the
applicable jurisdiction.


5.10.2.     Documentation.  If Borrower is resident for tax purposes in the
United States,


(a)           any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to Agent and Borrower two duly
signed and properly completed copies of IRS Form W-9 or such other documentation
or information prescribed by Applicable Law on or prior to the date on which
such Lender becomes a Lender hereunder, upon the expiration, obsolescence or
invalidity of any previously delivered form and after the occurrence of any
change in circumstance relating to the Lender requiring a change in the most
recent form previously delivered by it to Borrower (and from time to time
thereafter upon request by Agent or Borrower), in each case certifying that such
Lender is entitled to receive payments hereunder without deduction or
withholding of any United States federal backup withholding tax;
 
(b)           if any Foreign Lender is entitled to any exemption from or
reduction of withholding tax for payments with respect to the Obligations, it
shall deliver to Agent and Borrower (i) on or prior to the date on which such
Lender becomes a Lender hereunder, (ii) upon the expiration, obsolescence or
invalidity of any previously delivered form, and (iii) after the occurrence of
any change in circumstances relating to the Lender requiring a change in the
most recent form previously delivered by it to Borrower (and from time to time
thereafter upon request by Agent or Borrower, but only if such


63







--------------------------------------------------------------------------------





Foreign Lender is legally entitled to do so), (a) two duly signed and properly
completed copies of IRS Form W-8BEN claiming eligibility for benefits of an
income tax treaty to which the United States is a party; (b) two duly signed and
properly completed copies of IRS Form W-8ECI; (c) two duly signed and properly
completed copies of IRS Form W-8IMY and all required supporting documentation;
(d) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, two duly signed and
properly completed copies of IRS Form W-8BEN and a certificate showing such
Foreign Lender is not (i) a “bank” within the meaning of section 881(c)(3)(A) of
the Code, (ii) a “10 percent shareholder” of any Obligor within the meaning of
section 881(c)(3)(B) of the Code, or (iii) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code; or (e) any other form prescribed
by Applicable Law as a basis for claiming exemption from or a reduction in
withholding tax, together with such supplementary documentation necessary to
allow Agent and Borrower to determine the withholding or deduction required to
be made, including, if applicable, any documentation necessary to prevent
withholding under Sections 1471 or 1472 of the Code (as of the date hereof, and
any regulations promulgated thereunder and any interpretation or other guidance
issued in connection therewith); and


(c)            if payment of an Obligation to a Lender would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code), such Lender shall deliver to
Borrowers and Agent at the time(s) prescribed by law and otherwise as reasonably
requested by Borrowers or Agent such documentation prescribed by Applicable Law
(including Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrowers or Agent as may be necessary for
them to comply with their obligations under FATCA and to determine that such
Lender has complied with its obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for purposes of this clause
(c), “FATCA” shall include any amendments made to FATCA after the date hereof.


5.10.3.     Lender Obligations.  Each Lender and Issuing Bank shall promptly
notify Borrower and Agent of any change in circumstances that would change any
claimed tax exemption or reduction.  Each Lender and Issuing Bank shall
indemnify, hold harmless and reimburse (within 10 days after demand therefor)
Borrower and Agent for any Taxes, losses, claims, liabilities, penalties,
interest and expenses (including reasonable attorneys’ fees) incurred by or
asserted against Borrower or Agent by any Governmental Authority due to such
Lender’s or Issuing Bank’s failure to deliver, or inaccuracy or deficiency in,
any documentation required to be delivered by it pursuant to this Section.  Each
Lender and Issuing Bank authorizes Agent to set off any amounts due to Agent
under this Section against any amounts payable to such Lender or Issuing Bank
under any Loan Document.


5.11.       Keepwell.  Each Obligor that is a Qualified ECP when its guaranty of
or grant of Lien as security for a Swap Obligation becomes effective hereby
jointly and severally, absolutely, unconditionally and irrevocably undertakes to
provide funds or other support to each Specified Obligor with respect to such
Swap Obligation as may be needed by such Specified Obligor from time to time to
honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP’s obligations
and undertakings under this Section 5.11 voidable under any applicable
fraudulent transfer or conveyance act).  The obligations and undertakings of
each Qualified ECP under this Section shall remain in full force and effect
until Full Payment of all Obligations.  Each Obligor intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support or other agreement” for the benefit of,
each Obligor for all purposes of the Commodity Exchange Act.
 
64





--------------------------------------------------------------------------------





SECTION 6.              CONDITIONS PRECEDENT


6.1.         Conditions Precedent to Initial Loans.  In addition to the
conditions set forth in Section 6.2, Lenders shall not be required to fund any
requested Loan, issue any Letter of Credit, or otherwise extend credit to
Borrower hereunder, until the date (“Closing Date”) that each of the following
conditions has been satisfied:


(a)           Notes shall have been executed by Borrower and delivered to each
Lender that requests issuance of a Note at least one (1) Business Day prior to
the Closing Date.  Each other Loan Document shall have been duly executed and
delivered to Agent by each of the signatories thereto.


(b)           Agent shall have received executed copies of all filings or
recordations necessary to perfect its Liens in the Collateral, as well as UCC
and Lien searches and other evidence reasonably satisfactory to Agent that such
Liens are the only Liens upon the Collateral, except Permitted Liens.


(c)           Agent shall have received a certificate or certificates, in form
and substance reasonably satisfactory to it, from a knowledgeable Senior Officer
or the Treasurer of Borrower certifying that, after giving effect to the initial
Loans and transactions hereunder, (i) Borrower and its Subsidiaries on a
consolidated basis are Solvent; (ii) no Default or Event of Default exists;
(iii) the representations and warranties set forth in Section 9 are true and
correct; and (iv) the Obligors have complied with all agreements and conditions
to be satisfied by it under the Loan Documents.


(d)           Agent shall have received a certificate of a duly authorized
officer of each Obligor, certifying (i) that attached copies of such Obligor’s
Organic Documents are true and complete, and in full force and effect, without
amendment except as shown; (ii) that an attached copy of resolutions authorizing
execution and delivery of the Loan Documents is true and complete, and that such
resolutions are in full force and effect, were duly adopted, have not been
amended, modified or revoked, and constitute all resolutions adopted with
respect to this credit facility; and (iii) to the title, name and signature of
each Person authorized to execute the Loan Documents on the Closing Date.  Agent
and Lenders may conclusively rely on this certificate until it is otherwise
notified by the applicable Obligor in writing.


(e)           Agent shall have received a written opinion of Weil, Gotshal &
Manges LLP, and Borrower’s general counsel or assistant general counsel, in form
and substance reasonably satisfactory to Agent.


(f)           Agent shall have received copies of the charter documents of each
Obligor, certified by the Secretary of State or other appropriate official of
such Obligor’s jurisdiction of organization.  Agent shall have received good
standing certificates for each Obligor, issued by the Secretary of State or
other appropriate official of such Obligor’s jurisdiction of organization and
each jurisdiction where such Obligor’s conduct of business or ownership of
Property necessitates qualification.


(g)           Agent shall have received copies of policies or certificates of
insurance for the insurance policies carried by Borrower, together with, with
respect to property insurance in respect of property constituting Collateral and
the general and/or excess liability insurance on the Properties and business of
Borrower and its Subsidiaries, loss payable and additional insured endorsements
naming Agent as loss payee and additional insured, as applicable, all in
compliance with the Loan Documents.


65





--------------------------------------------------------------------------------





(h)           Agent shall have (i) received financial projections of Borrower
evidencing Borrower’s ability to comply with the financial covenants set forth
herein on a pro forma basis, (ii) completed its business, financial and legal
due diligence of Obligors, in all cases, with results reasonably satisfactory to
Agent, and (iii) received a reasonably satisfactory appraisal of Borrower’s
Inventory.  No material adverse change in the financial condition of any Obligor
or in the quality, quantity or value of any Collateral shall have occurred since
December 31, 2016.
 
(i)             Borrower shall have paid all fees and expenses to be paid to
Agent and Lenders on the Closing Date.


(j)            Agent shall have received a Borrowing Base Certificate prepared
as of July 31, 2017.


(k)           Agent shall have received an officer’s certificate certifying that
neither the execution or performance of the Loan Documents nor the incurrence of
any Obligations by Borrower violates the Existing Senior Notes (or, in each
case, the indenture executed in connection therewith).


(l)            Borrower shall have obtained all material Governmental Authority
and other third party consents and approvals as may be reasonably necessary or
appropriate to execute the Loan Documents and perform their obligations
hereunder and thereunder.


6.2.          Conditions Precedent to All Credit Extensions.  Agent, Issuing
Bank and Lenders shall not be required to fund any Loans, arrange for issuance
of any Letters of Credit or grant any other accommodation to or for the benefit
of Borrower, unless the following conditions are satisfied:


(a)            No Default or Event of Default shall exist at the time of, or
result from, such funding, issuance or grant;


(b)           The representations and warranties of each Obligor in the Loan
Documents shall be true and correct in all material respects (without giving
effect to any materiality qualifier contained therein) on the date of, and upon
giving effect to, such funding, issuance or grant (except for representations
and warranties that expressly relate to an earlier date); and


(c)            With respect to issuance of a Letter of Credit, the LC Conditions
shall be satisfied.


Each request (or deemed request) by Borrower for funding of a Loan, issuance of
a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrower that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance or grant.  As an
additional condition to any funding, issuance or grant, Agent shall have
received such other information and documents as it reasonably deems appropriate
in connection therewith.


6.3.          Limited Waiver of Conditions Precedent.  If Agent, Issuing Bank or
Lenders fund any Loans, arrange for issuance of any Letters of Credit or grant
any other accommodation when any conditions precedent are not satisfied
(regardless of whether the lack of satisfaction was known or unknown at the
time), it shall not operate as a waiver of (a) the right of Agent, Issuing Bank
and Lenders to insist upon satisfaction of all conditions precedent with respect
to any subsequent funding, issuance or grant; nor (b) any Default or Event of
Default due to such failure of conditions or otherwise.


SECTION 7.              COLLATERAL


66





--------------------------------------------------------------------------------





7.1.          Grant of Security Interest.  To secure the prompt payment and
performance of all Obligations, each of Borrower and each Borrowing Base
Guarantor hereby grants to Agent, for the benefit of Secured Parties, a
continuing security interest in and Lien upon all of the following Property of
Borrower and each Borrowing Base Guarantor, as applicable, whether now owned or
hereafter acquired, and wherever located:


(a)           all Inventory;


(b)           all Receivables;


(c)           all contracts for sale, lease, exchange or other disposition of
Inventory, whether or not performed and whether or not subject to termination
upon a contingency or at the option of any party thereto;


(d)           all Documents covering Inventory;


(e)           each Deposit Account in which proceeds of Inventory or Receivables
or other Collateral are deposited;


(f)           all trademarks, servicemarks, trade names and similar intangible
property owned or used by Borrower and each Borrowing Base Guarantor in its
business, together with the goodwill of the business symbolized thereby and all
rights relating thereto; provided that the rights of the Agent, on behalf of the
Lenders, shall be limited to the use of such Collateral to manufacture, process
and sell the Inventory;


(g)           all books and records (including customer lists, credit files,
computer programs, printouts and other computer materials and records) of
Borrower and each Borrowing Base Guarantor pertaining to any of the Collateral;
and


(h)           all other proceeds of the Collateral described in the foregoing
clauses (a) through (g).


7.2.          Lien on Deposit Accounts; Cash Collateral.


7.2.1.       Deposit Accounts.  To further secure the prompt payment and
performance of all Obligations, Borrower and each Borrowing Base Guarantor
hereby grants to Agent, for the benefit of Secured Parties, a continuing
security interest in and Lien upon all amounts constituting Collateral credited
to any Deposit Account of Borrower or any Borrowing Base Guarantor, as
applicable, including any sums in any blocked or lockbox accounts or in any
accounts into which such sums are swept.  Each of Borrower and each Borrowing
Base Guarantor authorizes and directs each bank or other depository (during a
Dominion Period) to deliver to Agent, on a daily basis, all balances in each
Deposit Account maintained by Borrower and/or each such Borrowing Base
Guarantor, as applicable, with such depository for application to the
Obligations then outstanding.  Borrower and each Borrowing Base Guarantor
irrevocably appoints Agent as Borrower’s and each such Borrowing Base
Guarantor’s attorney-in-fact to collect such balances to the extent any such
delivery is not so made.


7.2.2.       Cash Collateral.  Any Cash Collateral may be invested, at Agent’s
discretion, in Cash Equivalents, but Agent shall have no duty to do so,
regardless of any agreement or course of dealing with Borrower and/or any
Borrowing Base Guarantor, and shall have no responsibility for any investment or
loss.  Borrower and each Borrowing Base Guarantor hereby grants to Agent, for
the benefit of Secured Parties, a security interest in all Cash Collateral held
from time to time and all


67





--------------------------------------------------------------------------------





proceeds thereof, as security for the Obligations, whether such Cash Collateral
is held in a Cash Collateral Account or elsewhere.  Agent may apply Cash
Collateral to the payment of any Obligations, in such order as Agent may elect,
as they become due and payable.  Each Cash Collateral Account and all Cash
Collateral shall be under the sole dominion and control of Agent.  Neither
Borrower, any Borrowing Base Guarantor, nor any other Person claiming through or
on behalf of Borrower or any Borrowing Base Guarantor shall have any right to
any Cash Collateral, until Full Payment of all Obligations.
 
7.3.          [Reserved].


7.4.          Other Collateral.  Borrower shall notify Agent on the same day
Borrower delivers a Borrowing Base Certificate under Section 8.1 in writing if,
after the Closing Date, Borrower or any Borrowing Base Guarantor obtains any
interest in any Collateral consisting of (i) Deposit Accounts, (ii) Intellectual
Property, (iii) Chattel Paper, (iv) Documents, (v) Instruments or (vi)
Letter-of-Credit Rights (with respect to each of (iii) through (vi), solely to
the extent such Collateral has an individual value of at least $5,000,000) and,
upon Agent’s reasonable request, shall promptly take such actions as Agent deems
appropriate to effect Agent’s duly perfected, first priority Lien upon such
Collateral, including obtaining any appropriate possession, control agreement,
Lien Waiver, Patent Assignment, Copyright Security Agreement or Trademark
Security Agreement.  If any Collateral is in the possession of a third party, at
Agent’s request, Borrower and each Borrowing Base Guarantor shall use
commercially reasonable efforts to obtain an acknowledgment that such third
party holds the Collateral for the benefit of Agent.


7.5.          No Assumption of Liability.  The Lien on Collateral granted
hereunder is given as security only and shall not subject Agent or any Lender
to, or in any way modify, any obligation or liability of Borrower or any
Borrowing Base Guarantor relating to any Collateral.  In no event shall the
grant of any Lien under any Loan Document secure an Excluded Swap Obligation of
the granting Obligor.


7.6.          Further Assurances.  Promptly upon request, Borrower and each
Borrowing Base Guarantor shall deliver such instruments, assignments, title
certificates, or other documents or agreements, and shall take such actions, as
Agent reasonably requires under Applicable Law to evidence or perfect its Lien
on any Collateral, or otherwise to give effect to the express provisions of this
Agreement.  Borrower and each Borrowing Base Guarantor authorize Agent to file
any financing statement that indicates the Collateral and ratifies any action
taken by Agent before the Closing Date (or with respect to any such Borrowing
Base Guarantor, before its joinder thereof to this Agreement) to effect or
perfect its Lien on any Collateral.


SECTION 8.              COLLATERAL ADMINISTRATION


8.1.          Borrowing Base Certificates.  By the 15th day of each month,
Borrower shall deliver to Agent (and Agent shall promptly deliver same to
Lenders) a Borrowing Base Certificate prepared as of the close of business of
the last Business Day of the previous month, and, at any time that either (i) an
Event of Default has occurred and is continuing or (ii) Availability is less
than the greater of (A) 12.5% of the Line Cap at such time or (B) $125,000,000
for five consecutive days and until Availability exceeds the greater of (A)
12.5% of the Line Cap at such time or (B) $125,000,000 for 30 consecutive days,
Borrower shall deliver to Agent (and Agent shall promptly deliver same to
Lenders), by the second Business Day of each week, a Borrowing Base Certificate
prepared as of the close of business on the last Business Day of the previous
week.  All calculations of Availability in any Borrowing Base Certificate shall
originally be made by Borrower and certified by a Senior Officer or the
Treasurer; provided that Agent may from time to time review and adjust any such
calculation (a) to reflect its reasonable estimate of declines in value of any
Collateral, due to collections received in the Dominion


68





--------------------------------------------------------------------------------





Account or otherwise; and (b) to the extent the calculation is not made in
accordance with this Agreement or does not accurately reflect the Reserves.  In
connection with the delivery of the Borrowing Base Certificate, Borrower shall
deliver a list of third-party locations where Inventory is located (together
with the amount of Inventory at each such location) that is deemed “Eligible
Inventory” in the applicable Borrowing Base Certificate that is not otherwise
subject to a Lien Waiver.
 
8.2.          Administration of Accounts.


8.2.1.       Records and Schedules of Accounts.  Borrower and each Borrowing
Base Guarantor shall keep accurate and complete records of their respective
Accounts, including all payments and collections thereon, and shall submit to
Agent, on such periodic basis as Agent may request, a sales and collections
report, in form reasonably satisfactory to Agent.  Borrower shall also provide
to Agent, on or before the 15th day of each month, a detailed aged trial balance
of all Accounts owing to Borrower and each Borrowing Base Guarantor as of the
end of the preceding month, specifying each Account’s Account Debtor name and
address, amount, invoice date and due date, showing any discount, allowance,
credit, authorized return or dispute, and including such proof of delivery,
copies of invoices and invoice registers, copies of related documents, repayment
histories, status reports and other information as Agent may reasonably
request.  If either (a) Accounts owing to Borrower and/or Borrowing Base
Guarantors in an aggregate face amount of $5,000,000 or more during a Dominion
Period or (b) Accounts owing to Borrower and/or Borrowing Base Guarantors of any
one Account Debtor in an aggregate face amount of $5,000,000 or more at any
time, cease to be Eligible Accounts, Borrower shall notify Agent of such
occurrence promptly (and in any event within five Business Days) after Borrower
or any Borrowing Base Guarantor has knowledge thereof.


8.2.2.       Taxes.  If an Account of Borrower or any Borrowing Base Guarantor
includes a charge for any material, past due Taxes, Agent is authorized, in its
discretion, to pay the amount thereof to the proper Governmental Authority for
the account of Borrower or such Borrowing Base Guarantor, as applicable, and to
charge Borrower therefor; provided, however, that neither Agent nor Lenders
shall be liable for any Taxes that may be due from Borrower or any Borrowing
Base Guarantor or with respect to any Collateral.


8.2.3.       Account Verification.  Whether or not a Default or Event of Default
exists, Agent shall have the right at any time, in the name of Agent, any
designee of Agent, Borrower or any Borrowing Base Guarantor, to verify the
validity, amount or any other matter relating to any Accounts of Borrower or any
Borrowing Base Guarantor by mail, telephone or otherwise.  Borrower and each
Borrowing Base Guarantor shall cooperate fully with Agent in an effort to
facilitate and promptly conclude any such verification process.


8.2.4.       Maintenance of Dominion Account.  Borrower and each Borrowing Base
Guarantor shall maintain Dominion Accounts pursuant to lockbox or other
arrangements reasonably acceptable to Agent.  Borrower and each Borrowing Base
Guarantor shall obtain an agreement (in form and substance reasonably
satisfactory to Agent) from each lockbox servicer and Dominion Account bank,
establishing Agent’s control over and Lien in the lockbox or Dominion Account,
requiring immediate deposit of all remittances received in the lockbox to a
Dominion Account and, to the extent required by Agent, waiving offset rights of
such servicer or bank against any funds in the lockbox or Dominion Account,
except offset rights for customary administrative charges.  Neither Agent nor
Lenders assume any responsibility to Borrower or any Borrowing Base Guarantor
for any lockbox arrangement or Dominion Account, including any claim of accord
and satisfaction or release with respect to any Payment Items accepted by any
bank.


69





--------------------------------------------------------------------------------





8.2.5.       Proceeds of Collateral.  Borrower and each Borrowing Base Guarantor
shall request in writing and otherwise take all necessary steps to ensure that
all payments on Accounts or otherwise relating to Collateral are made directly
to a Dominion Account (or a lockbox relating to a Dominion Account).  If
Borrower, any Borrowing Base Guarantor or any of their Subsidiaries receives
cash or Payment Items with respect to any Collateral, it shall hold same in
trust for Agent and promptly (not later than the next Business Day) deposit same
into a Dominion Account.
 
8.3.          Administration of Inventory.


8.3.1.       Records and Reports of Inventory.  Borrower and each Borrowing Base
Guarantor shall keep accurate and complete records of its Inventory, including
costs and daily withdrawals and additions, and Borrower shall submit to Agent
inventory reports in form reasonably satisfactory to Agent, on such periodic
basis as Agent may reasonably request.  Borrower and each Borrowing Base
Guarantor shall conduct a physical inventory at least once per calendar year
(and on a more frequent basis if requested by Agent when an Event of Default
exists) and periodic cycle counts consistent with historical practices, and
shall provide to Agent a report based on each such inventory and count promptly
upon completion thereof, together with such supporting information as Agent may
request.  Agent may participate in and observe each physical count.


8.3.2.       Returns of Inventory.  Neither Borrower nor any Borrowing Base
Guarantor shall return any Inventory to a supplier, vendor or other Person,
whether for cash, credit or otherwise, unless (a) such return is in the Ordinary
Course of Business; (b) no Default, Event of Default or Overadvance exists or
would result therefrom; (c) Agent is promptly notified if the aggregate Value of
all Inventory returned in any month exceeds $1,000,000; and (d) any payment
received by Borrower or any Borrowing Base Guarantor, as applicable, for a
return is promptly remitted to Agent for application to the Obligations.


8.3.3.       Acquisition, Sale and Maintenance.  Borrower and each Borrowing
Base Guarantor shall take all steps to assure that all Inventory is produced by
Borrower and each Borrowing Base Guarantor in accordance with all material
requirements of Applicable Law, including the FLSA.  Neither Borrower nor any
Borrowing Base Guarantor shall sell any Inventory that is included in the
definition of Eligible Inventory on consignment or approval or any other basis
under which the customer may return or require Borrower or any such Borrowing
Base Guarantor to repurchase such Inventory.  Borrower and each Borrowing Base
Guarantor shall use, store and maintain all Inventory with reasonable care and
caution, in accordance with applicable standards of any insurance and in
conformity with all material requirements of Applicable Law, and shall make
current rent payments (within applicable grace periods provided for in leases
and except in the case of a bona fide dispute) at all locations where any
Collateral is located.


8.4.          [Reserved].


8.5.          Administration of Deposit Accounts.  Borrower and each Borrowing
Base Guarantor shall maintain Bank of America and other Lenders as Borrower’s
and each Borrowing Base Guarantor’s principal depository banks, including for
the maintenance of operating and deposit accounts, lockbox administration, funds
transfer and information reporting service, in each case, to the extent related
to the credit facility contemplated hereunder.  The list of Deposit Accounts
delivered in writing to Agent prior to the Closing Date (the “Deposit Account
List”) sets forth all Deposit Accounts maintained by Borrower and each Borrowing
Base Guarantor, including all Dominion Accounts, as of the Closing Date. 
Borrower and each Borrowing Base Guarantor shall take all actions necessary to
establish Agent’s control of each such Deposit Account (other than (i) an
account exclusively used for payroll, trust purposes, petty cash, payroll taxes
or employee benefits, (ii) an account containing not more than $10,000


70





--------------------------------------------------------------------------------





at any time or (iii) an account that does not contain proceeds of Collateral). 
Borrower and/or each Borrowing Base Guarantor, as applicable, shall be the sole
account holder of each Deposit Account and shall not allow any other Person
(other than Agent) to have control over such Deposit Account constituting
Collateral or any Property deposited therein.  Borrower shall promptly notify
Agent of any opening or closing of a Deposit Account and shall deliver to Agent
an updated Deposit Account List at the time of such notification.
 
8.6.          General Provisions.


8.6.1.       Location of Collateral.  All tangible items of Collateral, other
than Inventory in transit, shall at all times be kept by Borrower and each
Borrowing Base Guarantor at their applicable business locations set forth in
Schedule 8.6.1, except that Borrower and each Borrowing Base Guarantor may (a)
make sales or other dispositions of Collateral in accordance with Section
10.2.6; and (b) move Collateral to another location in the United States.


8.6.2.       Insurance of Collateral; Condemnation Proceeds.


(a)            Without limiting the provisions set forth in Section 10.1.7,
Borrower and each Borrowing Base Guarantor will maintain or cause to be
maintained replacement value property insurance (including business interruption
insurance) on the Collateral under such policies of insurance, with such
insurance companies (including captive insurers reasonably acceptable to Agent),
in such amounts (including after giving effect to self insurance reasonably
acceptable to Agent), with such deductibles, and covering such risks as are at
all times reasonably satisfactory to the Agent.  Each policy of insurance on the
Collateral shall contain a loss payable clause or endorsement, reasonably
satisfactory in form and substance to the Agent, that names the Agent for the
benefit of the Lenders as the loss payee thereunder for any covered loss and
shall endeavor to provide at least thirty (30) days prior written notice to the
Agent of any cancellation of such policy.  In addition, Borrower shall give at
least thirty (30) days prior written notice to the Agent of any material
reduction in coverage or cancellation of the policies of insurance described in
the preceding sentence.


(b)           Any proceeds of insurance (including, without limitation, proceeds
from business interruption insurance and excluding proceeds from workers’
compensation or D&O insurance) solely to the extent attributable to the
Collateral and any awards arising from condemnation solely to the extent
attributable to the Collateral shall be paid to Agent.  Any such proceeds or
awards that relate to Collateral shall be applied to payment of the Revolver
Loans, and then to any other Obligations outstanding and thereafter paid to
Borrower and/or Borrowing Base Guarantor, as applicable, or in accordance with
applicable law.


8.6.3.       Protection of Collateral.  All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Agent to any Person to realize upon
any Collateral, shall be borne and paid by Borrower and Borrowing Base
Guarantors.  Agent shall not be liable or responsible in any way for the
safekeeping of any Collateral, for any loss or damage thereto (except for
reasonable care in its custody while Collateral is in Agent’s actual
possession), for any diminution in the value thereof, or for any act or default
of any warehouseman, carrier, forwarding agency or other Person whatsoever, but
the same shall be at Borrower’s and/or Borrowing Base Guarantor’s sole risk, as
applicable.


8.6.4.       Defense of Title to Collateral.  Borrower and Borrowing Base
Guarantors shall at all times take all reasonable actions to defend their title
to Collateral and Agent’s Liens therein against all Persons, claims and demands
whatsoever, except Permitted Liens.




71





--------------------------------------------------------------------------------





8.7.          Power of Attorney.  Borrower and each Borrowing Base Guarantor
hereby irrevocably constitutes and appoints Agent (and all Persons designated by
Agent) as Borrower’s and each such Borrowing Base Guarantor’s true and lawful
attorney (and agent-in-fact) for the purposes provided in this Section.  Agent,
or Agent’s designee, may, without notice and in any of its, Borrower’s or any
such Borrowing Base Guarantor’s name, but at the cost and expense of Borrower
and/or such Borrowing Base Guarantor:
 
(a)           Endorse Borrower’s and/or any Borrowing Base Guarantor’s name, as
applicable, on any Payment Item or other proceeds of Collateral (including
proceeds of insurance) that come into Agent’s possession or control; and


(b)           During an Event of Default which is continuing, (i) notify any
Account Debtors of the assignment of their Accounts, demand and enforce payment
of Accounts, by legal proceedings or otherwise, and generally exercise any
rights and remedies with respect to Accounts; (ii) settle, adjust, modify,
compromise, discharge or release any Accounts or other Collateral, or any legal
proceedings brought to collect Accounts or Collateral; (iii) sell or assign any
Accounts and other Collateral upon such terms, for such amounts and at such
times as Agent reasonably deems advisable; (iv) collect, liquidate and receive
balances in Deposit Accounts or investment accounts, and take control, in any
manner, of any proceeds of Collateral; (v) prepare, file and sign Borrower’s
and/or any Borrowing Base Guarantor’s name, as applicable, to a proof of claim
or other document in a bankruptcy of an Account Debtor, or to any notice,
assignment or satisfaction of Lien or similar document; (vi) receive, open and
dispose of mail addressed to Borrower and/or any Borrowing Base Guarantor, and
notify postal authorities to change the address for delivery thereof to such
address as Agent may designate; (vii) endorse any Chattel Paper, Document,
Instrument, invoice, freight bill, bill of lading, or other document or
agreement relating to any Accounts, Inventory or other Collateral; (viii) sign
its name to verifications of Accounts and notices to Account Debtors; (ix) use
information contained in any data processing, electronic or information systems
relating to any Collateral; (x) make and adjust claims under policies of
insurance; (xi) take any action as may be reasonably necessary in Agent’s
determination or appropriate to obtain payment under any letter of credit,
banker’s acceptance or other instrument for which Borrower and/or any Borrowing
Base Guarantor is a beneficiary; and (xii) take all other actions as Agent deems
reasonably appropriate to fulfill Borrower’s and/or any Borrowing Base
Guarantor’s obligations under the Loan Documents.


SECTION 9.              REPRESENTATIONS AND WARRANTIES


9.1.          General Representations and Warranties.  To induce Agent and
Lenders to enter into this Agreement and to make available the Commitments,
Loans and Letters of Credit, each of Borrower and each Borrowing Base Guarantor
represents and warrants that:


9.1.1.       Organization and Qualification.  Each Obligor is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization.  Each Obligor is duly qualified, authorized to do business and in
good standing as a foreign corporation in each jurisdiction where failure to be
so qualified could reasonably be expected to have a Material Adverse Effect.


9.1.2.       Power and Authority.  Each Obligor is duly authorized to execute,
deliver and perform the Loan Documents to which it is party.  The execution,
delivery and performance of the Loan Documents have been duly authorized by all
necessary action, and do not (a) require any consent or approval of any holders
of Equity Interests of any Obligor, other than those already obtained; (b)
contravene the Organic Documents of any Obligor; (c) violate or cause a default
under any Applicable Law or Material Contract; or (d) result in or require the
imposition of any Lien (other than Permitted


72





--------------------------------------------------------------------------------





Liens) on any Property of any Obligor, except, as set forth solely in clause
(c), as could not reasonably be expected to have a Material Adverse Effect.


9.1.3.       Enforceability.  Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.
 
9.1.4.       Capital Structure.  As of the Closing Date, Schedule 9.1.4, taken
together with any written notifications provided by the Borrower to the Agent
and the Lenders on the Closing Date, shows, for Borrower and each Subsidiary,
its name, its jurisdiction of organization, its authorized and issued Equity
Interests (with respect to Obligors) and the holders of its Equity Interests. 
Holdings has good title to its Equity Interest in Borrower and Borrower has good
title to its Equity Interests in Subsidiaries, in each case subject only to
Agent’s Lien, and all such Equity Interests are duly issued, fully paid and
non-assessable.  There are no outstanding options to purchase, warrants,
subscription rights, agreements to issue or sell, convertible interests, phantom
rights or powers of attorney relating to any Equity Interests of Borrower or any
Obligor.


9.1.5.       Corporate Names; Locations.  During the five years preceding the
Closing Date, except as shown on Schedule 9.1.5, neither Borrower nor any
Guarantor has been known as or used any corporate, fictitious or trade names,
has been the surviving corporation of a merger or combination.  As of the
Closing Date, the chief executive offices and other places of business of
Borrower and each Guarantor are shown on Schedule 8.6.1.  During the five years
preceding the Closing Date, neither Borrower nor any Guarantor has had any other
office or place of business.


9.1.6.        Title to Properties; Priority of Liens.  Each of Borrower and each
Material Subsidiary has good and marketable title to (or valid leasehold
interests in) all of its Real Estate, and good title to all of its personal
Property, including all Property reflected in any financial statements delivered
to Agent or Lenders, in each case free of Liens except Permitted Liens.  Each of
Borrower and each Material Subsidiary has paid and discharged all lawful claims
that, if unpaid, could become a Lien on its Properties, other than Permitted
Liens.  All Liens of Agent in the Collateral are duly perfected, first priority
Liens, subject only to Permitted Liens that are expressly allowed to have
priority over Agent’s Liens.


9.1.7.       Accounts.  Agent may rely, in determining which Accounts are
Eligible Accounts, on all statements and representations made by Borrower and/or
any Borrowing Base Guarantor, as applicable, with respect thereto.  Each of
Borrower and each Borrowing Base Guarantor warrants, with respect to each
Account at the time it is shown as an Eligible Account in a Borrowing Base
Certificate, that:


(a)            it is genuine and in all material respects what it purports to
be, and is not evidenced by a judgment;


(b)           it arises out of a completed, bona fide sale and delivery of goods
in the Ordinary Course of Business, and substantially in accordance with any
purchase order, contract or other document relating thereto;


(c)            it is for a sum certain, maturing as stated in the invoice
covering such sale, a copy of which has been furnished or is available to Agent
on request;




73





--------------------------------------------------------------------------------





(d)           it is not subject to any offset, Lien (other than Agent’s Lien),
deduction, defense, dispute, counterclaim or other adverse condition except as
arising in the Ordinary Course of Business and disclosed to Agent; and it is
absolutely owing by the Account Debtor, without contingency in any respect;


(e)           no purchase order, agreement, document or Applicable Law validly
restricts assignment of the Account to Agent, and the applicable Borrower and/or
Borrowing Base Guarantor, as applicable, is the sole payee or remittance party
shown on the invoice;


(f)            no extension, compromise, settlement, modification, credit,
deduction or return has been authorized with respect to the Account, except
discounts or allowances granted in the Ordinary Course of Business for prompt
payment that are reflected on the face of the invoice related thereto and in the
reports submitted to Agent hereunder; and
 
(g)           to Borrower’s and each Borrowing Base Guarantor’s actual
knowledge, (i) there are no facts or circumstances that are reasonably likely to
impair the enforceability or collectibility of such Account; (ii) the Account
Debtor had the capacity to contract when the Account arose, continues to meet
the applicable Borrower’s and/or Borrowing Base Guarantor’s, as applicable,
customary credit standards, is Solvent (except to the extent clauses (f)(i) and
(ii) of the definition of “Eligible Account” apply), is not contemplating or
subject to an Insolvency Proceeding (except to the extent clauses (f)(i) and
(ii) of the definition of “Eligible Account” apply), and has not failed, or
suspended or ceased doing business; and (iii) there are no proceedings or
actions threatened or pending against any Account Debtor that could reasonably
be expected to have a material adverse effect on the Account Debtor’s financial
condition.


9.1.8.       Financial Statements.  The consolidated and consolidating balance
sheets, and related statements of income, cash flow and shareholder’s equity, of
Holdings, Borrower and Subsidiaries that have been and are hereafter delivered
to Agent and Lenders, are prepared in accordance with GAAP, and fairly present
in all material respects, the financial positions and results of operations of
Holdings, Borrower and Subsidiaries at the dates and for the periods indicated. 
All projections delivered from time to time to Agent and Lenders have been
prepared in good faith, based on reasonable assumptions in light of the
circumstances at such time.  Since December 31, 2016, there has been no change
in the condition, financial or otherwise, of Borrower or any Subsidiary that
could reasonably be expected to have a Material Adverse Effect.  No financial
statement delivered to Agent or Lenders at any time contains any untrue
statement of a material fact, nor fails to disclose any material fact necessary
to make such statement not materially misleading.  Borrower and its Subsidiaries
are Solvent on a consolidated basis.


9.1.9.       Surety Obligations.  Neither Borrower nor any Material Subsidiary
is obligated as surety or indemnitor under any bond or other contract that
assures payment or performance of any obligation of any Person, except as
permitted hereunder.


9.1.10.     Taxes.  Each of Holdings, Borrower and each Subsidiary has filed all
material federal, state and local tax returns and other reports that it is
required by law to file, and has paid, or made provision for the payment of, all
material Taxes upon it, its income and its Properties that are due and payable,
except to the extent being Properly Contested.


9.1.11.     Brokers.  There are no brokerage commissions, finder’s fees or
investment banking fees payable in connection with any transactions contemplated
by the Loan Documents.




74





--------------------------------------------------------------------------------





9.1.12.     Intellectual Property.  Each of Borrower and each Material
Subsidiary owns or has the lawful right to use all Intellectual Property
necessary for the conduct of its business, without conflict with any rights of
others, except as could not reasonably be expected to have a Material Adverse
Effect.  There is no pending or, to Borrower’s or any Borrowing Base Guarantor’s
knowledge, threatened Intellectual Property Claim with respect to Borrower, any
Material Subsidiary or any of their Property (including any Intellectual
Property) except as could not reasonably be expected to have a Material Adverse
Effect.  Except as disclosed on Schedule 9.1.12, neither Borrower, any Borrowing
Base Guarantor, nor any other Guarantor Subsidiary as of the Closing Date pays
or owes any Royalty or other compensation to any Person with respect to any
Intellectual Property.  All material Intellectual Property owned, used or
licensed by, or otherwise subject to any interests of, Borrower or any Guarantor
Subsidiary as of the Closing Date is shown on Schedule 9.1.12.  As of the
Closing Date, the manufacturing, marketing, distribution or disposition of
Inventory is not subject to any Licenses (except ordinary course software
Licenses).
 
9.1.13.     Governmental Approvals.  Each of Borrower and each Subsidiary has,
is in compliance with, and is in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease and operate its
Properties, except where noncompliance could not reasonably be expected to have
a Material Adverse Effect.  All necessary import, export or other licenses,
permits or certificates for the import or handling of any goods or other
Collateral have been procured and are in effect, and Borrower and Subsidiaries
have complied with all foreign and domestic laws with respect to the shipment
and importation of any goods or Collateral, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect.


9.1.14.     Compliance with Laws.  Each of Holdings, Borrower and each Material
Subsidiary has duly complied, and its Properties and business operations are in
compliance, with all Applicable Law, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect.  There have been no
citations, notices or orders of material noncompliance issued to Borrower or any
Material Subsidiary under any Applicable Law.  No Inventory has been produced in
violation of any material provisions of the FLSA.


9.1.15.     Compliance with Environmental Laws.  Except as disclosed on Schedule
9.1.15, none of Holding’s, Borrower’s or any Subsidiary’s past or present
operations, Real Estate or other Properties are subject to any federal, state or
local investigation to determine whether any remedial action is needed to
address any Environmental Release that could reasonably be expected to have a
Material Adverse Effect.  Except as disclosed on Schedule 9.1.15, neither
Holdings, Borrower nor any Subsidiary has received any Environmental Notice that
could reasonably be expected to have a Material Adverse Effect.  Except as
disclosed on Schedule 9.1.15, none of Holdings, Borrower or any Subsidiary has
any liability with respect to any Environmental Release or under any
Environmental Law, that could reasonably be expected to have a Material Adverse
Effect.


9.1.16.     Burdensome Contracts.  None of Holdings, Borrower or any Subsidiary
is a party or subject to any contract, agreement or charter restriction that
could reasonably be expected to have a Material Adverse Effect.  None of
Holdings, Borrower or any Subsidiary is party or subject to any Restrictive
Agreement, except (i) as shown on Schedule 9.1.16, none of which prohibit the
execution or delivery of any Loan Documents by an Obligor nor the performance by
an Obligor of any obligations thereunder or (ii) as otherwise permitted by
Section 10.2.14.


9.1.17.     Litigation.  Except as shown on Schedule 9.1.17, there are no
proceedings or investigations pending or, to Borrower’s or any Borrowing Base
Guarantor’s actual knowledge, threatened against Holdings, Borrower or any
Subsidiary, or any of their businesses, operations, Properties, prospects or
conditions, that (a) relate to any Loan Documents or transactions


75





--------------------------------------------------------------------------------





contemplated thereby; or (b) could reasonably be expected to have a Material
Adverse Effect.  None of Holdings, Borrower or any Subsidiary is in default with
respect to any material order, injunction or judgment of any Governmental
Authority.


9.1.18.     No Defaults.  No event or circumstance has occurred or exists that
constitutes a Default or Event of Default.  None of Holdings, Borrower or any
Material Subsidiary is in default under any Material Contract which default
could reasonably be expected to have a Material Adverse Effect.


9.1.19.     ERISA.  Except as disclosed on Schedule 9.1.19:


(a)           Each Plan is in compliance in all respects with the applicable
provisions of ERISA, the Code, and other federal and state laws, except, in each
case, where non-compliance could not reasonably be expected to have a Material
Adverse Effect.  Each Plan that is intended to qualify under Section 401(a) of
the Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the knowledge of Borrower and all Borrowing Base
Guarantors, nothing has occurred which would prevent, or cause the loss of, such
qualification, except where failure to obtain such qualification could not
reasonably be expected to have a Material Adverse Effect.
 
(b)           There are no pending or, to the knowledge of Borrower and all
Borrowing Base Guarantors, threatened claims, actions or lawsuits, or action by
any Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.


(c)           (i) No ERISA Event has occurred or is reasonably expected to
occur; and (ii) as of the most recent valuation date for any Pension Plan, there
is no Unfunded Pension Liability, individually or in the aggregate for all
Pension Plans, which could reasonably be expected to result in a Material
Adverse Effect.


(d)           With respect to any Foreign Plan, (i) all employer and employee
contributions required by law or by the terms of the Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices, except where such failure to make such contributions could not
reasonably be expected to result in a Material Adverse Effect; and (ii) it has
been registered as required and has been maintained in good standing with
applicable regulatory authorities, except where such failure to register or
maintain such good standing could not reasonably be expected to result in a
Material Adverse Effect.


9.1.20.     Trade Relations.  There exists no actual or threatened termination,
limitation or modification of any business relationship between Borrower or any
Material Subsidiary and any customer or supplier, or any group of customers or
suppliers, who individually or in the aggregate are material to the business of
Borrower or any Material Subsidiary, except, in each case, as could not
reasonably be expected to have a Material Adverse Effect.  There exists no
condition or circumstance that could reasonably be expected to impair the
ability of Holdings, Borrower or any Material Subsidiary to conduct its business
at any time hereafter in substantially the same manner as conducted on the
Closing Date.


9.1.21.     Labor Relations.  As of the Closing Date, except as described on
Schedule 9.1.21, there are no grievances, disputes or controversies with any
union or other organization of Holding’s, Borrower’s or Subsidiary’s employees,
or, to Borrower’s and all Borrowing Base Guarantors’ knowledge, any asserted or
threatened strikes, work stoppages or demands for collective bargaining, in each
case, which could reasonably be expected to result in a Material Adverse Effect.


76





--------------------------------------------------------------------------------





9.1.22.     Payable Practices.  Neither Borrower nor any Material Subsidiary has
made any material change in its historical accounts payable practices from those
in effect on the Closing Date.


9.1.23.     Not a Regulated Entity.  No Obligor is (a) an “investment company”
or a “person directly or indirectly controlled by or acting on behalf of an
“investment company” within the meaning of the Investment Company Act of 1940;
or (b) subject to regulation under the Federal Power Act, the Interstate
Commerce Act, any public utilities code or any other Applicable Law regarding
its authority to incur Debt.


9.1.24.     Margin Stock.  None of Holdings, any Borrower or any Subsidiary is
engaged, principally or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock.  No
Loan proceeds or Letters of Credit will be used by Borrower to purchase or
carry, or to reduce or refinance any Debt incurred to purchase or carry, any
Margin Stock or for any related purpose governed by Regulations T, U or X of the
Board of Governors.
 
9.1.25.     Anti-Corruption Laws and Sanctions.  Each of Borrower and each
Subsidiary has implemented and maintains in effect policies and procedures
designed to ensure compliance by Borrower and each Subsidiary, and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and each of Borrower and each Subsidiary, and their
respective officers and employees and, to the knowledge of Borrower and each
Subsidiary, their respective directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.  No
Borrower or Subsidiary or any of their respective directors, officers or
employees, or, to the knowledge of any Borrower or any Subsidiary, any agent of
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person.  
No proceeds of Revolver Loans or Letter of Credit, use of proceeds or other
transaction contemplated by this Agreement or the other Loan Documents will
violate Anti-Corruption Laws or applicable Sanctions.  No Borrower or Subsidiary
is located, organized or resident in a Designated Jurisdiction.


9.2.          Complete Disclosure.  The Loan Documents taken as a whole do not
contain any untrue statement of a material fact, nor fail to disclose any
material fact necessary to make the statements contained therein not materially
misleading in light of the circumstances in which such statements were made. 
There is no fact or circumstance that any Obligor has failed to disclose to
Agent in writing that to Borrower’s and all Borrowing Base Guarantors’ knowledge
could reasonably be expected to have a Material Adverse Effect.


SECTION 10.            COVENANTS AND CONTINUING AGREEMENTS


10.1.       Affirmative Covenants.  Until Full Payment of the Obligations,
Borrower shall, and shall cause each Subsidiary to:


10.1.1.     Inspections; Appraisals.


(a)           Permit Agent from time to time, (but no more than once per fiscal
quarter at Borrower’s expense, except during the continuance of an Event of
Default), subject to reasonable notice and normal business hours, to visit and
inspect the Properties of Borrower or any Subsidiary, inspect, audit and make
extracts from Borrower’s or Subsidiary’s books and records, and discuss with its
officers, employees, agents, advisors and independent accountants Borrower’s or
Subsidiary’s business, financial condition, assets, prospects and results of
operations.  Lenders may participate in any such visit or inspection, at their
own expense.  Neither Agent nor any Lender shall have any duty to Borrower or


77





--------------------------------------------------------------------------------





any Borrowing Base Guarantor to make any inspection, nor to share any results of
any inspection, appraisal or report with Borrower or any Borrowing Base
Guarantor.  Borrower and each Borrowing Base Guarantor acknowledge that all
inspections, appraisals and reports are prepared by Agent and Lenders for their
purposes, and neither Borrower nor any Borrowing Base Guarantor shall be
entitled to rely upon them.


(b)           Reimburse Agent for all reasonable and documented charges, costs
and expenses of Agent in connection with (i) examinations of any Obligor’s books
and records or any other financial or Collateral matters as Agent deems
appropriate; and (ii) appraisals of Inventory; provided, however, that absent
the occurrence and continuance of an Event of Default, (a) field examinations
shall not be undertaken more than once in each Fiscal Year except if (i)
Availability falls below the greater of 17.5% of the Line Cap at such time and
$175,000,000 and (ii) more than 120 days have elapsed since the date of the last
field examination, then one additional field examination may be undertaken and
(b) appraisals and other audits of Collateral shall not be undertaken more than
once in each Fiscal Year except if Availability falls below the greater of 17.5%
of the Line Cap at such time and $175,000,000, then one additional appraisal or
other audit of Collateral may be undertaken; provided that notwithstanding the
foregoing Agent may conduct, at the expense of Agent and the Lenders, one
additional appraisal or other audit of Collateral during each Fiscal Year to the
extent Agent deems appropriate in its sole discretion.  Subject to and without
limiting the foregoing, Borrower specifically agrees to pay Agent’s then
standard charges for each day that an employee of Agent or its Affiliates is
engaged in any field examinations, and shall pay the standard charges of Agent’s
internal appraisal group as well as the charges of any third party used for such
purposes.  This Section shall not be construed to limit Agent’s right to conduct
examinations or to obtain appraisals at any time in its discretion, nor to use
third parties for such purposes.
 
10.1.2.     Financial and Other Information.  Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and furnish
to Agent and Lenders:


(a)           as soon as available, and in any event within 90 days after the
close of each Fiscal Year, balance sheets as of the end of such Fiscal Year and
the related statements of income, cash flow and shareholders’ equity for such
Fiscal Year, on consolidated and consolidating basis for Holdings, Borrower and
Subsidiaries, which consolidated statements shall be audited and certified
(without qualification as to scope, “going concern” or similar items) by a firm
of independent certified public accountants of recognized standing selected by
Borrower and acceptable to Agent, and shall set forth in comparative form
corresponding figures for the preceding Fiscal Year and other information
reasonably acceptable to Agent;


(b)           as soon as available, and in any event (i) within 30 days after
the end of each Fiscal Quarter (but within 45 days after the last Fiscal Quarter
in a Fiscal Year) and (ii) at all times during a Dominion Period, within 30 days
after the end of each month (but within 45 days after the last month in a Fiscal
Year), unaudited balance sheets as of the end of such Fiscal Quarter or month
and the related statements of income and cash flow for such month or Fiscal
Quarter and for the portion of the Fiscal Year then elapsed, on consolidated and
consolidating basis for Holdings, Borrower and Subsidiaries, setting forth in
comparative form corresponding figures for the preceding Fiscal Year and
certified by the chief financial officer or Treasurer of Borrower as prepared in
accordance with GAAP and fairly presenting the financial position and results of
operations for such month or Fiscal Quarter, as applicable, and period, subject
to normal year-end adjustments and the absence of footnotes;


(c)           concurrently with the delivery of the financial statements as of
the end of each month under clause (b) above, a reconciliation of Eligible
Inventory and Eligible Accounts from the


78





--------------------------------------------------------------------------------





Aggregate Borrowing Base then in effect to the general ledger or other source
document to such financial statements;


(d)           concurrently with delivery of financial statements under clauses
(a) and (b) above, or more frequently if requested by Agent while a Default or
Event of Default exists, a Compliance Certificate executed by the chief
financial officer or Treasurer of Borrower;


(e)           concurrently with delivery of financial statements under clause
(a) above, copies of all management letters and other material reports submitted
to Borrower and/or any Borrowing Base Guarantor by its accountants in connection
with such financial statements;


(f)            not later than 45 days after the end of each Fiscal Year,
projections of Borrower’s consolidated balance sheets, results of operations,
cash flow and Availability for the next Fiscal Year, quarter by quarter;
 
(g)           at Agent’s reasonable request, a listing of Borrower’s and each
Borrowing Base Guarantor’s trade payables, specifying the trade creditor and
balance due, and a detailed trade payable aging, all in form reasonably
satisfactory to Agent;


(h)           promptly after the sending or filing thereof, copies of any proxy
statements, financial statements or reports that Borrower or any Borrowing Base
Guarantor has made generally available to its shareholders; copies of any
regular, periodic and special reports or registration statements or prospectuses
that Borrower or any Borrowing Base Guarantor files with the Securities and
Exchange Commission or any other Governmental Authority, or any securities
exchange; and copies of any press releases or other statements made available by
Borrower or any Borrowing Base Guarantor to the public concerning material
changes to or developments in the business of Borrower or any Borrowing Base
Guarantor;
  
(i)            promptly after the sending or filing thereof, copies of any
annual report to be filed in connection with each Plan; and


(j)            such other reports and information (financial or otherwise) as
Agent may reasonably request from time to time in connection with any Collateral
or Borrower’s, Subsidiary’s or other Obligor’s financial condition or business.


Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 10.1.2 may be satisfied by furnishing Borrower’s (or any direct or
indirect parent thereof, as applicable) Form 10-K or 10-Q, as applicable, filed
with the Securities and Exchange Commission or any successor thereto to Agent
and the Lenders.


10.1.3.      Notices.  Notify Agent and Lenders in writing, promptly after
Borrower’s or any Borrowing Base Guarantor’s obtaining knowledge thereof, of any
of the following that affects an Obligor:


(a)           the threat or commencement of any proceeding or investigation,
whether or not covered by insurance, if the foregoing could reasonably be
expected to have a Material Adverse Effect;


(b)           any pending or threatened (in writing) labor dispute, strike or
walkout, or the expiration of any material labor contract;


79





--------------------------------------------------------------------------------





(c)           any default under or termination of a Material Contract;


(d)           the existence of any Default or Event of Default;


(e)           any judgment in an amount exceeding $25,000,000;


(f)            the assertion of any Intellectual Property Claim, if an adverse
resolution could be reasonably expected to have a Material Adverse Effect;


(g)           any violation or asserted violation of any Applicable Law
(including ERISA, OSHA, FLSA, or any Environmental Laws), if an adverse
resolution could have a Material Adverse Effect;


(h)           any Environmental Release by an Obligor or on any Property owned,
leased or occupied by an Obligor, if any such Environmental Release could
reasonably be expected to have a Material Adverse Effect; or receipt of any
Environmental Notice, if receipt of such Environmental Notice could reasonably
be expected to have a Material Adverse Effect;
 
(i)            the occurrence of any ERISA Event that could reasonably be
expected to have a Material Adverse Effect; or


(j)            the discharge of or any withdrawal or resignation by Borrower’s
independent accountants.


10.1.4.     Landlord and Storage Agreements.  Upon reasonable request, provide
Agent with copies of all existing agreements, and promptly after execution
thereof provide Agent with copies of all agreements, between an Obligor and any
landlord, warehouseman, processor, shipper, bailee or other Person that owns any
premises at which any Collateral is kept.


10.1.5.     Compliance with Laws.  Comply with all Applicable Laws, including
ERISA, Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws regarding
collection and payment of Taxes, and maintain all Governmental Approvals
necessary to the ownership of its Properties or conduct of its business, unless
failure to comply (other than failure to comply with Anti-Terrorism Laws) or
maintain could not reasonably be expected to have a Material Adverse Effect. 
Without limiting the generality of the foregoing, if any Environmental Release
occurs at or on any Properties of Borrower or any Subsidiary that could
reasonably be expected to have a Material Adverse Effect, it shall act promptly
and diligently to investigate and report to Agent and all appropriate
Governmental Authorities the extent of, and to take appropriate action to
remediate, such Environmental Release, whether or not directed to do so by any
Governmental Authority.  Maintain in effect and enforce policies and procedures
designed to ensure compliance by Borrower and each Subsidiary and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.


10.1.6.     Taxes.  Pay and discharge all material Taxes prior to the date on
which they become delinquent or penalties attach, unless such Taxes are being
Properly Contested.


10.1.7.     Insurance.  In addition to the insurance required hereunder with
respect to Collateral, maintain insurance with financially sound and reputable
insurers (including captive insurers) reasonably satisfactory to Agent, with
respect to the Properties and business of Borrower and Subsidiaries of such
type, in such amounts (including after giving effect to self insurance) (such
amounts to be reasonably acceptable to Agent), and with such coverages and
deductibles as are customary for companies similarly situated.  Unless Agent
shall agree otherwise, each general liability and/or excess


80





--------------------------------------------------------------------------------





liability policy shall include Agent as additional insured, as appropriate, and
state that the applicable insurer will endeavor to provide 30 days prior written
notice to Agent in the event of cancellation of the policy for any reason
whatsoever.


10.1.8.     Licenses.  Keep each material License affecting any Collateral
(including the manufacture, distribution or disposition of Inventory) or any
other material Property of Holdings, Borrower and Subsidiaries in full force and
effect except, solely in the case of Licenses affecting Property that is not
Collateral, to the extent the failure to maintain such License would not result
in a Material Adverse Effect; promptly notify Agent of any proposed modification
to any such License, or entry into any new License, in each case at least 30
days prior to its effective date; pay all Royalties when due; and notify Agent
of any default or breach asserted by any Person to have occurred under any
License.


10.1.9.     Future Subsidiaries.  Promptly notify Agent (a) upon any Person
becoming a Subsidiary (or becoming a Material Subsidiary which was previously an
Immaterial Subsidiary) and (b) if any Wholly-Owned Domestic Subsidiary which is
a Material Subsidiary of Borrower (or designated as a Material Subsidiary by
Borrower in writing to the Agent) incurs or guarantees (i) Debt (other than (A)
intercompany Debt owed to the Borrower or a Guarantor Subsidiary and (B) Debt
incurred or assumed by such Domestic Subsidiary pursuant to Section 10.2.1(f) or
10.2.1(j)) in excess of $75,000,000 in the aggregate or (ii) the Existing Senior
Notes, and cause such Wholly-Owned Domestic Subsidiary referred to in this
clause (b), within ten (10) Business Days, to (I) guaranty the Obligations by
its execution and delivery to Agent of a Guaranty and (II) take such additional
actions and execute such documents as Agent may reasonably require from time to
time in order to give effect to the express provisions of this Agreement or any
other Loan Document.


10.1.10.   Additional Borrowers and Borrowing Base Guarantors.  Upon the request
of Borrower, with the consent of Agent and the Required Lenders, any
Wholly-Owned Domestic Subsidiary may be added as a “Borrower” or a Borrowing
Base Guarantor hereunder, in each case effective upon the execution and delivery
to Agent by such Domestic Subsidiary of a joinder agreement to this Agreement
and any other Security Documents, amendments and documents as reasonably
required by Agent to accommodate such Domestic Subsidiary becoming a Borrower or
Borrowing Base Guarantor, as applicable, it being understood that (a) any
amendments shall be made with the consent of the Required Lenders
(notwithstanding any other provision hereof) and (b) Borrower and Agent may
agree to include Inventory and Receivables of such Domestic Subsidiary in the
Borrowing Base subject to (i) Agent’s receipt and reasonable satisfaction with
an appraisal and field examination with respect thereto and (ii) such Domestic
Subsidiary’s grant of Liens in favor of Agent, for the benefit of the Secured
Parties, on the same categories of its assets as comprise the existing
Collateral.


10.1.11.   Post-Closing Obligations.  Deliver or cause to be delivered to the
Agent the items described on Schedule 10.1.11, in form and substance reasonably
satisfactory to the Agent, on or prior to the dates set forth on Schedule
10.1.11 (or such later date or dates as may be approved by the Agent in its
reasonable discretion).


10.2.       Negative Covenants.  Until Full Payment of the Obligations, Borrower
shall not, and shall cause Holdings and each Subsidiary not to:


10.2.1.     Permitted Debt.  Create, incur, guarantee or suffer to exist any
Debt, except:


(a)           the Obligations;


(b)           Subordinated Debt;




81





--------------------------------------------------------------------------------





(c)           Permitted Purchase Money Debt;


(d)           [Intentionally Omitted];


(e)           Bank Product Debt and Debt pursuant to Hedging Agreements
permitted under Section 10.2.15;


(f)            Debt that is in existence when a Person becomes a Subsidiary or
that is secured by an asset when acquired by Borrower or any Subsidiary, as long
as such Debt was not incurred in contemplation of such Person becoming a
Subsidiary or such acquisition, in an aggregate principal amount at any time
outstanding not to exceed the greater of (x) $225,000,000 and (y) 6.3% of
Consolidated Total Assets;


(g)           Permitted Contingent Obligations;
 
(h)           Refinancing Debt as long as each Refinancing Condition is
satisfied;


(i)            Existing Senior Debt;


(j)            Debt, not secured by Collateral, incurred or assumed in
connection with any acquisition of a Person not constituting a Restricted
Investment, and a Person that becomes a direct or indirect Subsidiary as a
result of any acquisition not constituting a Restricted Investment may remain
liable with respect to such Debt existing on the date of such acquisition;
provided that Debt owed by a Person that becomes a Subsidiary and remains liable
with respect to any Debt (after giving effect to the transaction that caused it
to become a Subsidiary) shall be treated as having incurred or assumed such Debt
at the time such Person becomes a Subsidiary; provided; further, that the
aggregate principal amount of all such Debt incurred or assumed prior to the
termination of the Commitments and Full Payment shall not exceed the greater of
(x) $825,000,000 and (y) 22.9% of Consolidated Total Assets;


(k)           Debt of Foreign Subsidiaries in an aggregate principal amount not
to exceed at any time outstanding the greater of (x) $30,000,000 and (y) 0.8% of
Consolidated Total Assets;


(l)            Debt of Immaterial Subsidiaries in an aggregate principal amount
not to exceed at any time outstanding the greater of (x) $22,500,000 and (y)
0.6% of Consolidated Total Assets;


(m)          Debt incurred pursuant to any intercompany loan permitted under
Section 10.2.7; provided that, to the extent such intercompany loan is made to
Borrower or any Guarantor, such Debt is subordinated to the Obligations on terms
acceptable to Agent;


(n)           Debt described on Schedule 10.2.1;


(o)           Debt which may be deemed to exist as a result of the existence of
any worker’s compensation claims, self-insurance obligations, guaranties,
performance, surety, statutory, appeal, custom bonds or similar obligations
incurred in the Ordinary Course of Business;


(p)           Debt in respect of netting services and overdraft protections in
connection with Deposit Accounts in the Ordinary Course of Business;


(q)           Debt incurred in favor of insurance companies (or their financing
affiliates) in connection with the financing of insurance premiums in the
ordinary course;




82





--------------------------------------------------------------------------------





(r)            Debt that is not included in any of the other clauses of this
Section, is not secured by a Lien and does not amortize or mature prior to 6
months after the Revolver Termination Date, so long as no Default exists or
would result therefrom;


(s)           Debt incurred by Borrower or any of its Subsidiaries arising from
agreements providing for indemnification, earn-outs, adjustment of purchase
price or similar obligations, in connection with Permitted Asset Investments or
permitted dispositions of any business, asset or Subsidiary of Borrower or any
of its Subsidiaries;


(t)            guaranties in the Ordinary Course of Business of the obligations
of suppliers, customers, franchisees and licensees of Borrower and its
Subsidiaries;


(u)           guaranties by Borrower of Debt or other obligations of a
Subsidiary or guaranties by a Subsidiary of Borrower of Debt or other
obligations of Borrower or a Subsidiary with respect, in each case, to Debt
otherwise (i) permitted to be incurred pursuant to this Section 10.2.1, or other
obligations not prohibited hereunder, (ii) subordinated to the Obligations on
terms acceptable to Agent, and (iii) that would not constitute a Restricted
Investment; and
 
(v)           other Debt in an aggregate principal amount not to exceed at any
time outstanding the greater of (x) $2,000,000,000 and (y) 55.0% of Consolidated
Total Assets.


10.2.2.     Permitted Liens.  Create or suffer to exist any Lien upon any
Property, except the following (collectively, “Permitted Liens”):


(a)            Liens in favor of Agent;


(b)           Purchase Money Liens securing Permitted Purchase Money Debt;


(c)           Liens for Taxes not yet due or being Properly Contested;


(d)           statutory Liens (other than Liens for Taxes or imposed under
ERISA) arising in the Ordinary Course of Business, but only if (i) payment of
the obligations secured thereby is not yet due or is being Properly Contested,
and (ii) such Liens do not materially impair the value or use of the Property or
materially impair operation of the business of Borrower or any Subsidiary;


(e)           Liens incurred or deposits made in the Ordinary Course of Business
to secure the performance of tenders, bids, leases, contracts (except those
relating to Debt), statutory obligations and other similar obligations, or
arising as a result of progress payments under government contracts, as long as
such Liens are at all times junior to Agent’s Liens;


(f)            Liens arising in the Ordinary Course of Business that are subject
to Lien Waivers;


(g)           Liens arising by virtue of a judgment or judicial order against
Borrower or any Subsidiary, or any Property of Borrower or any Subsidiary, as
long as such Liens are (i) in existence for less than 20 consecutive days or
being Properly Contested, and (ii) at all times junior to Agent’s Liens;


(h)           easements, rights-of-way, restrictions, covenants or other
agreements of record, and other similar charges or encumbrances on Real Estate,
that do not secure any monetary obligation and do not interfere with the
Ordinary Course of Business;


83





--------------------------------------------------------------------------------





(i)            normal and customary rights of setoff upon deposits in favor of
depository institutions, and Liens of a collecting bank on Payment Items in the
course of collection;


(j)            existing Liens shown on Schedule 10.2.2;


(k)            Liens securing industrial revenue or pollution control bonds
issued by Borrower; provided, however, that (a) the aggregate principal amount
of Debt secured by such Liens shall not exceed the lesser of cost or fair market
value, as determined in good faith by the board of directors or other governing
body of Borrower, of the assets or property so financed, and (b) such Liens
shall not encumber any property or assets of Borrower or any Subsidiaries other
than the assets or property so financed;


(l)             Liens incurred in favor of insurance companies (or their
financing affiliates) in connection with the financing of insurance premiums in
the Ordinary Course of Business;
 
(m)          any interest or title of a lessor or sublessor under any lease
permitted hereunder;


(n)           Liens solely on any cash earnest money deposits made in connection
with any letter of intent or purchase agreement permitted hereunder;


(o)           purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property
entered into in the Ordinary Course of Business;


(p)           any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property not materially detracting from the value of such real property;


(q)           licenses of patents, trademarks and other intellectual property
rights granted by Borrower or any of its Subsidiaries in the Ordinary Course of
Business and not interfering in any respect with the ordinary conduct of the
business of Borrower or such Subsidiary;


(r)            Liens incurred in the Ordinary Course of Business on deposits
made in connection with workers’ compensation, unemployment insurance and other
types of social security, or to secure the performance of tenders, statutory
obligations, surety and appeal bonds, bids, leases, government contracts, trade
contracts, performance and return-of-money bonds and other similar obligations
(exclusive of obligations for the payment of Debt);


(s)            (s)          Liens in favor of customs and revenue authorities
arising as a matter of law and in the Ordinary Course of Business to secure
payment of customs duties in connection with the importation of goods;


(t)            Liens (other than Liens on Collateral) securing the Existing 2023
Senior Secured Notes so long as any such Liens are subject to (x) that certain
Collateral Access Agreement, dated as of June 20, 2016, between the Agent and
U.S. Bank National Association, as collateral agent for the holders of the
Non-ABL Secured Obligations (as defined therein), and acknowledged and agreed to
by the Borrower, Holdings, AK Tube and AK Properties or (y) any other
intercreditor agreement or access agreement in form and substance reasonably
acceptable to Agent;


84





--------------------------------------------------------------------------------





(u)           Liens securing Refinancing Debt permitted under Section 10.2.1(h),
as applicable (to the extent such Liens comply with the applicable Refinancing
Conditions); provided, that to the extent the Liens securing the Debt extended,
renewed or refinanced by such Refinancing Debt are subject to an intercreditor
agreement or access agreement (each, an “Existing Access Agreement”) in favor of
the Agent, then such Liens securing such Refinancing Debt shall be subject to an
intercreditor agreement or access agreement in form and substance substantially
the same as such Existing Access Agreement or otherwise reasonably acceptable to
Agent; and


(v)            other Liens (i) on assets of Borrower or any Guarantor (other
than Liens on Collateral) securing Debt in an aggregate principal amount not to
exceed at any time outstanding the greater of (x) $975,000,000 and (y) 27.1% of
Consolidated Total Assets, so long as any such Liens shall be subject to an
intercreditor agreement or access agreement, in form and substance reasonably
acceptable to Agent, (ii) on assets not constituting Collateral to the extent
securing Debt that is permitted under Section 10.2.1(j) to the extent such Liens
were not granted in connection with the applicable Person becoming a Subsidiary,
(iii) on assets of any Subsidiary of Borrower which is not an Obligor to the
extent such Liens secure Debt of such Subsidiary that is permitted under Section
10.2.1 hereof or (iv) on Equity Interests in joint ventures.
 
10.2.3.     [Reserved].


10.2.4.     Distributions.  Declare or make any Distributions; provided that (x)
any Subsidiary of the Borrower may declare and make Distributions to the
Borrower, any other Subsidiary of the Borrower and/or any other Person that owns
any Equity Interests in such Subsidiary ratably in proportion to such Person’s
and the Borrower’s and/or its applicable Subsidiary’s respective ownership of
such Equity Interests and (y) Borrower may, so long as no Default or Event of
Default shall have occurred and be continuing or shall be caused thereby, make
Distributions to Holdings and (as applicable) Holdings may make Distributions:


(a)            (A) in an aggregate amount not to exceed in any Fiscal Year the
greater of (x) $15,000,000 and (y) 0.4% of Consolidated Total Assets, to the
extent necessary to permit Holdings to pay general administrative costs and
expenses, (B) to the extent necessary to permit Holdings to discharge, to the
extent attributable to Holding’s ownership of Borrower and its Subsidiaries, the
federal consolidated tax liabilities and any state or local tax liabilities of
Holdings and its Subsidiaries, in each case so long as Holdings applies the
amount of any such Distribution for such purpose and (C) to permit Holdings to
pay dividends in respect of its common stock in an amount not to exceed in any
Fiscal Year the greater of (x) $18,000,000 and (y) 0.5% of Consolidated Total
Assets;


(b)           so that Holdings may make Distributions for any purpose not
otherwise prohibited under applicable law or the Loan Documents, so long as on
the date such Distribution is made (after giving pro forma effect thereto)
either (A) Availability exceeds the greater of (x) 20.0% of the Line Cap at such
time and (y) $200,000,000 or (B) (x) Availability exceeds the greater of (I)
15.0% of the Line Cap at such time and (II) $150,000,000 and (y) the Fixed
Charge Coverage Ratio as of the most recently ended Fiscal Quarter ended at
least thirty days prior to the date of determination is at least 1.00:1.00;
provided that the Borrower may declare and make Distributions to Holdings and
Holdings may declare and make Distributions in each case within sixty (60) days
of the date of declaration thereof, if, on the date of declaration of such
Distributions, such Distributions would have been permitted under this clause
(b); provided, further, that to the extent Borrower has made any such
declaration, for purposes of compliance with this Agreement and the other Loan
Documents Availability shall be calculated on a pro forma basis assuming such
Distribution has been made; and


85





--------------------------------------------------------------------------------





(c)            for any purpose not otherwise prohibited under applicable law or
the Loan Documents in an aggregate amount not to exceed the greater of (x)
$25,000,000 and (y) 0.7% of Consolidated Total Assets.


10.2.5.     Restricted Investments.  Make any Restricted Investment.


10.2.6.     Disposition of Assets.  Make any Asset Disposition, except:


(a)           a Permitted Asset Disposition;


(b)           disposition of Equipment that (i) is surplus, worn, damaged or
obsolete or (ii) that does not constitute all or substantially all of the
Equipment of Borrower or any Borrowing Base Guarantor and could not reasonably
be expected to have a Material Adverse Effect;


(c)            a transfer of Property by a Subsidiary or Obligor to Borrower or
another Obligor;
 
(d)           Investments which are not Restricted Investments, to the extent
any such Investment constitutes an Asset Disposition; or


(e)           as long as no Default or Event of Default exists before or after
giving effect thereto, other Asset Dispositions; provided that the aggregate
consideration received for all Asset Dispositions made in reliance on clause (e)
of this Section 10.2.6 shall not exceed the greater of $25,000,000 and 0.7% of
Consolidated Total Assets.


10.2.7.     Loans.  Make any loans or other advances of money to any Person,
except:


(a)           advances to an officer or employee for salary, travel expenses,
commissions and similar items in the Ordinary Course of Business;


(b)           prepaid expenses and extensions of trade credit made in the
Ordinary Course of Business;


(c)           deposits with financial institutions permitted hereunder;


(d)           as long as no Default or Event of Default exists before or after
giving effect thereto, any loans that do not constitute Restricted Investments;
provided, however, that any such loans made to Borrower or any other Obligor
shall be subordinated to the Obligations in a manner reasonably satisfactory to
the Agent;


(e)           loans that could otherwise be made as a distribution under Section
10.2.4; provided, however, that any such loans made to Borrower or any Borrowing
Base Guarantor shall be subordinated to the Obligations in a manner reasonably
satisfactory to the Agent; and


(f)            advances or loans, each evidenced by promissory notes, to
officers, directors or employees (i) for the purchase by such officers,
directors or employees of Equity Interests of Holdings pursuant to a stock
ownership or purchase plan or compensation plan, in each case, to the extent
permitted by Applicable Law in an amount not to exceed $1,000,000 in the
aggregate to such officers, directors or employees outstanding at any time or
(ii) otherwise in an amount not to exceed $1,000,000 in the aggregate to such
officers, directors or employees outstanding at any time.


86





--------------------------------------------------------------------------------





10.2.8.     Restrictions on Payment of Certain Debt.  Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any (a) Subordinated Debt, except regularly
scheduled payments of principal, interest and fees, but only to the extent
permitted under any subordination agreement relating to such Debt (and a Senior
Officer or the Treasurer of Borrower shall certify to Agent, not less than five
Business Days prior to the date of payment, that all conditions under such
agreement have been satisfied); or (b) Existing Senior Debt prior to the
applicable due date under the agreements evidencing such Debt (as may be amended
in accordance with this Agreement to extend such due date); provided, however,
that Borrower may (i) prepay, redeem, repurchase, retire, or defease any Debt
prior to its due date so long as Availability at the time such prepayment,
redemption, repurchase, retirement, or defeasance is declared, after giving pro
forma effect to such prepayment, redemption, repurchase, retirement, or
defeasance, is at least $150,000,000, (ii) prepay, redeem, repurchase, retire,
or defease any Debt with the proceeds of an equity issuance; (iii) prepay any
Debt with the proceeds of a refinancing permitted under subsection 10.2.1(h) and
(iv) as long as no Default or Event of Default exists before or after giving
effect thereto, make other prepayments of Debt in an aggregate amount not to
exceed the greater of (x) $25,000,000 and (y) 0.7% of Consolidated Total Assets.
 
10.2.9.     Fundamental Changes.  (a) Merge, combine or consolidate with any
Person, or liquidate, wind up its affairs or dissolve itself, in each case
whether in a single transaction or in a series of related transactions, except
for (i) mergers, consolidations, liquidations or dissolutions of an Immaterial
Subsidiary with or into another Subsidiary (so long as (x) to the extent such
Subsidiary is a Borrowing Base Guarantor, the Borrowing Base Guarantor is the
surviving entity or (y) to the extent such Subsidiary is a Guarantor, the
Guarantor is the surviving entity or the surviving entity becomes a Guarantor)
or into Borrower (so long as the surviving entity is Borrower), (ii) mergers,
consolidations, liquidations or dissolutions of a Material Subsidiary with or
into another Material Subsidiary (so long as (x) to the extent either such
Material Subsidiary is a Borrowing Base Guarantor, the Borrowing Base Guarantor
is the surviving entity or (y) to the extent such Material Subsidiary is a
Guarantor, the Guarantor is the surviving entity) or Borrower (so long as the
surviving entity is Borrower), (iii) mergers, consolidations, liquidations or
dissolutions of other Subsidiaries with or into other Subsidiaries (so long as
(x) in the case of a Subsidiary that is a Borrowing Base Guarantor, such
surviving or continuing Subsidiary remains a Borrowing Base Guarantor or becomes
a Borrowing Base Guarantor or (y) in the case of a Subsidiary that is a
Guarantor, such surviving or continuing Subsidiary remains a Guarantor or
becomes a Guarantor), (iv) mergers or consolidations of any Person with or into
Borrower or any Subsidiary if the acquisition of the Equity Interest in such
Person by Borrower or such Subsidiary would have been permitted pursuant to
Section 10.2.5 (so long as (x) in the case of Borrower, Borrower shall be the
continuing or surviving Person, and in the case of a Borrowing Base Guarantor,
such Borrowing Base Guarantor is the surviving entity, (y) if a Subsidiary is
not the surviving or continuing Person, the surviving Person becomes a
Subsidiary and complies with the provisions of Section 10.1.9 and (z) no Default
or Event of Default shall have occurred and be continuing after giving effect
thereto) or (v) mergers, combinations, or consolidations of any Subsidiary with
any Person to consummate a Permitted Asset Disposition with respect to the
Equity Interests of such Subsidiary concurrently with such consummation; or


(b)           without giving 30 days prior written notice to Agent, (i) change
its name, (ii) change its tax, charter or other organizational identification
number, or (iii) change its form or U.S. state of organization.


10.2.10.   Subsidiaries.  Form or acquire any Subsidiary after the Closing Date,
except in accordance with Sections 10.1.9 and 10.2.5.


87





--------------------------------------------------------------------------------





10.2.11.   Organic Documents.  Amend, modify or otherwise change any of its
Organic Documents as in effect on the Closing Date in a manner that would be
materially adverse to Agent and the Lenders.


10.2.12.   Tax Consolidation.  File or consent to the filing of any consolidated
income tax return with any Person other than Holdings, Borrower and
Subsidiaries.


10.2.13.   Accounting Changes.  Make any material change in accounting treatment
or reporting practices, except as required by GAAP and in accordance with
Section 1.2; or change its Fiscal Year.


10.2.14.   Restrictive Agreements.  Become a party to any Restrictive Agreement,
except:


(a)           a Restrictive Agreement as in effect on the Closing Date and shown
on Schedule 9.1.16 and any renewal or extension of any such Restrictive
Agreement or any agreement evidencing such restriction so long as such renewal
or extension does not expand the scope of such restrictions;
 
(b)           Restrictive Agreements that are binding on a Subsidiary at the
time such Subsidiary first becomes a Subsidiary, so long as (i) such
restrictions were not entered into solely in contemplation of such Person
becoming a Subsidiary and (ii) such restrictions do not extend to any other
Person following such Person becoming a Subsidiary, and any renewal or extension
of a restriction of any such Restrictive Agreement or any agreement evidencing
such restriction so long as such renewal or extension does not expand the scope
of such restrictions;


(c)           a Restrictive Agreement relating to secured Debt permitted
hereunder, if such restrictions apply only to the collateral for such Debt;


(d)           customary provisions in leases, licenses, joint venture agreements
and other agreements with respect to dispositions permitted by this Agreement;


(e)           a Restrictive Agreement relating to Debt permitted hereunder so
long as such Restrictive Agreement contains restrictions which are no more
restrictive (in any material respect) than the restrictions contained in this
Agreement; and


(f)            Restrictive Agreements relating to the Existing 2023 Senior
Secured Notes (or any Refinancing Debt in respect thereof) so long as such
restrictions either (i) apply only to the collateral for the Existing 2023
Senior Secured Notes (or such Refinancing Debt) or (ii) are no more restrictive
(in any material respect) than the restrictions contained in this Agreement (it
being agreed such Restrictive Agreements may restrict the granting of Liens on
the Collateral that are subordinated or junior to the Lien on the Collateral
securing the Obligations).


10.2.15.   Hedging Agreements.  Enter into any Hedging Agreement, except to
hedge risks arising in the Ordinary Course of Business and not for primarily
speculative purposes.


10.2.16.   Conduct of Business.  Engage in any business, other than its business
as conducted by Borrower and its Subsidiaries on the Closing Date (and similar
or related business, including any vertically integrated business with respect
thereto) and any activities incidental thereto.  Notwithstanding anything
contained herein to the contrary, Holdings shall not (i) engage in any business
other than entering into and performing its obligations under and in accordance
with the Loan Documents


88





--------------------------------------------------------------------------------





to which it is a party or (ii) own any assets other than (a) the capital stock
of Borrower and (b) cash and Cash Equivalents in an amount not to exceed
$5,000,000 at any one time for the purpose of paying general operating expenses
of Holdings and for payment of dividends permitted to be paid hereunder or (iii)
have any Debt or other liability other than its obligations under the Guaranty
and its obligations under the guaranties of (a) the Existing Senior Notes (in
each case, or any Refinancing Debt in respect thereof), and (b) other Debt
permitted under Section 10.2.1 herein.


10.2.17.   Affiliate Transactions.  Enter into or be party to any transaction
with an Affiliate, except:


(a)           transactions contemplated by the Loan Documents;


(b)           payment of reasonable compensation to officers and employees for
services actually rendered, and loans and advances permitted by Section 10.2.7;


(c)           payment of customary directors’ fees and indemnities;


(d)           transactions with Affiliates that were consummated prior to the
Closing Date;
 
(e)           transactions with Affiliates in the Ordinary Course of Business,
upon fair and reasonable terms not less favorable to Borrower or its applicable
Subsidiary than would be obtained in a comparable arm’s-length transaction with
a non-Affiliate; and


(f)            other transactions with Affiliates so long as the amount of
payments (including the fair market value of assets transferred in connection
therewith) in connection with all such transactions shall not exceed $5,000,000
in the aggregate.


10.2.18.   Amendments to Subordinated Debt or Existing Senior Debt.  Amend,
supplement or otherwise modify any Existing Senior Debt or any document,
instrument or agreement relating to any Subordinated Debt, if such modification
could reasonably be expected to affect the interests of the Lenders adversely in
any material way, as determined by the Agent, in the exercise of its reasonable
discretion, without obtaining the prior written consent of Required Lenders to
such amendment, supplement or other modification.


10.3.       Minimum Fixed Charge Coverage Ratio.  As long as any Commitments or
Obligations are outstanding, Borrower shall maintain, as of the last day of each
Fiscal Quarter commencing with the last day of the most recent Fiscal Quarter
preceding the commencement of a Trigger Period for which financial information
is available and ending on the expiration of such Trigger Period, a Fixed Charge
Coverage Ratio of at least 1.00 to 1.00.


SECTION 11.            EVENTS OF DEFAULT; REMEDIES ON DEFAULT


11.1.       Events of Default.  Each of the following shall be an “Event of
Default” hereunder, if the same shall occur for any reason whatsoever, whether
voluntary or involuntary, by operation of law or otherwise:


(a)           Borrower fails to pay (i) principal of any of the Loans or
reimbursement of any LC Obligation when due (whether at stated maturity, on
demand, upon acceleration or otherwise) or (ii) interest on any of the Loans or
any fee or any other amount or Obligation (other than as otherwise


89





--------------------------------------------------------------------------------





provided in clause (i) above) under this Agreement or other Loan Document within
five (5) days after its due date;


(b)           Any representation, warranty or other written statement of an
Obligor made in connection with any Loan Documents or transactions contemplated
thereby is incorrect or misleading in any material respect when given;


(c)           Borrower or any Borrowing Base Guarantor breaches or fails to
perform any covenant contained in (i) Section 7.2, 7.4, 8.2.4, 8.2.5, 8.6.2,
10.1.11, 10.2 or 10.3, (ii) Section 8.1 or 10.1.2 (a) through (f) and such
breach or failure is not cured within three (3) Business Days or (iii) Section
10.1.2(g) through (j) and such breach or failure is not cured within ten (10)
Business Days;


(d)           An Obligor breaches or fails to perform any other covenant
contained in any Loan Document, and such breach or failure is not cured within
30 days after a Senior Officer of such Obligor has knowledge thereof or receives
notice thereof from Agent, whichever is sooner;


(e)           A Guarantor repudiates, revokes or attempts to revoke, in writing,
its Guaranty; an Obligor denies or contests the validity or enforceability of
any Loan Documents or Obligations, or the perfection or priority of any Lien
granted to Agent; or any material provision of a Loan Document ceases to be in
full force or effect for any reason (other than a waiver or release by Agent and
Lenders);
 
(f)            Any breach or default of an Obligor occurs (after giving effect
to any applicable grace period thereunder) under any Hedging Agreement, or any
document, instrument or agreement to which it is a party or by which it or any
of its Properties is bound, relating to Debt in excess of $40,000,000 or, in the
aggregate, with all such Debt, in excess of $75,000,000, if in each case the
maturity of or any payment with respect to such Debt may be accelerated or
demanded due to such breach;


(g)           Any judgment or order for the payment of money is entered against
an Obligor in an amount that exceeds, individually $40,000,000 or cumulatively
with all unsatisfied judgments or orders against all Obligors $75,000,000 (in
either case, net of any insurance coverage not disputed by the insurer), unless
a stay of enforcement of such judgment or order is in effect, by reason of a
pending appeal or otherwise, or such judgment or order is covered by an
indemnity from a Solvent third party which has not disputed its obligations
thereunder and no judgment Lien has attached to such Obligor’s property;


(h)           A loss, theft, damage or destruction occurs with respect to any
Collateral if the amount not covered by insurance exceeds $40,000,000;


(i)            An Obligor (x) is enjoined, restrained or in any way prevented by
any Governmental Authority from conducting any part of its business; an Obligor
suffers the loss, revocation or termination of any license, permit, lease or
agreement necessary to its business; there is a cessation of any part of an
Obligor’s business for a period of time; any Collateral or Property of an
Obligor is taken or impaired through condemnation; except in each case pursuant
to this clause (x) to the extent that a Material Adverse Effect could not
reasonably be expected to result or (y) agrees to or commences any liquidation,
dissolution or winding up of its affairs except in connection with a merger or
consolidation with another Obligor that is permitted hereby;


(j)            An Insolvency Proceeding is commenced by an Obligor; an Obligor
makes an offer of settlement, extension or composition to its unsecured
creditors generally; a trustee is


90





--------------------------------------------------------------------------------





appointed to take possession of any substantial Property of or to operate any of
the business of an Obligor; or an Insolvency Proceeding is commenced against an
Obligor and the Obligor consents to institution of the proceeding, the petition
commencing the proceeding is not timely controverted by the Obligor, the
petition is not dismissed within 60 days after filing, or an order for relief is
entered in the proceeding;


(k)           An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan that has resulted or could reasonably be expected to result
in liability of an Obligor to a Pension Plan, Multiemployer Plan or PBGC, or
that constitutes grounds for appointment of a trustee for or termination by the
PBGC of any Pension Plan or Multiemployer Plan; an Obligor or ERISA Affiliate
fails to pay when due any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan; or any event
similar to the foregoing occurs or exists with respect to a Foreign Plan, any of
which, individually or in the aggregate, (x) results in a liability in excess of
$40,000,000 that is not immediately paid when due or (y) could reasonably be
expected to result in a Material Adverse Effect; or


(l)            A Change of Control occurs.


11.2.       Remedies upon Default.  If an Event of Default described in Section
11.1(j) occurs with respect to Borrower or any Borrowing Base Guarantor, then to
the extent permitted by Applicable Law, all Obligations (other than Secured Bank
Product Obligations) shall become automatically due and payable, all Commitments
shall terminate, and Borrower shall be required to Cash Collateralize all LC
Obligations, without any action by Agent or notice of any kind.  In addition, or
if any other Event of Default has occurred and is continuing, Agent may in its
discretion (and shall upon written direction of Required Lenders) do any one or
more of the following from time to time:
 
(a)           declare any Obligations (other than Secured Bank Product
Obligations) immediately due and payable, whereupon they shall be due and
payable without diligence, presentment, demand, protest or notice of any kind,
all of which are hereby waived by Borrower and each Borrowing Base Guarantor to
the fullest extent permitted by law;


(b)           terminate, reduce or condition any Commitment, or make (for so
long as an Event of Default is continuing) any adjustment to the Aggregate
Borrowing Base, Tranche A Borrowing Base and/or Tranche B Borrowing Base;


(c)           require Obligors to Cash Collateralize LC Obligations, Secured
Bank Product Obligations and other Obligations that are inchoate or contingent
(other than indemnification obligations which are either contingent or inchoate
to the extent no claims giving rise thereto have been asserted) or not yet due
and payable, and, if Obligors fail promptly to deposit such Cash Collateral,
Agent may (and shall upon the direction of Required Lenders) advance the
required Cash Collateral as Revolver Loans (whether or not an Overadvance exists
or is created thereby, or the conditions in Section 6 are satisfied); and


(d)           exercise any other rights or remedies afforded under any
agreement, by law, at equity or otherwise, including the rights and remedies of
a secured party under the UCC.  Such rights and remedies include the rights to
(i) take possession of any Collateral; (ii) require Borrower and/or any
Borrowing Base Guarantor to assemble Collateral, at Borrower’s expense, and make
it available to Agent at a place designated by Agent; (iii) enter any premises
where Collateral is located and store Collateral on such premises until sold
(and if the premises are owned or leased by Borrower and/or any Borrowing Base
Guarantor, Borrower and/or such Borrowing Base Guarantor, as applicable, agrees
not to charge for such storage); and (iv) sell or otherwise dispose of any
Collateral in its then condition, or after


91





--------------------------------------------------------------------------------





any further manufacturing or processing thereof, at public or private sale, with
such notice as may be required by Applicable Law, in lots or in bulk, at such
locations, all as Agent, in its discretion, deems advisable.  Borrower and each
Borrowing Base Guarantor agree that 10 days’ notice of any proposed sale or
other disposition of Collateral by Agent shall be reasonable.  Agent shall have
the right to conduct such sales on any Obligor’s premises, without charge, and
such sales may be adjourned from time to time in accordance with Applicable
Law.  Agent shall have the right to sell, lease or otherwise dispose of any
Collateral for cash, credit or any combination thereof, and Agent may purchase
any Collateral at public or, if permitted by law, private sale and, in lieu of
actual payment of the purchase price, may credit bid and set off the amount of
such price against the Obligations.


11.3.       License.  Agent is hereby granted an irrevocable, non-exclusive
license or other right to use, license or sub-license following the occurrence
and during the continuance of an Event of Default (without payment of royalty or
other compensation to any Person) any or all Intellectual Property of Borrower
and any Borrowing Base Guarantor, computer hardware and software, trade secrets,
brochures, customer lists, promotional and advertising materials, labels,
packaging materials and other Property, in advertising for sale, marketing,
selling, collecting, completing manufacture of, or otherwise exercising any
rights or remedies with respect to, any Collateral.  Borrower’s and all
Borrowing Base Guarantors’ rights and interests under Intellectual Property
shall inure to Agent’s benefit.


11.4.       Setoff.  At any time during an Event of Default, Agent, Issuing
Bank, Lenders, and any of their Affiliates are authorized, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by
Agent, Issuing Bank, such Lender or such Affiliate to or for the credit or the
account of an Obligor against any Obligations, irrespective of whether or not
Agent, Issuing Bank, such Lender or such Affiliate shall have made any demand
under this Agreement or any other Loan Document and although such Obligations
may be contingent or unmatured or are owed to a branch or office of Agent,
Issuing Bank, such Lender or such Affiliate different from the branch or office
holding such deposit or obligated on such indebtedness.  The rights of Agent,
Issuing Bank, each Lender and each such Affiliate under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Person may have.
 
11.5.        Remedies Cumulative; No Waiver.


11.5.1.     Cumulative Rights.  All covenants, conditions, provisions,
warranties, guaranties, indemnities and other undertakings of Borrower and each
Borrowing Base Guarantor contained in the Loan Documents are cumulative and not
in derogation or substitution of each other.  In particular, the rights and
remedies of Agent, Issuing Bank and Lenders are cumulative, may be exercised at
any time and from time to time, concurrently or in any order, and shall not be
exclusive of any other rights or remedies that Agent, Issuing Bank and Lenders
may have, whether under any agreement, by law, at equity or otherwise.


11.5.2.     Waivers.  The failure or delay of Agent, Issuing Bank or any Lender
to require strict performance by Borrower or any Borrowing Base Guarantor with
any terms of the Loan Documents, or to exercise any rights or remedies with
respect to Collateral or otherwise, shall not operate as a waiver thereof nor as
establishment of a course of dealing.  All rights and remedies shall continue in
full force and effect until Full Payment of all Obligations.  No modification of
any terms of any Loan Documents (including any waiver thereof) shall be
effective, unless such modification is specifically provided in a writing
directed to Borrower and executed by Agent and the requisite Lenders, and such
modification shall be applicable only to the matter specified.  No waiver of any
Default or Event of Default shall constitute a waiver of any other Default or
Event of Default that may exist at such time,


92





--------------------------------------------------------------------------------





unless expressly stated.  If Agent, Issuing Bank or any Lender accepts
performance by any Obligor under any Loan Documents in a manner other than that
specified therein, or during any Default or Event of Default, or if Agent,
Issuing Bank or any Lender shall delay or exercise any right or remedy under any
Loan Documents, such acceptance, delay or exercise shall not operate to waive
any Default or Event of Default nor to preclude exercise of any other right or
remedy.  It is expressly acknowledged by Borrower that any failure to satisfy a
financial covenant on a measurement date shall not be cured or remedied by
satisfaction of such covenant on a subsequent date.


SECTION 12.            AGENT


12.1.        Appointment, Authority and Duties of Agent.


12.1.1.     Appointment and Authority.  Each Secured Party appoints and
designates Bank of America as Agent under all Loan Documents.  Agent may, and
each Secured Party authorizes and instructs Agent to, enter into all Loan
Documents to which Agent is intended to be a party and accept all Security
Documents, for Agent’s benefit and the Pro Rata benefit of the Secured Parties. 
Each Secured Party agrees that any action taken by Agent or Required Lenders in
accordance with the provisions of the Loan Documents, and the exercise by Agent
or Required Lenders of any rights or remedies set forth therein, together with
all other powers reasonably incidental thereto, shall be authorized by and
binding upon all Secured Parties.  Without limiting the generality of the
foregoing, Agent shall have the sole and exclusive authority to (a) act as the
disbursing and collecting agent for Lenders with respect to all payments and
collections arising in connection with the Loan Documents; (b) execute and
deliver as Agent each Loan Document, including any intercreditor or
subordination agreement, and accept delivery of each Loan Document from any
Obligor or other Person; (c) act as collateral agent for Secured Parties for
purposes of perfecting and administering Liens under the Loan Documents, and for
all other purposes stated therein; (d) manage, supervise or otherwise deal with
Collateral; and (e) take any Enforcement Action or otherwise exercise any rights
or remedies with respect to any Collateral under the Loan Documents, Applicable
Law or otherwise.  The duties of Agent shall be ministerial and administrative
in nature, and Agent shall not have a fiduciary relationship with any Secured
Party, Participant or other Person, by reason of any Loan Document or any
transaction relating thereto.  Agent alone shall be authorized to determine
whether any Accounts or Inventory constitute Eligible Accounts or Eligible
Inventory, whether to impose or release any reserve, or whether any conditions
to funding or to issuance of a Letter of Credit have been satisfied, which
determinations and judgments, if exercised in good faith, shall exonerate Agent
from liability to any Lender or other Person for any error in judgment.
 
12.1.2.     Duties.  Agent shall not have any duties except those expressly set
forth in the Loan Documents.  The conferral upon Agent of any right shall not
imply a duty on Agent’s part to exercise such right, unless instructed to do so
by Required Lenders in accordance with this Agreement.


12.1.3.     Agent Professionals.  Agent may perform its duties through agents
and employees.  Agent may consult with and employ Agent Professionals, and shall
be entitled to act upon, and shall be fully protected in any action taken in
good faith reliance upon, any advice given by an Agent Professional.  Agent
shall not be responsible for the negligence or misconduct of any agents,
employees or Agent Professionals selected by it with reasonable care.


12.1.4.     Instructions of Required Lenders.  The rights and remedies conferred
upon Agent under the Loan Documents may be exercised without the necessity of
joinder of any other party, unless required by Applicable Law.  Agent may
request instructions from Required Lenders or other Secured Parties with respect
to any act (including the failure to act) in connection with any Loan Documents,
and may seek assurances to its satisfaction from Secured Parties of their
indemnification obligations against all Claims that could be incurred by Agent
in connection with any act.  Agent shall be


93





--------------------------------------------------------------------------------





entitled to refrain from any act until it has received such instructions or
assurances, and Agent shall not incur liability to any Person by reason of so
refraining.  Instructions of Required Lenders shall be binding upon all Secured
Parties, and no Secured Party shall have any right of action whatsoever against
Agent as a result of Agent acting or refraining from acting in accordance with
the instructions of Required Lenders.  Notwithstanding the foregoing,
instructions by and consent of specific parties shall be required to the extent
provided in Section 14.1.1.  In no event shall Agent be required to take any
action that, in its opinion, is contrary to Applicable Law or any Loan Documents
or could subject any Agent Indemnitee to personal liability.


12.2.        Agreements Regarding Collateral and Field Examination Reports.


12.2.1.     Lien Releases; Care of Collateral.  Secured Parties authorize Agent
to release (and the Agent shall release) any Guaranty by a Guarantor Subsidiary
and any Lien with respect to any Collateral (a) upon Full Payment of the
Obligations; (b) that is the subject of an Asset Disposition which Borrower
certifies in writing to Agent is a Permitted Asset Disposition or a Lien which
Borrower certifies is a Permitted Lien entitled to priority over Agent’s Liens
(and Agent may rely conclusively on any such certificate without further
inquiry); (c) that does not constitute a material part of the Collateral; or (d)
with the written consent of all Lenders.  Secured Parties authorize Agent to
subordinate its Liens to any Purchase Money Lien permitted hereunder.  Agent
shall have no obligation to assure that any Collateral exists or is owned by
Borrower or any Borrowing Base Guarantor, or is cared for, protected or insured,
nor to assure that Agent’s Liens have been properly created, perfected or
enforced, or are entitled to any particular priority, nor to exercise any duty
of care with respect to any Collateral.


12.2.2.     Possession of Collateral.  Agent and Secured Parties appoint each
Lender as agent (for the benefit of Secured Parties) for the purpose of
perfecting Liens in any Collateral held or controlled by such Lender, to the
extent such Liens are perfected by possession or control.  If any Lender obtains
possession or control of any Collateral, it shall notify Agent thereof and,
promptly upon Agent’s request, deliver such Collateral to Agent or otherwise
deal with such Collateral in accordance with Agent’s instructions.
 
12.2.3.     Reports.  Agent shall promptly forward to each Lender, when
complete, copies of any field audit, examination or appraisal report prepared by
or for Agent with respect to any Obligor or Collateral (“Report”).  Each Lender
agrees (a) that neither Bank of America nor Agent makes any representation or
warranty as to the accuracy or completeness of any Report, and shall not be
liable for any information contained in or omitted from any Report; (b) that the
Reports are not intended to be comprehensive audits or examinations, and that
Agent or any other Person performing any audit or examination will inspect only
specific information regarding Obligations or the Collateral and will rely
significantly upon Borrower’s and the Borrowing Base Guarantors’ books and
records as well as upon representations of Borrower’s and the Borrowing Base
Guarantors’ officers and employees; and (c) to keep all Reports confidential and
strictly for such Lender’s internal use, and not to distribute any Report (or
the contents thereof) to any Person (except to such Lender’s Participants,
attorneys and accountants) or use any Report in any manner other than
administration of the Loans and other Obligations.  Absent gross negligence,
willful misconduct or bad faith of such Person, each Lender agrees to indemnify
and hold harmless Agent and any other Person preparing a Report from any action
such Lender may take as a result of or any conclusion it may draw from any
Report, as well as from any Claims arising as a direct or indirect result of
Agent furnishing a Report to such Lender.


12.3.       Reliance By Agent.  Agent shall be entitled to rely, and shall be
fully protected in relying, upon any certification, notice or other
communication (including those by telephone, telex, telegram, telecopy or
e-mail) believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person, and upon the advice and statements of Agent
Professionals.  Agent shall


94





--------------------------------------------------------------------------------





have a reasonable and practicable amount of time to act upon any instruction,
notice or other communication under any Loan Document, and shall not be liable
for any delay in acting.


12.4.       Action Upon Default.  Agent shall not be deemed to have knowledge of
any Default or Event of Default, or of any failure to satisfy any conditions in
Section 6, unless it has received written notice from Borrower or Required
Lenders specifying the occurrence and nature thereof.  Agent shall promptly
forward such notice to all Lenders.  If any Lender acquires knowledge of a
Default, Event of Default or failure of such conditions, it shall promptly
notify Agent and the other Lenders thereof in writing.  Each Secured Party
agrees that, except as otherwise provided in any Loan Documents or with the
written consent of Agent and Required Lenders, it will not take any Enforcement
Action, accelerate Obligations (other than Secured Bank Product Obligations), or
exercise any right that it might otherwise have under Applicable Law to credit
bid at foreclosure sales, UCC sales or other similar dispositions of Collateral
or to assert any rights relating to any Collateral.  Notwithstanding the
foregoing, however, a Lender may take action to preserve or enforce its rights
against an Obligor where a deadline or limitation period is applicable that
would, absent such action, bar enforcement of Obligations held by such Lender,
including the filing of proofs of claim in an Insolvency Proceeding.


12.5.       Ratable Sharing.  If any Lender shall obtain any payment or
reduction of any Obligation, whether through set-off or otherwise, in excess of
its share of such Obligation, determined on a Pro Rata basis or in accordance
with Section 5.6.1, as applicable, such Lender shall forthwith purchase from
Agent, Issuing Bank and the other Lenders such participations in the affected
Obligation as are necessary to cause the purchasing Lender to share the excess
payment or reduction on a Pro Rata basis or in accordance with Section 5.6.1, as
applicable.  If any of such payment or reduction is thereafter recovered from
the purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest.  Notwithstanding
the foregoing, if a Defaulting Lender obtains a payment or reduction of any
Obligation, it shall immediately turn over the amount thereof to Agent for
application under Section 4.2.2 and it shall provide a written statement to
Agent describing the Obligation affected by such payment or reduction.  No
Lender shall set off against any Dominion Account without the prior consent of
Agent.
 
12.6.        Indemnification.  ABSENT GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR
BAD FAITH OF THE AGENT INDEMNITEES, EACH LENDER SHALL INDEMNIFY AND HOLD
HARMLESS AGENT INDEMNITEES AND ISSUING BANK INDEMNITEES, TO THE EXTENT NOT
REIMBURSED BY OBLIGORS (BUT WITHOUT LIMITING THE INDEMNIFICATION OBLIGATIONS OF
OBLIGORS UNDER ANY LOAN DOCUMENTS), ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT
MAY BE INCURRED BY OR ASSERTED AGAINST ANY SUCH INDEMNITEE, PROVIDED THAT ANY
CLAIM AGAINST AN AGENT INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR
AGENT (IN THE CAPACITY OF AGENT) IN ACCORDANCE WITH THE TERMS HEREOF.  In
Agent’s discretion, it may reserve for any such Claims made against an Agent
Indemnitee or Issuing Bank Indemnitee, and may satisfy any judgment, order or
settlement relating thereto, from proceeds of Collateral prior to making any
distribution of Collateral proceeds to Secured Parties.  If Agent is sued by any
receiver, bankruptcy trustee, debtor-in-possession or other Person for any
alleged preference or fraudulent transfer, then any monies paid by Agent in
settlement or satisfaction of such proceeding, together with all interest, costs
and expenses (including reasonable attorneys’ fees) incurred in the defense of
same, shall be promptly reimbursed to Agent by each Lender to the extent of its
Pro Rata share.


12.7.        Limitation on Responsibilities of Agent.  Agent shall not be liable
to any Secured Party for any action taken or omitted to be taken under the Loan
Documents, except for losses directly and solely caused by Agent’s gross
negligence or willful misconduct.  Agent does not assume any responsibility for
any failure or delay in performance or any breach by any Obligor, Lender or


95





--------------------------------------------------------------------------------





other Secured Party of any obligations under the Loan Documents.  Agent does not
make any express or implied warranty, representation or guarantee to Secured
Parties with respect to any Obligations, Collateral, Loan Documents or Obligor. 
No Agent Indemnitee shall be responsible to Secured Parties for any recitals,
statements, information, representations or warranties contained in any Loan
Documents; the execution, validity, genuineness, effectiveness or enforceability
of any Loan Documents; the genuineness, enforceability, collectibility, value,
sufficiency, location or existence of any Collateral, or the validity, extent,
perfection or priority of any Lien therein; the validity, enforceability or
collectibility of any Obligations; or the assets, liabilities, financial
condition, results of operations, business, creditworthiness or legal status of
any Obligor or Account Debtor.  No Agent Indemnitee shall have any obligation to
any Secured Party to ascertain or inquire into the existence of any Default or
Event of Default, the observance or performance by any Obligor of any terms of
the Loan Documents, or the satisfaction of any conditions precedent contained in
any Loan Documents, except that Agent shall confirm receipt of the documents to
be delivered to Agent on the Closing Date pursuant to Section 6.1.


12.8.        Successor Agent and Co-Agents.


12.8.1.     Resignation; Successor Agent.  Subject to the appointment and
acceptance of a successor Agent as provided below, Agent may resign at any time
by giving at least 30 days written notice thereof to Lenders and Borrower.  Upon
receipt of such notice, Required Lenders shall have the right to appoint a
successor Agent which shall be (a) a Lender or an Affiliate of a Lender; or (b)
a commercial bank that is organized under the laws of the United States or any
state or district thereof, has a combined capital surplus of at least
$200,000,000 and (provided no Default or Event of Default exists) is reasonably
acceptable to Borrower.  If no successor agent is appointed prior to the
effective date of the resignation of Agent, then Agent may appoint a successor
agent from among Lenders or, if no Lender accepts such role, Agent may appoint
Required Lenders as successor Agent.  Upon acceptance by a successor Agent of an
appointment to serve as Agent hereunder, or upon appointment of Required Lenders
as successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the powers and duties of the retiring Agent without further act,
and the retiring Agent shall be discharged from its duties and obligations
hereunder but shall continue to have the benefits of the indemnification set
forth in Sections 12.6 and 14.2.  Notwithstanding any Agent’s resignation, the
provisions of this Section 12 shall continue in effect for its benefit with
respect to any actions taken or omitted to be taken by it while Agent.  Any
successor to Bank of America by merger or acquisition of stock or this loan
shall continue to be Agent hereunder without further act on the part of the
parties hereto, unless such successor resigns as provided above.  If Agent has,
or has a direct or indirect parent company that has, become the subject of an
Insolvency Proceeding or taken any action in furtherance thereof, Agent shall
resign at the request of Required Lenders.
 
12.8.2.     Separate Collateral Agent.  It is the intent of the parties that
there shall be no violation of any Applicable Law denying or restricting the
right of financial institutions to transact business in any jurisdiction.  If
Agent believes that it may be limited in the exercise of any rights or remedies
under the Loan Documents due to any Applicable Law, Agent may appoint an
additional Person who is not so limited, as a separate collateral agent or
co-collateral agent.  If Agent so appoints a collateral agent or co-collateral
agent, each right and remedy intended to be available to Agent under the Loan
Documents shall also be vested in such separate agent.  Every covenant and
obligation necessary to the exercise thereof by such agent shall run to and be
enforceable by it as well as Agent.  Secured Parties shall execute and deliver
such documents as Agent deems appropriate to vest any rights or remedies in such
agent.  If any collateral agent or co-collateral agent shall die or dissolve,
become incapable of acting, resign or be removed, then all the rights and
remedies of such agent, to the extent permitted by Applicable Law, shall vest in
and be exercised by Agent until appointment of a new agent.


96





--------------------------------------------------------------------------------





12.9.       Due Diligence and Non-Reliance.  Each Lender acknowledges and agrees
that it has, independently and without reliance upon Agent or any other Lenders,
and based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Loans and participate in LC Obligations
hereunder.  Each Secured Party has made such inquiries as it feels necessary
concerning the Loan Documents, Collateral and Obligors.  Each Secured Party
further acknowledges and agrees that the other Secured Parties have made no
representations or warranties concerning any Obligor, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations.  Each Secured Party will, independently and without reliance upon
any other Secured Party, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations,
and in taking or refraining from any action under any Loan Documents.  Except
for notices, reports and other information expressly requested by a Lender,
Agent shall have no duty or responsibility to provide any Secured Party with any
notices, reports or certificates furnished to Agent by any Obligor or any credit
or other information concerning the affairs, financial condition, business or
Properties of any Obligor (or any of its Affiliates) which may come into
possession of Agent or its Affiliates.


12.10.     Replacement of Certain Lenders.  If a Lender (a) fails to give its
consent to any amendment, waiver or action for which consent of all Lenders was
required and Required Lenders consented, or (b) is a Defaulting Lender, then, in
addition to any other rights and remedies that any Person may have, Borrower may
(at Borrower’s sole cost and expense, including the payment of any applicable
processing fee), by notice to such Lender within 120 days after such event,
require such Lender to assign all of its rights and obligations under the Loan
Documents to an Eligible Assignee(s), pursuant to appropriate Assignment and
Acceptance(s), within 20 days after the notice.  Agent is irrevocably appointed
as attorney-in-fact to execute any such Assignment and Acceptance if the Lender
fails to execute it.  Such Lender shall be entitled to receive, in cash,
concurrently with such assignment, all amounts owed to it under the Loan
Documents, including all principal, interest, fees and other amounts owing to
such Lender hereunder through the date of assignment.
 
12.11.      Remittance of Payments and Collections.


12.11.1.   Remittances Generally.  All payments by any Lender to Agent shall be
made by the time and on the day set forth in this Agreement, in immediately
available funds.  If no time for payment is specified or if payment is due on
demand by Agent and request for payment is made by Agent by 11:00 a.m. (Central
Time) on a Business Day, payment shall be made by Lender not later than 1:00
p.m. (Central Time) on such day, and if request is made after 11:00 a.m.
(Central Time), then payment shall be made by 11:00 a.m. (Central Time) on the
next Business Day.  Payment by Agent to any Secured Party shall be made by wire
transfer, in the type of funds received by Agent.  Any such payment shall be
subject to Agent’s right of offset for any amounts due from such payee under the
Loan Documents.


12.11.2.   Failure to Pay.  If any Secured Party fails to pay any amount when
due by it to Agent pursuant to the terms hereof, such amount shall bear interest
from the due date until paid at the rate determined by Agent as customary in the
banking industry for interbank compensation.  In no event shall Borrower be
entitled to receive credit for any interest paid by a Secured Party to Agent,
nor shall any Defaulting Lender be entitled to interest on any amounts held by
Agent pursuant to Section 4.2.


12.11.3.   Recovery of Payments.  If Agent pays any amount to a Secured Party in
the expectation that a related payment will be received by Agent from an Obligor
and such related payment is not received, then Agent may recover such amount
from each Secured Party that received it.  If Agent determines at any time that
an amount received under any Loan Document must be returned to




97





--------------------------------------------------------------------------------





an Obligor or paid to any other Person pursuant to Applicable Law or otherwise,
then, notwithstanding any other term of any Loan Document, Agent shall not be
required to distribute such amount to any Lender.  If any amounts received and
applied by Agent to any Obligations are later required to be returned by Agent
pursuant to Applicable Law, each Lender shall pay to Agent, on demand, such
Lender’s Pro Rata share of the amounts required to be returned.


12.12.      Agent in its Individual Capacity.  As a Lender, Bank of America
shall have the same rights and remedies under the other Loan Documents as any
other Lender, and the terms “Lenders,” “Required Lenders” or any similar term
shall include Bank of America in its capacity as a Lender.  Each of Bank of
America and its Affiliates may accept deposits from, maintain deposits or credit
balances for, invest in, lend money to, provide Bank Products to, act as trustee
under indentures of, serve as financial or other advisor to, and generally
engage in any kind of business with, Obligors and their Affiliates, as if Bank
of America were any other bank, without any duty to account therefor (including
any fees or other consideration received in connection therewith) to the other
Lenders.  In their individual capacities, Bank of America and its Affiliates may
receive information regarding Obligors, their Affiliates and their Account
Debtors (including information subject to confidentiality obligations), and each
Secured Party agrees that Bank of America and its Affiliates shall be under no
obligation to provide such information to any Secured Party, if acquired in such
individual capacity and not as Agent hereunder.


12.13.     Agent Titles.  Each Lender, other than Bank of America, that is
designated (on the cover page of this Agreement or otherwise) by Bank of America
as an “Agent” or “Arranger” of any type shall not have any right, power,
responsibility or duty under any Loan Documents other than those applicable to
all Lenders, and shall in no event be deemed to have any fiduciary relationship
with any other Lender.


12.14.     Bank Product Providers.  Each Secured Bank Product Provider, by
delivery of a notice to Agent of a Bank Product, agrees to be bound by Section
5.6 and this Section 12.  Absent gross negligence, willful misconduct or bad
faith of such Agent Indemnitee, each Secured Bank Product Provider shall
indemnify and hold harmless each Agent Indemnitee, to the extent not reimbursed
by Obligors, against all Claims that may be incurred by or asserted against any
Agent Indemnitee in connection with such provider’s Secured Bank Product
Obligations.
 
12.15.     No Third Party Beneficiaries.  This Section 12 (except with respect
to Borrower’s rights under Sections 12.8 and 12.10) is an agreement solely among
Secured Parties and Agent, and shall survive Full Payment of the Obligations. 
This Section 12 (except with respect to Borrower’s rights under Sections 12.8
and 12.10) does not confer any rights or benefits upon Borrower or any other
Person.  As between Borrower and Agent, any action that Agent may take under any
Loan Documents or with respect to any Obligations shall be conclusively presumed
to have been authorized and directed by Secured Parties.


12.16.     Withholding.  To the extent required by any applicable law, the Agent
may withhold from any payment to any Lender an amount equivalent to any
applicable withholding Tax.  If any payment has been made to any Lender by the
Agent without the applicable withholding Tax being withheld from such payment
and the Agent has paid over the applicable withholding Tax to the Internal
Revenue Service or any other Governmental Authority, or the Internal Revenue
Service or any other Governmental Authority asserts a claim that the Agent did
not properly withhold Tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify the Agent of a change in circumstance which
rendered the exemption from, or reduction of, withholding Tax ineffective or for
any other reason, such Lender shall indemnify the Agent fully for all amounts
paid, directly or indirectly, by the Agent as Tax or


98





--------------------------------------------------------------------------------





otherwise, including any penalties or interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred.


SECTION 13.            BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS


13.1.       Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of each of Borrower, each Borrowing Base Guarantor, Agent,
Lenders, Secured Parties, and their respective successors and permitted assigns,
except that (a) neither Borrower nor any Borrowing Base Guarantor shall have the
right to assign its rights or delegate its obligations under any Loan Documents;
and (b) any assignment by a Lender must be made in compliance with Section
13.3.  Agent may treat the Person which made any Loan as the owner thereof for
all purposes until such Person makes an assignment in accordance with Section
13.3.  Any authorization or consent of a Lender shall be conclusive and binding
on any subsequent transferee or assignee of such Lender.


13.2.       Participations.


13.2.1.     Permitted Participants; Effect.  Any Lender may, in the ordinary
course of its business and in accordance with Applicable Law, at any time sell
to a Person (other than a natural Person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person, or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (“Participant”) a participating interest in the rights and
obligations of such Lender under any Loan Documents.  Despite any sale by a
Lender of participating interests to a Participant, such Lender’s obligations
under the Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for performance of such obligations,
such Lender shall remain the holder of its Loans and Commitments for all
purposes, all amounts payable by Borrower shall be determined as if such Lender
had not sold such participating interests, and Borrower and Agent shall continue
to deal solely and directly with such Lender in connection with the Loan
Documents.  Each Lender shall be solely responsible for notifying its
Participants of any matters under the Loan Documents, and Agent and the other
Lenders shall not have any obligation or liability to any such Participant.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.9 unless Borrower agrees otherwise in
writing.
 
13.2.2.      Voting Rights.  Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of any Loan Documents other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan or Commitment in which such Participant has an interest, postpones
the Commitment Termination Date or any date fixed for any regularly scheduled
payment of principal, interest or fees on such Loan or Commitment, or releases
Borrower, any Guarantor (except in respect of a Permitted Asset Disposition of
such Guarantor) or substantial portion of the Collateral.


13.2.3.     Benefit of Set-Off.  Borrower agrees that each Participant shall
have a right of set-off in respect of its participating interest to the same
extent as if such interest were owing directly to a Lender, and each Lender
shall also retain the right of set-off with respect to any participating
interests sold by it to the maximum extent permitted by Applicable Law.  By
exercising any such applicable right of set-off, a Participant agrees to share
with Lenders all amounts received through its set-off, in accordance with
Section 12.5 as if such Participant were a Lender.  The Borrower agrees that
each Participant shall be entitled to the benefits of Section 3.7, 3.9, and 5.9
(subject to the requirements and limitations in Section 5.10).


13.2.4.     Participant Register.  Each Lender that sells a participation,
acting solely for this purpose as a non-fiduciary agent of Borrower solely for
United States federal tax purposes, shall


99





--------------------------------------------------------------------------------





maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”).  No Lender shall have any obligation to disclose all or any portion
of any Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any Loans
or other rights or obligations under any Loan Document), except to the extent
that such disclosure is necessary to establish that the Commitments, Loans or
other rights or obligations are in registered form under Treasury Regulation
Section 5f.103-1(c).  Unless otherwise required by the Internal Revenue Service,
any disclosure required by the foregoing sentence shall be made by the relevant
Lender directly and solely to the Internal Revenue Service.  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender,
Borrower and the Agent shall treat each person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.


13.3.        Assignments.


13.3.1.     Permitted Assignments.  A Lender may assign to an Eligible Assignee
any of its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $5,000,000 (unless
otherwise agreed by Agent and, so long as a Specified Event of Default has not
occurred, Borrower in its/their discretion) and integral multiples of $1,000,000
in excess of that amount; (b) except in the case of an assignment in whole of a
Lender’s rights and obligations, the aggregate amount of the Commitments
retained by the transferor Lender is at least $5,000,000 (unless otherwise
agreed by Agent and, so long as a Specified Event of Default has not occurred,
Borrower in its/their discretion); and (c) the parties to each such assignment
shall execute and deliver to Agent, for its acceptance and recording, an
Assignment and Acceptance.  Nothing herein shall limit the right of a Lender to
pledge or assign any rights under the Loan Documents to (i) any Federal Reserve
Bank, the United States Treasury or other central bank as collateral security
pursuant to Regulation A of the Board of Governors and any Operating Circular
issued by such Federal Reserve Bank, or (ii) counterparties to swap agreements
relating to any Loans; provided, however, that any payment by Borrower to the
assigning Lender in respect of any Obligations assigned as described in this
sentence shall satisfy Borrower’s obligations hereunder to the extent of such
payment, and no such assignment shall release the assigning Lender from its
obligations hereunder.
 
13.3.2.     Effect; Effective Date.  Upon delivery to Agent of an assignment
notice in the form of Exhibit D and a processing fee of $3,500 (unless otherwise
agreed by Agent in its discretion), the assignment shall become effective as
specified in the notice, if it complies with this Section 13.3.  From such
effective date, the Eligible Assignee shall for all purposes be a Lender under
the Loan Documents, and shall have all rights and obligations of a Lender
thereunder.  Upon consummation of an assignment, the transferor Lender, Agent
and Borrower shall make appropriate arrangements for issuance of replacement
and/or new Notes, as applicable.  The transferee Lender shall comply with
Section 5.10 and deliver, upon request, an administrative questionnaire
reasonably satisfactory to Agent.


13.3.3.     Certain Assignees.  No assignment or participation may be made to
Borrower, an Affiliate of Borrower, a Defaulting Lender or a natural person. 
Agent shall have no obligation to determine whether any assignment is permitted
under the Loan Documents.  In connection with any assignment by a Defaulting
Lender, such assignment shall be effective only upon payment by the Eligible
Assignee or Defaulting Lender to Agent of an aggregate amount sufficient, upon
distribution (through direct payment, purchases of participations or other
compensating actions as Agent deems appropriate), (a) to satisfy all funding and
payment liabilities then owing by the Defaulting Lenders hereunder, and (b) to
acquire its Pro Rata share of all Loans and LC Obligations.  If an assignment by
a


100





--------------------------------------------------------------------------------





Defaulting Lender shall become effective under Applicable Law for any reason
without compliance with the foregoing sentence, then the assignee shall be
deemed a Defaulting Lender for all purposes until such compliance occurs.


13.3.4.     Register.  The Agent, acting for this purpose as an agent of
Borrower solely for tax purposes and solely with respect to the actions
described in this Section 13.3.4, shall establish and maintain at one of its
offices a register for the recordation of the names and addresses of the
Lenders, and the Commitment of, and principal amount (and related stated
interest amounts) of the Loans and LC Obligations owing to, each Lender pursuant
to the terms hereof from time to time and any assignment of any such interest
(the “Register”).  The entries in the Register shall be conclusive, absent
manifest error, and Borrower, the Agent, the Issuing Bank and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by
Borrower, the Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.  Notwithstanding anything to the contrary
contained in this Agreement, the Obligations (including the obligations to
participate in Swingline Loans) are intended to be treated as registered
obligations for U.S. federal income tax purposes.  Any right or title in or to
any Obligations (including with respect to the principal amount and any interest
thereon) may only be assigned or otherwise transferred through the Register. 
This Section 13.3.4 shall be construed so that the Obligations are at all times
maintained in “registered form” within the meaning of Sections 163(f), 871(h)(2)
and 881(c)(2) of the Code, Treasury Regulations Section 5f.103-1 and any other
related regulations (or any successor provisions of the Code or such
regulations).


SECTION 14.            MISCELLANEOUS


14.1.        Consents, Amendments and Waivers.


14.1.1.     Amendment.  Subject to Section 2.1.4(e), no modification of any Loan
Document, including any extension or amendment of a Loan Document or any waiver
of a Default or Event of Default, shall be effective without the prior written
agreement of Agent (with the consent of Required Lenders) and each Obligor party
to such Loan Document; provided, however, that


(a)            without the prior written consent of Agent, no modification shall
be effective with respect to any provision in a Loan Document that relates to
any rights, duties or discretion of Agent;
 
(b)           without the prior written consent of Issuing Bank, no modification
shall be effective with respect to any LC Obligations, Section 2.3 or any other
provision in a Loan Document that relates to any rights, duties or discretion of
Issuing Bank;


(c)           without the prior written consent of each affected Lender,
including a Defaulting Lender, no modification shall be effective that would (i)
increase the Commitment of such Lender; (ii) reduce the amount of, or waive or
delay a scheduled payment of, any principal, interest or fees payable to such
Lender (except as provided in Section 4.2); (iii) extend the Revolver
Termination Date applicable to such Lender’s Obligations; or (iv) amend this
clause (c);
 
(d)           without the prior written consent of all Lenders (except any
Defaulting Lender), no modification shall be effective that would (i) alter
Section 5.6, 7.1 (except to add Collateral) or 14.1.1; (ii) amend the
definitions of Aggregate Borrowing Base, Tranche A Borrowing Base or Tranche B
Borrowing Base (and the defined terms used in each such definition) which has
the effect of increasing Availability, Pro Rata or Required Lenders; (iii)
increase any advance rate or increase total


101





--------------------------------------------------------------------------------





Commitments; (iv) release all or substantially all of the Collateral, except as
currently contemplated by the Loan Documents; or (v) release any Obligor from
liability for any Obligations, unless pursuant to a Permitted Asset Disposition
of such Obligor; and


(e)           without the prior written consent of a Secured Bank Product
Provider, no modification shall be effective that (i) adversely affects its
relative payment priority under Section 5.6 or (ii) amends or modifies the
definition of “Secured Bank Product Provider”, “Secured Bank Product
Obligation”, “Bank Product”, “Bank Product Debt”, “Hedging Agreement”, “Bank
Product Reserve”, “Secured Parties”, “Obligations” or “Secured Obligations” (as
such terms (or similar terms) are defined in this Agreement or any Security
Document) in a manner that adversely and directly affects in any material
respect such Secured Bank Product Provider (in its capacity as a Secured Bank
Product Provider); provided that an amendment or modification of the definitions
of “Obligations” or “Secured Obligations” to increase the amount of obligations
and/or to add additional tranches of Debt or other obligations (including,
without limitation, pursuant to Section 2.1.4(e)) shall not be deemed to
adversely and directly affect any Secured Bank Product Provider.


14.1.2.     Limitations.  The agreement of Borrower or any other Obligor shall
not be necessary to the effectiveness of any modification of a Loan Document
that deals solely with the rights and duties of Lenders, Agent and/or Issuing
Bank as among themselves.  Only the consent of the parties to the Fee Letter or
any agreement relating to a Bank Product shall be required for any modification
of such agreement, and any non-Lender that is party to a Bank Product agreement
shall have no other right to consent to or participate in any manner in
modification of any other Loan Document.  The making of any Loans or issuance of
any Letter of Credit during the existence of a Default or Event of Default shall
not be deemed to constitute a waiver of such Default or Event of Default, nor to
establish a course of dealing.  Any waiver or consent granted by Lenders
hereunder shall be effective only if in writing, and then only in the specific
instance and for the specific purpose for which it is given.


14.1.3.     Payment for Consents.  Borrower will not, directly or indirectly,
pay any remuneration or other thing of value, whether by way of additional
interest, fee or otherwise, to any Lender (in its capacity as a Lender
hereunder) as consideration for agreement by such Lender with any modification
of any Loan Documents, unless such remuneration or value is concurrently paid,
on the same terms, on a Pro Rata basis to all Lenders providing their consent.
 
14.2.       Indemnity.  EACH OF BORROWER AND EACH BORROWING BASE GUARANTOR SHALL
INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE
INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE, INCLUDING CLAIMS ASSERTED BY ANY
OBLIGOR OR OTHER PERSON OR ARISING FROM THE NEGLIGENCE OF AN INDEMNITEE;
provided, however, that in no event shall Borrower or any Obligor party to a
Loan Document have any obligation hereunder or thereunder to indemnify or hold
harmless an Indemnitee with respect to a Claim to the extent that such Claim is
determined in a final, non-appealable judgment by a court of competent
jurisdiction to result from the gross negligence, bad faith or willful
misconduct of such Indemnitee or such Indemnitee’s officers, directors or
employees.  Each Indemnitee shall consult with Borrower with respect to the
defense of any of the foregoing.  In no event shall Borrower, any Borrowing Base
Guarantor or any Indemnitee have any liability for any special, indirect,
consequential or punitive damages; provided, that this sentence shall not limit
the indemnification obligations of Borrower or any Borrowing Base Guarantor
under this Agreement.  Neither Borrower nor any Borrowing Base Guarantor shall
be liable for any settlement of any proceeding effected without Borrower’s prior
written consent (which consent shall not be unreasonably withheld), but if
settled with such written consent, or if there is a final judgment against an
Indemnitee in any such proceeding, Borrower and each Borrowing Base Guarantor
agrees to indemnify and hold harmless each Indemnitee in the manner set forth
above.  No Indemnitee referred to in this


102





--------------------------------------------------------------------------------





paragraph shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.


14.3.        Notices and Communications.


14.3.1.     Notice Address.  Subject to Section 14.3.2, all notices and other
communications by or to a party hereto shall be given in writing and addressed
to the party to be notified as follows:


(i)            if to Borrower or any other Obligor:


AK Steel Corporation
9227 Centre Pointe Drive
West Chester, OH 45069
Attention: Joseph C. Alter
Electronic mail:  Joe.Alter@aksteel.com
Telecopy no:  513-425-5607


with a copy to:


AK Steel Corporation
9227 Centre Pointe Drive
West Chester, OH 45069
Attention:  Brian S.  Duba
Electronic mail:  Brian.Duba@aksteel.com
Telecopy no:  513-425-5607


and a further copy to:


Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Attention:  Morgan Bale
Electronic mail:  morgan.bale@weil.com
Telecopy no:  212-310-8007
 
(ii)            if to any other Person, at its address shown on the signature
pages hereof (or, in the case of a Person who becomes a Lender after the Closing
Date, at the address shown on its Assignment and Acceptance), or at such other
address as a party may hereafter specify by notice in accordance with this
Section 14.3.


Each such notice or other communication shall be effective only (a) if given by
facsimile transmission, when transmitted to the applicable facsimile number, if
confirmation of receipt is received; (b) if given by mail, three Business Days
after deposit in the U.S. mail, with first-class postage pre-paid, addressed to
the applicable address; or (c) if given by personal delivery, when duly
delivered to the notice address with receipt acknowledged.  Notwithstanding the
foregoing, no notice to Agent pursuant to Section 2.1.4, 2.3, 3.1.2 or 4.1.1
shall be effective until actually received by the individual to whose attention
at Agent such notice is required to be sent.  Any written notice or other
communication that is


103





--------------------------------------------------------------------------------





not sent in conformity with the foregoing provisions shall nevertheless be
effective on the date actually received by the noticed party.


14.3.2.     Electronic Communications; Voice Mail.  Electronic mail and internet
websites may be used only for routine communications, such as financial
statements, Borrowing Base Certificates and other information required by
Section 10.1.2, administrative matters, distribution of Loan Documents for
execution, and matters permitted under Section 4.1.4.  Agent and Lenders make no
assurances as to the privacy and security of electronic communications. 
Electronic and voice mail may not be used as effective notice under the Loan
Documents.


14.3.3.     Non-Conforming Communications.  Agent and Lenders may rely upon any
notices purportedly given by or on behalf of Borrower even if such notices were
not made in a manner specified herein, were incomplete or were not confirmed, or
if the terms thereof, as understood by the recipient, varied from a later
confirmation.  Borrower shall indemnify and hold harmless each Indemnitee from
any liabilities, losses, costs and expenses arising from any telephonic
communication purportedly given by or on behalf of Borrower.


14.4.       Performance of Borrower’s Obligations.  Agent may, in its discretion
at any time when an Event of Default has occurred and is continuing, at
Borrower’s reasonable expense, pay any amount or do any act required of Borrower
or any other Obligor under any Loan Documents or otherwise lawfully requested by
Agent to (a) enforce any Loan Documents or collect any Obligations; (b) protect,
insure, maintain or realize upon any Collateral; or (c) defend or maintain the
validity or priority of Agent’s Liens in any Collateral, including any payment
of a judgment, insurance premium, warehouse charge, finishing or processing
charge, or landlord claim, or any discharge of a Lien.  All payments, costs and
expenses (including Extraordinary Expenses) of Agent under this Section shall be
reimbursed to Agent by Borrower, on demand, with interest from the date incurred
to the date of payment thereof at the Default Rate applicable to Base Rate
Revolver Loans.  Any payment made or action taken by Agent under this Section
shall be without prejudice to any right to assert an Event of Default or to
exercise any other rights or remedies under the Loan Documents.


14.5.       Credit Inquiries.  Borrower and each Borrowing Base Guarantor hereby
authorizes Agent and Lenders (but they shall have no obligation) to respond to
usual and customary credit inquiries from third parties concerning Borrower,
Borrowing Base Guarantors, or any other Subsidiary.


14.6.       Severability.  Wherever possible, each provision of the Loan
Documents shall be interpreted in such manner as to be valid under Applicable
Law.  If any provision is found to be invalid under Applicable Law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of the Loan Documents shall remain in full force and effect.
 
14.7.       Cumulative Effect; Conflict of Terms.  The provisions of the Loan
Documents are cumulative.  The parties acknowledge that the Loan Documents may
use several limitations, tests or measurements to regulate similar matters, and
they agree that these are cumulative and that each must be performed as
provided.  Except as otherwise provided in another Loan Document (by specific
reference to the applicable provision of this Agreement), if any provision
contained herein is in direct conflict with any provision in another Loan
Document, the provision herein shall govern and control.


14.8.       Counterparts.  Any Loan Document may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement shall become effective when
Agent has received counterparts bearing the


104





--------------------------------------------------------------------------------





signatures of all parties hereto.  Delivery of a signature page of any Loan
Document by telecopy or other electronic means shall be effective as delivery of
a manually executed counterpart of such agreement.


14.9.       Entire Agreement.  Time is of the essence of the Loan Documents. 
The Loan Documents constitute the entire contract among the parties relating to
the subject matter hereof, and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.


14.10.     Obligations of Lenders.  The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Commitments
of any other Lender.  Amounts payable hereunder to each Lender shall be a
separate and independent debt, and each Lender shall be entitled, to the extent
not otherwise restricted hereunder, to protect and enforce its rights arising
out of the Loan Documents.  It shall not be necessary for Agent or any other
Lender to be joined as an additional party in any proceeding for such purposes. 
Nothing in this Agreement and no action of Agent, Lenders or any other Secured
Party pursuant to the Loan Documents or otherwise shall be deemed to constitute
Agent and any Secured Party to be a partnership, association, joint venture or
any other kind of entity, nor to constitute control of any Obligor.  In
connection with all aspects of each transaction contemplated by any Loan
Document, Borrower and each Borrowing Base Guarantor acknowledges that (a)(i)
this credit facility and any related arranging or other services by Agent, any
Lender, any of their Affiliates or any arranger are arm’s-length commercial
transactions between Borrower and each Borrowing Base Guarantor and such Person;
(ii) each of Borrower and each Borrowing Base Guarantor has consulted its own
legal, accounting, regulatory and tax advisors to the extent they have deemed
appropriate; and (iii) each of Borrower and each Borrowing Base Guarantor is
capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated by the Loan Documents; (b) each of
Agent, Lenders, their Affiliates and any arrangers is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for Borrower or any Borrowing Base Guarantor, any of their Affiliates
or any other Person, and has no obligation with respect to the transaction
contemplated by the Loan Documents except as expressly set forth therein; and
(c) Agent, Lenders, their Affiliates and any arranger may be engaged in a broad
range of transactions that involve interests that differ from those of Borrower,
each Borrowing Base Guarantor and their Affiliates, and have no obligation to
disclose any of such interests to Borrower, any Borrowing Base Guarantor or
their Affiliates.  To the fullest extent permitted by Applicable Law, each of
Borrower and each Borrowing Base Guarantor hereby waives and releases any claims
that it may have against Agent, Lenders, their Affiliates and any arranger with
respect to any breach of agency or fiduciary duty in connection with any
transaction contemplated by a Loan Document.  Agent, each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lender
Parties”), may have economic interests that conflict with those of the Obligors,
their stockholders and/or their affiliates.  Each Obligor agrees that nothing in
the Loan Documents or otherwise will be deemed to create an advisory, fiduciary
or agency relationship or fiduciary or other implied duty between any Lender
Party, on the one hand, and such Obligor, its stockholders or its affiliates, on
the other.  The Obligors acknowledge and agree that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lender Parties, on the one hand, and the Obligors, on the other, and
(ii) in connection therewith and with the process leading thereto, (x) no Lender
Party has assumed any advisory or fiduciary responsibility in favor of any
Obligor, its stockholders or its affiliates with respect to the transactions
contemplated hereby (or the exercise of rights or remedies with respect thereto)
or the process leading thereto (irrespective of whether any Lender Party has
advised, is currently advising or will advise any Obligor, its stockholders or
its Affiliates on other matters) or any other obligation to any Obligor except
the obligations expressly set forth in the Loan Documents and (y) each Lender
Party is acting solely as principal and not as the agent or fiduciary of any
Obligor, its management, stockholders, creditors or any other Person.  Each
Obligor acknowledges and agrees that it has consulted its own legal


105





--------------------------------------------------------------------------------





and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  Each Obligor agrees that it will
not claim that any Lender Party has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Obligor, in connection with
such transaction or the process leading thereto.
 
14.11.     Confidentiality.  Each of Agent, Lenders and Issuing Bank agrees to
maintain the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
insurers and reinsurers, advisors and representatives (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it or its Affiliates (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), in which case Agent, Lender or Issuing Bank shall (other than in
connection with any examination of the financial condition or other routine
examination of such Person by such regulatory authority) notify Borrower
thereof  to the extent lawfully permitted to do so; (c) to the extent required
by Applicable Law or by any subpoena or similar legal process (in which case
Agent, Lender or Issuing Bank shall notify Borrower to the extent lawfully
permitted to do so); (d) to any other party hereto; (e) in connection with the
exercise of any remedies, the enforcement of any rights, or any action or
proceeding relating to any Loan Documents; (f) subject to an agreement
containing provisions substantially the same, or at least as restrictive, as
those of this Section, to any Transferee or any actual or prospective party (or
its advisors) to any Bank Product; (g) with the consent of Borrower; (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to Agent, any Lender, Issuing
Bank or any of their Affiliates on a nonconfidential basis from a source other
than Borrower; or (i) on a confidential basis to (i) any rating agency in
connection with rating the Borrower or its Subsidiaries or the Revolver Loans or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Revolver Loans. 
Notwithstanding the foregoing, Agent and Lenders may issue and disseminate to
the public general information describing this credit facility, including the
names and addresses of Borrower and a general description of Borrower’s
businesses, and may use Borrower’s name, logo, trademarks or product photographs
in advertising and other promotional materials.  For purposes of this Section,
“Information” means all information received from an Obligor or Subsidiary
relating to it or its business, other than any information that is available to
Agent, any Lender or Issuing Bank on a nonconfidential basis prior to disclosure
by the Obligor or Subsidiary, provided that, in the case of information received
from an Obligor or Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information pursuant to this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. 
Each of Agent, Lenders and Issuing Bank acknowledges that (i) Information may
include material non-public information concerning an Obligor or Subsidiary;
(ii) it has developed compliance procedures regarding the use of material
non-public information; and (iii) it will handle such material non-public
information in accordance with Applicable Law, including federal and state
securities laws.  Notwithstanding the foregoing, the confidentiality provisions
contained in this Agreement shall not prohibit disclosures to any trustee,
administrator, collateral manager, servicer, backup servicer, lender, rating
agency or secured party of any special purpose funding vehicles (each, an “SPV”)
or its affiliates in connection with the evaluation, administration, servicing
of, or the reporting on, the assets or securitization activities of such SPV or
its affiliates (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential).
 
106









--------------------------------------------------------------------------------





14.12.     Certifications Regarding Indentures.  Borrower certifies to Agent and
Lenders that neither the execution or performance of the Loan Documents nor the
incurrence of any Obligations by Borrower violates the Existing Senior Notes
(or, in each case, the indenture executed in connection therewith).


14.13.     GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS).


14.14.     Consent to Forum.  EACH PARTY HERETO HEREBY CONSENTS TO THE EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER
THE STATE OF NEW YORK, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY
LOAN DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT
SOLELY IN ANY SUCH COURT.  EACH PARTY HERETO IRREVOCABLY WAIVES ALL CLAIMS,
OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR
SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 14.3.1.  Nothing herein shall limit the right of Agent or any Lender to
bring proceedings against any Obligor in any other court, nor limit the right of
any party to serve process in any other manner permitted by Applicable Law. 
Nothing in this Agreement shall be deemed to preclude enforcement by Agent of
any judgment or order obtained in any forum or jurisdiction.


14.15.     Waivers.  To the fullest extent permitted by Applicable Law, each of
Borrower and each Borrowing Base Guarantor waives (a) the right to trial by jury
(which Agent, Issuing Bank and each Lender hereby also waives) in any proceeding
or dispute of any kind relating in any way to any Loan Documents, Obligations or
Collateral; (b) presentment, demand, protest, notice of presentment, default,
non-payment, maturity, release, compromise, settlement, extension or renewal of
any commercial paper, accounts, documents, instruments, chattel paper and
guaranties at any time held by Agent on which Borrower or any Borrowing Base
Guarantor may in any way be liable, and hereby ratifies anything Agent may do in
this regard; (c) notice prior to taking possession or control of any Collateral;
(d) any bond or security that might be required by a court prior to allowing
Agent to exercise any rights or remedies; (e) the benefit of all valuation,
appraisement and exemption laws; (f) any claim, on any theory of liability, for
special, indirect, consequential, exemplary or punitive damages (as opposed to
direct or actual damages) (which Agent, Issuing Bank and each Lender hereby also
waives) in any way relating to any Enforcement Action, Obligations, Loan
Documents or transactions relating thereto; and (g) notice of acceptance
hereof.  Each of Borrower and each Borrowing Base Guarantor acknowledges that
the foregoing waivers are a material inducement to Agent, Issuing Bank and
Lenders entering into this Agreement and that they are relying upon the
foregoing in their dealings with Borrower and each Borrowing Base Guarantor. 
Each of Borrower, each Borrowing Base Guarantor, Agent, Issuing Bank and each
Lender has reviewed the foregoing waivers with its respective legal counsel and
has knowingly and voluntarily waived its jury trial and other rights following
consultation with legal counsel.  In the event of litigation, this Agreement may
be filed as a written consent to a trial by the court.
 
14.16.     Patriot Act Notice.  Agent and Lenders hereby notify Borrower and
each Borrowing Base Guarantor that pursuant to the requirements of the Patriot
Act, Agent and Lenders are required to obtain, verify and record information
that identifies Borrower and each Borrowing Base Guarantor, including its legal
name, address, tax ID number and other information that will allow Agent and
Lenders to identify it in accordance with the Patriot Act.  Agent and Lenders
will also require


107





--------------------------------------------------------------------------------





information regarding each personal guarantor, if any, and may require
information regarding Borrower’s and/or each Borrowing Base Guarantor’s
management and owners, such as legal name, address, social security number and
date of birth.


14.17.     Acknowledgment and Consent to Bail-in of EEA Financial Institutions. 
Solely to the extent Issuing Bank or any Lender that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of Issuing Bank or any Lender that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:


(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by Issuing Bank or any Lender that is an EEA Financial
Institution; and


(b)           the effects of any Bail-In Action on any such liability,
including, if applicable:


(i)            a reduction in full or in part or cancellation of any such
liability;


(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)          the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.


14.18.     Judgments.  If, in connection with obtaining judgment in any court,
it is necessary to convert a sum from the currency provided under a Loan
Document ("Agreement Currency") into another currency, the Spot Rate shall be
used as the rate of exchange.  Notwithstanding any judgment in a currency
("Judgment Currency") other than the Agreement Currency, an Obligor shall
discharge its obligation in respect of any sum due under a Loan Document only
if, on the Business Day following receipt by Agent of payment in the Judgment
Currency, Agent can use the amount paid to purchase the sum originally due in
the Agreement Currency.  If the purchased amount is less than the sum originally
due, such Obligor agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify Agent and Lenders against such loss.  If the purchased
amount is greater than the sum originally due, Agent shall return the excess
amount to such Obligor (or to the Person legally entitled thereto).
 
 [Remainder of page intentionally left blank; signatures begin on following
page]
 
108







--------------------------------------------------------------------------------





IN WITNESS WHEEOF, the parties hereto have executed this Agreement as of the day
and year first written above.


 
AK STEEL CORPORATION, a Delaware
 
corporation, as the Borrower
 
By:
/s/ Joseph C. Alter
 
Name:
Joseph C. Alter
 
Title:
Vice President, General Counsel and
 
 
Corporate Secretary
 
 
 
 
 
AK TUBE LLC, a Delaware limited liability
 
company, as a Borrowing Base Guarantor
 
By:
/s/ Joseph C. Alter
 
Name:
Joseph C. Alter
 
Title:
Assistant Secretary
 
 
 
 
MOUNTAIN STATE CARBON, LLC, a
 
Delaware limited liability company, as a Borrowing
 
Base Guarantor
 
By:
/s/ Joseph C. Alter
 
Name:
Joseph C. Alter
 
Title:
Assistant Secretary
 
 
 































































[Signature Page to Second Amended and Restated Loan and Security Agreement]





--------------------------------------------------------------------------------









 
BANK OF AMERICA, N.A.,
 
as Agent and a Lender
 
By:
/s/ Brian Conole
 
Name:
Brian Conole
 
Title:
Vice President



































































































[Signature Page to Second Amended and Restated Loan and Security Agreement]





--------------------------------------------------------------------------------







 
KEYBANK NATIONAL ASSOCIATION,
 
as a Lender
 
By:
/s/ Nadine M. Earnes
 
Name:
Nadine M. Earnes
 
Title:
Vice President
 
 
 
 
Address:
 
 
 
127 Public Square
 
Cleveland, OH 44114-1306
 
Attn: Nadine Earnes #OH-01-27-0533
 
Telecopy: (216)689-8470





















































































[Signature Page to Second Amended and Restated Loan and Security Agreement]





--------------------------------------------------------------------------------







 
JPMORGAN CHASE BANK, N.A.,
 
as a Lender
 
By:
/s/ Jessica L. Zilliox
 
Name:
Jessica L. Zilliox
 
Title:
Authorized Officer
 
 
 
 
Address:
 
 
 
JPMorgan Chase Bank
 
1300 East Ninth Street, Floor 13
 
Cleveland, OH 44114
 
Attn: ABL Credit Risk Manager
 
Telecopy: 216-781-2071













































































[Signature Page to Second Amended and Restated Loan and Security Agreement]







--------------------------------------------------------------------------------











 
Wells Fargo Capital Finance, LLC,
 
as a Lender
 
By:
/s/ Lynn Fiore
 
Name:
Lynn Fiore
 
Title:
Vice President
 
 
 
 
Address:
 
 
 
Wells Fargo Capital Finance, LLC
 
301 S. College St. 5th Floor
 
Charlotte, NC 28202













































































[Signature Page to Second Amended and Restated Loan and Security Agreement]





--------------------------------------------------------------------------------







 
BARCLAYS BANK PLC,
 
as a Lender
 
By:
/s/ May Huang
 
Name:
May Huang
 
Title:
Assistant Vice President
 
 
 
 
Address:
 
 
 
745 7th Ave. New York, NY 10019
 
Attn: _____________________________________
 
 
 
 
 
 

















































































[Signature Page to Second Amended and Restated Loan and Security Agreement]





--------------------------------------------------------------------------------





 
Citibank, N.A.,
 
as a Lender
 
By:
/s/ Brendan Mackay
 
Name:
Brendan Mackay
 
Title:
Vice President and Director
 
 
 
 
Address:
 
 
 
388 Greenwich Street
 
New York, NY 10013
 
 
 
 
 
 



















































































[Signature Page to Second Amended and Restated Loan and Security Agreement]





--------------------------------------------------------------------------------





 
Regions Bank,
 
as a Lender
 
By:
/s/ Stephen J. McGreevy
 
Name:
Stephen J. McGreevy
 
Title:
Managing Director
 
 
 
 
Address:
 
 
 
10 South Wacker Drive
 
Suite 2575
 
Chicago, IL 60606
 
Attn: Stephen J. McGreevy
 
Telecopy: 312-651-2752



















































































[Signature Page to Second Amended and Restated Loan and Security Agreement]





--------------------------------------------------------------------------------





 
Fifth Third Bank,
 
as a Lender
 
By:
/s/ Jeffrey S. Cox
 
Name:
Jeffrey S. Cox
 
Title:
Vice President
 
 
 
 
Address:
 
 
 
222 South Riverside Plaza
 
Chicago, IL 60606
 
Attn: Jeffrey S. Cox
 
Telecopy: (312) 704-4127
 
 



















































































[Signature Page to Second Amended and Restated Loan and Security Agreement]





--------------------------------------------------------------------------------





 
ING Capital LLC,
 
as a Lender
 
By:
/s/ Jerry L. McDonald
 
Name:
Jerry L. McDonald
 
Title:
Director
 
 
 
 
 
By:
/s/ Doug S. Clarida
 
Name:
Doug S. Clarida
 
Title:
Director
 
 
 
 
 
 
 
 























































































[Signature Page to Second Amended and Restated Loan and Security Agreement]





--------------------------------------------------------------------------------





 
PNC BANK, NATIONAL ASSOCIATION,
 
as a Lender
 
By:
/s/ Kyle Burgett
 
Name:
Kyle Burgett
 
Title:
Vice President
 
 
 
 
Address:
 
 
 
200 S Wacker Dr.
 
Suite 600
 
Chicago, IL 60606
 
Attn: AK Steel Portfolio Manager
 
Email: kyle.burgett@pnc.com



















































































[Signature Page to Second Amended and Restated Loan and Security Agreement]







--------------------------------------------------------------------------------





 
Citizens Bank of Pennsylvania,
 
as a Lender
 
By:
/s/ Debra L. McAllonis
 
Name:
Debra L. McAllonis
 
Title:
Senior Vice President
 
 
 
 
Address:
 
 
 
MidCorporate Banking
 
525 William Penn Place
 
PW-2625
 
Pittsburgh, PA 15219
 
Attn: Debra L. McAllonis
 
Telecopy: 412-867-2223

















































































[Signature Page to Second Amended and Restated Loan and Security Agreement]





--------------------------------------------------------------------------------





 
BMO Harris Bank, N.A.,
 
as a Lender
 
By:
/s/ Quinn Heiden
 
Name:
Quinn Heiden
 
Title:
Director
 
 
 
 
Address:
 
 
 
111 W. Monroe St. Floor 20 East
 
Chicago, IL 60603
 
Attn: Quinn Heiden
 
Telecopy: 312-293-8532





















































































[Signature Page to Second Amended and Restated Loan and Security Agreement]





--------------------------------------------------------------------------------





 
DEUTSCHE BANK AG NEW YORK BRANCH,
 
as a Lender
 
By:
/s/ Marcus Tarkington
 
Name:
Marcus Tarkington
 
Title:
Director
 
 
 
 
By:
/s/ Dusan Lazaroy
 
Name:
Dusan Lazaroy
 
Title:
Director























































































[Signature Page to Second Amended and Restated Loan and Security Agreement]





--------------------------------------------------------------------------------





 
DEUTSCHE BANK TRUST COMPANY AMERICAS,
 
as a Lender
 
By:
/s/ Marcus Tarkington
 
Name:
Marcus Tarkington
 
Title:
Director
 
 
 
 
By:
/s/ Dusan Lazaroy
 
Name:
Dusan Lazaroy
 
Title:
Director



























































































[Signature Page to Second Amended and Restated Loan and Security Agreement]





--------------------------------------------------------------------------------





 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
 
as a Lender
 
By:
/s/ Doreen Barr
 
Name:
Doreen Barr
 
Title:
Authorized Signatory
 
 
 
 
By:
/s/ Andrew Griffin
 
Name:
Andrew Griffin
 
Title:
Authorized Signatory
 
 
 
 
 
Address:
 
 
 
 
 
Eleven Madison Ave, New York, NY 10010
 
Attn: Andrew Griffin
 
Telecopy: 1 917 326 8464













































































[Signature Page to Second Amended and Restated Loan and Security Agreement]







--------------------------------------------------------------------------------





 
U.S. Bank, National Association,
 
as a Lender
 
By:
/s/ Rod Swenson
 
Name:
Rod Swenson
 
Title:
Vice President
 
 
 
 
Address:
 
 
 
 
 
U.S. Bancorp Office - Asset Based Finance
 
800 Nicollet Mall, 4th Floor BC-MN-H04B
 
Minneapolis, MN 55402-7020
 
Attn: Rod Swenson
 
Telecopy: 612-303-3790

















































































[Signature Page to Second Amended and Restated Loan and Security Agreement]







--------------------------------------------------------------------------------





 
GOLDMAN SACHS BANK USA,
 
as a Lender
 
By:
/s/ Josh Rosenthal
 
Name:
Josh Rosenthal
 
Title:
Authorized Signatory
 
 
 
 
Address:
 
 
 
 
 
GOLDMAN SACHS BANK USA
 
200 West Street
 
New York, NY 10282
 
Attn: Thierry C. Le Jouan
 
Telecopy: 917-977-3966



















































































[Signature Page to Second Amended and Restated Loan and Security Agreement]





--------------------------------------------------------------------------------





 
Siemens Financial Services, Inc.,
 
as a Lender
 
By:
/s/ Maria Levy
 
Name:
Maria Levy
 
Title:
Vice President
 
 
 
 
By:
/s/ Sonia Vargas
 
Name:
Sonia Vargas
 
Title:
Sr. Loan Closer
 
 
 
 
Address:
 
 
 
 
 
Siemens Financial Services, Inc.
 
170 Wood Avenue South
 
Iselin, NJ 08830
 
 
 
 









































































[Signature Page to Second Amended and Restated Loan and Security Agreement]







--------------------------------------------------------------------------------








EXHIBIT A-1
to
Second Amended and Restated Loan and Security Agreement
 
TRANCHE A REVOLVER NOTE
 
[Date]
$___________________
New York, New York

 
AK STEEL CORPORATION, a Delaware corporation (“Borrower”), for value received,
hereby unconditionally promises to pay ____________________________ (“Lender”),
the principal sum of ______________________________ DOLLARS ($___________), or
such lesser amount as may be advanced by Lender as Tranche A Revolver Loans and
owing as LC Obligations from time to time under the Loan Agreement described
below, together with all accrued and unpaid interest thereon.  Capitalized terms
that are not defined herein are used herein as defined in the Second Amended and
Restated Loan and Security Agreement dated as of September [__], 2017, among
Borrower, the Borrowing Base Guarantors party thereto, Bank of America, N.A., as
Agent, Lender, and certain other financial institutions, as such agreement may
be amended, restated, amended and restated, supplemented, modified, renewed or
extended from time to time (“Loan Agreement”).


Principal of and interest on this Note from time to time outstanding shall be
due and payable as provided in the Loan Agreement.  This Note is issued pursuant
to and evidences Tranche A Revolver Loans and LC Obligations under the Loan
Agreement, to which reference is made for a statement of the rights and
obligations of Lender and the duties and obligations of Borrower.  The Loan
Agreement contains provisions for acceleration of the maturity of this Note upon
the happening of certain stated events, and for the borrowing, prepayment and
reborrowing of amounts upon specified terms and conditions.


The holder of this Note is hereby authorized by Borrower to record on a schedule
annexed to this Note (or on a supplemental schedule) the amounts owing with
respect to Tranche A Revolver Loans and LC Obligations, and the payment
thereof.  Failure to make any notation, however, shall not affect the rights of
the holder of this Note or any obligations of Borrower hereunder or under any
other Loan Documents.


Time is of the essence of this Note.  Borrower and all endorsers, sureties and
guarantors of this Note hereby severally waive to the extent permitted by
Applicable Law demand, presentment for payment, protest, notice of protest,
notice of intention to accelerate the maturity of this Note, diligence in
collecting, the bringing of any suit against any party, and any notice of or
defense on account of any extensions, renewals, partial payments, or changes in
any manner of or in this Note or in any of its terms, provisions and covenants,
or any releases or substitutions of any security, or any delay, indulgence or
other act of any trustee or any holder hereof, whether before or after maturity.


In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful rate permitted under Applicable
Law.  If any such excess amount is inadvertently paid by Borrower or
inadvertently received by the holder of this Note, such excess shall be returned
to Borrower or credited as a payment of principal, in accordance with the Loan
Agreement.  It is the intent hereof that Borrower not pay or contract to pay,
and that holder of this Note not receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by Borrower under Applicable Law.


This Note shall be governed by the laws of the State of New York, without giving
effect to any conflict of law principles (but giving effect to federal laws
relating to national banks).


[Signature page follows.]
 





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Tranche A Revolver Note is executed as of the date set
forth above.
 
 
AK STEEL CORPORATION
 
 
 
By:
              
 
Name:
              
 
Title:
              

 
- 2 -














--------------------------------------------------------------------------------





EXHIBIT A-2
to
Second Amended and Restated Loan and Security Agreement
 
TRANCHE B REVOLVER NOTE
 
[Date]
$___________________
New York, New York

 
AK STEEL CORPORATION, a Delaware corporation (“Borrower”), for value received,
hereby unconditionally promises to pay ____________________________ (“Lender”),
the principal sum of ______________________________ DOLLARS ($___________), or
such lesser amount as may be advanced by Lender as Tranche B Revolver Loans from
time to time under the Loan Agreement described below, together with all accrued
and unpaid interest thereon.  Capitalized terms that are not defined herein are
used herein as defined in the Second Amended and Restated Loan and Security
Agreement dated as of September 13, 2017, among Borrower, the Borrowing Base
Guarantors party thereto, Bank of America, N.A., as Agent, Lender, and certain
other financial institutions, as such agreement may be amended, restated,
amended and restated, supplemented, modified, renewed or extended from time to
time (“Loan Agreement”).


Principal of and interest on this Note from time to time outstanding shall be
due and payable as provided in the Loan Agreement.  This Note is issued pursuant
to and evidences Tranche B Revolver Loans under the Loan Agreement, to which
reference is made for a statement of the rights and obligations of Lender and
the duties and obligations of Borrower.  The Loan Agreement contains provisions
for acceleration of the maturity of this Note upon the happening of certain
stated events, and for the borrowing, prepayment and reborrowing of amounts upon
specified terms and conditions.


The holder of this Note is hereby authorized by Borrower to record on a schedule
annexed to this Note (or on a supplemental schedule) the amounts owing with
respect to Tranche B Revolver Loans, and the payment thereof.  Failure to make
any notation, however, shall not affect the rights of the holder of this Note or
any obligations of Borrower hereunder or under any other Loan Documents.


Time is of the essence of this Note.  Borrower and all endorsers, sureties and
guarantors of this Note hereby severally waive to the extent permitted by
Applicable Law demand, presentment for payment, protest, notice of protest,
notice of intention to accelerate the maturity of this Note, diligence in
collecting, the bringing of any suit against any party, and any notice of or
defense on account of any extensions, renewals, partial payments, or changes in
any manner of or in this Note or in any of its terms, provisions and covenants,
or any releases or substitutions of any security, or any delay, indulgence or
other act of any trustee or any holder hereof, whether before or after maturity.


In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful rate permitted under Applicable
Law.  If any such excess amount is inadvertently paid by Borrower or
inadvertently received by the holder of this Note, such excess shall be returned
to Borrower or credited as a payment of principal, in accordance with the Loan
Agreement.  It is the intent hereof that Borrower not pay or contract to pay,
and that holder of this Note not receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by Borrower under Applicable Law.


This Note shall be governed by the laws of the State of New York, without giving
effect to any conflict of law principles (but giving effect to federal laws
relating to national banks).


[Signature page follows.]
 









--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Tranche B Revolver Note is executed as of the date set
forth above.
 
 
AK STEEL CORPORATION
 
 
 
By:
              
 
Name:
              
 
Title:
              

 
- 2 -










--------------------------------------------------------------------------------





EXHIBIT B
to
Second Amended and Restated Loan and Security Agreement
 
NOTICE OF BORROWING
 
Date:  __________ ___, 20__


To:
Bank of America, N.A. as agent (“Agent”) for the financial institutions
(“Lenders”) party to that certain Second Amended and Restated Loan and Security
Agreement dated as of September 13, 2017 (as the same may be amended, restated,
amended and restated, supplemented, modified, renewed or extended from time to
time, the “Loan Agreement”; terms used herein and not defined herein shall have
the meanings assigned to such terms in the Loan Agreement) among AK Steel
Corporation (“Borrower”), the Borrowing Base Guarantors party thereto, Lenders,
and Agent.

 
Ladies and Gentlemen:


Borrower hereby gives you irrevocable notice pursuant to Section 4.1 of the Loan
Agreement that it requests a Borrowing pursuant to the following terms:


1.    The Business Day of the proposed Borrowing is _________ __, 20__.


2.    The aggregate amount of the proposed Borrowing is $_____________.


3.
The Borrowing is to be comprised of [Base Rate Tranche A Revolver Loans] [Base
Rate Tranche B Revolver Loans] [LIBOR Tranche A Revolver Loans] [LIBOR Tranche B
Revolver Loans].



4.
The duration of the Interest Period for the LIBOR Loans, if any, included in the
Borrowing shall be _____ months.

 
The undersigned hereby certifies that the following statements will be true on
the date of the proposed Borrowing, before and after giving effect thereto and
to the application of the proceeds therefrom:


(a)          No Default or Event of Default has occurred and is continuing or
would result from such proposed Borrowing;


(b)          The representations and warranties of each Obligor contained in the
Loan Documents are true and correct in all material respects (without giving
effect to any materiality qualifier contained therein) expect to the extent
expressly relating to an earlier date;


(c)          Neither the execution or the performance of the Loan Documents nor
the incurrence of any Obligations by the Borrower violates the Existing Senior
Notes (or in each case any indenture executed in connection therewith); and
 





--------------------------------------------------------------------------------





(d)          The proposed Borrowing will not cause the aggregate principal
amount of all outstanding Revolver Loans to exceed the Aggregate Borrowing Base
[or the aggregate principal amount of all outstanding Tranche A Revolver Loans
to exceed an amount equal to the Aggregate Borrowing Base minus the Tranche B
Borrowing Base]1.  [In addition, the aggregate principal amount of all
outstanding Tranche B Revolver Loans is equal to the Tranche B Maximum Amount.]
2 
 
 
AK STEEL CORPORATION
 
 
 
By:
              
 
Name:
              
 
Title:
              




--------------------------------------------------------------------------------

_____________________________
1 Note: To be included for proposed Borrowings of Tranche A Revolver Loans.
2 Note: To be included for proposed Borrowings of Tranche A Revolver Loans.
 
- 2 -







--------------------------------------------------------------------------------










EXHIBIT C
to
Second Amended and Restated Loan and Security Agreement


ASSIGNMENT AND ACCEPTANCE


Reference is made to the Second Amended and Restated Loan and Security Agreement
dated as of September [__], 2017, as amended, restated, amended and restated,
supplemented, modified, renewed or extended from time to time (“Loan
Agreement”), among AK STEEL CORPORATION (“Borrower”), each Borrowing Base
Guarantor party thereto, BANK OF AMERICA, N.A., as agent (“Agent”) for the
financial institutions from time to time party thereto (“Lenders”), and such
Lenders.  Capitalized terms that are not defined herein are used herein as
defined in the Loan Agreement.


______________________________________ (“Assignor”) and
______________________________________ (“Assignee”) agree as follows:


1.             Assignor hereby assigns to Assignee and Assignee hereby purchases
and assumes from Assignor (a) a principal amount of $________ of Assignor’s
outstanding Tranche A Revolver Loans, $________ of Assignor’s outstanding
Tranche B Revolver Loans and $___________ of Assignor’s participations in LC
Obligations and (b) the amount of $__________ of Assignor’s Tranche A Revolver
Commitment (which represents ____% of the total Tranche A Revolver Commitments)
and $__________ of Assignor’s Tranche B Revolver Commitment (which represents
____% of the total Tranche B Revolver Commitments) (the foregoing items being,
collectively, the “Assigned Interest”), together with an interest in the Loan
Documents corresponding to the Assigned Interest.  This Agreement shall be
effective as of the date (“Effective Date”) indicated in the corresponding
Assignment Notice delivered to Agent, provided such Assignment Notice is
executed by Assignor, Assignee, Agent and Borrower, if applicable.  From and
after the Effective Date, Assignee hereby expressly assumes, and undertakes to
perform, all of Assignor’s obligations in respect of the Assigned Interest, and
all principal, interest, fees and other amounts which would otherwise be payable
to or for Assignor’s account in respect of the Assigned Interest shall be
payable to or for Assignee’s account, to the extent such amounts accrue on or
after the Effective Date.


2.             Assignor (a) represents that as of the date hereof, prior to
giving effect to this assignment, its Tranche A Revolver Commitment is
$__________, its Tranche B Revolver Commitment is $_________, the outstanding
balance of its Tranche A Revolver Loans and participations in LC Obligations is
$__________ and the outstanding balance of its Tranche B Revolver Loans is
$__________; (b) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Agreement or any other instrument or document furnished pursuant thereto, other
than that Assignor is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any adverse
claim; and (c) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of Borrower or the performance by
Borrower of its obligations under the Loan Documents.  [Assignor is
attaching the Note[s] held by it and requests that Agent exchange such Note[s]
for new Notes payable to Assignee [and Assignor].]


3.             Assignee (a) represents and warrants that it is legally
authorized to enter into this Assignment and Acceptance; (b) confirms that it
has received copies of the Loan Agreement and such other Loan Documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (c) agrees that it shall,
independently and without reliance upon Assignor and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents;





--------------------------------------------------------------------------------





(d) confirms that it is an Eligible Assignee; (e) appoints and authorizes Agent
to take such action as agent on its behalf and to exercise such powers under the
Loan Agreement as are delegated to Agent by the terms thereof, together with
such powers as are incidental thereto; (f) agrees that it will observe and
perform all obligations that are required to be performed by it as a “Lender”
under the Loan Documents; and (g) represents and warrants that the assignment
evidenced hereby will not result in a non-exempt “prohibited transaction” under
Section 406 of ERISA.


4.             This Agreement shall be governed by the laws of the State of New
York.  If any provision is found to be invalid under Applicable Law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of this Agreement shall remain in full force and effect.


5.             Each notice or other communication hereunder shall be in writing,
shall be sent by messenger, by telecopy or facsimile transmission, or by
first-class mail, shall be deemed given when sent and shall be sent as follows:


(a)
If to Assignee, to the following address (or to such other address as Assignee
may designate from time to time):

 
 
 
 
 
 
 
 
 
 

 
(b)
If to Assignor, to the following address (or to such other address as Assignor
may designate from time to time):

 
 
 
 
 
 
 
 
 
 
 
 
 

 
Payments hereunder shall be made by wire transfer of immediately available
Dollars as follows:


If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):
 
 
 
 
 
 
 
 
ABA No.
 
 
 
 
 
 
Account No.
 
 
 
Reference: 
 
 

 
If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):
 
 
 
 
 
 
 
 
ABA No.
 
 
 
 
 
 
Account No.
 
 
 
Reference:
 
 

 
- 2 -







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Assignment and Acceptance is executed as of
_____________.
 
 
 
 
 
 (“Assignee”)
 
 
 
 
 
 
By
 
 
 
 
 Title:
 
 
 
 
 
 
 
 
 
 (“Assignor”) 
 
 
 
 
 
By
 
 
 
 
Title:
 

 
- 3 -









--------------------------------------------------------------------------------








EXHIBIT D
to
Second Amended and Restated Loan and Security Agreement


ASSIGNMENT NOTICE


Reference is made to (1) the Second Amended and Restated Loan and Security
Agreement dated as of September [__], 2017, as amended, restated, amended and
restated, supplemented, modified, renewed or extended from time to time (“Loan
Agreement”), among AK STEEL CORPORATION (“Borrower”), the Borrowing Base
Guarantors party thereto, BANK OF AMERICA, N.A., as agent (“Agent”) for the
financial institutions from time to time party thereto (“Lenders”), and such
Lenders; and (2) the Assignment and Acceptance dated as of ____________, 20__
(“Assignment Agreement”), between __________________ (“Assignor”) and
____________________ (“Assignee”).  Capitalized terms that are not defined
herein are used herein as defined in the Loan Agreement.


Assignor hereby notifies Borrower and Agent of Assignor’s intent to assign to
Assignee pursuant to the Assignment Agreement (a) a principal amount of
$________ of Assignor’s outstanding Tranche A Revolver Loans, $__________ of
Assignor’s outstanding Tranche B Revolver Loans and $___________ of Assignor’s
participations in LC Obligations and (b) the amount of $__________ of Assignor’s
Tranche A Revolver Commitment (which represents ____% of the total Tranche A
Revolver Commitments) and $__________ of Assignor’s Tranche B Revolver
Commitment (which represents ____% of the total Tranche B Revolver Commitments)
(the foregoing items being, collectively, the “Assigned Interest”), together
with an interest in the Loan Documents corresponding to the Assigned Interest. 
This Assignment Notice shall be effective as of the date (“Effective Date”)
indicated below, provided this Assignment Notice is executed by Assignor,
Assignee, Agent and Borrower, if applicable.  Pursuant to the Assignment
Agreement, Assignee has expressly assumed all of Assignor’s obligations under
the Loan Agreement to the extent of the Assigned Interest, as of the Effective
Date.


For purposes of the Loan Agreement, Agent shall deem (a) Assignor’s Tranche A
Revolver Commitment to be reduced by $_________, and Assignee’s Tranche A
Revolver Commitment to be increased by $_________ and (b) Assignor’s Tranche B
Revolver Commitment to be reduced by $_________, and Assignee’s Tranche B
Revolver Commitment to be increased by $_________.


The address of Assignee to which notices and information are to be sent under
the terms of the Loan Agreement is:
 
 
 
 
 
 
 
 
 
 
 
 
 



The address of Assignee to which payments are to be sent under the terms of the
Loan Agreement is shown in the Assignment and Acceptance.


This Notice is being delivered to Borrower and Agent pursuant to Section 13.3 of
the Loan Agreement.  Please acknowledge your acceptance of this Assignment
Notice by executing and returning to Assignee and Assignor a copy of this
Assignment Notice.
 





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Assignment Notice is executed as of _____________.
 
 
 
 
 
 (“Assignee”)
 
 
 
 
 
 
By 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
(“Assignor”)
 
 
 
 
 
 
By 
 
 
 
 
Title:
 

 
ACKNOWLEDGED AND AGREED,
AS OF THE DATE SET FORTH ABOVE:


BORROWER:*
 
 
 
 
 
 
 
 
 
By
 
 
 
Title:
 

 
* No signature required if Assignee is a Lender, U.S.-based Affiliate of a
Lender or Approved Fund, or if a specified Event of Default exists.
 
BANK OF AMERICA, N.A.,
 
as Agent
 
 
 
 
By
 
 
 
Title:
 

 









--------------------------------------------------------------------------------










EXHIBIT E-1
to Second Amended and Restated Loan and Security Agreement


FORM OF
NEW LENDER SUPPLEMENT


LENDER ADDITION AGREEMENT


Reference is made to the Second Amended and Restated Loan and Security
Agreement, dated as of September [__], 2017 (as amended, restated, amended and
restated, supplemented, modified, renewed or extended from time to time, the
“Loan Agreement”), among AK Steel Corporation (the “Borrower”), [________, as a
Foreign Subsidiary Borrower (the “Foreign Subsidiary Borrower”),] the Borrowing
Base Guarantors party thereto, the financial institutions party thereto from
time to time (“Lenders”) and Bank of America, N.A., as the Agent for the Lenders
(in such capacity, the “Agent”).  Unless otherwise defined herein, capitalized
terms defined in the Loan Agreement and used herein shall have the meanings
given to them in the Loan Agreement.


The entity identified on Schedule 1 hereto as the New Lender (the “New Lender”)
agrees as follows:


1.           New Lender Commitment.


Subject to the terms and conditions of the Loan Agreement, the New Lender hereby
irrevocably agrees to lend to [Borrower][the Foreign Subsidiary Borrower] an
aggregate amount equal to the [Revolver Commitment][Foreign Subsidiary Revolver
Commitment] described on Schedule 1 hereto (the “New Lender Commitment”) and to
assume as of the Effective Date (as defined below), the rights and obligations
of a [Lender][Foreign Subsidiary Lender] under the Loan Agreement to the extent
of its New Lender Commitment.


2.           New Lender’s Representations, Warranties and Covenants.


New Lender hereby represents and warrants the following to Agent:


(a)          This Lender Addition Agreement is a legal, valid, and binding
agreement of New Lender, enforceable according to its terms;


(b)         The execution and performance by New Lender of its duties and
obligations under this Lender Addition Agreement, the Loan Agreement and the
other Loan Documents (collectively, the “Credit Documents”) will not require any
registration with, notice to, or consent or approval by any Governmental
Authority;


(c)          New Lender is familiar with transactions of the kind and scope
reflected in the Credit Documents and in this Lender Addition Agreement;


(d)          New Lender has received a copy of the Loan Agreement and such other
documents as it has deemed necessary, has made its own independent investigation
and appraisal of the financial condition and affairs of Obligors, has conducted
its own evaluation of the [Revolver Loans][Foreign Subsidiary Revolver Loans],
the Credit Documents and each Obligor’s creditworthiness, has made its decision
to become a [Lender][Foreign Subsidiary Lender] to [Borrower][the Foreign
Subsidiary Borrower] under the Loan Agreement independently and without reliance
upon Agent or any Lender [(including any other Foreign Subsidiary Lender)], and
will continue to do so;
 









--------------------------------------------------------------------------------





(e)          New Lender is entering into this Lender Addition Agreement in the
ordinary course of its business, and is acquiring its interest in the [Revolver
Loans][Foreign Subsidiary Revolver Loans] for its own account, for investment
purposes and not with a view to the distribution thereof; provided, however,
that at all times the distribution of New Lender’s property shall, subject to
the terms of the Loan Agreement, be and remain within its control;


(f)          As of the date hereof, no future assignment or participation
granted by New Lender pursuant to Section 13 of the Loan Agreement will require
Agent, any Lender [(including any other Foreign Subsidiary Lender)] or any
Obligor to file any registration statement with the Securities and Exchange
Commission or to apply to qualify under the blue sky laws of any state;


(g)          New Lender constitutes an “Eligible Assignee” under and as defined
in the Loan Agreement;


(h)          New Lender will not acquire any equity interest issued by Borrower
[or the Foreign Subsidiary Borrower] other than pursuant to or in accordance
with the Credit Documents without the prior written consent of Agent; and


(i)           As of the Effective Date, New Lender (i) is entitled to receive
payments of principal and interest in respect of the Obligations without
deduction for or on account of any taxes imposed by the United States of America
or any political subdivision thereof, (ii) does not require the payment of any
increased costs under Section 3.4 of the Loan Agreement, (iii) is not subject to
any increased costs, capital adequacy or similar requirements under Section 3.7
of the Loan Agreement, (iv) is entitled to complete exemption from United States
withholding tax imposed on or with respect to any payments to be made to it
pursuant to the Credit Documents and (v) will indemnify Agent from and against
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, or expenses that result from any inaccuracy in the foregoing.


3.           Limitations of Liability.


The New Lender acknowledges and agrees that neither Agent nor any Lender
[(including any other Foreign Subsidiary Lender)] makes any representations or
warranties of any kind, nor assumes any responsibility or liability whatsoever,
with regard to (a) the Credit Documents or any other document or instrument
furnished pursuant thereto or the [Revolver Loans][Foreign Subsidiary Revolver
Loans] or Obligations, (b) the creation, validity, genuineness, enforceability,
sufficiency, value or collectibility of any of them, (c) the amount, value or
existence of the Collateral [or the Foreign Subsidiary Collateral], (d) the
perfection or priority of any lien upon the Collateral [or the Foreign
Subsidiary Collateral], or (e) the financial condition of Borrower [or the
Foreign Subsidiary Borrower] or other Obligors or the performance or observance
by any Obligor of its obligations under any of the Credit Documents.  The New
Lender further acknowledges and agrees that neither Agent nor any Lender
[(including any other Foreign Subsidiary Lender)] has or will have any duty,
either initially or on a continuing basis, to make any investigation,
evaluation, appraisal of, or any responsibility or liability with respect to the
accuracy or completeness of, any information provided to New Lender which has
been provided to Agent or any Lender [(including any other Foreign Subsidiary
Lender)] by any Obligor and that nothing in this Lender Addition Agreement or
any other Credit Document shall impose upon Agent or any Lender [(including any
other Foreign Subsidiary Lender)] any fiduciary relationship in respect of the
New Lender.


4.           Appointment of Agent; Assumption of Duties.


The New Lender (a) appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Loan
Agreement, the other Credit Documents or any other instrument or document
furnished pursuant hereto or thereto as are delegated to the Agent by the terms
thereof, together with such powers as are incidental thereto; and (b) agrees
that it will be bound by the provisions of the Loan Agreement and will perform
in accordance with its terms all the




- 2 -







--------------------------------------------------------------------------------





obligations that by the terms of the Loan Agreement are required to be performed
by it as a [Lender][Foreign Subsidiary Lender].
 
5.
Effective Date; Closing Fee.



Following the execution of this Lender Addition Agreement by the Borrower[, the
Foreign Subsidiary Borrower] and the New Lender, it will be delivered to the
Agent for acceptance by it and recording by the Agent pursuant to the Loan
Agreement.  Upon such delivery, the effective date (the “Effective Date”) of
this Lender Addition Agreement shall be deemed to have occurred.  [Subject to
the occurrence of the Effective Date and the concurrent funding of such New
Lender’s New Lender Commitment, [Borrower][the Foreign Subsidiary Borrower]
hereby agrees to pay to Agent for the benefit of the New Lender a non-refundable
closing fee in amount equal to the sum of ___% of such New Lender’s New Lender
Commitment with respect to the Tranche A Revolver Commitment plus ___% of such
New Lender’s New Lender Commitment with respect to the Tranche B Revolver
Commitment plus ___% of such New Lender’s New Lender Commitment with respect to
the Foreign Subsidiary Revolver Commitment]1.


6.
Binding Obligations.



From and after the Effective Date, the New Lender shall be a party to the Loan
Agreement and, to the extent of its New Lender Commitment, have the rights and
obligations of a [Lender][Foreign Subsidiary Lender] thereunder and under the
other Credit Documents and shall be bound by the provisions thereof.


7.
Failure to Enforce.



No failure or delay on the part of Agent or any Lender [(including any other
Foreign Subsidiary Lender)] in the exercise of any power, right, or privilege
hereunder or under any other Credit Document will impair such power, right, or
privilege or be construed to be a waiver of any default or acquiescence
therein.  No single or partial exercise of any such power, right, or privilege
will preclude further exercise thereof or of any other right, power, or
privilege.  All rights and remedies existing under this Lender Addition
Agreement are cumulative with, and not exclusive of, any rights or remedies
otherwise available.


8.
Notices.



Unless otherwise specifically provided herein, any notice or other communication
required or permitted to be given will be in writing and addressed to the
respective party as set forth below its signature hereunder, or to such other
address as the party may designate in writing to the other.


9.
Amendments and Waivers.

 
No amendment, modification, termination, or waiver of any provision of this
Lender Addition Agreement will be effective without the written concurrence of
Borrower[, the Foreign Subsidiary Borrower], Agent and New Lender.


10.
Severability.



Whenever possible, each provision of this Lender Addition Agreement will be
interpreted in such manner as to be effective and valid under applicable law. 
In the event any provision of this Lender Addition Agreement is or is held to be
invalid, illegal,
____________________________________
1 
Payment of closing fee to be determined at time of execution.



- 3 -







--------------------------------------------------------------------------------





or unenforceable under applicable law, such provision will be ineffective only
to the extent of such invalidity, illegality, or unenforceability, without
invalidating the remainder of such provision or the remaining provisions of this
Lender Addition Agreement.  In addition, in the event any provision of or
obligation under this Lender Addition Agreement is or is held to be invalid,
illegal, or unenforceable in any jurisdiction, the validity, legality, and
enforceability of the remaining provisions or obligations in any other
jurisdictions will not in any way be affected or impaired thereby.
 
11.
Section Titles



Section titles in this Lender Addition Agreement are included for convenience of
reference only, do not constitute a part of this Lender Addition Agreement for
any other purpose, and have no substantive effect.


12.
Successors and Assigns.



This Lender Addition Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.


13.
Applicable Law.



THIS AGREEMENT SHALL BE GOVERNED BY AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY
CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO
NATIONAL BANKS).


14.
Counterparts.

 
This Lender Addition Agreement and any amendments, waivers, consents, or
supplements may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which, when so executed and
delivered, will be deemed an original and all of which shall together constitute
one and the same instrument.


[Signature Page Follows]
 
- 4 -





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this Lender Addition
Agreement to be executed as of the date first above written by their respective
duly authorized officers.
 
NEW LENDER:
 
 
 
              
 
 
 
By:
              
 
Name:
              
 
Title:
              
 
 
 
Address for Notices:
 
              
 
              
 
              
 
 
 
Tel:
              
 
Fax:
              
 
Attn:
              
 

 
Consented to and Accepted:
 
Consented To:
 
 
 
 
 
 
BANK OF AMERICA, N.A.,
 
AK STEEL CORPORATION,
 
as Agent
 
as Borrower
 
 
 
 
 
 
 
By:
              
 
By:
              
 
Name:
              
 
Name:
              
 
Title:
 
 
Title:
              
 
 
 
 
 
 
 
Notices to Agent shall be furnished in accordance with Section 14.3 of the Loan
Agreement.


 
Notices to Borrower shall be furnished in accordance with Section 14.3 of the
Loan Agreement.

 
 







--------------------------------------------------------------------------------







[Consented To:
 
 
 
[________________],
 
as the Foreign Subsidiary Borrower
 
 
 
 
By:
              
 
Name:
              
 
Title:
 
 
 
Address for Notices:
 
 
 
              
 
              
 
              
 
 
 
 
Tel:
              
 
Fax:
              
 
Attn:
              
]

 












--------------------------------------------------------------------------------





Schedule 1
to Lender Addition Agreement for
Loan Agreement
 
Name of New Lender:
              
 
Effective Date1:          
              
 

        
New Lender(s)
Tranche A
Revolver
Commitment2
Pro Rata Share
of Tranche A
Revolver
Commitments3
Tranche B
Revolver
Commitment4
Pro Rata Share
of Tranche B
Revolver
Commitments5
Foreign
Subsidiary
Revolver
Commitment6
Pro Rata Share
of Foreign
Subsidiary
 Revolver
Commitments7



 ________________________________


1          Agent will insert date of its receipt of a fully executed Lender
Addition Agreement.
2          Agent will insert amount of New Lender Tranche A Commitment and
related Pro Rata Share upon final allocation.
3          Calculate the Pro Rata Share to at least 9 decimal places and show as
a percentage of the aggregate Tranche A Revolver Commitments of all Lenders as
of the close of business on the Effective Date.
4          Agent will insert amount of New Lender Tranche B Commitment and
related Pro Rata Share upon final allocation.
5          Calculate the Pro Rata Share to at least 9 decimal places and show as
a percentage of the aggregate Tranche B Revolver Commitments of all Lenders as
of the close of business on the Effective Date.
6          Agent will insert amount of New Lender Foreign Subsidiary Revolver
Commitment and related Pro Rata Share upon final allocation.
7          Calculate the Pro Rata Share to at least 9 decimal places and show as
a percentage of the aggregate Foreign Subsidiary Revolver Commitments of all
Lenders as of the close of business on the Effective Date.










--------------------------------------------------------------------------------





EXHIBIT E-2
to Second Amended and Restated Loan and Security Agreement


FORM OF
INCREASED COMMITMENT AGREEMENT


Reference is made to the Second Amended and Restated Loan and Security
Agreement, dated as of September 13, 2017 (as amended, restated, amended and
restated, supplemented, modified, renewed or extended from time to time, the
“Loan Agreement”), among AK Steel Corporation (the “Borrower”), [________, as a
Foreign Subsidiary Borrower (the “Foreign Subsidiary Borrower”),] the Borrowing
Base Guarantors party thereto, the financial institutions party thereto from
time to time (“Lenders”) and Bank of America, N.A., as the Agent for the Lenders
(in such capacity, the “Agent”).  Unless otherwise defined herein, capitalized
terms defined in the Loan Agreement and used herein shall have the meanings
given to them in the Loan Agreement.


The [Lender][Foreign Subsidiary Lender] identified on the signature page hereto
as the Increasing Lender (the “Increasing Lender”) agrees as follows:


1.          Increased Commitment.  Subject to the terms and conditions of the
Loan Agreement, the Increasing Lender hereby irrevocably agrees to lend to
[Borrower][the Foreign Subsidiary Borrower] an aggregate amount that, when taken
together with its existing [Revolver Commitment][Foreign Subsidiary Revolver
Commitment] under the Loan Agreement, will be equal to the [Revolver
Commitment][Foreign Subsidiary Revolver Commitment] described on Schedule I
hereto opposite such Increasing Lender’s name (the “Increased Commitment”) and
to assume as of the Effective Date (as defined below) the rights and obligations
of a [Lender][Foreign Subsidiary Lender] under the Loan Agreement to the extent
of its Increased Commitment.


2.          Representations and Warranties.  The Increasing Lender (a)
represents and warrants that this Increased Commitment Agreement is a legal,
valid and binding agreement of Increasing Lender, enforceable in accordance with
its terms; (b) confirms that it possesses a copy of the Loan Agreement, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Increased Commitment Agreement;
and (c) agrees that it will, independently and without reliance upon Agent or
any other Lender [(including any other Foreign Subsidiary Lender)], and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Agreement, the Loan Documents or any other instrument or document
furnished pursuant hereto or thereto.


3.          Effective Date; Closing Fee.  Following the execution of this
Increased Commitment Agreement by the Increasing Lender[, the Foreign Subsidiary
Borrower] and the Borrower, it will be delivered to the Agent for acceptance by
it and recording by the Agent pursuant to the Loan Agreement, whereupon the
effective date (the “Effective Date”) of this Increased Commitment Agreement
shall be deemed to have occurred.  [Subject to the occurrence of the Effective
Date and the concurrent funding of such Increasing Lender’s incremental
[Revolver Commitment][Foreign Subsidiary Revolver Commitment], [Borrower][the
Foreign Subsidiary Borrower] hereby severally agrees to pay to Agent for the
benefit of the Increasing Lender its ratable share of a closing fee equal to the
sum of ___% of the Increased Commitment of the Increasing Lender with respect to
the Tranche A Revolver Commitment plus ___% of the Increased Commitment of the
Increasing Lender with respect to the Tranche B Revolver Commitment plus ___% of
the Increased Commitment of the Increasing Lender with respect to the





--------------------------------------------------------------------------------





Foreign Subsidiary Revolver Commitment.]1 
 
4.          Binding Obligations.  From and after the Effective Date, the
Increasing Lender shall be deemed to have the rights and obligations of a
[Lender][Foreign Subsidiary Lender] to the extent of its Increased Commitment
under the Loan Agreement and the other Loan Documents and shall be bound by the
provisions thereof.


5.          Amendments and Waivers.  No amendment, modification, termination, or
waiver of any provision of this Increased Commitment Agreement will be effective
without the written concurrence of Agent, Borrower[, the Foreign Subsidiary
Borrower] and Increasing Lender.


6.          Severability.  Whenever possible, each provision of this Increased
Commitment Agreement will be interpreted in such manner as to be effective and
valid under applicable law.  In the event any provision of this Increased
Commitment Agreement is or is held to be invalid, illegal, or unenforceable
under applicable law, such provision will be ineffective only to the extent of
such invalidity, illegality, or unenforceability, without invalidating the
remainder of such provision or the remaining provisions of this Increased
Commitment Agreement.  In addition, in the event any provision of or obligation
under this Increased Commitment Agreement is or is held to be invalid, illegal,
or unenforceable in any jurisdiction, the validity, legality, and enforceability
of the remaining provisions or obligations in any other jurisdictions will not
in any way be affected or impaired thereby.


7.          Section Titles.  Section titles in this Increased Commitment
Agreement are included for convenience of reference only, do not constitute a
part of this Increased Commitment Agreement for any other purpose, and have no
substantive effect.


8.          Successors and Assigns.  This Increased Commitment Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.


9.          Applicable Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS).


10.          Counterparts.  This Increased Commitment Agreement and any
amendments, waivers, consents, or supplements may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which, when so executed and delivered, will be deemed an original and all of
which shall together constitute one and the same instrument.


 [Signature Page Follows]






































______________________________________________________________ 
1 Payment of closing fee to be determined at time of execution.


 
3







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Increased Commitment
Agreement to be executed as of the date first above written by their respective
duly authorized officers.
 
INCREASING LENDER:
 
 
 
              
 
 
 
 
By:
              
 
Title:
 
 



Accepted:
 
Acknowledged and Agreed:
 
 
 
 
 
 
BANK OF AMERICA, N.A.,
 
AK STEEL CORPORATION,
 
as Agent
 
as Borrower
 
 
 
 
 
 
 
By:
              
 
By:
              
 
Title:
 
 
Title:
 
 





 [Acknowledged and Agreed:
 
 
 
 
 [____________],
 
as the Foreign Subsidiary Borrower
 
 
 
 
By:
              
 
 
Title:]
 
 

 








































[Signature Page to Increased Commitment Agreement to Loan Agreement]









--------------------------------------------------------------------------------






Schedule I
to Increased Commitment Agreement
Effective Date: _____________, 20__




Increasing Lender
Tranche A
Revolver
Commitment
Pro Rata Share
of Tranche A
 Revolver
Commitments
Tranche B
 Revolver
Commitment
Pro Rata Share
of Tranche B
Revolver
Commitments
Foreign
Subsidiary
Revolver
Commitment
Pro Rata Share
of Foreign
Subsidiary
Revolver
Commitments

 
 










--------------------------------------------------------------------------------





SCHEDULE 1.1
to
Loan and Security Agreement
 
COMMITMENTS OF LENDERS
 
 
Lender
Tranche A Revolver
Commitment
Tranche B Revolver
Commitment
Bank of America, N.A.
$
210,000,000
$
45,000,000
Wells Fargo Capital Finance, LLC
$
170,000,000
$
10,000,000
JPMorgan Chase Bank, N.A.
$
170,000,000
$
10,000,000
Deutsche Bank AG New York Branch
$
75,000,000
 
--
Fifth Third Bank
$
75,000,000
 
--
Citibank, N.A.
$
75,000,000
 
--
Credit Suisse AG, Cayman Islands Branch
$
75,000,000
 
--
BMO Harris Bank, N.A.
$
60,000,000
 
--
Goldman Sachs Bank USA
$
60,000,000
 
--
Regions Bank
$
60,000,000
 
--
U.S. Bank National Association
$
60,000,000
 
--
Barclays Bank PLC
$
40,000,000
 
--
KeyBank National Association
$
40,000,000
 
--
PNC Bank, National Association
$
40,000,000
 
--
Citizens Bank of Pennsylvania
$
25,000,000
 
--
ING Capital LLC
$
25,000,000
 
--
Siemens Financial Services, Inc.
$
25,000,000
 
--
TOTAL:
$
1,285,000,000
$
65,000,000

 


LETTER OF CREDIT COMMITMENTS OF ISSUING BANKS


Issuing Bank
Letter of Credit Commitment
Bank of America, N.A.
$
109,878,048.78


Wells Fargo Capital Finance,LLC
$
77,560,975.61


JPMorgan Chase Bank, N.A.
$
77,560,975.61


PNC Bank, National Association
$
35,000,000.00


TOTAL:
$
300,000,000.00












--------------------------------------------------------------------------------






SCHEDULE 2.3.4
to
Loan and Security Agreement


OUTSTANDING LETTERS OF CREDIT
 
Issue
Beneficiary
Issuing
Bank 
L/C #
Amount
Maturity
WV Work Comp LC
WV Workers Comp
PNC 
18101393
$
112,384.00


26-May-18
Environmental LC
Ohio - EPA
PNC 
18104221
$
44,000.00


27-May-18
Environmental LC
Texas Natural Resources
PNC 
18104215
$
838,640.00


27-May-18
WV Work Comp LC
WV Workers Comp
PNC 
18101394
$
846,683.00


26-May-18
Environmental LC
Pennsylvania - EPA
PNC 
18104301 / S248897
$
1,899,290.00


27-May-18
Work Comp LC
Employers Ins. Wausau
PNC 
18102153
$
417,000.00


26-May-18
LC for Bond Issuances
Travelers
PNC 
00248040
$
3,696,500.00


26-May-18
PA Work Comp LC
PA Self Insurance Div.
PNC 
18102152
$
2,000,000.00


26-May-18
Ky Work Comp LC
Ky Workers Comp
PNC 
18100832
$
5,379,000.00


26-May-18
Environmental LC
Chase Manhattan Bank
PNC 
18112047
$
1,576,878.00


2-Apr-18
Environmental LC
Pennsylvania - EPA
PNC 
18104303
$
4,925,420.00


26-May-18
Environmental LC
US EPA
PNC 
18112771
$
7,817,408.00


1-Apr-18
Environmental LC
Michigan EPA
BOA 
68076869
$
1,972,965.00


31-Aug-17
MACT
US Bank National Association
BOA 
68034193
$
26,242,200.00


10-May-18
Environmental LC
Pennsylvania - EPA
BOA 
68095741
$
3,578,016.00


27-Mar-18
Work Comp LC
Ohio Bureau of Workers Comp
BOA 
68058258
$
4,600,000.00


14-Apr-18
for Goods & Services
Bank of America, India
BOA 
68101719
$
10,000.00


30-Apr-20
for Goods & Services
Bank of America, India
BOA 
68101720
$
10,000.00


30-Apr-20
Environmental LC
Ohio - EPA
BOA 
68105768
$
1,595,043.00


18-Aug-18
MSC Work Comp LC
Zurich
BOA 
68106185
$
550,000.00


15-Sep-17
MI Work Comp LC
Ml Dept. of Licensing
BOA 
68104873
$
2,000,000.00


30-Jun-18
MSC Work Comp LC
Travelers
BOA 
68104609
$
350,000.00


23-Jun-18

 












--------------------------------------------------------------------------------







SCHEDULE 8.6.1
to
Loan and Security Agreement
 
BUSINESS LOCATIONS
 
1.
Borrower currently has the following business locations, and no others:



Chief Executive Office:


AK Steel Corporation
9227 Centre Pointe Drive
West Chester, OH 45069


Other Locations:


Ashland Works
Butler Works
170 Armco Road
Standard & Bessemer Avenue, PO Box 832
Ashland, KY 41101
Butler, PA 16003
 
 
Coshocton Works
Mansfield Works
17400 State Route 16, PO Box 190,
913 Bowman Street, PO Box 247
Coshocton, OH 43812
Mansfield, OH 44903
 
 
Middletown Works
Rockport Works
1801 Crawford Street, PO Box 600
6500 North US 231
Middletown, OH 45043
Rockport, IN 47635
 
 
Zanesville Works
AK Steel Corporation: Research and Innovation Center
1724 Linden Avenue, PO Box 1520
6180 Research Way
Zanesville, OH 43701
Middletown, OH 45005
 
 
Dearborn Works
14661 Rotunda Drive
Dearborn, MI  48120
 

 
2.
In the five years preceding the Closing Date, Borrower has had no office or
place of business located in any county other than as set forth above, except:

 
Regional Sales Offices:


5440 Corporate Drive
Suite 125
Troy, MI 48098


3.
Each Borrower Base Guarantor currently has the following business locations, and
no others:

 
AK Tube LLC


Chief Executive Office:
30400 East Broadway
Walbridge, OH 43465







--------------------------------------------------------------------------------







Other Locations:
150 West 450 South
Columbus, IN 47201


Mountain State Carbon, LLC


Chief Executive Office:
1851 Main Street
Follansbee, West Virginia
PO Box 670, 26037
 
Other Locations:
None.


4.
Certain third party steel processors and warehouses located in North America.








--------------------------------------------------------------------------------








SCHEDULE 9.1.4
to
Loan and Security Agreement
 
NAMES AND CAPITAL STRUCTURE
 
AK Steel Holding Corporation (Delaware)
100% interest in AK Steel Corporation (Delaware)


AK Steel Corporation and its Subsidiaries


AK Steel Corporation
100% interest in AKS Investments, Inc. (Ohio)
100% interest in AK Steel Foundation (Ohio)
100% interest in SNA Holdings (Michigan)
100% interest in SNA Carbon, LLC (Delaware)
100% interest in Charnwood I, LLC (Michigan)


AKS Investments, Inc.
100% interest in AK Steel Properties, Inc. (Delaware)
100% interest in AK Tube LLC (Delaware)
100% interest in Advanced Materials Processing, Inc. (Delaware)
100% interest in AK Electro-Galvanizing LLC (Delaware)
100% interest in Armco Advanced Materials, Inc. (Delaware)
100% interest in Rockport, Inc. (Ohio)
100% interest in Armco Investment Management, Inc. (Delaware)
100% interest in Combined Metals Holdings, Inc. (Nevada)
100% interest in Armco Steel Corporation (Ohio)
100% interest in Virginia Horn Taconite Company (Minnesota)
100% interest in Armco Resource Property Ltd. (Australia)
100% interest in AK Coatings Inc. (Ohio)
100% interest in Northern Land Company (Minnesota)
100% interest in First Stainless, Inc. (Delaware)
100% interest in AH Management, Inc. (Delaware)
100% interest in First Taconite Company (Delaware)
100% interest in AK Asset Management Company (Delaware)
100% interest in Everest International, Inc. (Ohio)
100% interest in AFSG Holdings, Inc. (Delaware)
100% interest in AKS HydroForm, Inc. (Ohio)
100% interest in Armco Financial Services International, Ltd. (Delaware)
100% interest in AK Steel Receivables Ltd. (Ohio)
100% interest in AK Steel Natural Resources, LLC (Delaware)
100% interest in AK Mine Services LLC (Delaware)
100% interest in AK Iron Resources, LLC (Delaware)
100% interest in AK Coal, Inc. (Delaware)
100% interest in AKS RIC, LLC (Delaware)
100% interest in PPHC Holdings, LLC (Delaware)
100% interest in AK Steel Mexico I, LLC (Delaware)
100% interest in AK Steel Mexico II, LLC (Delaware)
688,769 shares of Armco Chile Productos De Ingenieria S.A. (1 share owned by
Enrique Puga Concha) (Chile)
9,547,160 shares of Armco Argentina S.A. (2,507 shares each owned by Luis U.
Jaurequi and Osvaldo F. Costeles) (Argentina)
3,996 shares of National Supply Company of Mexico, S.A. (1 share each owned by
J.M. Bilich, J.B. Corey, J.L. Bertsch, and M.J. McAdams) (Mexico)
399,600,000 shares of Armco Participacoes E Empreendimentos (400,000 shares
owned by Sueli A. Fonseca) (Brazil)
 





--------------------------------------------------------------------------------







AH Management, Inc.
100% interest in AK Steel Properties, Inc. (Delaware)
100% interest in AH (UK), Inc. (Delaware)


AFSG Holdings, Inc.
100% interest in Armco Financial Services International, Inc. (Ohio)
100% interest in FSA Services Corporation (Delaware)
100% interest in Armco Financial Services Corporation (Delaware)
100% interest in Materials Insurance Company (Cayman Islands)


SNA Carbon, LLC
100% interest in Mountain State Carbon, LLC (Delaware)


Armco Financial Services International, Ltd.
100% interest in Strata Energy, Inc. (Ohio)


AH (UK), Inc.
100% interest in AK Steel International B.V. (The Netherlands)


Armco Financial Services International, Inc.
100% interest in Armco Pacific Financial Services Limited (Vanuatu)
100% interest in Armco Pacific Limited (Republic of Singapore)


Armco Financial Services Corp.
100% interest in Armco Insurance Group, Inc. (Delaware)


AK Steel International B.V.
100% interest in AK Steel Merchandising S.A. (Spain)
100% interest in AK Steel Limited (United Kingdom)
100% interest in AK Steel Srl (Italy)
100% interest in AK Steel NV (Belgium)
100% interest in AK Steel Sarl (France)


AK Steel Natural Resources, LLC
100% interest in AK Coal Resources, Inc. (Pennsylvania)
100% interest in Coal Innovations, LLC (Delaware)


AK Coal Resources, Inc.
100% interest in Gray Mining, Inc. (Pennsylvania)
 












--------------------------------------------------------------------------------





SCHEDULE 9.1.5
to
Loan and Security Agreement


FORMER NAMES AND COMPANIES
 
1.
Borrower’s and Subsidiary’s correct corporate name, as registered with the
Secretary of State of its state of incorporation or formation, as applicable, is
shown on Schedule 9.1.4.

 
2.
In the conduct of their businesses during five years preceding the Closing Date,
Borrower and the Guarantors have used the following names:

 
Entity
Fictitious, Trade or Other Name
AK STEEL HOLDING CORPORATION
None
AK STEEL CORPORATION
Other names:
Severstal Dearborn, LLC
Severstal N.A.
AK STEEL PROPERTIES, INC.
None
AK TUBE LLC
None
MOUNTAIN STATE CARBON, LLC
None



3.
In the five years preceding the Closing Date, neither Borrower nor any Guarantor
has been the surviving corporation of a merger or combination, except:

 
Pursuant to that certain Agreement and Plan of Merger, dated as of September 16,
2014, Severstal Dearborn, LLC, a Delaware corporation, merged with and into the
Borrower.







--------------------------------------------------------------------------------












SCHEDULE 9.1.12
to
Loan and Security Agreement
 
ROYALTIES


•
AK Steel Corporation pays royalties for the use of certain patents and
technology of JFE Steel Corporation licensed by AK Steel Corporation under (i)
that certain Patent License Agreement dated February 15, 2008, and (ii) that
certain Patent License Agreement dated December 4, 2009.



PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES
 
[See attached.]
 









--------------------------------------------------------------------------------





 TRADEMARKS
 
 
Country
 
Trademark
 
Owner
 
Application
Number
 
Filing Date
 
Registration
Number
 
Registration
Date
 
Algeria
 
ARMCO
 
AK Steel Corporation
 
 
 
27-Nov-1966
 
051847
 
24-Dec-1966
 
Algeria
 
ARMCO & Design
 
AK Steel Corporation
 
 
 
 
 
051133
 
12-Jul-1961
 
Argentina
 
15 CR-CB
 
AK Steel Corporation
 
2.834.069
 
02-Jul-2008
 
2.297.490
 
25-Jun-2009
 
Australia
 
AK STEEL INTERNATIONAL Logo below device w/color
 
AK Steel Corporation
 
1568919
 
16-Jul-2013
 
 
 
 
 
Australia
 
AK STEEL INTERNATIONAL
 
AK Steel Corporation
 
1568891
 
16-Jul-2013
 
 1568891
 
 21-Feb-2014
 
Australia
 
AK STEEL Logo beside device
 
AK Steel Corporation
 
1568934
 
16-Jul-2013
 
 
 
 
 
Australia
 
AK STEEL Logo below device
 
AK Steel Corporation
 
1568932
 
16-Jul-2013
 
 
 
 
 
Australia
 
ARMCO
 
AK Steel Corporation
 
1568885
 
16-Jul-2013
 
 
 
 
 
Australia
 
AK STEEL INTERNATIONAL Logo beside device w/ color
 
AK Steel Corporation
 
1568907
 
16-Jul-2013
 
 
 
 
 
Austria
 
ARMCO
 
Armco Inc.
 
AM2132/91
 
06-May-1991
 
137385
 
30-Aug-1991
 
Austria
 
ARMCO & Design
 
AK Steel Corporation
 
1179/1962
 
10-May-1962
 
48902
 
02-Oct-1962
 
Bangladesh
 
ARMCO
 
AK Steel Corporation
 
 
 
05-Feb-1974
 
7039
 
10-Jul-1982
 
Benelux
 
NITRONIC
 
AK Steel Corporation
 
830878
 
20-Jul-1994
 
553764
 
20-Jul-1994
 
Benelux
 
ARMCO
 
AK Steel Corporation
 
568833
 
09-Dec-1971
 
091464
 
18-Apr-1974
 
Benelux
 
ARMCO & Design
 
AK Steel Corporation
 
568828
 
09-Dec-1971
 
091140
 
18-Apr-1974
 
Brazil
 
AK STEEL
 
AK Steel Corporation
 
821.147.587
 
21-Oct-1998
 
821.147.587
 
04-Dec-2001
 
Brazil
 
AK STEEL & Design (two-line version)
 
AK Steel Corporation
 
821.147.536
 
21-Oct-1998
 
821.147.536
 
30-Apr-2002
 
Brazil
 
ARMCO & Design
 
Armco Inc.
 
04090829
 
29-Jun-1964
 
04090829
 
06-Jan-1991
 
Brazil
 
15 CR-CB
 
AK Steel Corporation
 
829.880.100
 
04-Jul-2008
 
829.880.100
 
 29-Nov-2011
 
Brazil
 
NEXMET
 
AK Steel Corporation
 
911652191
 
21-Sep-2016
 
 
 
 
 
Brunei Darussalam
 
ARMCO & Design
 
Armco Inc.
 
 
 
23-Jun-1965
 
2687
 
23-Jun-1965
 
Canada
 
ZINCGRIP
 
AK Steel Corporation
 
193176
 
09-Nov-1946
 
UCA25986
 
09-Nov-1946
 
Canada
 
TRAN-COR
 
AK Steel Corporation
 
141,977
 
10-Oct-1928
 
TMDA44,936
 
10-Oct-1928

 





--------------------------------------------------------------------------------







 
Country
 
Trademark
 
Owner
 
Application
Number
 
Filing Date
 
Registration
Number
 
Registration
Date
 
Canada
 
ARMCO
 
AK Steel Corporation
 
0,090,345
 
03-May-1917
 
TMDA22,548
 
03-May-1917
 
Canada
 
NITRONIC
 
AK Steel Corporation
 
759,731
 
19-Jul-1994
 
TMA449,149
 
20-Oct-1995
 
Canada
 
15 CR-CB
 
AK Steel Corporation
 
1,400,437
 
20-Jun-2008
 
TMA796,007
 
20-Apr-2011
 
Canada
 
A+K Design
 
AK Steel Corporation
 
1,547,260
 
11-Oct-2011
 
TMA884,771
 
26-Feb-2013
 
Canada
 
AK STEEL
 
AK Steel Corporation
 
1,547,257
 
11-Oct-2011
 
TMA844,765
 
26-Feb-2013
 
Canada
 
AK TUBE
 
AK Steel Corporation
 
1,590,055
 
14-Aug-2012
 
 TMA884,460
 
 21-Aug-2014
 
Canada
 
STONE MATTE
 
AK Steel Corporation
 
1,591,717
 
27-Aug-2012
 
 
 
 
 
Canada
 
ILUMIBRITE
 
AK Steel Corporation
 
1,591,718
 
27-Aug-2012
 
 
 
 
 
Canada
 
THERMAK
 
AK Steel Corporation
 
1,641,352
 
28-Aug-2013
 
 
 
 
 
Canada
 
A+K AK STEEL Design
 
AK Steel Corporation
 
1,664,280
 
18-Feb-2014
 
TMA901,872
 
23-Apr-2015
 
Canada
 
CHROMESHIELD
 
AK Steel Corporation
 
1,689,198
 
12-Aug-2014
 
 
 
 
 
Canada
 
NEXMET
 
AK Steel Corporation
 
1,800,746
 
16-Sep-2016
 
 
 
 
 
Canada
 
AK COATINGS
 
AK Steel Corporation
 
1,836,086
 
05-May-2017
 
 
 
 
 
China
 
AK STEEL
 
AK Steel Corporation
 
 16913789
 
 11-May-2015
 
 
 
 
 
China
 
AK STEEL
 
AK Steel Corporation
 
 19346328
 
 18-Mar-2016
 
 
 
 
 
China
 
NEXMET
 
AK Steel Corporation
 
 
 
20-Sep-2016
 
1320966
 
20-Sep-2016
 
Denmark
 
ARMCO & Design
 
AK Steel Corporation
 
VA 1962 01032
 
14-Mar-1962
 
VR 1963 01270
 
15-Jun-1963
 
Egypt
 
ARMCO
 
Armco Inc.
 
42014
 
23-Jun-1995
 
42014
 
23-Jun-1995
 
European Community
 
ARMCO
 
AK Steel Corporation
 
002488880
 
04-Dec-2001
 
2488880
 
04-Dec-2001
 
European Community
 
15 CR-CB
 
AK Steel Corporation
 
007043565
 
07-Jul-2008
 
007043565
 
16-Feb-2009
 
European Community
 
18 SR
 
AK Steel Corporation
 
010 801 595
 
12-Apr-2012
 
010801595
 
22-Aug-2012
 
European Community
 
AK STEEL Logo beside device
 
AK Steel Corporation
 
012032331
 
01-Aug-2013
 
012032331
 
26-Dec-2013
 
European Community
 
AK STEEL Logo below device
 
AK Steel Corporation
 
012032744
 
01-Aug-2013
 
012032744
 
26-Dec-2013
 
European Community
 
AK STEEL INTERNATIONAL Logo below device w/color
 
AK Steel Corporation
 
012033023
 
01-Aug-2013
 
012033023
 
26-Dec-2013

 





--------------------------------------------------------------------------------





Country
Trademark
Owner
 
Application Number
 
Filing Date
 
Registration Number
 
Registration Date
European Community
AK STEEL INTERNATIONAL Logo beside device w/color
AK STeel Corporation
 
12033189
 
01-Aug-2013
 
12,033,189
 
26-Dec-2013
European Community
AK STEEL
AK Steel Corporation
 
012033528
 
01-Aug-2013
 
012033528
 
26-Dec-2013
European Community
AK STEEL INTERNATIONAL
AK Steel Corporation
 
012033635
 
01-Aug-2013
 
012033635
 
26-Dec-2013
European Community
ARMCO & Design
AK Steel Corporation
 
012033411
 
01-Aug-2013
 
 012033411
 
 26-Dec-2013
European Community
CHROMESHIELD
AK Steel Corporation
 
013199898
 
26-Aug-2014
 
013199898
 
20-Jan-2015
European Community
NEXMET
AK Steel Corporation
 
 
 
20-Sep-2016
 
1320966
 
20-Sep-2016
Finland
ARMCO & Design
AK Steel Corporation
 
T196502085
 
14-Jun-1965
 
48044
 
20-Jul-1966
France
ARMCO & Design
AK Steel Corporation
 
74693
 
12-Jul-1961
 
1.352.165
 
12-Jul-1961
France
NITRONIC
AK Steel Corporation
 
94/531.209
 
08-Jan-1994
 
94/531.209
 
01-Aug-1994
Germany
NITRONIC
AK Steel Corporation
 
A57353/6Wz
 
19-Jul-1994
 
2,900,942
 
19-Jul-1994
Germany
ARMCO & Design
AK Steel Corporation
 
A11073/9AW
 
02-Jul-1961
 
777,233
 
01-Jul-1991
Germany
TRAN-COR
AK Steel Corporation
 
 
 
12-Apr-1938
 
505238
 
12-Apr-1938
Greece
ARMCO
AK Steel Corporation
 
104513
 
17-Jun-1991
 
104513
 
17-Jun-1991
Greece
ARMCO & Design
AK Steel Corporation
 
28412
 
18-May-1962
 
28412
 
08-Oct-1963
India
ARMCO
AK Steel Corporation
 
 
 
 
 
7456
 
05-Nov-1942
India
ARMCO & Design
AK Steel Corporation
 
235,168
 
07-May-1966
 
235,168
 
07-May-1966
India
15 CR-CB
AK Steel Corporation
 
1708127
 
08-Jul-2008
 
1708127
 
18-Jul-2011
India
NEXMET
AK Steel Corporation
 
 
 
20-Sep-2016
 
1320966
 
20-Sep-2016
Indonesia
ARMCO
AK Steel Corporation
 
R00-2006005176
 
23-May-1997
 
IDM000109513
 
23-May-1997
Indonesia
ARMCO & Design
Armco Inc.
 
R00.2005001619
 
02-Jun-1964
 
IDM000058246
 
10-Mar-1965
Indonesia
NEXMET
AK Steel Corporation
 
D002016045186
 
23-Sep-2016
 
 
 
 
Int’l Reg. - Madrid Protocol Only
NEXMET
AK Steel Corporation
 
 
 
20-Sep-2016
 
1320966
 
20-Sep-2016
Ireland
ARMCO & Design
Armco Inc.
 
69069
 
11-Jun-1965
 
69096
 
11-Jun-1965
Israel
ARMCO & Design
Armco Inc.
 
24626
 
14-Jun-1965
 
24626
 
13-Oct-1966

 









--------------------------------------------------------------------------------





 
Country
 
Trademark
 
Owner
 
Application Number
 
Filing Date
 
Registration Number
 
Registration Date
 
Italy
 
ARMCO
 
AK Steel Corporation
 
161/38-17394
 
17-Jan-1919
 
1,342,301
 
31-Mar-1919
 
Italy
 
NITRONIC
 
AK Steel Corporation
 
RM94C003722
 
19-Aug-1994
 
689431
 
14-Oct-1996
 
Italy
 
ARMCO & Design
 
AK Steel Corporation
 
 
 
04-Jul-1961
 
985853
 
04-Jul-1961
 
Japan
 
15 CR-CB
 
AK Steel Corporation
 
2008-050910
 
26-Jun-2008
 
5219478
 
03-Apr-2009
 
Japan
 
NEXMET
 
AK Steel Corporation
 
 
 
20-Sep-2016
 
1320966
 
20-Sep-2016
 
Jordan
 
ARMCO & Design
 
AK Steel Corporation
 
6368
 
07-Jun-1962
 
6368
 
04-Nov-1963
 
Korea, Republic of
 
15 CR-CB
 
AK Steel Corporation
 
31842/2008
 
30-Jun-2008
 
798363
 
19-Aug-2009
 
Korea, Republic of
 
NEXMET
 
AK Steel Corporation
 
 
 
20-Sep-2016
 
1320966
 
20-Sep-2016
 
Malawi
 
ARMCO & Design
 
AK Steel Corporation
 
 
 
 
 
468/62
 
30-Apr-1969
 
Malaysia
 
ARMCO & Design
 
AK Steel Corporation
 
2010020179
 
25-Oct-2010
 
 2010020179
 
 22-May-2017
 
Mexico
 
AK STEEL
 
AK Steel Corporation
 
353789
 
11-Nov-1998
 
601678
 
25-Feb-1999
 
Mexico
 
AK STEEL & Design (two-line version)
 
AK Steel Corporation
 
353790
 
11-Nov-1998
 
608868
 
09-Apr-1999
 
Mexico
 
15 CR-CB
 
AK Steel Corporation
 
943940
 
27-Jun-2008
 
1084291
 
13-Feb-2009
 
Mexico
 
NITRONIC
 
AK Steel Corporation
 
1,111,943
 
13-Aug-2010
 
1,177,139
 
30-Aug-2010
 
Mexico
 
ULTRALUME
 
AK Steel Corporation
 
1266901
 
04-May-2012
 
1309349
 
04-Sep-2012
 
Mexico
 
AK TUBE
 
AK Steel Corporation
 
1299924
 
14-Aug-2012
 
 1542568
 
29-May-2015 
 
Mexico
 
STONE MATTE
 
AK Steel Corporation
 
1305051
 
31-Aug-2012
 
 1506632
 
 16-Jan-2015
 
Mexico
 
ILUMIBRITE
 
AK Steel Corporation
 
1305052
 
31-Aug-2012
 
 1460658
 
 05-Jun-2014
 
Mexico
 
THERMAK
 
AK Steel Corporation
 
1409682
 
03-Sep-2013
 
 1419320
 
 10-Dec-2013
 
Mexico
 
CHROMESHIELD
 
AK Steel Corporation
 
1516430
 
13-Aug-2014
 
1510037
 
28-Jan2015
 
Mexico
 
NEXMET
 
AK Steel Corporation
 
 
 
20-Sep-2016
 
1320966
 
20-Sep-2016
 
Myanmar
 
ARMCO & Design
 
Armco Inc.
 
1046
 
24-Sep-1964
 
1046
 
24-Sep-1964
 
New Zealand
 
ARMCO
 
Armco Inc.
 
 
 
07-Jun-1979
 
128350
 
07-Jun-1979
 
New Zealand
 
ARMCO & Design
 
AK Steel Corporation
 
70775
 
07-Jun-1979
 
128350
 
21-Oct-1986

 





--------------------------------------------------------------------------------







 
Country
 
Trademark
 
Owner
 
Application Number
 
Filing Date
 
Registration Number
 
Registration Date
 
Nigeria
 
ARMCO & Design
 
AK Steel Corporation
 
16,838
 
18-Oct-1965
 
16,838
 
18-Oct-1965
 
Norway
 
ARMCO & Design
 
AK Steel Corporation
 
75767
 
13-Mar-1962
 
62792
 
07-Nov-1963
 
Norway
 
ARMCO
 
AK Steel Corporation
 
19185646
 
26-Sep-1918
 
5646
 
20-Sep-1919
 
Norway
 
AK STEEL Logo beside device
 
AK Steel Corporation
 
201311257
 
17-Sep-2013
 
 284273
 
 03-Nov-2015
 
Norway
 
AK STEEL Logo below device
 
AK Steel Corporation
 
201311258
 
17-Sep-2013
 
 284275
 
 03-Nov-2015
 
Norway
 
AK STEEL INTERNATIONAL Logo below device w/color
 
AK Steel Corporation
 
201311259
 
17-Sep-2013
 
 284276
 
 03-Nov-2015
 
Norway
 
AK STEEL INTERNATIONAL Logo beside device w/ color
 
AK Steel Corporation
 
201311260
 
17-Sep-2013
 
 284277
 
 03-Nov-2015
 
Norway
 
AK STEEL
 
AK Steel Corporation
 
201311254
 
17-Sep-2013
 
 284271
 
 03-Nov-2015
 
Norway
 
AK STEEL INTERNATIONAL
 
AK Steel Corporation
 
201311256
 
17-Sep-2013
 
 284272
 
 03-Nov-2015
 
Pakistan
 
ARMCO & Design
 
Armco Inc.
 
43664
 
17-Jun-1965
 
43664
 
17-Jun-1965
 
Paraguay
 
ARMCO & Design
 
AK Steel Corporation
 
758
 
08-May-1961
 
365359
 
30-Oct-1961
 
Poland
 
ARMCO
 
AK Steel Corporation
 
76501
 
23-May-1977
 
55917
 
23-May-1977
 
Portugal
 
ARMCO & Design
 
AK Steel Corporation
 
118900
 
01-May-1963
 
118900
 
17-Apr-1964
 
Russian Federation
 
ARMCO
 
AK Steel Corporation
 
79963
 
28-Apr-1977
 
59762
 
28-Apr-1977
 
Russian Federation
 
AK STEEL INTERNATIONAL
 
AK Steel Corporation
 
2013725588
 
25-Jul-2013
 
 525194
 
 22-Oct-2014
 
Russian Federation
 
AK STEEL Logo beside device
 
AK Steel Corporation
 
2013725592
 
25-Jul-2013
 
 529346
 
 11-Dec-2014
 
Russian Federation
 
AK STEEL INTERNATIONAL Logo below device w/color
 
AK Steel Corporation
 
2013725590
 
25-Jul-2013
 
 525195
 
 22-Oct-2014
 
Russian Federation
 
AK STEEL
 
AK Steel Corporation
 
2013725589
 
25-Jul-2013
 
 529345
 
 11-Dec-2014
 
Russian Federation
 
ARMCO & Design
 
AK Steel Corporation
 
2013725591
 
25-Jul-2013
 
 532856
 
 26-Jan-2015
 
Russian Federation
 
AK STEEL INTERNATIONAL Logo below device w/color
 
AK Steel Corporation
 
2013725594
 
25-Jul-2013
 
 525196
 
22-Oct-2014
 
Russian Federation
 
AK STEEL Logo below device
 
AK Steel Corporation
 
2013725593
 
25-Jul-2013
 
 529093
 
10-Dec-2014
 
Russian Federation
 
NEXMET
 
AK Steel Corporation
 
 
 
20-Sep-2016
 
1320966
 
20-Sep-2016
 
Serbia
 
ARMCO
 
AK Steel Corporation
 
 
 
 
 
25427
 
05-May-1981

 





--------------------------------------------------------------------------------







 
Country
 
Trademark
 
Owner
 
Application
Number
 
Filing Date
 
Registration
Number
 
Registration
Date
 
Serbia
 
NEXMET
 
AK Steel Corporation
 
 
 
20-Sep-2016
 
1,320,966
 
20-Sep-2016
 
Singapore
 
ARMCO & Design
 
AK Steel Corporation
 
S/37339
 
22-Jun-1965
 
S/37339
 
22-Jun-1965
 
South Africa
 
AK STEEL Logo beside device
 
AK Steel Corporation
 
2013/19772
 
23-Jul-2013
 
 2013/19772
 
 30-Apr-2015
 
South Africa
 
AK STEEL INTERNATIONAL
 
AK Steel Corporation
 
2013/19771
 
23-Jul-2013
 
 2013/19771
 
 29-Apr-2016
 
South Africa
 
AK STEEL
 
AK Steel Corporation
 
2013/19770
 
23-Jul-2013
 
 2013/19770
 
 28-Sep-2015
 
South Africa
 
ARMCO
 
AK Steel Corporation
 
2013/19776
 
23-Jul-2013
 
 
 
 
 
Spain
 
ARMCO
 
AK Steel Corporation
 
1,635,936
 
16-May-1991
 
1,635,936
 
16-May-1991
 
Spain
 
NITRONIC
 
AK Steel Corporation
 
1917556
 
04-Aug-1994
 
1917556
 
04-Aug-1994
 
Spain
 
ARMCO & Design
 
AK Steel Corporation
 
M387071
 
12-Aug-1961
 
387071
 
05-Apr-1963
 
Spain
 
ARMCO & Design
 
AK Steel Corporation
 
M2978379
 
06-Jul-1961
 
2978379
 
08-Apr-2011
 
Sweden
 
ARMCO & Design
 
AK Steel Corporation
 
1901-05878
 
02-Jan-1900
 
105878
 
19-Apr-1963
 
Sweden
 
ARMCO
 
AK Steel Corporation
 
1900-21574
 
06-May-1919
 
21574
 
06-May-1919
 
Switzerland
 
ARMCO
 
AK Steel Corporation
 
 
 
06-May-1991
 
390306
 
06-May-1991
 
Switzerland
 
AK STEEL INTERNATIONAL
 
AK Steel Corporation
 
59396/2013
 
31-Jul-2013
 
652252
 
13-Dec-2013
 
Switzerland
 
AK STEEL
 
AK Steel Corporation
 
59393/2013
 
31-Jul-2013
 
652251
 
13-Dec-2013
 
Taiwan
 
NEXMET
 
AK Steel Corporation
 
105055539
 
19-Sep-2016
 
01834383
 
16-Apr-2017
 
Turkey
 
ARMCO & Design
 
AK Steel Corporation
 
30993/65
 
10-Sep-1965
 
88798
 
10-Sep-1965
 
Turkey
 
ARMCO
 
AK Steel Corporation
 
2013/70037
 
19-Aug-2013
 
 2013/70037
 
 22-Jul-2014
 
Turkey
 
NEXMET
 
AK Steel Corporation
 
 
 
20-Sep-2016
 
1320966
 
20-Sep-2016
 
United Arab Emirates
 
AK STEEL
 
AK Steel Corporation
 
197157
 
01-Sep-2013
 
 
 
 
 
United Arab Emirates
 
AK STEEL Logo beside device
 
AK Steel Corporation
 
197158
 
01-Sep-2013
 
 
 
 
 
United Arab Emirates
 
AK STEEL Logo below device
 
AK Steel Corporation
 
197159
 
01-Sep-2013
 
 
 
 
 
United Arab Emirates
 
AK STEEL INTERNATIONAL
 
AK Steel Corporation
 
197160
 
01-Sep-2013
 
 
 
 
 
United Arab Emirates
 
AK STEEL INTERNATIONAL Logo below device w/color
 
AK Steel Corporation
 
197161
 
01-Sep-2013
 
 
 
 

 





--------------------------------------------------------------------------------







 
Country
 
Trademark
 
Owner
 
Application
Number
 
Filing Date
 
Registration
Number
 
Registration
Date
 
United Arab Emirates
 
AK STEEL INTERNATIONAL Logo beside device w/ color
 
AK Steel Corporation
 
197162
 
01-Sep-2013
 
 
 
 
 
United Arab Emirates
 
ARMCO
 
AK Steel Corporation
 
197163
 
01-Sep-2013
 
 
 
 
 
United Kingdom
 
NITRONIC
 
AK Steel Corporation
 
1573477
 
27-May-1994
 
1573477
 
27-May-1994
 
United Kingdom
 
ARMCO & Design
 
AK Steel Corporation
 
825766
 
28-Sep-1961
 
825766
 
28-Sep-1968
 
United Kingdom
 
ARMCO
 
AK Steel Corporation
 
448329
 
13-May-1924
 
448329
 
13-May-1924
 
United States
 
ALUMI-THERM
 
AK Steel Corporation
 
73/485,590
 
18-Jun-1984
 
1,331,648
 
23-Apr-1985
 
United States
 
ARMCO
 
AK Steel Corporation
 
71/527,716
 
05-Jul-1947
 
534,852
 
19-Dec-1950
 
United States
 
15-5 PH
 
AK Steel Corporation
 
72/321,450
 
12-Mar-1969
 
905,009
 
29-Dec-1970
 
United States
 
DI-MAX
 
AK Steel Corporation
 
71/580,815
 
21-Jun-1949
 
537,322
 
06-Feb-1951
 
United States
 
UNIVIT
 
AK Steel Corporation
 
71/599,218
 
16-Jun-1950
 
547,908
 
11-Sep-1951
 
United States
 
PAINTGRIP
 
AK Steel Corporation
 
71/318,345
 
 
 
290,355
 
05-Jan-1932
 
United States
 
AQUAMET
 
AK Steel Corporation
 
73/134,908
 
22-Jul-1977
 
1,085,298
 
14-Feb-1978
 
United States
 
17-4 PH (Stylized)
 
AK Steel Corporation
 
72/016,087
 
21-Sep-1956
 
763,765
 
28-Jan-1964
 
United States
 
17-7 PH (Stylized)
 
AK Steel Corporation
 
72/016,088
 
21-Sep-1956
 
763,766
 
28-Jan-1964
 
United States
 
PH 15-7 MO
 
AK Steel Corporation
 
72/117,159
 
05-Apr-1961
 
779,321
 
03-Nov-1964
 
United States
 
AK STEEL & Design
 
AK Steel Corporation
 
74/510,336
 
08-Apr-1994
 
1,928,712
 
17-Oct-1995
 
United States
 
VIT-PLUS
 
AK Steel Corporation
 
74/561,310
 
15-Aug-1994
 
1,912,990
 
22-Aug-1995
 
United States
 
ZINCGRIP
 
AK Steel Corporation
 
71/528,025
 
05-Jul-1947
 
500,225
 
11-May-1948
 
United States
 
AK & Design
 
AK Steel Corporation
 
75/193,556
 
05-Nov-1996
 
2,119,542
 
09-Dec-1997
 
United States
 
AK STEEL & Design (two-line version)
 
AK Steel Corporation
 
75/193,557
 
05-Nov-1996
 
2,117,805
 
02-Dec-1997
 
United States
 
AK STEEL
 
AK Steel Corporation
 
75/684,782
 
14-Apr-1999
 
2,326,561
 
07-Mar-2000
 
United States
 
GREYSTONE
 
AK Steel Corporation
 
75/268,062
 
02-Apr-1997
 
2,485,481
 
04-Sep-2001
 
United States
 
ULTRA FORM
 
AK Steel Corporation
 
75/440,781
 
18-Feb-1998
 
2,455,708
 
29-May-2001
 
United States
 
NITRONIC
 
AK Steel Corporation
 
73/223,792
 
18-Jul-1979
 
1,152,120
 
28-Apr-1981

 





--------------------------------------------------------------------------------





 
Country
 
Trademark
 
Owner
 
Application
Number
 
Filing Date
 
Registration
Number
 
Registration
Date
 
United States
 
NITRONIC
 
AK Steel Corporation
 
74/694,953
 
29-Jun-1995
 
1,981,058
 
18-Jun-1996
 
United States
 
CARLITE (Stylized)
 
AK Steel Corporation
 
71/517,811
 
20-Feb-1947
 
515,529
 
27-Sep-1949
 
United States
 
NITRONIC
 
AK Steel Corporation
 
73/219,917
 
18-Jun-1979
 
1,177,800
 
17-Nov-1981
 
United States
 
TRAN-COR
 
AK Steel Corporation
 
71/237,305
 
16-Sep-1926
 
224,201
 
22-Feb-1927
 
United States
 
ULTRASMOOTH
 
AK Steel Corporation
 
78/654,093
 
20-Jun-2005
 
3,100,640
 
06-Jun-2006
 
United States
 
T2
 
AK Steel Corporation
 
76/524,436
 
23-Jun-2003
 
3,233,851
 
24-Apr-2007
 
United States
 
LITE CARLITE
 
AK Steel Corporation
 
76/558,961
 
10-Nov-2003
 
2,965,827
 
12-Jul-2005
 
United States
 
DR
 
AK Steel Corporation
 
76/563,854
 
05-Dec-2003
 
2,917,054
 
11-Jan-2005
 
United States
 
AK COATINGS
 
AK Steel Corporation
 
76/977,607
 
01-Jul-2005
 
3,006,316
 
11-Oct-2005
 
United States
 
ELECTRASMOOTH
 
AK Steel Corporation
 
78/654,108
 
20-Jun-2005
 
3,095,711
 
23-May-2006
 
United States
 
UNIGRAIN
 
AK Steel Corporation
 
78/654,078
 
20-Jun-2005
 
3,095,709
 
23-May-2006
 
United States
 
15 CR-CB
 
AK Steel Corporation
 
77/367,590
 
09-Jan-2008
 
3,495,314
 
02-Sep-2008
 
United States
 
ULTRALUME
 
AK Steel Corporation
 
85/449,848
 
18-Oct-2011
 
4,227,516
 
16-Oct-2012
 
United States
 
18 SR
 
AK Steel Corporation
 
85/445,509
 
12-Oct-2011
 
4,326,045
 
23-Apr-2013
 
United States
 
ULTRA HONE
 
AK Steel Corporation
 
85/444,487
 
11-Oct-2011
 
4,228,956
 
23-Oct-2012
 
United States
 
STONE MATTE
 
AK Steel Corporation
 
85/620,402
 
09-May-2012
 
4,370,199
 
16-Jul-2013
 
United States
 
ILUMIBRITE
 
AK Steel Corporation
 
85/623,042
 
11-May-2012
 
 4,495,414
 
 11-Mar-2014
 
United States
 
13-4 SR
 
AK Steel Corporation
 
85/642,226
 
04-Jun-2012
 
4,322,398
 
16-Apr-2013
 
United States
 
AK TUBE
 
AK Steel Corporation
 
85/668,189
 
03-Jul-2012
 
4,272,388
 
08-Jan-2013
 
United States
 
THERMAK
 
AK Steel Corporation
 
85/896,702
 
05-Apr-2013
 
 4,881,927
 
 05-Jan-2016
 
United States
 
CHROMESHIELD
 
AK Steel Corporation
 
86/235,398
 
28-Mar-2014
 
4,636,703
 
11-Nov-2014
 
Venezuela
 
ARMCO
 
AK Steel Corporation
 
25.316-92
 
18-Nov-1992
 
P-176322
 
05-Jun-1995
 
Zambia
 
ARMCO & Design
 
AK Steel Corporation
 
 
 
 
 
468/62
 
30-Apr-1962

 









--------------------------------------------------------------------------------





PATENTS


 
Country
 
Application Number
 
Filing Date
 
Patent
 Number
 
Issue Date
 
Title
 
Owner
 
Australia
 
2002248763
 
09-Apr-2002
 
2002248763
 
09-Aug-2007
 
METHOD FOR REMOVING HYDROGEN PEROXIDE FROM SPENT PICKLE LIQUOR (TREATING WASTE
PICKLE LIQUOR CONTAINING HYDROGEN PEROXIDE)
 
AK Steel Properties, Inc.
 
Australia
 
2002307176
 
09-Apr-2002
 
2002307176
 
31-May-2007
 
HYDROGEN PEROXIDE PICKLING SCHEME FOR SILICON-CONTAINING ELECTRICAL STEEL GRADES
(Butler)
 
AK Steel Properties, Inc.
 
Australia
 
2002252617
 
09-Apr-2002
 
2002252617
 
13-Sep-2007
 
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL GRADES
 
AK Steel Corporation
 
Australia
 
2002327631
 
13-Sep-2002
 
2002327631
 
18-Oct-2007
 
METHOD FOR PRODUCING (110) [001] GRAIN ORIENTED ELECTRICAL STEEL USING STRIP
CASTING
 
Armco Inc.
 
Australia
 
2002326892
 
13-Sep-2002
 
2002326892
 
04-Oct-2007
 
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
 
AK Steel Properties, Inc.
 
Australia
 
16504/95
 
18-Apr-1995
 
687989
 
02-Jul-1998
 
ALUMINIZED STEEL ALLOYS CONTAINING CHROMIUM AND METHOD FOR PRODUCING SAME
(PREANNEALED FERRITIC STAINLESS FOR ALUMINIZING)
 
Armco Inc.
 
Australia
 
706523
 
23-May-1997
 
706523
 
17-Jun-1999
 
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL
 
Armco Inc.
 
Australia
 
2003200957
 
12-Mar-2003
 
2003200957
 
04-Aug-2005
 
NON-RIDGING FERRITIC CHROMIUM ALLOYED STEEL (FERRITIC STAINLESS WITH EQUIAXED
CAST GRAIN)
 
AK Steel Corporation
 
Australia
 
97226/98
 
18-Dec-1998
 
760756
 
04-Sep-2003
 
NON-RIDGING FERRITIC CHROMIUM ALLOYED STEEL (FERRITIC STAINLESS STEEL WITH
EQUIAXED CAST GRAIN)
 
Armco Inc.

 





--------------------------------------------------------------------------------







 
Country
 
Application Number
 
Filing Date
 
Patent Number
 
Issue Date
 
Title
 
Owner
 
Australia
 
2010270698
 
06-Jul-2010
 
2010270696
 
25-Mar-2013
 
POLYMER COATED METALLIC SUBSTRATE AND METHOD FOR MAKING
 
AK Steel Properties, Inc.
 
Australia
 
2011296224
 
29-Aug-2011
 
 2011296224
 
 12-Mar-2015
 
GALVANIZED CARBON STEEL WITH STAINLESS STEEL-LIKE FINISH
 
AK Steel Properties, Inc.
 
Australia
 
2012262701
 
24-May-2012
 
 
 
 
 
MENISCUS COATING APPARATUS AND METHOD
 
AK Steel Properties, Inc.
 
Australia
 
2012316187
 
26-Sep-2012
 
2012316187
 
07-Jan-2016
 
STAINLESS STEEL PICKLING IN AN OXIDIZING, ELECTROLYTIC, ACID BATH
 
AK Steel Properties, Inc.
 
Australia
 
2013243635
 
02-Apr-2013
 
 
 
 
 
COST-EFFECTIVE FERRITIC STAINLESS STEEL
 
AK Steel Properties, Inc.
 
Australia
 
2013308922
 
28-Aug-2013
 
2013308922
 
24-Nov-2016
 
FERRITIC STAINLESS STEEL WITH EXCELLENT OXIDATION RESISTANCE WITH GOOD HIGH
TEMPERATURE STRENGTH AND GOOD FORMABILITY
 
AK Steel Properties, Inc.
 
Australia
 
2014265262
 
16-May-2014
 
2014265262
 
30-Mar-2017
 
HIGH-STRENGTH STEEL EXHIBITING GOOD DUCTILITY AND METHOD OF PRODUCTION VIA
IN-LINE PARTITIONING TREATMENT DOWNSTREAM OF MOLTEN ZINC BATH
 
AK Steel Properties, Inc.
 
Australia
 
2014265214
 
16-May-2014
 
2014265214
 
06-Apr-2017
 
HIGH-STRENGTH STEEL EXHIBITING GOOD DUCTILITY AND METHOD OF PRODUCTION VIA
QUENCHING AND PARTITIONING TREATMENT BY ZINC BATH
 
AK Steel Properties, Inc.
 
Australia
 
2014265241
 
16-May-2014
 
2014265241
 
04-May-2017
 
ZINC-COATED STEEL FOR PRESS HARDENING APPLICATIONS AND METHOD OF PRODUCTION
 
 
 
Australia
 
2016206736
 
14-Jan-2016
 
 
 
 
 
DUAL PHASE STEEL WITH IMPROVED PROPERTIES
 
 

 





--------------------------------------------------------------------------------





 
Country
 
Application Number
 
Filing Date
 
Patent Number
 
Issue Date
 
Title
 
Owner
 
Austria
 
2763980.6
 
09-Apr-2002
 
E309.397
 
09-Nov-2005
 
HYDROGEN PEROXIDE PICKLING SCHEME FOR SILICON-CONTAINING ELECTRICAL STEEL GRADES
(Butler)
 
AK Steel Properties, Inc.
 
Austria
 
2763631.5
 
13-Sep-2002
 
1436433
 
17-Aug-2005
 
METHOD FOR PRODUCING (110) [001] GRAIN ORIENTED ELECTRICAL STEEL USING STRIP
CASTING
 
AK Steel Properties, Inc.
 
Austria
 
2761644
 
13-Sep-2002
 
1436432
 
17-May-2006
 
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
 
AK Steel Corporation
 
Austria
 
2769278.9
 
23-Apr-2002
 
1390550
 
28-Mar-2007
 
HIGH PERMEABILITY GRAIN ORIENTED ELECTRICAL STEEL
(TRAN-COR H WITH CR)
 
AK Steel Corporation
 
Austria
 
3750018.8
 
25-Feb-2003
 
1501951
 
30-Aug-2006
 
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP (STRIP CAST CRNO)
 
AK Steel Properties, Inc.
 
Austria
 
4751737
 
10-May-2004
 
1627086
 
12-Sep-2007
 
IMPROVED METHOD FOR PRODUCTION OF NON-ORIENTED ELECTRICAL STEEL STRIP (Cr-Si)
 
AK Steel Properties, Inc.
 
Austria
 
95104373.6
 
24-Mar-1995
 
678588
 
03-Mar-1999
 
ALUMINIZED STEEL ALLOYS CONTAINING CHROMIUM AND METHOD FOR PRODUCING SAME
(PREANNEALED FERRITIC STAINLESS FOR ALUMINIZING)
 
Armco Inc.
 
Austria
 
10731891.7
 
06-Jul-2010
 
2451880
 
16-Apr-2014
 
POLYMER COATED METALLIC SUBSTRATE AND METHOD FOR MAKING
 
AK Steel Properties, Inc.
 
Belgium
 
2717786.4
 
09-Apr-2002
 
1377523
 
13-Aug-2008
 
METHOD FOR REMOVING HYDROGEN PEROXIDE FROM SPENT PICKLE LIQUOR (TREATING WASTE
PICKLE LIQUOR CONTAINING HYDROGEN PEROXIDE)
 
AK Steel Properties, Inc.
 
Belgium
 
2763980.6
 
09-Apr-2002
 
1377692
 
09-Nov-2005
 
HYDROGEN PEROXIDE PICKLING SCHEME FOR SILICON-CONTAINING ELECTRICAL STEEL GRADES
(Butler)
 
AK Steel Properties, Inc.






--------------------------------------------------------------------------------







 
Country
 
Application Number
 
Filing Date
 
Patent Number
 
Issue Date
 
Title
 
Owner
 
Belgium
 
2763631.5
 
13-Sep-2002
 
1436433
 
17-Aug-2005
 
METHOD FOR PRODUCING (100) [001] GRAIN ORIENTED ELECTRICAL STEEL USING STRIP
CASTING
 
Armco Inc.
 
Belgium
 
2761644
 
13-Sep-2002
 
1436432
 
17-May-2006
 
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
 
AK Steel Corporation
 
Belgium
 
2769278.9
 
23-Apr-2002
 
1390550
 
28-Mar-2007
 
HIGH PERMEABILITY GRAIN ORIENTED ELECTRICAL STEEL
(TRAN-COR H WITH CR)
 
AK Steel Corporation
 
Belgium
 
3750018.8
 
25-Feb-2003
 
1501951
 
30-Aug-2006
 
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP (STRIP CAST CRNO)
 
AK Steel Properties, Inc.
 
Belgium
 
4751737
 
10-May-2004
 
1627086
 
12-Sep-2007
 
IMPROVED METHOD FOR PRODUCTION OF NON-ORIENTED ELECTRICAL STEEL STRIP (Cr-Si)
 
AK Steel Properties, Inc.
 
Belgium
 
95104373.6
 
24-Mar-1995
 
678588
 
03-Mar-1999
 
ALUMINIZED STEEL ALLOYS CONTAINING CHROMIUM AND METHOD FOR PRODUCING SAME
(PREANNEALED FERRITIC STAINLESS FOR ALUMINIZING)
 
Armco Inc.
 
Belgium
 
98119328.7
 
13-Oct-1998
 
926249
 
06-Oct-2004
 
INORGANIC/ORGANIC INSULATING COATING FOR ELECTRICAL STEEL SHEET
 
Armco Inc.
 
Belgium
 
98124277.9
 
18-Dec-1998
 
924313
 
26-May-2004
 
NON-RIDGING FERRITIC CHROMIUM ALLOYED STEEL (FERRITIC STAINLESS STEEL WITH
EQUIAXED CAST GRAIN)
 
Armco Inc.
 
Belgium
 
12775373.9-1362
 
26-Sep-2012
 
2761063
 
14-Sep-2016
 
STAINLESS STEEL PICKLING IN AN OXIDIZING, ELECTROLYTIC, ACID BATH
 
AK Steel Properties, Inc.
 
Belgium
 
13716682.3
 
02-Apr-2013
 
2834381
 
11-Jan-2017
 
COST-EFFECTIVE FERRITIC STAINLESS STEEL
 
AK Steel Properties, Inc.

 





--------------------------------------------------------------------------------







 
Country
 
Application Number
 
Filing Date
 
Patent Number
 
Issue Date
 
Title
 
Owner
 
Belgium
 
10731891.7
 
06-Jul-2010
 
2451880
 
16-Apr-2014
 
PLOYMER COATED METALLIC SUBSTRATE AND METHOD FOR MAKING
 
AK Steel Properties, Inc.
 
Brazil
 
PI0208747-2
 
09-Apr-2002
 
PI0208747-2
 
08-Feb-2011
 
METHOD FOR REMOVING HYDROGEN PEROXIDE FROM SPENT PICKLE LIQUOR (TREATING WASTE
PICKLE LIQUOR CONTAINING HYDROGEN PEROXIDE)
 
AK Steel Properties, Inc.
 
Brazil
 
PI 0208748-0
 
09-Apr-2002
 
PI 0208748-0
 
21-Aug-2012
 
HYDROGEN PEROXIDE PICKLING SCHEME FOR SILICON-CONTAINING ELECTRICAL STEEL GRADES
(Butler)
 
AK Steel Corporation
 
Brazil
 
PI0208749-9
 
09-Apr-2002
 
PI0208749-9
 
07-Aug-2012
 
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL GRADES
 
AK Properties, Inc.
 
Brazil
 
PI0216054-4
 
13-Sep-2002
 
PI0216054-4
 
06-Sep-2011
 
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING (CAST RGO SPRAY COOLING)
 
AK Properties, Inc.
 
Brazil
 
PI0209419-3
 
23-Apr-2002
 
 
 
 
 
HIGH PERMEABILITY GRAIN ORIENTED ELECTRICAL STEEL
(TRAN-COR H WITH CR)
 
AK Steel Corporation
 
Brazil
 
PI0309856-7
 
25-Feb-2003
 
PI0309856-7
 
20-Mar-2012
 
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP (STRIP CAST CRNO)
 
AK Properties, Inc.
 
Brazil
 
PI9602240-0
 
13-May-1996
 
PI9602240-0
 
08-Jul-2003
 
GRAIN ORIENTED ELECTRICAL STEEL HAVING HIGH VOLUME RESISTIVITY AND METHOD FOR
PRODUCING SAME (ADVANCED GRAIN ORIENTED)
 
Armco Inc.
 
Brazil
 
PI0410333-5
 
10-May-2004
 
 
 
 
 
IMPROVED METHOD FOR PRODUCTION OF NON-ORIENTED ELECTRICAL STEEL STRIP (Cr-Si)
 
AK Properties, Inc.
 
Brazil
 
PI9501598-1
 
17-Apr-1995
 
PI9501598-1
 
12-Dec-2000
 
ALUMINIZED STEEL ALLOYS CONTAINING CHROMIUM AND METHOD FOR PRODUCING SAME
(PREANNEALED FERRITIC STAINLESS FOR ALUMINIZING)
 
Armco Inc.

 





--------------------------------------------------------------------------------









 
Country
 
Application Number
 
Filing Date
 
Patent Number
 
Issue Date
 
Title
 
Owner
 
Brazil
 
PI9703228-0
 
23-May-1997
 
PI9703228-0
 
21-Jun-2005
 
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL
 
Armco Inc.
 
Brazil
 
PI9705442-9
 
06-Nov-1997
 
PI9705442-9
 
10-Jun-2003
 
METHOD FOR PRODUCING SILICON-CHROMIUM GRAIN ORIENTED STEEL (CR MODIFIED TWO
STAGE ORIENTED)
 
Armco Inc.
 
Brazil
 
PI9801523
 
29-Apr-1998
 
PI9801523-0
 
16-Aug-2005
 
PRECOATED CHROMIUM ALLOYED STEEL WITH ENHANCED PAINT ADHESION FOR EXHAUST
APPLICATIONS (BLACK PAINTED 409 FOR EXHAUST COMPONENTS)
 
Armco Inc.
 
Brazil
 
PI98147820
 
29-Oct-1998
 
PI98147820
 
12-Jan-2010
 
INORGANIC/ORGANIC INSULATING COATING FOR ELECTRICAL STEEL SHEET
 
Armco Inc.
 
Brazil
 
PI9805348-5
 
16-Dec-1998
 
PI9805348-5
 
22-Jul-2003
 
NON-RIDGING FERRITIC CHROMIUM ALLOYED STEEL (FERRITIC STAINLESS STEEL WITH
EQUIAXED CAST GRAIN)
 
Armco Inc.
 
Brazil
 
112012000523-5
 
06-Jul-2010
 
 
 
 
 
POLYMER COATED METALLIC SUBSTRATE AND METHOD FOR MAKING
 
AK Steel Properties, Inc.
 
Brazil
 
PI0921093-8
 
12-Nov-2009
 
 
 
 
 
FERRIC PICKLING OF SILICON STEEL
 
AK Steel Properties, Inc.
 
Brazil
 
BR112013004764-0
 
29-Aug-2011
 
 
 
 
 
GALVANIZED CARBON STEEL WITH STAINLESS STEEL-LIKE FINISH
 
AK Steel Properties, Inc.
 
Brazil
 
 BR112013030446-4
 
24-May-2012
 
 
 
 
 
MENISCUS COATING APPARATUS AND METHOD
 
AK Steel Properties, Inc.
 
Brazil
 
BR112014007132-2
 
26-Sep-2012
 
 
 
 
 
STAINLESS STEEL PICKLING IN AN OXIDIZING, ELECTROLYTIC, ACID BATH
 
AK Steel Properties, Inc.

 





--------------------------------------------------------------------------------







 
Country
 
Application Number
 
Filing Date
 
Patent Number
 
Issue Date
 
Title
 
Owner
 
Brazil
 
BR112014024461-8
 
02-Apr-2013
 
 
 
 
 
COST-EFFECTIVE FERRITIC STAINLESS STEEL
 
AK Steel Properties, Inc.
 
Brazil
 
BR112015004228-7
 
28-Aug-2013
 
 
 
 
 
FERRITIC STAINLESS STEEL WITH EXCELLENT OXIDATION RESISTANCE WITH GOOD HIGH
TEMPERATURE STRENGTH AND GOOD FORMABILITY
 
AK Steel Properties, Inc.
 
Brazil
 
BR112015027901-5
 
16-May-2014
 
 
 
 
 
HIGH-STRENGTH STEEL EXHIBITING GOOD DUCTILITY AND METHOD OF PRODUCTION VIA
IN-LINE PARTITIONING TREATMENT DOWNSTREAM OF MOLTEN ZINC BATH
 
AK Steel Properties, Inc.
 
Brazil
 
BR1120150274471
 
16-May-2014
 
 
 
 
 
HIGH-STRENGTH STEEL EXHIBITING GOOD DUCTILITY AND METHOD OF PRODUCTION VIA
QUENCHING AND PARTITIONING TREATMENT BY ZINC BATH
 
AK Steel Properties, Inc.
 
Brazil
 
BR112015027811-6
 
16-May-2014
 
 
 
 
 
ZINC-COATED STEEL FOR PRESS HARDENING APPLICATIONS AND METHOD OF PRODUCTION
 
AK Steel Properties, Inc.
 
Brazil
 
BR112016003651-4
 
26-Aug-2014
 
 
 
 
 
GRAIN ORIENTED ELECTRICAL STEEL WITH IMPROVED FORSTERITE COATING CHARACTERISTICS
 
AK Steel Properties, Inc.
 
Brazil
 
BR112017014686-0
 
14-Jan-2016
 
 
 
 
 
DUAL PHASE STEEL WITH IMPROVED PROPERTIES
 
AK Steel Properties, Inc.
 
Canada
 
2443635
 
09-Apr-2002
 
2443635
 
29-Mar-2011
 
METHOD FOR REMOVING HYDROGEN PEROXIDE FROM SPENT PICKLE LIQUOR (TREATING WASTE
PICKLE LIQUOR CONTAINING HYDROGEN PEROXIDE)
 
AK Steel Properties, Inc.
 
Canada
 
2443687
 
09-Apr-2002
 
2443687
 
11-Aug-2009
 
HYDROGEN PEROXIDE PICKLING SCHEME FOR SILICON-CONTAINING ELECTRICAL STEEL GRADES
(Butler)
 
AK Steel Properties, Inc.
 
Canada
 
2443695
 
09-Apr-2002
 
2443695
 
24-Feb-2009
 
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL GRADES
 
AK Properties, Inc.

 





--------------------------------------------------------------------------------







 
Country
 
Application Number
 
Filing Date
 
Patent
Number
 
Issue Date
 
Title
 
Owner
 
Canada
 
2446098
 
30-Apr-2002
 
2446098
 
20-Jul-2010
 
ANTIMICROBIAL COATED METAL SHEET
 
AK Steel Properties, Inc.
 
Canada
 
2459479
 
13-Sep-2002
 
2459479
 
01-Jun-2010
 
METHOD FOR PRODUCING (110) [001] GRAIN ORIENTED ELECTRICAL STEEL USING STRIP
CASTING
 
AK Steel Properties, Inc.
 
Canada
 
2459471
 
13-Sep-2002
 
2459471
 
02-Feb-2010
 
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
 
AK Steel Properties, Inc.
 
Canada
 
2445895
 
23-Apr-2002
 
2445895
 
07-Sep-2010
 
HIGH PERMEABILITY GRAIN ORIENTED ELECTRICAL STEEL
(TRAN-COR H WITH CR)
 
AK Steel Properties, Inc.
 
Canada
 
2484738
 
25-Feb-2003
 
2484738
 
26-Jan-2010
 
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP (STRIP CAST CRNO)
 
AK Steel Properties, Inc.
 
Canada
 
2525742
 
10-May-2004
 
2525742
 
24-Aug-2010
 
IMPROVED METHOD FOR PRODUCTION OF NON-ORIENTED ELECTRICAL STEEL STRIP (Cr-Si)
 
AK Steel Properties, Inc.
 
Canada
 
2231905
 
12-Mar-1998
 
2231905
 
02-Jan-2007
 
PRECOATED CHROMIUM ALLOYED STEEL WITH ENHANCED PAINT ADHESION FOR EXHAUST
APPLICATIONS (BLACK PAINTED 409 FOR EXHAUST COMPONENTS)
 
Armco Inc.
 
Canada
 
2254584
 
27-Nov-1998
 
2254584
 
27-Jul-2010
 
NON-RIDGING FERRITIC CHROMIUM ALLOYED STEEL AND METHOD OF MAKING (FERRITIC
STAINLESS STEEL WITH EQUIAXED CAST GRAIN)
 
Armco Inc.
 
Canada
 
2254564
 
27-Nov-1998
 
2254564
 
10-Jul-2012
 
NON-RIDGING FERRITIC CHROMIUM ALLOYED STEEL (FERRITIC STAINLESS STEEL WITH
EQUIAXED CAST GRAIN)
 
Armco Inc.
 
Canada
 
2766185
 
06-Jul-2010
 
2766185
 
15-Oct-2013
 
POLYMER COATED METALLIC SUBSTRATE AND METHOD FOR MAKING
 
AK Steel Properties, Inc.






--------------------------------------------------------------------------------







 
 
Country
 
Application Number
 
Filing Date
 
Patent
Number
 
Issue Date
 
Title
 
Owner
 
Canada
 
2738724
 
12-Nov-2009
 
2738724
 
23-Apr-2013
 
PROCESS FOR PICKLING SILICON STEEL WITH AN ACIDIC PICKLING SOLUTION CONTAINING
FERRIC IONS
 
AK Steel Properties, Inc.
 
Canada
 
2808892
 
29-Aug-2011
 
 2808892
 
 19-Apr-2016
 
GALVANIZED CARBON STEEL WITH STAINLESS STEEL-LIKE FINISH
 
AK Steel Properties, Inc.
 
Canada
 
2836934
 
24-May-2012
 
 2836934
 
 28-Feb-2017
 
MENISCUS COATING APPARATUS AND METHOD
 
AK Steel Properties, Inc.
 
Canada
 
2849304
 
26-Sep-2012
 
2849304
 
05-Jul-2016
 
STAINLESS STEEL PICKLING IN AN OXIDIZING, ELECTROLYTIC, ACID BATH
 
AK Steel Properties, Inc.
 
Canada
 
2868278
 
02-Apr-2013
 
 
 
 
 
COST-EFFECTIVE FERRITIC STAINLESS STEEL
 
AK Steel Properties, Inc.
 
Canada
 
2882361
 
28-Aug-2013
 
 
 
 
 
FERRITIC STAINLESS STEEL WITH EXCELLENT OXIDATION RESISTANCE WITH GOOD HIGH
TEMPERATURE STRENGTH AND GOOD FORMABILITY
 
AK Steel Properties, Inc.
 
Canada
 
2910012
 
16-May-2014
 
 
 
 
 
HIGH-STRENGTH STEEL EXHIBITING GOOD DUCTILITY AND METHOD OF PRODUCTION VIA
IN-LINE PARTITIONING TREATMENT DOWNSTREAM OF MOLTEN ZINC BATH
 
AK Steel Properties, Inc.
 
Canada
 
2908491
 
16-May-2014
 
 
 
 
 
HIGH-STRENGTH STEEL EXHIBITING GOOD DUCTILITY AND METHOD OF PRODUCTION VIA
QUENCHING AND PARTITIONING TREATMENT BY ZINC BATH
 
AK Steel Properties, Inc.
 
Canada
 
2910703
 
16-May-2014
 
 
 
 
 
ZINC-COATED STEEL FOR PRESS HARDENING APPLICATIONS AND METHOD OF PRODUCTION
 
AK Steel Properties, Inc.
 
Canada
 
2920750
 
26-Aug-2014
 
 
 
 
 
GRAIN ORIENTED ELECTRICAL STEEL WITH IMPROVED FORSTERITE COATING CHARACTERISTICS
 
AK Steel Properties, Inc.

 







--------------------------------------------------------------------------------







 
Country
 
Application Number
 
Filing Date
 
Patent
Number
 
Issue Date
 
Title
 
Owner
 
Canada
 
 
 
14-Jan-2016
 
 
 
 
 
DUAL PHASE STEEL WITH IMPROVED PROPERTIES
 
AK Steel Properties, Inc.
 
China (People's Republic)
 
ZL02808830.1
 
09-Apr-2002
 
ZL02808830.1
 
08-Mar-2006
 
HYDROGEN PEROXIDE PICKLING SCHEME FOR SILICON-CONTAINING ELECTRICAL STEEL GRADES
(Butler)
 
AK Steel Corporation
 
China (People's Republic)
 
ZL02808828.X
 
09-Apr-2002
 
ZL02808828.X
 
08-Mar-2006
 
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL GRADES
 
AK Steel Corporation
 
China (People's Republic)
 
2819615.5
 
13-Sep-2002
 
ZL02819615.5
 
28-Jun-2006
 
METHOD FOR PRODUCING (110) [001] GRAIN ORIENTED ELECTRICAL STEEL USING STRIP
CASTING
 
Armco Inc.
 
China (People's Republic)
 
2819614.7
 
13-Sep-2002
 
ZL02819614.7
 
13-Dec-2006
 
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
 
AK Steel Corporation
 
China (People's Republic)
 
3815414.5
 
25-Feb-2003
 
ZL03815414.5
 
08-Apr-2009
 
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP (STRIP CAST CRNO)
 
AK Steel Properties, Inc.
 
China (People's Republic)
 
2.0048E+11
 
10-May-2004
 
ZL200480017919.6
 
11-Jul-2012
 
IMPROVED METHOD FOR PRODUCTION OF NON-ORIENTED ELECTRICAL STEEL STRIP (Cr-Si)
 
AK Steel Properties, Inc.
 
China (People's Republic)
 
95105015.X
 
19-Apr-1995
 
95105015.X
 
18-May-2000
 
ALUMINIZED STEEL ALLOYS CONTAINING CHROMIUM AND METHOD FOR PRODUCING SAME
(PREANNEALED FERRITIC STAINLESS FOR ALUMINIZING)
 
Armco Inc.
 
China (People's Republic)
 
97105426.6
 
26-May-1997
 
ZL97105426
 
24-Nov-2004
 
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL
 
Armco Inc.
 
China (People's Republic)
 
97122975.9
 
28-Nov-1997
 
97122975.9
 
09-Jan-2002
 
METHOD FOR PRODUCING SILICON-CHROMIUM GRAIN ORIENTED STEEL (CR MODIFIED TWO
STAGE ORIENTED)
 
Armco Inc.






--------------------------------------------------------------------------------







 
Country
 
Application Number
 
Filing Date
 
Patent
Number
 
Issue Date
 
Title
 
Owner
 
China (People's Republic)
 
98125437.3
 
18-Dec-1998
 
98125437.3
 
11-Aug-2004
 
INORGANIC/ORGANIC INSULATING COATING FOR ELECTRICAL STEEL SHEET
 
Armco Inc.
 
China (People's Republic)
 
98125446.2
 
18-Dec-1998
 
ZL98125446.
 
24-Jul-2002
 
NON-RIDGING FERRITIC CHROMIUM ALLOYED STEEL (FERRITIC STAINLESS STEEL WITH
EQUIAXED CAST GRAIN)
 
Armco Inc.
 
China (People's Republic)
 
201080030730.6
 
06-Jul-2010
 
 ZL201080030730.6
 
 25-Jun-2014
 
POLYMER COATED METALLIC SUBSTRATE AND METHOD FOR MAKING
 
AK Steel Properties, Inc.
 
China (People's Republic)
 
200980142359.X
 
12-Nov-2009
 
ZL200980142359.X
 
04-Sep-2013
 
PROCESS FOR PICKLING SILICON STEEL WITH AN ACIDIC PICKLING SOLUTION CONTAINING
FERRICIONS
 
AK Steel Properties, Inc.
 
China (People's Republic)
 
201180041803.6
 
29-Aug-2011
 
 ZL2011800418036
 
 17-Aug-2016
 
GALVANIZED CARBON STEEL WITH STAINLESS STEEL-LIKE FINISH
 
AK Steel Properties, Inc.
 
China (People's Republic)
 
2012800338873
 
24-May-2012
 
 103649359
 
 09-Mar-2016
 
MENISCUS COATING APPARATUS AND METHOD
 
AK Steel Properties, Inc.
 
China (People's Republic)
 
2012800465633
 
26-Sep-2012
 
ZL2012800465633
 
18-Jan-2017
 
STAINLESS STEEL PICKLING IN AN OXIDIZING, ELECTROLYTIC, ACID BATH
 
AK Steel Properties, Inc.
 
China (People's Republic)
 
2013800185637
 
02-Apr-2013
 
 
 
 
 
COST-EFFECTIVE FERRITIC STAINLESS STEEL
 
AK Steel Properties, Inc.
 
China (People's Republic)
 
201380045477.5
 
28-Aug-2013
 
 
 
 
 
FERRITIC STAINLESS STEEL WITH EXCELLENT OXIDATION RESISTANCE WITH GOOD HIGH
TEMPERATURE STRENGTH AND GOOD FORMABILITY
 
AK Steel Properties, Inc.
 
China (People's Republic)
 
201480028730.0
 
16-May-2014
 
 
 
 
 
HIGH-STRENGTH STEEL EXHIBITING GOOD DUCTILITY AND METHOD OF PRODUCTION VIA
IN-LINE PARTITIONING TREATMENT DOWNSTREAM OF MOLTEN ZINC BATH
 
AK Steel Properties, Inc.

 





--------------------------------------------------------------------------------





 
Country
 
Application Number
 
Filing Date
 
Patent
Number
 
Issue Date
 
Title
 
Owner
 
China (People's Republic)
 
201480029127.4
 
16-May-2014
 
 
 
 
 
HIGH-STRENGTH STEEL EXHIBITING GOOD DUCTILITY AND METHOD OF PRODUCTION VIA
QUENCHING AND PARTITIONING TREATMENT BY ZINC BATH
 
AK Steel Properties, Inc.
 
China (People's Republic)
 
201480028556.X
 
16-May-2014
 
ZL201480028556.X
 
 
 
ZINC-COATED STEEL FOR PRESS HARDENING APPLICATIONS AND METHOD OF PRODUCTION
 
AK Steel Properties, Inc.
 
China (People's Republic)
 
201710513551.1
 
16-May-2014
 
 
 
 
 
ZINC-COATED STEEL FOR PRESS HARDENING APPLICATIONS AND METHOD OF PRODUCTION
 
AK Steel Properties, Inc.
 
China (People's Republic)
 
201480047190.0
 
26-Aug-2014
 
 
 
 
 
GRAIN ORIENTED ELECTRICAL STEEL WITH IMPROVED FORSTERITE COATING CHARACTERISTICS
 
AK Steel Properties, Inc.
 
China (People's Republic)
 
201680005651.7
 
14-Jan-2016
 
 
 
 
 
DUAL PHASE STEEL WITH IMPROVED PROPERTIES
 
AK Steel Properties, Inc.
 
Croatia
 
12775373.9-1362
 
26-Sep-2012
 
2761063
 
14-Sep-2016
 
STAINLESS STEEL PICKLING IN AN OXIDIZING, ELECTROLYTIC, ACID BATH
 
AK Steel Properties, Inc.
 
Croatia
 
13716682.3
 
02-Apr-2013
 
2834381
 
11-Jan-2017
 
COST-EFFECTIVE FERRITIC STAINLESS STEEL
 
AK Steel Properties, Inc.
 
Czech Republic
 
2763631.5
 
13-Sep-2002
 
1436433
 
17-Aug-2005
 
METHOD FOR PRODUCING (110) [001] GRAIN ORIENTED ELECTRICAL STEEL USING STRIP
CASTING
 
Armco Inc.
 
Czech Republic
 
2761644
 
13-Sep-2002
 
1436432
 
17-May-2006
 
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
 
AK Steel Corporation
 
Czech Republic
 
3750018.8
 
25-Feb-2003
 
1501951
 
30-Aug-2006
 
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP (STRIP CAST CRNO)
 
AK Steel Properties, Inc.

 





--------------------------------------------------------------------------------









 
Country
 
Application Number
 
Filing Date
 
Patent
Number
 
Issue Date
 
Title
 
Owner
 
Czech Republic
 
4751737
 
10-May-2004
 
1627086
 
12-Sep-2007
 
IMPROVED METHOD FOR PRODUCTION OF NON-ORIENTED ELECTRICAL STEEL STRIP (Cr-Si)
 
AK Steel Properties, Inc.
 
Czech Republic
 
PV1998-606
 
27-Feb-1998
 
296442
 
01-Feb-2006
 
METHOD FOR PRODUCING SILICON-CHROMIUM GRAIN ORIENTED STEEL (CR MODIFIED TWO
STAGE ORIENTED)
 
Armco Inc.
 
Czech Republic
 
10731891.7
 
06-Jul-2010
 
2451880
 
16-Apr-2014
 
POLYMER COATED METALLIC SUBSTRATE AND METHOD FOR MAKING
 
AK Steel Properties, Inc.
 
Czech Republic
 
12775373.9-1362
 
26-Sep-2012
 
2761063
 
14-Sep-2016
 
STAINLESS STEEL PICKLING IN AN OXIDIZING, ELECTROLYTIC, ACID BATH
 
AK Steel Properties, Inc.
 
Czech Republic
 
13716682.3
 
02-Apr-2013
 
2834381
 
11-Jan-2017
 
COST-EFFECTIVE FERRITIC STAINLESS STEEL
 
AK Steel Properties, Inc.
 
European Patent Convention
 
09752678.4-2122
 
12-Nov-2009
 
 
 
 
 
FERRIC PICKLING OF SILICON STEEL
 
AK Steel Properties, Inc.
 
European Patent Convention
 
11755183.8-1359
 
29-Aug-2011
 
 
 
 
 
GALVANIZED CARBON STEEL WITH STAINLESS STEEL-LIKE FINISH
 
AK Steel Properties, Inc.
 
European Patent Convention
 
12726528.8
 
24-May-2012
 
 
 
 
 
MENISCUS COATING APPARATUS AND METHOD
 
AK Steel Properties, Inc.
 
European Patent Convention
 
13759947.8-1353
 
28-Aug-2013
 
 
 
 
 
FERRITIC STAINLESS STEEL WITH EXCELLENT OXIDATION RESISTANCE WITH GOOD HIGH
TEMPERATURE STRENGTH AND GOOD FORMABILITY
 
AK Steel Properties, Inc.
 
European Patent Convention
 
14734592.0-1353
 
16-May-2014
 
 
 
 
 
HIGH-STRENGTH STEEL EXHIBITING GOOD DUCTILITY AND METHOD OF PRODUCTION VIA
IN-LINE PARTITIONING TREATMENT DOWNSTREAM OF MOLTEN ZINC BATH
 
AK Steel Properties, Inc.

 





--------------------------------------------------------------------------------





 
Country
 
Application Number
 
Filing Date
 
Patent Number
 
Issue Date
 
Title
 
Owner
 
European Patent Convention
 
14729827.7-1373
 
16-May-2014
 
 
 
 
 
HIGH-STRENGTH STEEL EXHIBITING GOOD DUCTILITY AND METHOD OF PRODUCTION VIA
QUENCHING AND PARTITIONING TREATMENT BY ZINC BATH
 
AK Steel Properties, Inc.
 
European Patent Convention
 
14730045.3
 
16-May-2014
 
 
 
 
 
ZINC-COATED STEEL FOR PRESS HARDENING APPLICATIONS AND METHOD OF PRODUCTION
 
AK Steel Properties, Inc.
 
European Patent Convention
 
14766046.8-1373
 
26-Aug-2014
 
 
 
 
 
GRAIN ORIENTED ELECTRICAL STEEL WITH IMPROVED FORSTERITE COATING CHARACTERISTICS
 
AK Steel Properties, Inc.
 
European Patent Convention
 
16706031.8
 
14-Jan-2016
 
 
 
 
 
DUAL PHASE STEEL WITH IMPROVED PROPERTIES
 
AK Steel Properties, Inc.
 
Finland
 
2717786.4
 
09-Apr-2002
 
1377523
 
13-Aug-2008
 
METHOD FOR REMOVING HYDROGEN PEROXIDE FROM SPENT PICKLE LIQUOR (TREATING WASTE
PICKLE LIQUOR CONTAINING HYDROGEN PEROXIDE)
 
AK Steel Properties, Inc.
 
Finland
 
2763980.6
 
09-Apr-2002
 
1377692
 
09-Nov-2005
 
HYDROGEN PEROXIDE PICKLING SCHEME FOR SILICON-CONTAINING ELECTRICAL STEEL GRADES
(Butler)
 
AK Steel Properties, Inc.
 
Finland
 
2763631.5
 
13-Sep-2002
 
1436433
 
17-Aug-2005
 
METHOD FOR PRODUCING (110) [001] GRAIN ORIENTED ELECTRICAL STEEL USING STRIP
CASTING
 
Armco Inc.
 
Finland
 
2761644
 
13-Sep-2002
 
1436432
 
17-May-2006
 
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
 
AK Steel Corporation
 
Finland
 
2769278.9
 
23-Apr-2002
 
1390550
 
28-Mar-2007
 
HIGH PERMEABILITY GRAIN ORIENTED ELECTRICAL STEEL
(TRAN-COR H WITH CR)
 
AK Steel Corporation
 
Finland
 
4751737
 
10-May-2004
 
1627086
 
12-Sep-2007
 
IMPROVED METHOD FOR PRODUCTION OF NON-ORIENTED ELECTRICAL STEEL STRIP (Cr-Si)
 
AK Steel Properties, Inc.

 









--------------------------------------------------------------------------------





 
Country
 
Application Number
 
Filing Date
 
Patent Number
 
Issue Date
 
Title
 
Owner
 
Finland
 
98124277.9
 
18-Dec-1998
 
924313
 
26-May-2004
 
NON-RIDGING FERRITIC CHROMIUM ALLOYED STEEL (FERRITIC STAINLESS STEEL WITH
EQUIAXED CAST GRAIN)
 
Armco Inc.
 
Finland
 
10731891.7
 
06-Jul-2010
 
2451880
 
16-Apr-2014
 
POLYMER COATED METALLIC SUBSTRATE AND METHOD FOR MAKING
 
AK Steel Properties, Inc.
 
Finland
 
12775373.9-1362
 
26-Sep-2012
 
2761063
 
14-Sep-2016
 
STAINLESS STEEL PICKLING IN AN OXIDIZING, ELECTROLYTIC, ACID BATH
 
AK Steel Properties, Inc.
 
Finland
 
13716682.3
 
02-Apr-2013
 
2834381
 
11-Jan-2017
 
COST-EFFECTIVE FERRITIC STAINLESS STEEL
 
AK Steel Properties, Inc.
 
France
 
2717786.4
 
09-Apr-2002
 
1377523
 
13-Aug-2008
 
METHOD FOR REMOVING HYDROGEN PEROXIDE FROM SPENT PICKLE LIQUOR (TREATING WASTE
PICKLE LIQUOR CONTAINING HYDROGEN PEROXIDE)
 
AK Steel Properties, Inc.
 
France
 
2763980.6
 
09-Apr-2002
 
1377692
 
09-Nov-2005
 
HYDROGEN PEROXIDE PICKLING SCHEME FOR SILICON-CONTAINING ELECTRICAL STEEL GRADES
(Butler)
 
AK Steel Corporation
 
France
 
2763631.5
 
13-Sep-2002
 
1436433
 
17-Aug-2005
 
METHOD FOR PRODUCING (110) [001] GRAIN ORIENTED ELECTRICAL STEEL USING STRIP
CASTING
 
Armco Inc.
 
France
 
2761644
 
13-Sep-2002
 
1436432
 
17-May-2006
 
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
 
AK Steel Corporation
 
France
 
2769278.9
 
23-Apr-2002
 
1390550
 
28-Mar-2007
 
HIGH PERMEABILITY GRAIN ORIENTED ELECTRICAL STEEL
(TRAN-COR H WITH CR)
 
AK Steel Corporation
 
France
 
3750018.8
 
25-Feb-2003
 
1501951
 
30-Aug-2006
 
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP (STRIP CAST CRNO)
 
AK Steel Corporation






--------------------------------------------------------------------------------





 
 
Country
 
Application Number
 
Filing Date
 
Patent Number
 
Issue Date
 
Title
 
Owner
 
France
 
4751737
 
10-May-2004
 
1627086
 
12-Sep-2007
 
IMPROVED METHOD FOR PRDUCTION OF NON-ORIENTED ELECTRICAL STEEL STRIP(Cr-Si)
 
AK Steel Properties, Inc.
 
France
 
95104373.6
 
24-Mar-1995
 
678588
 
03-Mar-1999
 
ALUMINIZED STEEL ALLOYS CONTAINING CHROMIUM AND METHOD FOR PRODUCING SAME
(PREANNEALED FERRITIC STAINLESS FOR ALUMINIZING)
 
Armco Inc.
 
France
 
97117584.9
 
10-Oct-1997
 
861914
 
09-Jan-2008
 
METHOD FOR PRODUCING SILICON-CHROMIUM GRAIN ORIENTED STEEL (CR MODIFIED TWO
STAGE ORIENTED)
 
AK Steel Corporation
 
France
 
98107013.9
 
17-Apr-1998
 
876849
 
01-Feb-2006
 
PRECOATED CHROMIUM ALLOYED STEEL WITH ENHANCED PAINT ADHESION FOR EXHAUST
APPLICATIONS (BLACK PAINTED 409 FOR EXHAUST COMPONENTS)
 
Armco Inc.
 
France
 
98119328.7
 
13-Oct-1998
 
926249
 
06-Oct-2004
 
INORGANIC/ORGANIC INSULATING COATING FOR ELECTRICAL STEEL SHEET
 
Armco Inc.
 
France
 
98124277.9
 
18-Dec-1998
 
924313
 
26-May-2004
 
NON-RIDGING FERRITIC CHROMIUM ALLOYED STEEL (FERRITIC STAINLESS STEEL WITH
EQUIAXED CAST GRAIN)
 
Armco Inc.
 
France
 
10731891.7
 
06-Jul-2010
 
2451880
 
16-Apr-2014
 
POLYMER COATED METALLIC SUBSTRATE AND METHOD FOR MAKING
 
AK Steel Properties, Inc.
 
France
 
12775373.9-1362
 
26-Sep-2012
 
2761063
 
14-Sep-2016
 
STAINLESS STEEL PICKLING IN AN OXIDIZING, ELECTROLYTIC, ACID BATH
 
AK Steel Properties, Inc.
 
France
 
13716682.3
 
02-Apr-2013
 
2834381
 
11-Jan-2017
 
COST-EFFECTIVE FERRITIC STAINLESS STEEL
 
AK Steel Properties, Inc.
 
Germany
 
2717786.4
 
09-Apr-2002
 
1377523
 
13-Aug-2008
 
METHOD FOR REMOVING HYDROGEN PEROXIDE FROM SPENT PICKLE LIQUOR (TREATING WASTE
PICKLE LIQUOR CONTAINING HYDROGEN PEROXIDE)
 
AK Steel Properties, Inc.

 





--------------------------------------------------------------------------------





 
Country
 
Application Number
 
Filing Date
 
Patent Number
 
Issue Date
 
Title
 
Owner
 
Germany
 
2763980.6
 
09-Apr-2002
 
60207225.5
 
09-Nov-2005
 
HYDROGEN PEROXICE PICKLING SCHEME FOR SILICON-CONTAINING ELECTRICAL STEEL GRADES
(Butler)
 
AK Steel Properties, Inc.
 
Germany
 
2763631.5
 
13-Sep-2002
 
1436433
 
17-Aug-2005
 
METHOD FOR PRODUCING (110) [001] GRAIN ORIENTED ELECTRICAL STEEL USING STRIP
CASTING
 
Armco Inc.
 
Germany
 
2761644
 
13-Sep-2002
 
60211542.6
 
17-May-2006
 
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
 
AK Steel Corporation
 
Germany
 
2769278.9
 
23-Apr-2002
 
1390550
 
28-Mar-2007
 
HIGH PERMEABILITY GRAIN ORIENTED ELECTRICAL STEEL
(TRAN-COR H WITH CR)
 
AK Steel Corporation
 
Germany
 
3750018.8
 
25-Feb-2003
 
1501951
 
30-Aug-2006
 
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP (STRIP CAST CRNO)
 
AK Steel Properties, Inc.
 
Germany
 
4751737
 
10-May-2004
 
1627086
 
12-Sep-2007
 
IMPROVED METHOD FOR PRODUCTION OF NON-ORIENTED ELECTRICAL STEEL STRIP (Cr-Si)
 
AK Steel Properties, Inc.
 
Germany
 
95104373.6
 
24-Mar-1995
 
678588
 
03-Mar-1999
 
ALUMINIZED STEEL ALLOYS CONTAINING CHROMIUM AND METHOD FOR PRODUCING SAME
(PREANNEALED FERRITIC STAINLESS FOR ALUMINIZING)
 
Armco Inc.
 
Germany
 
97117584.9
 
10-Oct-1997
 
861914
 
09-Jan-2008
 
METHOD FOR PRODUCING SILICON-CHROMIUM GRAIN ORIENTED STEEL (CR MODIFIED TWO
STAGE ORIENTED)
 
AK Steel Corporation
 
Germany
 
98107013.9
 
17-Apr-1998
 
69833346.2-08
 
01-Feb-2006
 
PRECOATED CHROMIUM ALLOYED STEEL WITH ENHANCED PAINT ADHESION FOR EXHAUST
APPLICATIONS (BLACK PAINTED 409 FOR EXHAUST COMPONENTS)
 
Armco Inc.
 
Germany
 
98119328.7
 
13-Oct-1998
 
69826822.9
 
06-Oct-2004
 
INORGANIC/ORGANIC INSULATING COATING FOR ELECTRICAL STEEL SHEET
 
Armco Inc.

 





--------------------------------------------------------------------------------







 
Country
 
Application Number
 
Filing Date
 
Patent Number
 
Issue Date
 
Title
 
Owner
 
Germany
 
98124277.9
 
18-Dec-1998
 
924313
 
26-May-2004
 
NON-RIDGING FERRITIC CHROMIUM ALLOYED STEEL (FERRITIC STAINLESS STEEL WITH
EQUIAXED CAST GRAIN)
 
Armco Inc.
 
Germany
 
10731891.7
 
06-Jul-2010
 
2451880
 
16-Apr-2014
 
POLYMER COATED METALLIC SUBSTRATE AND METHOD FOR MAKING
 
AK Steel Properties, Inc.
 
Germany
 
12775373.9-1362
 
26-Sep-2012
 
2761063
 
14-Sep-2016
 
STAINLESS STEEL PICKLING IN AN OXIDIZING, ELECTROLYTIC, ACID BATH
 
AK Steel Properties, Inc.
 
Germany
 
13716682.3
 
02-Apr-2013
 
2834381
 
11-Jan-2017
 
COST-EFFECTIVE FERRITIC STAINLESS STEEL
 
AK Steel Properties, Inc.
 
Hungary
 
12775373.9-1362
 
26-Sep-2012
 
2761063
 
14-Sep-2016
 
STAINLESS STEEL PICKLING IN AN OXIDIZING, ELECTROLYTIC, ACID BATH
 
AK Steel Properties, Inc.
 
Hungary
 
13716682.3
 
02-Apr-2013
 
2834381
 
11-Jan-2017
 
COST-EFFECTIVE FERRITIC STAINLESS STEEL
 
AK Steel Properties, Inc.
 
India
 
1601/DELNP/2003
 
09-Apr-2002
 
199918
 
21-Dec-2004
 
METHOD FOR REMOVING HYDROGEN PEROXIDE FROM SPENT PICKLE LIQUOR (TREATING WASTE
PICKLE LIQUOR CONTAINING HYDROGEN PEROXIDE)
 
AK Steel Corporation
 
India
 
1602/DEL/03
 
09-Apr-2002
 
239801
 
31-Mar-2010
 
HYDROGEN PEROXIDE PICKLING SCHEME FOR SILICON-CONTAINING ELECTRICAL STEEL GRADES
(Butler)
 
AK Steel Properties, Inc.
 
India
 
1600/DELNP/2003
 
09-Apr-2002
 
199879
 
21-Dec-2004
 
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL GRADES
 
AK Steel Corporation
 
India
 
0586/DELNP/2004
 
13-Sep-2002
 
 
 
 
 
METHOD FOR PRODUCING (110) [001] GRAIN ORIENTED ELECTRICAL STEEL USING STRIP
CASTING
 
AK Properties, Inc.

 









--------------------------------------------------------------------------------





 
Country
 
Application Number
 
Filing Date
 
Patent Number
 
Issue Date
 
Title
 
Owner
 
India
 
00588/DELNP/2004
 
13-Sep-2002
 
248864
 
02-Sep-2011
 
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING (CAST RGO SPRAY COOLING)
 
AK Steel Corporation
 
India
 
1863/DELNP/2003
 
23-Apr-2002
 
233335
 
28-Mar-2009
 
HIGH PERMEABILITY GRAIN ORIENTED ELECTRICAL STEEL
(TRAN-COR H WITH CR)
 
AK Properties, Inc.
 
India
 
3603/DELNP/2004
 
25-Feb-2003
 
253735
 
21-Aug-2012
 
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP (STRIP CAST CRNO)
 
AK Steel Corporation
 
India
 
2468/KOLNP/2005
 
10-May-2004
 
233930
 
22-Apr-2009
 
IMPROVED METHOD FOR PRODUCTION OF NON-ORIENTED ELECTRICAL STEEL STRIP (Cr-Si)
 
AK Steel Properties, Inc.
 
India
 
313/CAL/95
 
21-Mar-1995
 
182477
 
05-Nov-1999
 
ALUMINIZED STEEL ALLOYS CONTAINING CHROMIUM AND METHOD FOR PRODUCING SAME
(PREANNEALED FERRITIC STAINLESS FOR ALUMINIZING)
 
Armco Inc.
 
India
 
919/Cal/97
 
21-May-1997
 
191894
 
23-Jul-2004
 
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL
 
Armco Inc.
 
India
 
2320/CAL/97
 
08-Dec-1997
 
194430
 
12-Aug-2005
 
METHOD FOR PRODUCING SILICON-CHROMIUM GRAIN ORIENTED STEEL (CR MODIFIED TWO
STAGE ORIENTED)
 
Armco Inc.
 
India
 
01717/CAL/98
 
23-Sep-1998
 
209252
 
23-Aug-2007
 
INORGANIC/ORGANIC INSULATING COATING FOR ELECTRICAL STEEL SHEET
 
Armco Inc.
 
India
 
1987/CAL/1998
 
10-Nov-1998
 
199431
 
30-Jun-2006
 
NON-RIDGING FERRITIC CHROMIUM ALLOYED STEEL (FERRITIC STAINLESS STEEL WITH
EQUIAXED CAST GRAIN)
 
Armco Inc.
 
India
 
5102/KOLNP/2011
 
06-Jul-2010
 
 
 
 
 
POLYMER COATED METALLIC SUBSTRATE AND METHOD FOR MAKING
 
AK Steel Properties, Inc.

 









--------------------------------------------------------------------------------





 
Country
 
Application Number
 
Filing Date
 
Patent Number
 
Issue Date
 
Title
 
Owner
 
India
 
1364/KOLNP/2011
 
12-Nov-2009
 
 
 
 
 
FERRIC PICKLING OF SILICON STEEL
 
AK Steel Properties, Inc.
 
India
 
2058/DELNP/2013
 
29-Aug-2011
 
 
 
 
 
GALVANIZED CARBON STEEL WITH STAINLESS STEEL-LIKE FINISH
 
AK Steel Properties, Inc.
 
India
 
10491/DEL/2013
 
24-May-2012
 
 
 
 
 
MENISCUS COATING APPARATUS AND METHOD
 
AK Steel Properties, Inc.
 
India
 
2778/DELNP/2014
 
26-Sep-2012
 
 
 
 
 
STAINLESS STEEL PICKLING IN AN OXIDIZING, ELECTROLYTIC, ACID BATH
 
AK Steel Properties, Inc.
 
India
 
8452/DELNP/2014
 
02-Apr-2013
 
 
 
 
 
COST-EFFECTIVE FERRITIC STAINLESS STEEL
 
AK Steel Properties, Inc.
 
India
 
1940/DELNP/2015
 
28-Aug-2013
 
 
 
 
 
FERRITIC STAINLESS STEEL WITH EXCELLENT OXIDATION RESISTANCE WITH GOOD HIGH
TEMPERATURE STRENGTH AND GOOD FORMABILITY
 
AK Steel Properties, Inc.
 
India
 
10733/DELNP/2015
 
16-May-2014
 
 
 
 
 
HIGH-STRENGTH STEEL EXHIBITING GOOD DUCTILITY AND METHOD OF PRODUCTION VIA
IN-LINE PARTITIONING TREATMENT DOWNSTREAM OF MOLTEN ZINC BATH
 
AK Steel Properties, Inc.
 
India
 
10428/DELNP/2015
 
16-May-2014
 
 
 
 
 
HIGH-STRENGTH STEEL EXHIBITING GOOD DUCTILITY AND METHOD OF PRODUCTION VIA
QUENCHING AND PARTITIONING TREATMENT BY ZINC BATH
 
AK Steel Properties, Inc.
 
India
 
10351/DELNP/2015
 
16-May-2014
 
 
 
 
 
ZINC-COATED STEEL FOR PRESS HARDENING APPLICATIONS AND METHOD OF PRODUCTION
 
AK Steel Properties, Inc.
 
India
 
201617008620
 
26-Aug-2014
 
 
 
 
 
GRAIN ORIENTED ELECTRICAL STEEL WITH IMPROVED FORSTERITE COATING CHARACTERISTICS
 
AK Steel Properties, Inc.

 









--------------------------------------------------------------------------------





 
Country
 
Application Number
 
Filing Date
 
Patent Number
 
Issue Date
 
Title
 
Owner
 
India
 
201717023821
 
14-Jan-2016
 
 
 
 
 
DUAL PHASE STEEL WTIH IMPROVED PROPERTIES
 
AK Steel Properties, Inc.
 
Italy
 
2717786.4
 
09-Apr-2002
 
1377523
 
13-Aug-2008
 
METHOD FOR REMOVING HYDROGEN PEROXIDE FROM SPENT PICKLE LIQUOR (TREATING WASTE
PICKLE LIQUOR CONTAINING HYDROGEN PEROXIDE)
 
AK Steel Properties, Inc.
 
Italy
 
2763980.6
 
09-Apr-2002
 
1377692
 
09-Nov-2005
 
HYDROGEN PEROXIDE PICKLING SCHEME FOR SILICON-CONTAINING ELECTRICAL STEEL GRADES
(Butler)
 
AK Steel Corporation
 
Italy
 
2763631.5
 
13-Sep-2002
 
1436433
 
17-Aug-2005
 
METHOD FOR PRODUCING (110) [001] GRAIN ORIENTED ELECTRICAL STEEL USING STRIP
CASTING
 
Armco Inc.
 
Italy
 
2761644
 
13-Sep-2002
 
1436432
 
17-May-2006
 
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
 
AK Steel Corporation
 
Italy
 
2769278.9
 
23-Apr-2002
 
1390550
 
28-Mar-2007
 
HIGH PERMEABILITY GRAIN ORIENTED ELECTRICAL STEEL
(TRAN-COR H WITH CR)
 
AK Steel Corporation
 
Italy
 
3750018.8
 
25-Feb-2003
 
1501951
 
30-Aug-2006
 
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP (STRIP CAST CRNO)
 
AK Steel Corporation
 
Italy
 
4751737
 
10-May-2004
 
1627086
 
12-Sep-2007
 
IMPROVED METHOD FOR PRODUCTION OF NON-ORIENTED ELECTRICAL STEEL STRIP (Cr-Si)
 
AK Steel Properties, Inc.
 
Italy
 
95104373.6
 
24-Mar-1995
 
678588
 
03-Mar-1999
 
ALUMINIZED STEEL ALLOYS CONTAINING CHROMIUM AND METHOD FOR PRODUCING SAME
(PREANNEALED FERRITIC STAINLESS FOR ALUMINIZING)
 
Armco Inc.
 
Italy
 
97117584.9
 
10-Oct-1997
 
861914
 
09-Jan-2008
 
METHOD FOR PRODUCING SILICON-CHROMIUM GRAIN ORIENTED STEEL (CR MODIFIED TWO
STAGE ORIENTED)
 
AK Steel Corporation

 







--------------------------------------------------------------------------------





 
Country
 
Application Number
 
Filing Date
 
Patent
Number
 
Issue Date
 
Title
 
Owner
 
Italy
 
98107013.9
 
17-Apr-1998
 
876849
 
01-Feb-2006
 
PRECOATED CHROMIUM ALLOYED STEEL WITH ENHANCED PAINT ADHESION FOR EXHAUST
APPLICATIONS (BLACK PAINTED 409 FOR EXHAUST COMPONENTS)
 
Armco Inc.
 
Italy
 
98119328.7
 
13-Oct-1998
 
926249
 
06-Oct-2004
 
INORGANIC/ORGANIC INSULATING COATING FOR ELECTRICAL STEEL SHEET
 
Armco Inc.
 
Italy
 
98124277.9
 
18-Dec-1998
 
924313
 
26-May-2004
 
NON-RIDGING FERRITIC CHROMIUM ALLOYED STEEL (FERRITIC STAINLESS STEEL WITH
EQUIAXED CAST GRAIN)
 
Armco Inc.
 
Italy
 
10731891.7
 
06-Jul-2010
 
2451880
 
16-Apr-2014
 
POLYMER COATED METALLIC SUBSTRATE AND METHOD FOR MAKING
 
AK Steel Properties, Inc.
 
Italy
 
12775373.9-1362
 
26-Sep-2012
 
2761063
 
14-Sep-2016
 
STAINLESS STEEL PICKLING IN AN OXIDIZING, ELECTROLYTIC, ACID BATH
 
AK Steel Properties, Inc.
 
Italy
 
13716682.3
 
02-Apr-2013
 
2834381
 
11-Jan-2017
 
COST-EFFECTIVE FERRITIC STAINLESS STEEL
 
AK Steel Properties, Inc.
 
Japan
 
2002-579535
 
09-Apr-2002
 
4180925
 
05-Sep-2008
 
HYDROGEN PEROXIDE PICKLING OF SILICON-CONTAINING ELECTRICAL STEEL GRADES
(Butler)
 
AK Steel Properties, Inc.
 
Japan
 
2002-579536
 
09-Apr-2002
 
4175463
 
29-Aug-2008
 
HYDROGEN PEROXIDE PICKLING SCHEME FOR STAINLESS STEEL GRADES
 
AK Steel Properties, Inc.
 
Japan
 
2003-527135
 
13-Sep-2002
 
4268042
 
27-Feb-2009
 
METHOD FOR PRODUCING (110) [001] GRAIN ORIENTED ELECTRICAL STEEL USING STRIP
CASTING
 
AK Steel Properties, Inc.
 
Japan
 
2003-527134
 
13-Sep-2002
 
4411069
 
20-Nov-2009
 
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
 
AK Steel Properties, Inc.

 





--------------------------------------------------------------------------------





 
Country
 
Application Number
 
Filing Date
 
Patent
Number
 
Issue Date
 
Title
 
Owner
 
Japan
 
2002-587661
 
23-Apr-2002
 
5356638
 
06-Sep-2013
 
HIGH PERMEABILITY GRAIN ORIENTED ELECTRICAL STEEL
(TRAN-COR H WITH CR)
 
AK Properties, Inc.
 
Japan
 
2012-276323
 
23-Apr-2002
 
 
 
 
 
HIGH PERMEABILITY GRAIN ORIENTED ELECTRICAL STEEL
(TRAN-COR H WITH CR)
 
AK Properties, Inc.
 
Japan
 
2010-254903
 
25-Feb-2003
 
5351870
 
30-Aug-2013
 
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP (STRIP CAST CRNO)
 
AK Properties, Inc.
 
Japan
 
08-120513
 
15-May-1996
 
3172439
 
23-Mar-2001
 
GRAIN ORIENTED ELECTRICAL STEEL HAVING HIGH VOLUME RESISTIVITY AND METHOD FOR
PRODUCING SAME (ADVANCED GRAIN ORIENTED)
 
Armco Inc.
 
Japan
 
2006-532901
 
10-May-2004
 
4880467
 
09-Dec-2011
 
IMPROVED METHOD FOR PRODUCTION OF NON-ORIENTED ELECTRICAL STEEL STRIP (Cr-Si)
 
AK Steel Properties, Inc.
 
Japan
 
07-093684
 
19-Apr-1995
 
2708390
 
17-Oct-1997
 
ALUMINIZED STEEL ALLOYS CONTAINING CHROMIUM AND METHOD FOR PRODUCING SAME
(PREANNEALED FERRITIC STAINLESS FOR ALUMINIZING)
 
Armco Inc.
 
Japan
 
-641486
 
21-May-1997
 
4032319
 
02-Nov-2007
 
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL
 
Armco Inc.
 
Japan
 
10-043818
 
25-Feb-1998
 
4558109
 
30-Jul-2010
 
METHOD FOR PRODUCING SILICON-CHROMIUM GRAIN ORIENTED ELECTRICAL STEEL (CR
MODIFIED TWO STAGE ORIENTED)
 
Armco Inc.
 
Japan
 
10-122366
 
01-May-1998
 
4279371
 
19-Mar-2009
 
PRECOATED CHROMIUM ALLOYED STEEL WITH ENHANCED PAINT ADHESION FOR EXHAUST
APPLICATIONS (BLACK PAINTED 409 FOR EXHAUST COMPONENTS)
 
Armco Inc.
 
Japan
 
10-353059
 
11-Dec-1998
 
4558113
 
30-Jul-2010
 
INORGANIC/ORGANIC INSULATING COATING FOR ELECTRICAL STEEL SHEET
 
Armco Inc.






--------------------------------------------------------------------------------





 
 
Country
 
Application Number
 
Filing Date
 
Patent
Number
 
Issue Date
 
Title
 
Owner
 
Japan
 
10-360906
 
18-Dec-1998
 
4388613
 
09-Oct-2009
 
NON-RIDGING FERRITIC CHROMIUM ALLOYED STEEL (FERRITIC STAINLESS STEEL WITH
EQUIAXED CAST GRAIN)
 
Armco Inc.
 
Japan
 
2012-519663
 
06-Jul-2010
 
 
 
 
 
POLYMER COATED METALLIC SUBSTRATE AND METHOD FOR MAKING
 
AK Steel Properties, Inc.
 
Japan
 
2011-536459
 
12-Nov-2009
 
5313358
 
12-Jul-2013
 
FERRIC PICKLING OF SILICON STEEL
 
AK Steel Properties, Inc.
 
Japan
 
2013-527165
 
29-Aug-2011
 
 
 
 
 
GALVANIZED CARBON STEEL WITH STAINLESS STEEL-LIKE FINISH
 
AK Steel Properties, Inc.
 
Japan
 
2017-044699
 
29-Aug-2011
 
 
 
 
 
GALVANIZED CARBON STEEL WITH STAINLESS STEEL-LIKE FINISH
 
AK Steel Properties, Inc.
 
Japan
 
 2014-512095
 
24-May-2012
 
 5833232
 
 06-Nov-2015
 
MENISCUS COATING APPARATUS AND METHOD
 
AK Steel Properties, Inc.
 
Japan
 
2014-532100
 
26-Sep-2012
 
5897717
 
11-Mar-2016
 
STAINLESS STEEL PICKLING IN AN OXIDIZING, ELECTROLYTIC, ACID BATH
 
AK Steel Properties, Inc.
 
Japan
 
2015-504675
 
02-Apr-2014
 
6113827
 
24-Mar-2017
 
COST-EFFECTIVE FERRITIC STAINLESS STEEL
 
AK Steel Properties, Inc.
 
Japan
 
2016-514120
 
16-May-2014
 
 
 
 
 
HIGH-STRENGTH STEEL EXHIBITING GOOD DUCTILITY AND METHOD OF PRODUCTION VIA
IN-LINE PARTITIONING TREATMENT DOWNSTREAM OF MOLTEN ZINC BATH
 
AK Steel Properties, Inc.
 
Japan
 
2016-514134
 
16-May-2014
 
 
 
 
 
HIGH-STRENGTH STEEL EXHIBITING GOOD DUCTILITY AND METHOD OF PRODUCTION VIA
QUENCHING AND PARTITIONING TREATMENT BY ZINC BATH
 
AK Steel Properties, Inc.

 









--------------------------------------------------------------------------------





 
Country
 
Application Number
 
Filing Date
 
Patent Number
 
Issue Date
 
Title
 
Owner
 
Japan
 
2016-514142
 
16-May-2014
 
 
 
 
 
ZINC-COATED STEEL FOR PRESS HARDENING APPLICATIONS AND METHOD OF PRODUCTION
 
AK Steel Properties, Inc.
 
Japan
 
2016-537773
 
26-Aug-2014
 
 
 
 
 
GRAIN ORIENTED ELECTRICAL STEEL WITH IMPROVED FORSTERITE COATING CHARACTERISTICS
 
AK Steel Properties, Inc.
 
Japan
 
2017-536960
 
14-Jan-2016
 
 
 
 
 
DUAL PHASE STEEL WITH IMPROVED PROPERTIES
 
AK Steel Properties, Inc.
 
Korea, Republic of
 
2003-7013261
 
09-Apr-2002
 
-272561
 
29-Nov-2006
 
HYDROGEN PEROXIDE PICKLING SCHEME FOR SILICON-CONTAINING ELECTRICAL STEEL GRADES
(Butler)
 
AK Steel Corporation
 
Korea, Republic of
 
10-2003-7013175
 
09-Apr-2002
 
10-0681099
 
02-Feb-2007
 
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL GRADES
 
AK Steel Properties, Inc.
 
Korea, Republic of
 
10-2004-7003744
 
13-Sep-2002
 
10-0640510
 
24-Oct-2006
 
METHOD FOR PRODUCING (110) [001] GRAIN ORIENTED ELECTRICAL STEEL USING STRIP
CASTING
 
Armco Inc.
 
Korea, Republic of
 
10-2004-7003436
 
13-Sep-2002
 
2052938
 
07-Jun-2007
 
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
 
AK Steel Properties, Inc.
 
Korea, Republic of
 
10-2003-7014340
 
23-Apr-2002
 
10-0675744
 
23-Jan-2007
 
HIGH PERMEABILITY GRAIN ORIENTED ELECTRICAL STEEL
(TRAN-COR H WITH CR)
 
AK Steel Corporation
 
Korea, Republic of
 
16104/1996
 
15-May-1996
 
441234
 
12-Jul-2004
 
GRAIN ORIENTED ELECTRICAL STEEL HAVING HIGH VOLUME RESISTIVITY AND METHOD FOR
PRODUCING SAME (ADVANCED GRAIN ORIENTED)
 
Armco Inc.
 
Korea, Republic of
 
7003884/2012
 
10-May-2004
 
1260199
 
25-Apr-2013
 
IMPROVED METHOD FOR PRODUCTION OF NON-ORIENTED ELECTRICAL STEEL STRIP (Cr-Si)
 
AK Steel Properties, Inc.

 









--------------------------------------------------------------------------------





 
Country
 
Application Number
 
Filing Date
 
Patent
Number
 
Issue Date
 
Title
 
Owner
 
Korea, Republic of
 
9033/1995
 
18-Apr-1995
 
-223618
 
20-Feb-2002
 
ALUMINIZED STEEL ALLOYS CONTAINING CHROMIUM AND METHOD FOR PRODUCING SAME
(PREANNEALED FERRITIC STAINLESS FOR ALUMINIZING)
 
Armco Inc.
 
Korea, Republic of
 
20297/1997
 
23-May-1997
 
10-492841
 
24-May-2005
 
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL
 
Armco Inc.
 
Korea, Republic of
 
10-1997-0067145
 
09-Dec-1997
 
69307
 
28-Oct-2005
 
METHOD FOR PRODUCING SILICON-CHROMIUM GRAIN ORIENTED ELECTRICAL STEEL
 
Armco Inc.
 
Korea, Republic of
 
10-1998-15936
 
04-May-1998
 
10-550496
 
02-Feb-2006
 
PRECOATED CHROMIUM ALLOYED STEEL WITH ENHANCED PAINT ADHESION FOR EXHAUST
APPLICATIONS (BLACK PAINTED 409 FOR EXHAUST COMPONENTS)
 
Armco Inc.
 
Korea, Republic of
 
10-1998-0056329
 
18-Dec-1998
 
10-0537122
 
09-Dec-2005
 
INORGANIC/ORGANIC INSULATING COATING FOR NONORIENTED ELECTRICAL STEEL
 
Armco Inc.
 
Korea, Republic of
 
10-1998-55939
 
18-Dec-1998
 
10-614558
 
14-Aug-2006
 
CHROMIUM ALLOY FERRITIC STEEL, METHOD OF MAKING THE SAME, AND CHROMIUM ALLOYED
FERRITIC STEEL SHEET
 
Armco Inc.
 
Korea, Republic of
 
10-1998-56359
 
18-Dec-1998
 
10-0617434
 
22-Aug-2006
 
CHROMIUM ALLOY FERRITIC STEEL, METHOD OF MAKING THE SAME, AND CHROMIUM ALLOYED
FERRITIC STEEL SHEET
 
Armco Inc.
 
Korea, Republic of
 
10-2012-7003239
 
06-Jul-2010
 
 10-1421038
 
 14-Jul-2014
 
POLYMER COATED METALLIC SUBSTRATE AND METHOD FOR MAKING
 
AK Steel Properties, Inc.
 
Korea, Republic of
 
7012446/2011
 
12-Nov-2009
 
 1373975
 
 
 
FERRIC PICKLING OF SILICON STEEL
 
AK Steel Properties, Inc.
 
Korea, Republic of
 
10-2013-7007747
 
29-Aug-2011
 
 
 
 
 
GALVANIZED CARBON STEEL WITH STAINLESS STEEL-LIKE FINISH
 
AK Steel Properties, Inc.

 









--------------------------------------------------------------------------------





 
Country
 
Application Number
 
Filing Date
 
Patent
Number
 
Issue Date
 
Title
 
Owner
 
Korea, Republic of
 
10-2017-7010646
 
29-Aug-2011
 
 
 
 
 
GALVANIZED CARBON STEEL WITH STAINLESS STEEL-LIKE FINISH
 
AK Steel Properties, Inc.
 
Korea, Republic of
 
10-2013-7034465
 
24-May-2012
 
 
 
 
 
MENISCUS COATING APPARATUS AND METHOD
 
AK Steel Properties, Inc.
 
Korea, Republic of
 
10-2016-7005407
 
24-May-2012
 
 
 
 
 
MENISCUS COATING APPARATUS AND METHOD
 
AK Steel Properties, Inc.
 
Korea, Republic of
 
10-2014-7011318
 
26-Sep-2012
 
 
 
 
 
STAINLESS STEEL PICKLING IN AN OXIDIZING, ELECTROLYTIC, ACID BATH
 
AK Steel Properties, Inc.
 
Korea, Republic of
 
10-2016-7002295
 
26-Sep-2012
 
 
 
 
 
STAINLESS STEEL PICKLING IN AN OXIDIZING, ELECTROLYTIC, ACID BATH
 
AK Steel Properties, Inc.
 
Korea, Republic of
 
10-2017-7013474
 
02-Apr-2013
 
 
 
 
 
21% CR FERRITIC STAINLESS STEEL
 
AK Steel Properties, Inc.
 
Korea, Republic of
 
10-2015-7008118
 
28-Aug-2013
 
 
 
 
 
FERRITIC STAINLESS STEEL WITH EXCELLENT OXIDATION RESISTANCE WITH GOOD HIGH
TEMPERATURE STRENGTH AND GOOD FORMABILITY
 
AK Steel Properties, Inc.
 
Korea, Republic of
 
10-2015-7035338
 
16-May-2014
 
 
 
 
 
HIGH-STRENGTH STEEL EXHIBITING GOOD DUCTILITY AND METHOD OF PRODUCTION VIA
IN-LINE PARTITIONING TREATMENT DOWNSTREAM OF MOLTEN ZINC BATH
 
AK Steel Properties, Inc.
 
Korea, Republic of
 
10-2015-7035337
 
16-May-2014
 
 
 
 
 
HIGH-STRENGTH STEEL EXHIBITING GOOD DUCTILITY AND METHOD OF PRODUCTION VIA
QUENCHING AND PARTITIONING TREATMENT BY ZINC BATH
 
AK Steel Properties, Inc.
 
Korea, Republic of
 
10-2015-7035339
 
16-May-2014
 
 
 
 
 
ZINC-COATED STEEL FOR PRESS HARDENING APPLICATIONS AND METHOD OF PRODUCTION
 
AK Steel Properties, Inc.

 









--------------------------------------------------------------------------------





 
Country
 
Application Number
 
Filing Date
 
Patent Number
 
Issue Date
 
Title
 
Owner
 
Korea, Republic of
 
10-2016-7007934
 
26-Aug-2014
 
 
 
 
 
GRAIN ORIENTED ELECTRICAL STEEL WITH IMPROVED FORSTERITE COATING CHARACTERISTICS
 
AK Steel Properties, Inc.
 
Korea, Republic of
 
10-2017-7019775
 
14-Jan-2016
 
 
 
 
 
DUAL PHASE STEEL WITH IMPROVED PROPERTIES
 
AK Steel Properties, Inc.
 
Liechtenstein
 
98124277.9
 
18-Dec-1998
 
924313
 
26-May-2004
 
NON-RIDGING FERRITIC CHROMIUM ALLOYED STEEL (FERRITIC STAINLESS STEEL WITH
EQUIAXED CAST GRAIN)
 
Armco Inc.
 
Luxembourg
 
2763980.6
 
09-Apr-2002
 
1377692
 
09-Nov-2005
 
HYDROGEN PEROXIDE PICKLING SCHEME FOR SILICON-CONTAINING ELECTRICAL STEEL GRADES
(Butler)
 
AK Steel Properties, Inc.
 
Luxembourg
 
2761644
 
13-Sep-2002
 
1436432
 
17-May-2006
 
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
 
AK Steel Corporation
 
Luxembourg
 
2769278.9
 
23-Apr-2002
 
1390550
 
28-Mar-2007
 
HIGH PERMEABILITY GRAIN ORIENTED ELECTRICAL STEEL
(TRAN-COR H WITH CR)
 
AK Steel Corporation
 
Luxembourg
 
4751737
 
10-May-2004
 
1627086
 
12-Sep-2007
 
IMPROVED METHOD FOR PRODUCTION OF NON-ORIENTED ELECTRICAL STEEL STRIP (Cr-Si)
 
AK Steel Properties, Inc.
 
Luxembourg
 
95104373.6
 
24-Mar-1995
 
678588
 
03-Mar-1999
 
ALUMINIZED STEEL ALLOYS CONTAINING CHROMIUM AND METHOD FOR PRODUCING SAME
(PREANNEALED FERRITIC STAINLESS FOR ALUMINIZING)
 
Armco Inc.
 
Luxembourg
 
10731891.7
 
06-Jul-2010
 
2451880
 
16-Apr-2014
 
POLYMER COATED METALLIC SUBSTRATE AND METHOD FOR MAKING
 
AK Steel Properties, Inc.
 
Macedonia
 
12775373.9-1362
 
26-Sep-2012
 
2761063
 
14-Sep-2016
 
STAINLESS STEEL PICKLING IN AN OXIDIZING, ELECTROLYTIC, ACID BATH
 
AK Steel Properties, Inc.

 









--------------------------------------------------------------------------------





 
Country
 
Application Number
 
Filing Date
 
Patent Number
 
Issue Date
 
Title
 
Owner
 
Macedonia
 
13716682.3
 
02-Apr-2013
 
2834381
 
11-Jan-2017
 
COST-EFFECTIVE FERRITIC STAINLESS STEEL
 
AK Steel Properties, Inc.
 
Mexico
 
952328
 
24-May-1995
 
195258
 
09-Feb-2000
 
BEARING SUPPORT SYSTEM FOR A ROLL SUBMERGED IN A MOLTEN METAL COATING BATH
 
AK Steel Corporation
 
Mexico
 
5726
 
29-Oct-1998
 
221267
 
06-Jul-2004
 
DROSS COLLECTING ZINC POT
 
AK Steel Corporation
 
Mexico
 
PA/A/2003/009217
 
09-Apr-2002
 
246148
 
01-Jun-2007
 
APPARATUS AND METHDO FOR REMOVING HYDROGEN PEROXIDE FROM SPENT PICKLE LIQUOR
 
AK Properties, Inc.
 
Mexico
 
PA/A/2003/009218
 
09-Apr-2002
 
246149
 
01-Jun-2007
 
HYDROGEN PEROXIDE PICKLING OF  SILICON-CONTAINING ELECTRICAL STEEL GRADES
 
AK Properties, Inc.
 
Mexico
 
PA/A/2003/009219
 
09-Apr-2002
 
237035
 
19-May-2006
 
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL GRADES
 
AK Steel Corporation
 
Mexico
 
PA/A/2003/009941
 
30-Apr-2002
 
236797
 
12-May-2006
 
ANTIMICROBIAL COATED METAL SHEET
 
AK Steel Corporation
 
Mexico
 
PA/a/2004/002448
 
13-Sep-2002
 
261915
 
04-Nov-2008
 
METHOD FOR PRODUCING (110) [001] GRAIN ORIENTED ELECTRICAL STEEL USING STRIP
CASTING
 
Armco Inc.
 
Mexico
 
PA/a/2004/002419
 
13-Sep-2002
 
267310
 
09-Jun-2009
 
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
 
AK Properties, Inc.
 
Mexico
 
PA2004/011077
 
25-Feb-2003
 
261914
 
04-Nov-2008
 
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP (STRIP CAST CRNO)
 
AK Steel Corporation

 









--------------------------------------------------------------------------------





 
Country
 
Application Number
 
Filing Date
 
Patent Number
 
Issue Date
 
Title
 
Owner
 
Mexico
 
PA/A/2005/012277
 
10-May-2004
 
272584
 
09-Dec-2009
 
IMPROVED METHOD FOR PRODUCTION OF NON-ORIENTED ELECTRICAL STEEL STRIP (Cr-Si)
 
AK Steel Properties, Inc.
 
Mexico
 
951704
 
06-Apr-1995
 
188338
 
20-Mar-1998
 
ALUMINIZED STEEL ALLOYS CONTAINING CHROMIUM AND METHOD FOR PRODUCING SAME
(PREANNEALED FERRITIC STAINLESS FOR ALUMINIZING)
 
Armco Inc.
 
Mexico
 
973809
 
23-May-1997
 
199774
 
24-Nov-2000
 
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL
 
Armco Inc.
 
Mexico
 
983150
 
22-Apr-1998
 
202784
 
02-Jul-2001
 
PRECOATED CHROMIUM ALLOYED STEEL WITH ENHANCED PAINT ADHESION FOR EXHAUST
APPLICATIONS (BLACK PAINTED 409 FOR EXHAUST COMPONENTS)
 
Armco Inc.
 
Mexico
 
989018
 
29-Oct-1998
 
202360
 
14-Jun-2001
 
INORGANIC/ORGANIC INSULATING COATING FOR ELECTRICAL STEEL SHEET
 
Armco Inc.
 
Mexico
 
98108387
 
16-Dec-1998
 
205706
 
18-Dec-2001
 
NON-RIDGING FERRITIC CHROMIUM ALLOYED STEEL AND METHOD OF MAKING (FERRITIC
STAINLESS STEEL WITH EQUIAXED CAST GRAIN)
 
Armco Inc.
 
Mexico
 
9810838
 
16-Dec-1998
 
236385
 
02-May-2006
 
NON-RIDGING FERRITIC CHROMIUM ALLOYED STEEL (FERRITIC STAINLESS STEEL WITH
EQUIAXED CAST GRAIN)
 
Armco Inc.
 
Mexico
 
MX/A/2012/000432
 
06-Jul-2010
 
 328424
 
 10-Mar-2015
 
POLYMER COATED METALLIC SUBSTRATE AND METHOD FOR MAKING
 
AK Steel Properties, Inc.
 
Mexico
 
MX/A/2011/005099
 
12-Nov-2009
 
303506
 
18-Sep-2012
 
FERRIC PICKLING OF SILICON STEEL
 
AK Steel Properties, Inc.
 
Mexico
 
MX/A/2013/002410
 
29-Aug-2011
 
 
 
 
 
GALVANIZED CARBON STEEL WITH STAINLESS STEEL-LIKE FINISH
 
AK Steel Properties, Inc.

 









--------------------------------------------------------------------------------





 
Country
 
Application Number
 
Filing Date
 
Patent Number
 
Issue Date
 
Title
 
Owner
 
Mexico
 
MX/A/2013/013880
 
24-May-2012
 
 
 
 
 
MENISCUS COATING APPARATUS AND METHOD
 
AK Steel Properties, Inc.
 
Mexico
 
MX/A/2014/003564
 
26-Sep-2012
 
 
 
 
 
STAINLESS STEEL PICKLING IN AN OXIDIZING, ELECTROLYTIC, ACID BATH
 
AK Steel Properties, Inc.
 
Mexico
 
MX/A/2014/011875
 
02-Apr-2013
 
 
 
 
 
COST-EFFECTIVE FERRITIC STAINLESS STEEL
 
AK Steel Properties, Inc.
 
Mexico
 
MX/A/2015/002677
 
28-Aug-2013
 
 
 
 
 
FERRITIC STAINLESS STEEL WITH EXCELLENT OXIDATION RESISTANCE WITH GOOD HIGH
TEMPERATURE STRENGTH AND GOOD FORMABILITY
 
AK Steel Properties, Inc.
 
Mexico
 
MX/a/2015/015333
 
16-May-2014
 
 
 
 
 
HIGH-STRENGTH STEEL EXHIBITING GOOD DUCTILITY AND METHOD OF PRODUCTION VIA
IN-LINE PARTITIONING TREATMENT DOWNSTREAM OF MOLTEN ZINC BATH
 
AK Steel Properties, Inc.
 
Mexico
 
MX/a/2015/015332
 
16-May-2014
 
 
 
 
 
HIGH-STRENGTH STEEL EXHIBITING GOOD DUCTILITY AND METHOD OF PRODUCTION VIA
QUENCHING AND PARTITIONING TREATMENT BY ZINC BATH
 
AK Steel Properties, Inc.
 
Mexico
 
MX/A/2015/015776
 
16-May-2014
 
 
 
 
 
ZINC-COATED STEEL FOR PRESS HARDENING APPLICATIONS AND METHOD OF PRODUCTION
 
AK Steel Properties, Inc.
 
Mexico
 
MX/A/2016/002484
 
26-Aug-2014
 
 
 
 
 
GRAIN ORIENTED ELECTRICAL STEEL WITH IMPROVED FORSTERITE COATING CHARACTERISTICS
 
AK Steel Properties, Inc.
 
Mexico
 
MX/A/2017/009192
 
14-Jan-2016
 
 
 
 
 
DUAL PHASE STEEL WITH IMPROVED PROPERTIES
 
AK Steel Properties, Inc.
 
Netherlands
 
2763980.6
 
09-Apr-2002
 
1377692
 
09-Nov-2005
 
HYDROGEN PEROXIDE PICKLING SCHEME FOR SILICON-CONTAINING ELECTRICAL STEEL GRADES
(Butler)
 
AK Steel Properties, Inc.

 









--------------------------------------------------------------------------------





 
Country
 
Application Number
 
Filing Date
 
Patent Number
 
Issue Date
 
Title
 
Owner
 
Netherlands
 
2761644
 
13-Sep-2002
 
1436432
 
17-May-2006
 
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL WITH CONTROLLED SPRAY COOLING
(CAST RGO SPRAY COOLING)
 
AK Steel Corporation
 
Netherlands
 
2769278.9
 
23-Apr-2002
 
1390550
 
28-Mar-2007
 
HIGH PERMEABILITY GRAIN ORIENTED ELECTRICAL STEEL
(TRAN-COR H WITH CR)
 
AK Steel Corporation
 
Netherlands
 
4751737
 
10-May-2004
 
1627086
 
12-Sep-2007
 
IMPROVED METHOD FOR PRODUCTION OF NON-ORIENTED ELECTRICAL STEEL STRIP (Cr-Si)
 
AK Steel Properties, Inc.
 
Netherlands
 
95104373.6
 
24-Mar-1995
 
678588
 
03-Mar-1999
 
ALUMINIZED STEEL ALLOYS CONTAINING CHROMIUM AND METHOD FOR PRODUCING SAME
(PREANNEALED FERRITIC STAINLESS FOR ALUMINIZING)
 
Armco Inc.
 
Netherlands
 
10731891.7
 
06-Jul-2010
 
2451880
 
16-Apr-2014
 
POLYMER COATED METALLIC SUBSTRATE AND METHOD FOR MAKING
 
AK Steel Properties, Inc.
 
Patent Cooperation Treaty
 
PCT/US2016/13338
 
14-Jan-2016
 
 
 
 
 
DUAL PHASE STEEL WITH IMPROVED PROPERTIES
 
AK Steel Properties, Inc.
 
Patent Cooperation Treaty
 
PCT/US2016/33610
 
20-May-2016
 
 
 
 
 
HIGH MANGANESE 3RD GENERATION ADVANCED HIGH STRENGTH STEELS
 
AK Steel Properties, Inc.
 
Patent Cooperation Treaty
 
PCT/US2016/33605
 
20-May-2016
 
 
 
 
 
LOW ALLOY THIRD GENERATION ADVANCED HIGH STRENGTH STEEL
 
AK Steel Properties, Inc.
 
Patent Cooperation Treaty
 
PCT/US2016/42508
 
15-Jul-2016
 
 
 
 
 
HIGH FORMABILITY DUAL PHASE STEEL
 
AK Steel Properties, Inc.
 
Patent Cooperation Treaty
 
PCT/US2017/13717
 
17-Jan-2017
 
 
 
 
 
WARM ROLLING OF STEELS CONTAINING METASTABLE AUSTENITE
 
AK Steel Properties, Inc.

 









--------------------------------------------------------------------------------





 
Country
 
Application Number
 
Filing Date
 
Patent Number
 
Issue Date
 
Title
 
Owner
 
Patent Cooperation Treaty
 
PCT/US2016/65915
 
09-Dec-2016
 
 
 
 
 
COMPOSITE STEEL
 
AK Steel Properties, Inc.
 
Patent Cooperation Treaty
 
PCT/US2017/30398
 
01-May-2017
 
 
 
 
 
EXTENDING THE CAMPAIGN LIFE OF STABILIZERS FOR THE ALUMINIZING LINE
 
AK Steel Properties, Inc.
 
Patent Cooperation Treaty
 
PCT/US2017/46117
 
09-Aug-2017
 
 
 
 
 
TUNDISH FUNNEL
 
AK Steel Properties, Inc.
 
Poland
 
P-372816
 
13-Sep-2002
 
PL197050
 
09-Aug-2007
 
METHOD FOR PRODUCING (110) [001] GRAIN ORIENTED ELECTRICAL STEEL USING STRIP
CASTING
 
Armco Inc.
 
Poland
 
P-368033
 
13-Sep-2002
 
PAT-197123
 
09-Aug-2007
 
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
 
AK Steel Corporation
 
Poland
 
4751737
 
10-May-2004
 
1627086
 
12-Sep-2007
 
IMPROVED METHOD FOR PRODUCTION OF NON-ORIENTED ELECTRICAL STEEL STRIP (Cr-Si)
 
AK Steel Properties, Inc.
 
Poland
 
P323018
 
06-Nov-1997
 
184552
 
06-Jun-2002
 
METHOD FOR PRODUCING SILICON-CHROMIUM GRAIN ORIENTED STEEL (CR MODIFIED TWO
STAGE ORIENTED)
 
Armco Inc.
 
Poland
 
10731891.7
 
06-Jul-2010
 
2451880
 
16-Apr-2014
 
POLYMER COATED METALLIC SUBSTRATE AND METHOD FOR MAKING
 
AK Steel Properties, Inc.
 
Poland
 
12775373.9-1362
 
26-Sep-2012
 
2761063
 
14-Sep-2016
 
STAINLESS STEEL PICKLING IN AN OXIDIZING, ELECTROLYTIC, ACID BATH
 
AK Steel Properties, Inc.
 
Poland
 
13716682.3
 
02-Apr-2013
 
2834381
 
11-Jan-2017
 
COST-EFFECTIVE FERRITIC STAINLESS STEEL
 
AK Steel Properties, Inc.

 









--------------------------------------------------------------------------------





 
Country
 
Application Number
 
Filing Date
 
Patent Number
 
Issue Date
 
Title
 
Owner
 
Romania
 
10731891.7
 
06-Jul-2010
 
2451880
 
16-Apr-2014
 
POLYMER COATED METALLIC SUBSTRATE AND METHOD FOR MAKING
 
AK Steel Properties, Inc.
 
Romania
 
12775373.9-1362
 
26-Sep-2012
 
2761063
 
14-Sep-2016
 
STAINLESS STEEL PICKLING IN AN OXIDIZING, ELECTROLYTIC, ACID BATH
 
AK Steel Properties, Inc.
 
Romania
 
13716682.3
 
02-Apr-2013
 
2834381
 
11-Jan-2017
 
COST-EFFECTIVE FERRITIC STAINLESS STEEL
 
AK Steel Properties, Inc.
 
Russian Federation
 
2004110996
 
13-Sep-2002
 
2285058
 
10-Oct-2006
 
METHOD OF PRODUCING (100) [001] GRAIN ORIENTED ELECTRICAL STEEL USING STRIP
CASTING
 
Armco Inc.
 
Russian Federation
 
2004110999
 
13-Sep-2002
 
2290448
 
27-Dec-2006
 
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
 
AK Steel Corporation
 
Russian Federation
 
2004136280
 
25-Feb-2003
 
2318883
 
10-Mar-2008
 
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP (STRIP CAST CRNO)
 
AK Steel Properties, Inc.
 
Russian Federation
 
98123163
 
21-Dec-1998
 
2227172
 
20-Apr-2004
 
NON-RIDGING FERRITIC CHROMIUM ALLOYED STEEL (FERRITIC STAINLESS STEEL WITH
EQUIAXED CAST GRAIN)
 
Armco Inc.
 
Russian Federation
 
2014113442
 
26-Sep-2012
 
2583500
 
13-Apr-2016
 
STAINLESS STEEL PICKLING IN AN OXIDIZING, ELECTROLYTIC, ACID BATH
 
AK Steel Properties, Inc.
 
Russian Federation
 
2014138182
 
02-Apr-2013
 
2598739
 
 
 
COST-EFFECTIVE FERRITIC STAINLESS STEEL
 
AK Steel Properties, Inc.
 
Russian Federation
 
2015108849
 
28-Aug-2013
 
 
 
 
 
FERRITIC STAINLESS STEEL WITH EXCELLENT OXIDATION RESISTANCE WITH GOOD HIGH
TEMPERATURE STRENGTH AND GOOD FORMABILITY
 
AK Steel Properties, Inc.

 









--------------------------------------------------------------------------------





 
Country
 
Application Number
 
Filing Date
 
Patent Number
 
Issue Date
 
Title
 
Owner
 
Russian Federation
 
2015145865
 
16-May-2014
 
 
 
 
 
HIGH-STRENGTH STEEL EXHIBITING GOOD DUCTILITY AND METHOD OF PRODUCTION VIA
IN-LINE PARTITIONING TREATMENT DOWNSTREAM OF MOLTEN ZINC BATH
 
AK Steel Properties, Inc.
 
Russian Federation
 
2015141563
 
16-May-2014
 
 
 
 
 
HIGH-STRENGTH STEEL EXHIBITING GOOD DUCTILITY AND METHOD OF PRODUCTION VIA
QUENCHING AND PARTITIONING TREATMENT BY ZINC BATH
 
AK Steel Properties, Inc.
 
Russian Federation
 
2015146678
 
16-May-2014
 
 
 
 
 
ZINC-COATED STEEL FOR PRESS HARDENING APPLICATIONS AND METHOD OF PRODUCTION
 
AK Steel Properties, Inc.
 
Russian Federation
 
2016111134
 
26-Aug-2014
 
 
 
 
 
GRAIN ORIENTED ELECTRICAL STEEL WITH IMPROVED FORSTERITE COATING CHARACTERISTICS
 
AK Steel Properties, Inc.
 
Russian Federation
 
2017123566
 
14-Jan-2016
 
 
 
 
 
DUAL PHASE STEEL WITH IMPROVED PROPERTIES
 
AK Steel Properties, Inc.
 
Serbia
 
12775373.9-1362
 
26-Sep-2012
 
2761063
 
14-Sep-2016
 
STAINLESS STEEL PICKLING IN AN OXIDIZING, ELECTROLYTIC, ACID BATH
 
AK Steel Properties, Inc.
 
Serbia
 
13716682.3
 
02-Apr-2013
 
2834381
 
11-Jan-2017
 
COST-EFFECTIVE FERRITIC STAINLESS STEEL
 
AK Steel Properties, Inc.
 
Slovakia
 
2763631.5
 
13-Sep-2002
 
1436433
 
17-Aug-2005
 
METHOD FOR PRODUCING (110) [001] GRAIN ORIENTED ELECTRICAL STEEL USING STRIP
CASTING
 
Armco Inc.
 
Slovakia
 
2761644
 
13-Sep-2002
 
1436432
 
17-May-2006
 
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
 
AK Steel Corporation
 
Slovakia
 
3750018.8
 
25-Feb-2003
 
1501951
 
30-Aug-2006
 
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP (STRIP CAST CRNO)
 
AK Steel Properties, Inc.

 









--------------------------------------------------------------------------------





 
Country
 
Application Number
 
Filing Date
 
Patent Number
 
Issue Date
 
Title
 
Owner
 
Slovakia
 
4751737
 
10-May-2004
 
1627086
 
12-Sep-2007
 
IMPROVED METHOD FOR PRODUCTION OF NON-ORIENTED ELECTRICAL STEEL STRIP (Cr-Si)
 
AK Steel Properties, Inc.
 
Slovakia
 
10731891.7
 
06-Jul-2010
 
2451880
 
16-Apr-2014
 
POLYMER COATED METALLIC SUBSTRATE AND METHOD FOR MAKING
 
AK Steel Properties, Inc.
 
Slovenia
 
12775373.9-1362
 
26-Sep-2012
 
2761063
 
14-Sep-2016
 
STAINLESS STEEL PICKLING IN AN OXIDIZING, ELECTROLYTIC, ACID BATH
 
AK Steel Properties, Inc.
 
Slovenia
 
13716682.3
 
02-Apr-2013
 
2834381
 
11-Jan-2017
 
COST-EFFECTIVE FERRITIC STAINLESS STEEL
 
AK Steel Properties, Inc.
 
South Africa
 
2003/7742
 
09-Apr-2002
 
2003/7742
 
29-Dec-2004
 
METHOD FOR REMOVING HYDROGEN PEROXIDE FROM SPENT PICKLE LIQUOR (TREATING WASTE
PICKLE LIQUOR CONTAINING HYDROGEN PEROXIDE)
 
AK Steel Corporation
 
South Africa
 
2003/7743
 
09-Apr-2002
 
2003/7743
 
29-Dec-2004
 
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL GRADES
 
AK Steel Corporation
 
South Africa
 
95/2686
 
31-Mar-1995
 
95/2686
 
24-Apr-1996
 
ALUMINIZED STEEL ALLOYS CONTAINING CHROMIUM AND METHOD FOR PRODUCING SAME
(PREANNEALED FERRITIC STAINLESS FOR ALUMINIZING)
 
Armco Inc.
 
South Africa
 
97/3888
 
06-May-1997
 
97/3888
 
25-Feb-1998
 
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL
 
Armco Inc.
 
South Africa
 
98/11448
 
14-Dec-1998
 
98/11448
 
31-Aug-1999
 
NON-RIDGING FERRITIC CHROMIUM ALLOYED STEEL AND METHOD OF MAKING (FERRITIC
STAINLESS STEEL WITH EQUIAXED CAST GRAIN)
 
Armco Inc.
 
South Africa
 
98/11452
 
14-Dec-1998
 
98/11452
 
29-Mar-2000
 
NON-RIDGING FERRITIC CHROMIUM ALLOYED STEEL (FERRITIC STAINLESS STEEL WITH
EQUIAXED CAST GRAIN)
 
Armco Inc.

 









--------------------------------------------------------------------------------





 
Country
 
Application Number
 
Filing Date
 
Patent Number
 
Issue Date
 
Title
 
Owner
 
South Africa
 
2013/0232
 
12-Jul-2011
 
2013/0232
 
12-Jul-2013
 
CONTOURED THICKNESS BLANK FOR STEEL AMMUNITION CARTRIDGES
 
AK Steel Properties, Inc.
 
South Africa
 
2014/02871
 
26-Sep-2012
 
2014/02871
 
23-Dec-2015
 
STAINLESS STEEL PICKLING IN AN OXIDIZING, ELECTROLYTIC, ACID BATH
 
AK Steel Properties, Inc.
 
South Africa
 
2014/7915
 
02-Apr-2013
 
2014/07915
 
23-Dec-2015
 
COST-EFFECTIVE FERRITIC STAINLESS STEEL
 
AK Steel Properties, Inc.
 
South Africa
 
2015/02075
 
28-Aug-2013
 
2015/02075
 
28-Mar-2016
 
FERRITIC STAINLESS STEEL WITH EXCELLENT OXIDATION RESISTANCE WITH GOOD HIGH
TEMPERATURE STRENGTH AND GOOD FORMABILITY (
 
AK Steel Properties, Inc.
 
Spain
 
2717786.4
 
09-Apr-2002
 
1377523
 
13-Aug-2008
 
METHOD FOR REMOVING HYDROGEN PEROXIDE FROM SPENT PICKLE LIQUOR (TREATING WASTE
PICKLE LIQUOR CONTAINING HYDROGEN PEROXIDE)
 
AK Steel Properties, Inc.
 
Spain
 
98124277.9
 
18-Dec-1998
 
924313
 
26-May-2004
 
NON-RIDGING FERRITIC CHROMIUM ALLOYED STEEL (FERRITIC STAINLESS STEEL WITH
EQUIAXED CAST GRAIN)
 
Armco Inc.
 
Spain
 
12775373.9-1362
 
26-Sep-2012
 
2761063
 
14-Sep-2016
 
STAINLESS STEEL PICKLING IN AN OXIDIZING, ELECTROLYTIC, ACID BATH
 
AK Steel Properties, Inc.
 
Spain
 
13716682.3-1353
 
02-Apr-2013
 
2834381
 
11-Jan-2017
 
COST-EFFECTIVE FERRITIC STAINLESS STEEL
 
AK Steel Properties, Inc.
 
Sweden
 
2717786.4
 
09-Apr-2002
 
1377523
 
13-Aug-2008
 
METHOD FOR REMOVING HYDROGEN PEROXIDE FROM SPENT PICKLE LIQUOR (TREATING WASTE
PICKLE LIQUOR CONTAINING HYDROGEN PEROXIDE)
 
AK Steel Properties, Inc.
 
Sweden
 
2763980.6
 
09-Apr-2002
 
1377692
 
09-Nov-2005
 
HYDROGEN PEROXIDE PICKLING SCHEME FOR SILICON-CONTAINING ELECTRICAL STEEL GRADES
(Butler)
 
AK Steel Corporation






--------------------------------------------------------------------------------





 
 
Country
 
Application Number
 
Filing Date
 
Patent Number
 
Issue Date
 
Title
 
Owner
 
Sweden
 
2763631.5
 
13-Sep-2002
 
1436433
 
17-Aug-2005
 
METHOD FOR PRODUCING (110) [001] GRAIN ORIENTED ELECTRICAL STEEL USING STRIP
CASTING
 
Armco Inc.
 
Sweden
 
2761644
 
13-Sep-2002
 
1436432
 
17-May-2006
 
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
 
AK Steel Corporation
 
Sweden
 
2769278.9
 
23-Apr-2002
 
1390550
 
28-Mar-2007
 
HIGH PERMEABILITY GRAIN ORIENTED ELECTRICAL STEEL
(TRAN-COR H WITH CR)
 
AK Steel Corporation
 
Sweden
 
3750018.8
 
25-Feb-2003
 
1501951
 
30-Aug-2006
 
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP (STRIP CAST CRNO)
 
AK Steel Corporation
 
Sweden
 
4751737
 
10-May-2004
 
1627086
 
12-Sep-2007
 
IMPROVED METHOD FOR PRODUCTION OF NON-ORIENTED ELECTRICAL STEEL STRIP (Cr-Si)
 
AK Steel Properties, Inc.
 
Sweden
 
95104373.6
 
24-Mar-1995
 
678588
 
03-Mar-1999
 
ALUMINIZED STEEL ALLOYS CONTAINING CHROMIUM AND METHOD FOR PRODUCING SAME
(PREANNEALED FERRITIC STAINLESS FOR ALUMINIZING)
 
Armco Inc.
 
Sweden
 
98107013.9
 
17-Apr-1998
 
876849
 
01-Feb-2006
 
PRECOATED CHROMIUM ALLOYED STEEL WITH ENHANCED PAINT ADHESION FOR EXHAUST
APPLICATIONS (BLACK PAINTED 409 FOR EXHAUST COMPONENTS)
 
Armco Inc.
 
Sweden
 
98119328.7
 
13-Oct-1998
 
926249
 
06-Oct-2004
 
INORGANIC/ORGANIC INSULATING COATING FOR ELECTRICAL STEEL SHEET
 
Armco Inc.
 
Sweden
 
98124277.9
 
18-Dec-1998
 
924313
 
26-May-2004
 
NON-RIDGING FERRITIC CHROMIUM ALLOYED STEEL (FERRITIC STAINLESS STEEL WITH
EQUIAXED CAST GRAIN)
 
Armco Inc.
 
Sweden
 
10731891.7
 
06-Jul-2010
 
2451880
 
16-Apr-2014
 
POLYMER COATED METALLIC SUBSTRATE AND METHOD FOR MAKING
 
AK Steel Properties, Inc.

 







--------------------------------------------------------------------------------





 
Country
 
Application Number
 
Filing Date
 
Patent
Number
 
Issue Date
 
Title
 
Owner
 
Sweden
 
13716682.3
 
02-Apr-2013
 
2834381
 
11-Jan-2017
 
COST-EFFECTIVE FERRITIC STAINLESS STEEL
 
AK Steel Properties, Inc.
 
Taiwan
 
87117755
 
27-Oct-1998
 
160415
 
22-Nov-2002
 
NON-RIDGING FERRITIC CHROMIUM ALLOYED STEEL (FERRITIC STAINLESS STEEL WITH
EQUIAXED CAST GRAIN)
 
Armco Inc.
 
Taiwan
 
100131133
 
30-Aug-2011
 
 I526581
 
 21-Mar-2016
 
GALVANIZED CARBON STEEL WITH STAINLESS STEEL-LIKE FINISH
 
AK Steel Properties, Inc.
 
Taiwan
 
101135402
 
26-Sep-2012
 
 I452181
 
 11-Sep-2014
 
STAINLESS STEEL PICKLING IN AN OXIDIZING, ELECTROLYTIC, ACID BATH
 
AK Steel Properties, Inc.
 
Taiwan
 
102111957
 
02-Apr-2013
 
 I482866
 
 01-May-2015
 
COST EFFECTIVE FERRITIC STAINLESS STEEL
 
AK Steel Properties, Inc.
 
Taiwan
 
103117426
 
16-May-2014
 
I560279
 
01-Dec-2016
 
HIGH-STRENGTH STEEL EXHIBITING GOOD DUCTILITY AND METHOD OF PRODUCTION VIA
IN-LINE PARTITIONING TREATMENT DOWNSTREAM OF MOLTEN ZINC BATH
 
AK Steel Properties, Inc.
 
Taiwan
 
105132762
 
16-May-2014
 
 
 
 
 
HIGH-STRENGTH STEEL EXHIBITING GOOD DUCTILITY AND METHOD OF PRODUCTION VIA
IN-LINE PARTITIONING TREATMENT DOWNSTREAM OF MOLTEN ZINC BATH
 
AK Steel Properties, Inc.
 
Taiwan
 
103117430
 
16-May-2014
 
I564402
 
01-Jan-2017
 
HIGH-STRENGTH STEEL EXHIBITING GOOD DUCTILITY AND METHOD OF PRODUCTION VIA
QUENCHING AND PARTITIONING TREATMENT BY ZINC BATH
 
AK Steel Properties, Inc.
 
Taiwan
 
105135812
 
16-May-2014
 
 
 
 
 
HIGH-STRENGTH STEEL EXHIBITING GOOD DUCTILITY AND METHOD OF PRODUCTION VIA
QUENCHING AND PARTITIONING TREATMENT BY ZINC BATH
 
AK Steel Properties, Inc.

 









--------------------------------------------------------------------------------





 
Country
 
Application Number
 
Filing Date
 
Patent
Number
 
Issue Date
 
Title
 
Owner
 
Taiwan
 
103117385
 
16-May-2014
 
I567235
 
21-Jan-2017
 
ZINC-COATED STEEL FOR PRESS HARDENING APPLICATIONS AND METHOD OF PRODUCTION
 
AK Steel Properties, Inc.
 
Taiwan
 
105132804
 
16-May-2014
 
 
 
 
 
ZINC-COATED STEEL FOR PRESS HARDENING APPLICATIONS AND METHOD OF PRODUCTION
 
AK Steel Properties, Inc.
 
Taiwan
 
103129599
 
27-Aug-2014
 
 
 
 
 
GRAIN ORIENTED ELECTRICAL STEEL WITH IMPROVED FORSTERITE COATING CHARACTERISTICS
 
AK Steel Properties, Inc.
 
Taiwan
 
105101117
 
14-Jan-2016
 
 
 
 
 
DUAL PHASE STEEL WITH IMPROVED PROPERTIES
 
AK Steel Properties, Inc.
 
Taiwan
 
105115892
 
20-May-2016
 
 
 
 
 
HIGH MN AUSTENITIC 3RD GENERATION ADVANCED HIGH STRENGTH STEELS
 
AK Steel Properties, Inc.
 
Taiwan
 
105115894
 
20-May-2016
 
 
 
 
 
LOW ALLOY 3RD GENERATION ADVANCED HIGH STRENGTH STEEL OBTAINED BY OPTIMAL
INTERCRITICAL ANNEALING
 
AK Steel Properties, Inc.
 
Taiwan
 
105122448
 
15-Jul-2016
 
 
 
 
 
HIGH FORMABILITY DUAL PHASE STEEL
 
AK Steel Properties, Inc.
 
Taiwan
 
106101455
 
16-Jan-2017
 
 
 
 
 
WARM ROLLING OF STEELS CONTAINING METASTABLE AUSTENITE
 
AK Steel Properties, Inc.
 
Taiwan
 
105141050
 
12-Dec-2016
 
 
 
 
 
COMPOSITE STEEL
 
AK Steel Properties, Inc.
 
Taiwan
 
106114406
 
01-May-2017
 
 
 
 
 
EXTENDING THE CAMPAIGN LIFE OF STABILIZERS FOR THE ALUMINIZING LINE
 
AK Steel Properties, Inc.

 









--------------------------------------------------------------------------------





 
Country
 
Application Number
 
Filing Date
 
Patent Number
 
Issue Date
 
Title
 
Owner
 
Taiwan
 
106126955
 
09-Aug-2017
 
 
 
 
 
TUNDISH FUNNEL
 
AK Steel Properties, Inc.
 
Turkey
 
2763980.6
 
09-Apr-2002
 
1377692
 
09-Nov-2005
 
HYDROGEN PEROXIDE PICKLING SCHEME FOR SILICON-CONTAINING ELECTRICAL STEEL GRADES
(Butler)
 
AK Steel Properties, Inc.
 
Turkey
 
2761644
 
13-Sep-2002
 
1436432
 
17-May-2006
 
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
 
AK Steel Corporation
 
Turkey
 
2769278.9
 
23-Apr-2002
 
1390550
 
28-Mar-2007
 
HIGH PERMEABILITY GRAIN ORIENTED ELECTRICAL STEEL
(TRAN-COR H WITH CR)
 
AK Steel Corporation
 
Turkey
 
4751737
 
10-May-2004
 
1627086
 
12-Sep-2007
 
IMPROVED METHOD FOR PRODUCTION OF NON-ORIENTED ELECTRICAL STEEL STRIP (Cr-Si)
 
AK Steel Properties, Inc.
 
Turkey
 
10731891.7
 
06-Jul-2010
 
2451880
 
16-Apr-2014
 
POLYMER COATED METALLIC SUBSTRATE AND METHOD FOR MAKING
 
AK Steel Properties, Inc.
 
Turkey
 
2015/06571
 
28-Aug-2013
 
 
 
 
 
FERRITIC STAINLESS STEEL WITH EXCELLENT OXIDATION RESISTANCE WITH GOOD HIGH
TEMPERATURE STRENGTH AND GOOD FORMABILITY
 
AK Steel Properties, Inc.
 
United Kingdom
 
2717786.4
 
09-Apr-2002
 
1377523
 
13-Aug-2008
 
METHOD FOR REMOVING HYDROGEN PEROXIDE FROM SPENT PICKLE LIQUOR (TREATING WASTE
PICKLE LIQUOR CONTAINING HYDROGEN PEROXIDE)
 
AK Steel Properties, Inc.
 
United Kingdom
 
2763980.6
 
09-Apr-2002
 
1377692
 
09-Nov-2005
 
HYDROGEN PEROXIDE PICKLING SCHEME FOR SILICON-CONTAINING ELECTRICAL STEEL GRADES
(Butler)
 
AK Steel Properties, Inc.
 
United Kingdom
 
2763631.5
 
13-Sep-2002
 
1436433
 
17-Aug-2005
 
METHOD FOR PRODUCING (110) [001] GRAIN ORIENTED ELECTRICAL STEEL USING STRIP
CASTING
 
Armco Inc.

 





--------------------------------------------------------------------------------





 
Country
 
Application Number
 
Filing Date
 
Patent Number
 
Issue Date
 
Title
 
Owner
 
United Kingdom
 
2761644
 
13-Sep-2002
 
1436432
 
17-May-2006
 
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING (CAST RGO SPRAY COOLING)
 
AK Steel Corporation
 
United Kingdom
 
2769278.9
 
23-Apr-2002
 
1390550
 
28-Mar-2007
 
HIGH PERMEABILITY GRAIN ORIENTED ELECTRICAL STEEL
(TRAN-COR H WITH CR)
 
AK Steel Corporation
 
United Kingdom
 
3750018.8
 
25-Feb-2003
 
1501951
 
30-Aug-2006
 
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP (STRIP CAST CRNO)
 
AK Steel Properties, Inc.
 
United Kingdom
 
4751737
 
10-May-2004
 
1627086
 
12-Sep-2007
 
IMPROVED METHOD FOR PRODUCTION OF NON-ORIENTED ELECTRICAL STEEL STRIP (Cr-Si)
 
AK Steel Properties, Inc.
 
United Kingdom
 
95104373.6
 
24-Mar-1995
 
678588
 
03-Mar-1999
 
ALUMINIZED STEEL ALLOYS CONTAINING CHROMIUM AND METHOD FOR PRODUCING SAME
(PREANNEALED FERRITIC STAINLESS FOR ALUMINIZING)
 
Armco Inc.
 
United Kingdom
 
97117584.9
 
10-Oct-1997
 
861914
 
09-Jan-2008
 
METHOD FOR PRODUCING SILICON-CHROMIUM GRAIN ORIENTED STEEL (CR MODIFIED TWO
STAGE ORIENTED)
 
AK Steel Corporation
 
United Kingdom
 
98107013.9
 
17-Apr-1998
 
876849
 
01-Feb-2006
 
PRECOATED CHROMIUM ALLOYED STEEL WITH ENHANCED PAINT ADHESION FOR EXHAUST
APPLICATIONS (BLACK PAINTED 409 FOR EXHAUST COMPONENTS)
 
Armco Inc.
 
United Kingdom
 
98119328.7
 
13-Oct-1998
 
926249
 
06-Oct-2004
 
INORGANIC/ORGANIC INSULATING COATING FOR ELECTRICAL STEEL SHEET
 
Armco Inc.
 
United Kingdom
 
98124277.9
 
18-Dec-1998
 
924313
 
26-May-2004
 
NON-RIDGING FERRITIC CHROMIUM ALLOYED STEEL (FERRITIC STAINLESS STEEL WITH
EQUIAXED CAST GRAIN)
 
Armco Inc.
 
United Kingdom
 
10731891.7
 
06-Jul-2010
 
2451880
 
16-Apr-2014
 
POLYMER COATED METALLIC SUBSTRATE AND METHOD FOR MAKING
 
AK Steel Properties, Inc.

 





--------------------------------------------------------------------------------





 
Country
 
Application Number
 
Filing Date
 
Patent Number
 
Issue Date
 
Title
 
Owner
 
United Kingdom
 
12775373.9-1362
 
26-Sep-2012
 
2761063
 
14-Sep-2016
 
STAINLES STEEL PICKLING IN AN OXIDIZING ELECTROLYTIC, ACID BATH
 
AK Steel Properties, Inc.
 
United Kingdom
 
13716682.3
 
02-Apr-2013
 
2834381
 
11-Jan-2017
 
COST-EFFECTIVE FERRITIC STAINLESS STEEL
 
AK Steel Properties, Inc.
 
United States of America
 
08/252,283
 
31-May-1994
 
5538559
 
23-Jul-1996
 
BEARING SUPPORT SYSTEM FOR A ROLL SUBMERGED IN A MOLTEN METAL COATING BATH
 
AK Steel Corporation
 
United States of America
 
08/985,639
 
05-Dec-1997
 
6096183
 
01-Aug-2000
 
METHOD OF REDUCING DEFECTS CAUSED BY CONDUCTOR ROLL SURFACE ANOMALIES USING HIGH
VOLUME BOTTOM SPRAYS
 
AK Steel Corporation
 
United States of America
 
08/987,660
 
09-Dec-1997
 
6582520
 
24-Jun-2003
 
DROSS COLLECTING ZINC POT
 
AK Steel Corporation
 
United States of America
 
10/119,112
 
09-Apr-2002
 
6746614
 
08-Jun-2004
 
METHOD FOR REMOVING HYDROGEN PEROXIDE FROM SPENT PICKLE LIQUOR (TREATING WASTE
PICKLE LIQUOR CONTAINING HYDROGEN PEROXIDE)
 
AK Steel Properties, Inc.
 
United States of America
 
10/683,717
 
10-Oct-2003
 
6802965
 
12-Oct-2004
 
METHOD FOR REMOVING HYDROGEN PEROXIDE FROM SPENT PICKLE LIQUOR (TREATING WASTE
PICKLE LIQUOR CONTAINING HYDROGEN PEROXIDE)
 
AK Steel Properties, Inc.
 
United States of America
 
10/119,444
 
09-Apr-2002
 
6599371
 
29-Jul-2003
 
HYDROGEN PEROXIDE PICKLING SCHEME FOR SILICON-CONTAINING ELECTRICAL STEEL GRADES
(Butler)
 
AK Steel Corporation
 
United States of America
 
10/118,765
 
09-Apr-2002
 
6645306
 
11-Nov-2003
 
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL GRADES
 
AK Steel Corporation
 
United States of America
 
09/938,205
 
23-Aug-2001
 
6929705
 
16-Aug-2005
 
ANTIMICROBIAL POWDER COATED METAL SHEET
 
AK Steel Properties, Inc.

 





--------------------------------------------------------------------------------





 
Country
 
Application Number
 
Filing Date
 
Patent Number
 
Issue Date
 
Title
 
Owner
 
United States of America
 
10/242,885
 
13-Sep-2002
 
6749693
 
15-Jun-2004
 
METHOD FOR PRODUCING (110) [001] GRAIN ORIENTED ELECTRICAL STEEL USING STRIP
CASTING
 
AK Properties, Inc.
 
United States of America
 
10/243,020
 
13-Sep-2002
 
6739384
 
25-May-2004
 
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
 
AK Properties, Inc.
 
United States of America
 
09/847,236
 
02-May-2001
 
7887645
 
15-Feb-2011
 
HIGH PERMEABILITY GRAIN ORIENTED ELECTRICAL STEEL
(TRAN-COR H WITH CR)
 
AK Steel Properties, Inc.
 
United States of America
 
10/374,595
 
25-Feb-2003
 
7011139
 
14-Mar-2006
 
METHOD OF CONTINUOUSLY CASTING NON-ORIENTED ELECTRICAL STEEL STRIP (STRIP CAST
CRNO)
 
AK Steel Properties, Inc.
 
United States of America
 
11/313,367
 
21-Dec-2005
 
7140417
 
28-Nov-2006
 
METHOD OF CONTINUOUSLY CASTING NON-ORIENTED ELECTRICAL STEEL STRIP
 
AK Steel Properties, Inc.
 
United States of America
 
08/573,316
 
14-Dec-1995
 
5702502
 
30-Dec-1997
 
METHOD FOR DIRECT USE OF CHROMITE ORE IN THE PRODUCTION OF STAINLESS STEEL
(SMELTING OF PREHEATED UNMETALLIZED CHROMITE IN TBRR)
 
Armco Inc.
 
United States of America
 
11/494,369
 
27-Jul-2006
 
7377986
 
27-May-2008
 
IMPROVED METHOD FOR PRODUCTION OF NON-ORIENTED ELECTRICAL STEEL STRIP
 
AK Steel Properties, Inc.
 
United States of America
 
08/994,387
 
17-Dec-1997
 
5955201
 
21-Sep-1999
 
INORGANIC/ORGANIC INSULATING COATING FOR ELECTRICAL STEEL SHEET
 
AK Steel Properties, Inc.
 
United States of America
 
08/944,382
 
19-Dec-1997
 
5868875
 
09-Feb-1999
 
NON-RIDGING FERRITIC CHROMIUM ALLOYED STEEL AND METHOD OF MAKING (FERRITIC
STAINLESS STEEL WITH EQUIAXED CAST GRAIN)
 
AK Steel Corporation
 
United States of America
 
09/153,822
 
15-Sep-1988
 
6,855,213
 
15-Feb-2005
 
NON-RIDGING FERRITIC CHROMIUM ALLOYED STEEL AND METHOD OF MAKING (FERRITIC
STAINLESS STEEL WITH EQUIAXED CAST GRAIN)
 
AK Steel Properties, Inc.



 









--------------------------------------------------------------------------------





 
Country
 
Application Number
 
Filing Date
 
Patent Number
 
Issue Date
 
Title
 
Owner
 
United States of America
 
09/348,123
 
02-Jul-1999
 
647,442
 
05-Nov-2002
 
SEGMENTED ROLL OR CASTING METAL STRIP (STRIP CASTER WHEEL)
 
AK Steel Corporation
 
United States of America
 
12/830,618
 
06-Jul-2010
 
 
 
 
 
POLYMER COATED METALLIC SUBSTRATE AND METHOD FOR MAKING
 
AK Steel Properties, Inc.
 
United States of America
 
12/616,847
 
12-Nov-2009
 
8128754
 
06-Mar-2012
 
FERRIC PICKLING OF SILICON STEEL
 
AK Steel Properties, Inc.
 
United States of America
 
13/182,973
 
14-Jul-2011
 
8505457
 
13-Aug-2013
 
CONTOURED THICKNESS BLANK FOR AMMUNITION CARTRIDGES
 
AK Steel Properties, Inc.
 
United States of America
 
13/220,168
 
29-Aug-2011
 
 
 
 
 
GALVANIZED CARBON STEEL WITH STAINLESS STEEL-LIKE FINISH
 
AK Steel Properties, Inc.
 
United States of America
 
13/479,382
 
24-May-2012
 
 9212414
 
 15-Dec-2015
 
MENISCUS COATING APPARATUS AND METHOD
 
AK Steel Properties, Inc.
 
United States of America
 
13/627,022
 
26-Sep-2012
 
9580831 
 
 28-Feb-2017
 
STAINLESS STEEL PICKLING IN AN OXIDIZING, ELECTROLYTIC, ACID BATH
 
AK Steel Properties, Inc.
 
United States of America
 
13/855,439
 
02-Apr-2013
 
 
 
 
 
COST-EFFECTIVE FERRITIC STAINLESS STEEL
 
AK Steel Properties, Inc.
 
United States of America
 
13/837,500
 
15-Mar-2013
 
 
 
 
 
FERRITIC STAINLESS STEEL WITH EXCELLENT OXIDATION RESISTANCE WITH GOOD HIGH
TEMPERATURE STRENGTH AND GOOD FORMABILITY (XP1001)
 
AK Steel Properties, Inc.
 
United States of America
 
14/010,646
 
27-Aug-2013
 
 
 
 
 
FERRITIC STAINLESS STEEL WITH EXCELLENT OXIDATION RESISTANCE WITH GOOD HIGH
TEMPERATURE STRENGTH AND GOOD FORMABILITY (XP1001)
 
AK Steel Properties, Inc.

 









--------------------------------------------------------------------------------





 
Country
 
Application Number
 
Filing Date
 
Patent
Number
 
Issue Date
 
Title
 
Owner
 
United States of America
 
14/279,768
 
16-May-2014
 
 
 
 
 
HIGH-STRENGTH STEEL EXHIBITING GOOD DUCTILITY AND METHOD OF PRODUCTION VIA
IN-LINE PARTITIONING TREATMENT DOWNSTREAM OF MOLTEN ZINC BATH
 
AK Steel Properties, Inc.
 
United States of America
 
14/280,045
 
16-May-2014
 
 
 
 
 
HIGH-STRENGTH STEEL EXHIBITING GOOD DUCTILITY AND METHOD OF PRODUCTION VIA
QUENCHING AND PARTITIONING TREATMENT BY ZINC BATH
 
AK Steel Properties, Inc.
 
United States of America
 
14/279,818
 
16-May-2014
 
 
 
 
 
ZINC-COATED STEEL FOR PRESS HARDENING APPLICATIONS AND METHOD OF PRODUCTION
 
AK Steel Properties, Inc.
 
United States of America
 
14/317,936
 
27-Jun-2014
 
 
 
 
 
GALVANIZED CARBON STEEL WITH STAINLESS STEEL-LIKE FINISH
 
AK Steel Properties, Inc.
 
United States of America
 
14/468,963
 
26-Aug-2014
 
 
 
 
 
GRAIN ORIENTED ELECTRICAL STEEL WITH IMPROVED FORSTERITE COATING CHARACTERISTICS
 
AK Steel Properties, Inc.
 
United States of America
 
14/880,446
 
12-Oct-2015
 
 
 
 
 
POLYMER COATED METALLIC SUBSTRATE AND METHOD FOR MAKING
 
AK Steel Properties, Inc.
 
United States of America
 
14/995,409
 
14-Jan-2016
 
 
 
 
 
DUAL PHASE STEEL WITH IMPROVED PROPERTIES
 
AK Steel Properties, Inc.
 
United States of America
 
15/160,573
 
20-May-2016
 
 
 
 
 
HIGH MANGANESE 3RD GENERATION ADVANCED HIGH STRENGTH STEELS
 
AK Steel Properties, Inc.
 
United States of America
 
15/160,714
 
20-May-2016
 
 
 
 
 
LOW ALLOY THIRD GENERATION ADVANCED HIGH STRENGTH STEEL
 
AK Steel Properties, Inc.
 
United States of America
 
15/211,467
 
15-Jul-2016
 
 
 
 
 
HIGH FORMABILITY DUAL PHASE STEEL
 
AK Steel Properties, Inc.

 









--------------------------------------------------------------------------------





 
Country
 
Application Number
 
Filing Date
 
Patent
Number
 
Issue Date
 
Title
 
Owner
 
United States of America
 
62/423,806
 
18-Nov-2016
 
 
 
 
 
CURVED SURFACE MENISCUS COATING SYSTEM
 
AK Steel Properties, Inc.
 
United States of America
 
15/374,536
 
09-Dec-2016
 
 
 
 
 
COMPOSITE STEEL
 
AK Steel Properties, Inc.
 
United States of America
 
62/410,182
 
19-Oct-2016
 
 
 
 
 
SURFACE MODIFICATION OF STAINLESS STEELS
 
AK Steel Properties, Inc.
 
United States of America
 
62/403,354
 
03-Oct-2016
 
 
 
 
 
HIGH ELONGATION PRESS HARDENED STEEL AND MANUFACTURE OF THE SAME
 
AK Steel Properties, Inc.
 
United States of America
 
62/406,715
 
11-Oct-2016
 
 
 
 
 
ZINC COATED PRESS HARDENED STEEL AND MANUFACTURE OF THE SAME
 
AK Steel Properties, Inc.
 
United States of America
 
62/417,812
 
04-Nov-2016
 
 
 
 
 
METHOD TO EXTEND THE INTEGRITY OF THE WORKING SURFACES OF WELD WHEELS FOR
RESISTANCE SEAM WELDING MACHINES WITH A GOAL OF COST SAVINGS AND A REDUCTION IN
SAFETY RISK ASSOCIATED WITH FREQUENT WELD WHEEL CHANGES
 
AK Steel Properties, Inc.
 
United States of America
 
62/425,800
 
23-Nov-2016
 
 
 
 
 
CONTINUOUS CASTING NOZZLE TAPERED DEFLECTOR BORE DESIGN FOR IMPROVED FLUID FLOW
 
AK Steel Properties, Inc.
 
United States of America
 
62/426,788
 
28-Nov-2016
 
 
 
 
 
PRESS HARDENED STEEL WITH INCREASED TOUGHNESS AND METHOD FOR PRODUCTION
 
AK Steel Properties, Inc.
 
United States of America
 
62/430,085
 
05-Dec-2016
 
 
 
 
 
MOLD POWDER FOR CONTINUOUS CASTING AND METHOD TO REDUCE OXIDATION OF STAINLESS
STEEL SLABS
 
AK Steel Properties, Inc.

 









--------------------------------------------------------------------------------





 
Country
 
Application Number
 
Filing Date
 
Patent
Number
 
Issue Date
 
Title
 
Owner
 
United States of America
 
15/407,922
 
17-Jan-2017
 
 
 
 
 
WARM ROLLING OF STEELS CONTAINING METASTABLE AUSTENITE
 
AK Steel Properties, Inc.
 
United States of America
 
15/583,450
 
01-May-2017
 
 
 
 
 
EXTENDING THE CAMPAIGN LIFE OF STABILIZERS FOR A COATING LINE
 
AK Steel Properties, Inc.
 
United States of America
 
15/672,387
 
09-Aug-2017
 
 
 
 
 
TUNDISH FUNNEL
 
AK Steel Properties, Inc.
 
United States of America
 
62/457,575
 
10-Feb-2017
 
 
 
 
 
UNCOATED PRESS HARDENED STEEL ALLOYS WITH IMPROVED RESIDUAL DUCTILITY
 
AK Steel Properties, Inc.
 
United States of America
 
62/465,527
 
01-Mar-2017
 
 
 
 
 
HOT ROLLED STEEL WITH VERY HIGH STRENGTH AND METHOD FOR PRODUCTION
 
AK Steel Properties, Inc.
 
United States of America
 
62/465,523
 
01-Mar-2017
 
 
 
 
 
PRESS HARDENED STEEL WITH EXTREMELY HIGH STRENGTH AND METHOD FOR PRODUCTION
 
AK Steel Properties, Inc.
 
United States of America
 
62/471,116
 
14-Mar-2017
 
 
 
 
 
REDUCTION AND REMOVAL OF PROCESS OXIDES ON STAINLESS STEEL
 
AK Steel Properties, Inc.
 
United States of America
 
62/476,322
 
24-Mar-2017
 
 
 
 
 
RARE EARTH METAL OXIDE COATINGS PREPARED WITH METAL SALT SOLUTIONS FOR IMPROVING
HIGH TEMPERATURE OXIDATION RESISTANCE OF STAINLESS STEELS
 
AK Steel Properties, Inc.
 
United States of America
 
62/503,689
 
09-May-2017
 
 
 
 
 
SLAB REHEAT FURNACE SKID BUTTON AND METHOD TO REDUCE GOUGE OF STAINLESS STEEL
SLABS
 
AK Steel Properties, Inc.
 
United States of America
 
62/539,921
 
01-Aug-2017
 
 
 
 
 
A METHOD FOR FACILITATING THERMOMECHANICAL HYDRO/SHEET FORMING PROCESS OF
AUSTENITE CONTAINING GRADES TO PRODUCE TAILORED STRUCTURAL COMPONENTS
 
AK Steel Properties, Inc.

 









--------------------------------------------------------------------------------





 
Country
 
Application Number
 
Filing Date
 
Patent
Number
 
Issue Date
 
Title
 
Owner
 
United States of America
 
62/539,911
 
01-Aug-2017
 
 
 
 
 
MANUFACTURING ULTRA-HIGH STRENGTH BIW PARTS USING NANOSTEEL NXG 1200 THROUGH
TUBULAR HYDROFORMING PROCESS
 
AK Steel Properties, Inc.
 
United States of America
 
10/683,717
 
 
10-October-2003
 
 
6802965
 
 
12-October-2004
 
 
APPARATUS FOR REMOVING HYDROGEN PEROXIDE FROM SPENT PICKLE LIQUOR
 
AK Steel Properties, Inc.
 
United States of America
 
10/119,112
 
 
09-April-2002
 
 
6746614
 
 
08-June-2004
 
 
APPARATUS AND METHOD FOR REMOVING HYDROGEN PEROXIDE FROM SPENT PICKLE LIQUOR
 
AK Steel Properties, Inc.
 
United States of America
 
10/683,717
 
 
10-October-2003
 
 
6802965
 
 
12-October-2004
 
 
APPARATUS FOR REMOVING HYDROGEN PEROXIDE FROM SPENT PICKLE LIQUOR
 
AK Steel Properties, Inc.

 









--------------------------------------------------------------------------------





COPYRIGHTS


None.
 









--------------------------------------------------------------------------------








SCHEDULE 9.1.15
to
Loan and Security Agreement
 
ENVIRONMENTAL MATTERS
 
None.
 












--------------------------------------------------------------------------------





SCHEDULE 9.1.16
to
Loan and Security Agreement


RESTRICTIVE AGREEMENTS
 
The agreements relating to the Existing Senior Debt, in each case as in effect
on the Closing Date or as amended, supplemented, or otherwise modified in
accordance with Section 10.2.18 of this Agreement.
 












--------------------------------------------------------------------------------







SCHEDULE 9.1.17
to
Loan and Security Agreement
 
LITIGATION
 
None.
 










--------------------------------------------------------------------------------





SCHEDULE 9.1.19
to
Loan and Security Agreement


ERISA COMPLIANCE


None.
 







--------------------------------------------------------------------------------










SCHEDULE 9.1.21
to
Loan and Security Agreement
 
LABOR RELATIONS
 
None.
 














--------------------------------------------------------------------------------







Schedule 10.1.11


Post-Closing Obligations


1.
No longer than October 13, 2017, the Borrower shall deliver to the Agent (x) a
fully-executed amendment to the Deposit Account Control Agreement between the
Borrower, the Agent and Bank of America, N.A., as bank, with respect to account
#4426389990 or (y) a fully-executed Deposit Account Control Agreement from the
following bank and with respect to the following account:

Bank:
Account #
Bank of America, N.A.
 



2.
No later than October 13, 2017, the Borrower shall deliver to the Agent a
fully-executed amendment to the Deposit Account Control Agreement between the
Borrower, the Agent and JPMorgan Chase Bank, N.A. with respect to the following
accounts and DDAs/Lockboxes:



Bank:
Account #
DDA/Lockbox #
JPMorgan Chase Bank, N.A.
 
70878
 
 
905553
 
 
77642













--------------------------------------------------------------------------------







SCHEDULE 10.2.1
to
Loan and Security Agreement


EXISTING DEBT
 
1.
Any Debt of PPHC Holdings, LLC and/or any of its Subsidiaries in an aggregate
outstanding principal amount not to exceed $75,000,000.

 










--------------------------------------------------------------------------------







SCHEDULE 10.2.2
to
Loan and Security Agreement


EXISTING LIENS


1.
Liens securing the Debt listed in Item 1 of Schedule 10.2.1 hereto.











--------------------------------------------------------------------------------





SCHEDULE 10.2.5
to
Loan and Security Agreement


EXISTING INVESTMENTS
 
•
Combined Metals Holding, Inc., owns a 40% equity interest and has outstanding
loans to Combined Metals of Chicago, LLC.

 
•
Rockport, Inc., owns a 50% equity interest in Rockport Rollshop LLC.

 
•
Advanced Materials Processing, Inc., owns a 50% equity interest in
Vicksmetal/Armco Associates.

 
•
AK Iron Resources, LLC, a wholly-owned subsidiary of AKS Investments, Inc., owns
a 49.9% equity interest in Magnetation LLC.

 
•
Borrower maintains various overnight investment accounts (primarily money market
accounts) for its daily cash balance.

 
•
AK Steel Corporation owns a 48% equity interest in Spartan Steel Coating, LLC, a
Michigan limited liability company.

 
•
AK Steel Corporation owns a 49% interest in Delaco Processing, LLC, a Michigan
limited liability company.

 
•
AK Steel Corporation owns a 50% equity interest in AK Electric Supply LLC, a
Delaware limited liability company.

 
•
AKS Investments, Inc. owns a 50% equity interest in AK Electric Supply LLC, a
Delaware limited liability company.

 
•
Virginia Horn Taconite Company owns a 40% equity interest in Eveleth Mines LLC
(15% interest held by Ontario Eveleth Co.; 45% interest held by Eveleth Taconite
Co.).






